Exhibit 10.6

AMENDMENT NO. 6

Dated as of July 7, 2020

to

LOAN AND SECURITY AGREEMENT

Dated as of February 13, 2014

THIS AMENDMENT NO. 6 (this ”Amendment”) is dated as of the date first written
above, by and among YRC WORLDWIDE INC., a Delaware Corporation (“Parent”), YRC
INC., a Delaware Corporation (“YRC”), USF REDDAWAY INC., an Oregon Corporation
(“Reddaway”), USF HOLLAND LLC, a Delaware limited liability company (“Holland”),
and NEW PENN MOTOR EXPRESS LLC, a Delaware limited liability company (“New
Penn”, and together with Parent, YRC, Holland and Reddaway, “Borrowers” and each
a “Borrower”), each Guarantor party hereto, the Lenders party hereto and
CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc. (a
subsidiary of Citizens Bank, N.A.) as agent for the Lenders and Issuing Banks
(in such capacity, “Agent”), under that certain Loan and Security Agreement
dated as of February 13, 2014 by and among Borrowers, Guarantors party thereto
from time to time, the Lenders and Agent (as amended, amended and restated,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Loan Agreement, as
amended hereby.

WHEREAS, the Parent and the Guarantors have requested that the Lenders amend the
Loan Agreement on the terms more fully set forth herein; and

WHEREAS, the Lenders party hereto constituting all of the existing Lenders party
to the Loan Agreement as of the date hereof (the “Existing Lenders”) and the
Agent have agreed to make the amendments described herein pursuant to this
Amendment on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrowers, Guarantors,
the Existing Lenders and the Agent have agreed to enter into this Amendment.

1.Amendments to Loan Agreement.  

(a)Effective as of the date of satisfaction or waiver of the conditions
precedent set forth in Section 2 below (the “Amendment No. 6 Effective Date”),
the Loan Agreement is hereby amended to delete the bold, stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the bold, double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Loan Agreement attached as Exhibit A hereto; and

(b) Effective as of the earlier of (i) the date, following the Amendment No. 6
Effective Date, that (A) the Agent shall have received confirmation from each
Lender that such Lender has completed any necessary flood insurance due
diligence to its reasonable satisfaction and (B) in the case of each Material
Real Property located in a special flood zone hazard area, the Agent shall have
discharged the applicable Mortgages on all such Material Real Properties, and
(ii) August 7, 2020 (such earlier date, the “Amendment No. 6 Trigger Date”), the
Loan Agreement shall be amended as follows:

1



--------------------------------------------------------------------------------

(i)

Section 1.1 of the Loan Agreement is hereby amended by deleting the definition
of “Maturity Date” and replacing and restating it in their entirety as follows:

Maturity Date – (i) January 9, 2024, (ii) with respect to any Commitments as to
which the final maturity date has been extended pursuant to Section 2.4, the
final maturity date as specified in the Extension Offer accepted by the
applicable Lender or Lenders holding such Commitments, and (iii) with respect to
any Incremental Facility, the final maturity date as specified in the
Incremental Amendment governing the Commitments.

2.Conditions of Effectiveness.  The effectiveness of this Amendment on the
Amendment No. 6 Effective Date is subject to the satisfaction (or waiver by each
of the Existing Lenders) of the following conditions precedent:

(a)the Agent shall have received counterparts of this Amendment duly executed by
each Loan Party, each Existing Lender and Agent;

(b)

the Agent shall have received an executed copy of that certain Term Debt
Intercreditor Agreement dated as of the Amendment No. 6 Effective Date, between
Agent, the Term Agent, the UST Tranche A Agent, the UST Tranche B Agent and the
Loan Parties, in form and substance reasonably satisfactory to Agent;

(c) the Agent shall have received an executed copy of that certain Amendment No.
2 to the Term Loan Agreement dated as of the date hereof between the Loan
Parties party thereto, the lenders party thereto and the Term Agent, in form and
substance reasonably satisfactory to Agent;

(d)

the Agent shall have received executed copies of (i) the UST Tranche A Credit
Agreement dated as of the Amendment No. 6 Effective Date, between the Parent,
the other Subsidiaries of the Parent party thereto, the lenders party thereto
and the UST Tranche A Agent and (ii) the UST Tranche B Credit Agreement dated as
of the Amendment No. 6 Effective Date, between the Parent, the other
Subsidiaries of the Parent party thereto, the lenders party thereto and the UST
Tranche B Agent, and all of the documents, instruments and agreements executed
and/or delivered in connection therewith, each in form and substance reasonably
satisfactory to Agent;

(e)receipt by Agent of a certificate executed by the Secretary (or other
equivalent officer, partner or manager) of each Loan Party dated as of the
Amendment No. 6 Effective Date certifying: (i) as true and correct a copy of
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors (or other equivalent governing body, member or partner) of each
Loan Party approving and authorizing the execution, delivery and performance by
such Loan Party of this Amendment and all documents, instruments and agreements
executed and/or delivered in connection herewith (if any) and of the
transactions contemplated herein and therein, (ii) as true and correct and in
full force and effect, without any amendment except as shown, a copy of the
Organization Documents of each Loan Party, or that there have been no
amendments, supplements, or other modifications to such Loan Party’s
Organizational Documents since the Amendment No. 5 Effective Date and that the
copies of such Loan Party’s Organizational Documents delivered to Agent on such
date as a part of the “secretary’s certificate” delivered by such Loan Party are
true, correct and complete copies of such Organizational Documents as currently
in full force and effect, (iii) as true and correct a copy of a good standing
certificate/certificate of status for each Loan Party certified by the
applicable Governmental Authority of such Loan Party’s jurisdiction of
incorporation, organization or formation dated a recent date prior to the date
hereof (except for those delivered pursuant to Section 3(b) below), and (iv) the
names and signatures of the officers of such Loan Party authorized to execute
and deliver this Amendment and all documents, instruments and agreements
executed and/or delivered in connection herewith (if any) on behalf of such Loan
Party pursuant to the resolutions referenced in clause (i) above (and such
certificate shall be countersigned by another officer of such Loan Party
certifying the name, office  and signature of the Secretary (or other equivalent
officer, partner or manager) of such Loan Party giving such certificate); and

2



--------------------------------------------------------------------------------

(f)no Default or Event of Default has occurred and is continuing, or would
result from the execution of the Amendment or consummation of the transactions
contemplated hereunder; and

3. Conditions Subsequent.  The Loan Parties shall satisfy the conditions
described below within the time periods provided therewith (unless extended by
the Agent in its sole discretion).

(a)Within forty-five (45) days following the Amendment No. 6 Effective Date, the
Agent shall have received legal opinions covering the Loan Parties organized in
Canada and the Netherlands from the Borrowers’ local legal counsel regarding
certain customary matters relating to the execution, delivery, and performance
of this Amendment by the Loan Parties organized under the laws of such foreign
jurisdictions and the validity, binding nature, and enforceability (as regards
the Loan Parties) of this Amendment and the Loan Agreement as amended hereby, in
form and substance reasonably satisfactory to Agent;

(b)

Within ten (10) days following the Amendment No. 6 Effective Date, Borrower
shall deliver to Agent true and correct copies of each good standing
certificate/certificate of status of the Loan Parties not previously delivered
on or prior to the Amendment No. 6 Effective Date, certified by the applicable
Governmental Authority of such Loan Party’s jurisdiction of incorporation,
organization or formation dated a recent date prior to or after the date hereof;

(c)

Within ninety (90) days following the Amendment No. 6 Effective Date, with
respect to the Mortgages in which the Maturity Date is stated therein, the Agent
shall have received (i) counterparts executed by the applicable Loan Parties of
an amendment to each such Mortgage to update the Maturity Date, in form and
substance reasonably satisfactory to Agent, and (ii) evidence that the Borrowers
have caused such amendments to be filed or recorded in the filing or recording
offices in which such Mortgages are filed or recorded.  Borrowers shall pay all
filing and recording taxes and fees that are payable in connection with such
amendments to the Mortgages; and

(d)

Within fifteen (15) days following the Amendment No. 6 Effective Date, the Agent
shall have received legal opinions covering the Loan Parties from the Borrowers’
legal counsel, in customary form and substance.

4.Representations and Warranties of the Borrower.  Each of the Borrowers and
each of the Guarantors party hereto hereby represents and warrants as follows as
of the Amendment No. 6 Effective Date:

This Amendment has been duly authorized, executed and delivered by the Borrowers
and each Guarantor and this Amendment and the Loan Agreement, as modified
hereby, constitute legal, valid and binding obligations of the Borrowers and the
Guarantors and are enforceable against the Borrowers and the Guarantors in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

As of the date hereof, the representations and warranties of the Borrowers and
the Guarantors set forth in the Loan Agreement, as modified hereby, and the Loan
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided, that any such
representation and warranty that is qualified by “materiality”, “material
adverse effect” or similar language shall be true and correct in all respects
(after giving effect to such qualification therein) on and as of the date hereof
with the same effect as though made on and as of such date or such earlier date,
as applicable.

5.Consent to Term Debt Intercreditor Agreement.  Subject to satisfaction or
waiver of the conditions precedent set forth in Section 2 above, each Existing
Lender agrees and acknowledges that it has received a copy of the Term Debt
Intercreditor Agreement being amended and restated on the Amendment No. 6
Effective Date and each Existing

3



--------------------------------------------------------------------------------

Lender further agrees that the Administrative Agent is authorized to enter into
the Term Debt Intercreditor Agreement, as amended.

6.Reference to and Effect on the Loan Agreement.

(a)

Upon the effectiveness hereof, each reference to the Loan Agreement in the Loan
Agreement or any other Loan Document shall mean and be a reference to the Loan
Agreement as modified hereby.  This Amendment shall constitute a Loan Document.

 

•

Except as specifically set forth above, the Loan Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

Other than as set forth above, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Agent
or the Lenders, nor constitute a waiver of any provision of the Loan Agreement,
the Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.

7.Acknowledgements.  By executing this Amendment, each of the Loan Parties
(a) consents to this Amendment and the performance by Borrowers and each of the
other Loan Parties of their obligations hereunder, (b) acknowledges that
notwithstanding the execution and delivery of this Amendment, the obligations of
each of the Loan Parties under each of the Security Documents and each of the
other Loan Documents to which such Loan Party is a party, are not impaired or
affected and each Security Document and each such other Loan Document continues
in full force and effect, (c) affirms and ratifies, to the extent it is a party
thereto, each Security Document and each other Loan Document with respect to all
of the Obligations as expanded or amended hereby, and (d) hereby represents and
warrants that, as of the date hereof, the Loan Parties do not, to their
Knowledge, have, nor claim, any offsets or defenses to their respective
Obligations, and have no other claims or causes of action against, any of the
Lenders or Agent in connection with the Loan Documents (as amended hereby).

8.No Novation or Mutual Departure.  The Parent expressly acknowledges and agrees
that there has not been, and this Amendment does not constitute or establish, a
novation with respect to the Loan Agreement or any other Loan Document, or a
mutual departure from the strict terms, provisions, and conditions thereof,
other than with respect to the amendments contained in Section 2 hereof.

9. Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of New York, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

10.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

4



--------------------------------------------------------------------------------

11. Counterparts.  This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.  The words “execution,”
“signed,” “signature,” and words of like import in this Amendment shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

[Signature Pages Follow]

 

 

 

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

YRC WORLDWIDE INC.

 

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

 

Express Lane Service, Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

New Penn Motor Express llc

(f/k/a New Penn Motor Express Inc.)

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

Roadway Express International, Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

Roadway LLC

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

5



--------------------------------------------------------------------------------

Roadway Next Day Corporation

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

 

 

 

 

HNRY Logistics, Inc.

 

By: /s/ Jason W. Bergman

Name: Jason W. Bergman
Title:   President

 

 

USF Bestway Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

USF Dugan Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

USF Glen Moore Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

usf holland llc

(f/k/a USF Holland Inc.)

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

USF RedStar LLC

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

USF Reddaway Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President

 

 

 

YRC Association Solutions, Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

YRC Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President

 

YRC International Investments, Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President

 

YRC Logistics Services, Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President

 

YRC Mortgages, LLC

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President

 

YRC ENTERPRISE SERVICES, Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President

 

YRC Regional Transportation, Inc.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President

 

 

 

 

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

 

 

REIMER HOLDING B.V.

 

By:     /s/ M.F. A van Schijndel                    

Name:  M.F. A van Schijndel
Title:    Managing Director A

 

 

By:     /s/ Terry Gerrond                                

Name:  Terry Gerrond
Title:    Managing Director B

 

 

 

 

 



[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

1105481 ONTARIO INC.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

YRC LOGISTICS INC.

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

USF HOLLAND INTERNATIONAL SALES CORPORATION

 

By: /s Thomas J. O’Connor

Name: Thomas J. O’Connor

Title:   President

 

YRC FREIGHT CANADA COMPANY

 

By: /s Mark Boehmer

Name: Mark Boehmer

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

 

CITIZENS BUSINESS CAPITAL, a division of Citizens Asset Finance, Inc. (a
subsidiary of Citizens Bank, N.A.), as Agent and a Lender

 


By: /s David J. Slattery

Name: David J. Slattery

Title:   Vice President

 

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

 

 

By:  /s/ Charles Fairchild Name: Charles Fairchild

Title:    Senior Vice President

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

By:  /s/ Sherry Winick Name: Sherry Winick

Title:    Vice President

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

 

 

By:  /s/ Jeff Chu Name: Jeff Chu

Title:    Director

 

By:  /s/ Michael Chen Name: Michael Chen

Title:    Director

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

CIT FINANCE LLC, as a Lender

 

 

By:  /s/ Christopher J. Esposito Name: Christopher J. Esposito

Title:    Managing Director

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

By:  /s/ Matthew McLuckey Name: Matthew McLuckey

Title:    Vice President

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender

 

 

By:  /s/ John Finore Name: John Finore

Title:    Vice President

 

By:  /s/ Maria Levy Name: Maria Levy

Title:    Head of Risk

 

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as a Lender

 

 

By:  /s/ Beverly Reichik Name: Beverly Reichik

Title:    Sr. Vice President

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

SIGNATURE BANK, as a Lender

 

 

By:  /s/ Robert Wallace Name: Robert Wallace

Title:    Senior Vice President

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

By:  /s/ Michael Strobel Name: Michael Strobel

Title:    Vice President

 

By:  /s/ Suzan Onal Name: Suzan Onal

Title:    Vice President

 

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

WEBSTER BUSINESS CREDIT CORPORATION, as a Lender

 

 

By:  /s/ Julian Vigder Name: Julian Vigder

Title:    Vice President

 

 

 

 

 

[Signature Page to Amendment No. 6 to Loan and Security Agreement]

 

--------------------------------------------------------------------------------

EXHIBIT A

 

Amendments to the Loan Agreement

 

[See attached.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



7323314v79793116v10

 



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 6

 

 



 

 

LOAN AND SECURITY AGREEMENT

 

 

YRC WORLDWIDE INC.,

as Administrative Borrower,

BORROWERS NAMED HEREIN, GUARANTORS NAMED HEREIN, CERTAIN FINANCIAL INSTITUTIONS,

as Lenders and

RBS CITIZENS BUSINESS CAPITAL,

a division of RBS Asset Finance, Inc., a subsidiary of RBS Citizens, N.A., as
Agent

 

 

CITIZENS BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH and PNC BankBANK

As Joint Lead Arrangers and Joint Bookrunners

 

Bank of AmericaBANK OF AMERICA, N.A. and PNC BankBANK as Co-Syndication Agents

 

ING CAPITAL LLC, CIT FINANCE LLC, and KEYBANK National

associationNATIONAL ASSOCIATION as Co-Documentation Agents

 

 

Dated as of February 13, 2014



 

 



7323314v79793116v10

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

SECTION 1.   DEFINITIONS; RULES OF CONSTRUCTION 1

 

1.1

[gf034k3eelxb000001.jpg][gf034k3eelxb000002.jpg]Definitions.1

 

1.2

[gf034k3eelxb000003.jpg]Terms Defined in UCC 55. 63

 

1.3

[gf034k3eelxb000004.jpg]Accounting Terms 55.64

 

1.4

[gf034k3eelxb000005.jpg]Certain Matters of Construction 55. 64

1.5[gf034k3eelxb000006.jpg]Pro Forma Calculations 56. 65 SECTION 2.   CREDIT
FACILITIES 5867

 

2.1

[gf034k3eelxb000007.jpg]Commitment 58.67

 

2.2

[gf034k3eelxb000008.jpg]Letter of Credit Facility 60. 69

 

2.3

[gf034k3eelxb000009.jpg]Increase in Commitments 63. 73

2.4[gf034k3eelxb000010.jpg]Extensions of Commitments 65. 74 SECTION 3.  
INTEREST, FEES AND CHARGES 6776

[gf034k3eelxb000011.jpg]3.1Interest 67. 76

[gf034k3eelxb000012.jpg]3.2Fees 68.79

 

3.3

[gf034k3eelxb000013.jpg]Computation of Interest, Fees, Yield Protection 69. 79

 

3.4

[gf034k3eelxb000014.jpg]Reimbursement Obligations 69. 80

 

3.5

[gf034k3eelxb000015.jpg]Illegality 70. 80

 

3.6

[gf034k3eelxb000016.jpg]Increased Costs 70.80

 

3.7

[gf034k3eelxb000017.jpg]Increased Capital Costs 70. 81

 

3.8

[gf034k3eelxb000018.jpg]Mitigation; Replacement of Lenders 71. 81

 

3.9

[gf034k3eelxb000019.jpg]Indemnities 72.82

3.10[gf034k3eelxb000020.jpg]Maximum Interest 72. 83 SECTION 4. LOAN
ADMINISTRATION 7384

 

4.1

[gf034k3eelxb000021.jpg]Manner of Borrowing and Funding Loans 73. 84

 

4.2

[gf034k3eelxb000022.jpg]Defaulting Lender 74.85

 

4.3

[gf034k3eelxb000023.jpg]Number and Amount of LIBOR Loans; Determination of Rate
75. 86

 

4.4

[gf034k3eelxb000024.jpg]Administrative Borrower 76. 86

 

 

( i)

 



7323314v79793116v10

 



--------------------------------------------------------------------------------

 

4.5

One Obligation 76. 87

4.6Effect of Termination 76. 87 SECTION 5.   PAYMENTS 7788

 

5.1

General Payment Provisions 77. 88

 

5.2

Repayment of Loans 77. 88

 

5.3

Reserved 77. 88

 

5.4

Mandatory Prepayments 77. 88

 

5.5

Payment of LIBOR Loans and Other Obligations 78. 88

 

5.6

Marshaling; Payments Set Aside 79. 89

 

5.7

Post-Default Allocation of Payments 79. 90

 

5.8

Application of Payments 80. 91

 

5.9

Loan Account; Account Stated 80. 91

5.10Taxes 80.91

 

5.11

Withholding Tax Exemption 81. 92

5.12Nature and Extent of Each Borrower’s Liability 83. 94 SECTION 6. CONDITIONS
PRECEDENT 8697

 

6.1

Conditions Precedent to Initial Loans 86. 97

 

6.2

Conditions Precedent to All Credit Extensions 89. 100

6.3Limited Waiver of Conditions Precedent 89. 100 SECTION 7. COLLATERAL 89100

 

7.1

Grant of Security Interest 89. 100

 

7.2

Cash Collateral 92.103

 

7.3

Real Property Collateral 92. 103

 

7.4

Other Collateral 92.103

 

7.5

No Assumption of Liability 93. 104

7.6Further Assurances 93. 104 SECTION 8. COLLATERAL ADMINISTRATION 93104

 

8.1

Borrowing Base Certificates 93. 104

 

8.2

Administration of Accounts 93. 105

 

 

 

( ii)

 



7323314v79793116v10

 



--------------------------------------------------------------------------------

 

8.3

Administration of Deposit Accounts; Cash Dominion Trigger Period; Borrowing Base
Cash Account 94. 105

 

 

8.4

General Provisions 96. 107

8.5Power of Attorney 96. 107 SECTION 9.   REPRESENTATIONS AND WARRANTIES 97108

9.1General Representations and Warranties 97. 108 SECTION 10. COVENANTS AND
CONTINUING AGREEMENTS 104116

 

10.1

Affirmative Covenants 104. 116

10.2Negative Covenants 114. 126 SECTION 11. EVENTS OF DEFAULT; REMEDIES ON
DEFAULT 133146

 

11.1

Events of Default 133. 146

 

11.2

Remedies upon Default 136. 148

11.3License 137. 149

11.4Setoff 137. 149

11.5Remedies Cumulative; No Waiver; Commercial Reasonableness 137. 150 SECTION
12. AGENT 138151

 

12.1

Appointment, Authority and Duties of Agent 138. 151

 

12.2

Agreements Regarding Collateral and Field Examination Reports 139. 152

 

12.3

Reliance By Agent 140. 153

 

12.4

Action Upon Default 141. 153

 

12.5

Ratable Sharing 141. 154

 

12.6

Indemnification of Agent Indemnitees 141. 154

 

12.7

Limitation on Responsibilities of Agent 142. 154

 

12.8

Successor Agent and Co-Agents 142. 155

 

12.9

Due Diligence and Non-Reliance 143. 156

 

12.10

Replacement of Certain Lenders 143. 156

 

12.11

Remittance of Payments and Collections 144. 156

 

12.12

Agent in its Individual Capacity 144. 157

 

12.13

Agent Titles 144. 157

 

12.14

No Third Party Beneficiaries 145. 157

 



(3)

 

7323314v79793116v10

 



--------------------------------------------------------------------------------

 

2987041159763SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

[gf034k3eelxb000025.jpg] 145158

 

 

13.1

Successors and Assigns

145. 158

13.2

Participations 145.

158

13.3

Assignments 146.

159

13.4

Tax Treatment 147.

160

[gf034k3eelxb000026.jpg]13.5Representation of Lenders 147. 160 SECTION 14.
GUARANTY. 147160

[gf034k3eelxb000027.jpg]14.1Guaranty 147. 160

[gf034k3eelxb000028.jpg]14.2Waivers 147. 160

 

14.3

[gf034k3eelxb000029.jpg]No Defense 148.161

 

14.4

[gf034k3eelxb000030.jpg]Guaranty of Payment 148. 161

 

14.5

[gf034k3eelxb000031.jpg]Liabilities Absolute 148. 161

 

14.6

[gf034k3eelxb000032.jpg]Waiver of Notice 149. 162

 

14.7

[gf034k3eelxb000033.jpg]Agent’s Discretion 149. 162

 

14.8

[gf034k3eelxb000034.jpg]Reinstatement 149.162

 

14.9

[gf034k3eelxb000035.jpg]Action Upon Event of Default 150. 163

 

14.10

[gf034k3eelxb000036.jpg]Statute of Limitations 151. 164

 

14.11

[gf034k3eelxb000037.jpg]Reserved 151.164

 

14.12

[gf034k3eelxb000038.jpg]Guarantor’s Investigation 151. 164

 

14.13

[gf034k3eelxb000039.jpg]Keepwell 151.164

 

14.14

[gf034k3eelxb000040.jpg]Termination 152.165

 

SECTION 15. MISCELLANEOUS 152165

 

 

15.1

[gf034k3eelxb000041.jpg]Consents, Amendments and Waivers 152. 165

 

15.2

[gf034k3eelxb000042.jpg]Indemnity 153. 167

 

15.3

[gf034k3eelxb000043.jpg]Notices and Communications 154. 167

 

15.4

[gf034k3eelxb000044.jpg]Performance of Loan Parties’ Obligations 156. 169

 

15.5

[gf034k3eelxb000045.jpg]Credit Inquiries 156.170

 

15.6

[gf034k3eelxb000046.jpg]Severability 156.170

 

15.7

[gf034k3eelxb000047.jpg]Cumulative Effect; Conflict of Terms 156. 170

 

15.8

[gf034k3eelxb000048.jpg]Counterparts; Facsimile Signatures 157. 170

 



(4)

 

7323314v79793116v10

 



--------------------------------------------------------------------------------

 

15.9

[gf034k3eelxb000049.jpg][gf034k3eelxb000050.jpg]Entire Agreement 157.170

 

15.10

[gf034k3eelxb000051.jpg]Obligations of Lenders 157.170

 

15.11

[gf034k3eelxb000052.jpg]Confidentiality 157.171

 

15.12

[gf034k3eelxb000053.jpg]Reserved 158.171

 

15.13

[gf034k3eelxb000054.jpg]GOVERNING LAW 158. 171

 

15.14

[gf034k3eelxb000055.jpg]Consent to Forum 159. 172

 

15.15

[gf034k3eelxb000056.jpg]Waivers by Loan Parties 159. 173

 

15.16

[gf034k3eelxb000057.jpg]Patriot Act Notice 160. 173

 

15.17

[gf034k3eelxb000058.jpg]No Oral Agreement 160. 173

 

15.18

[gf034k3eelxb000059.jpg]Term Debt Intercreditor Agreement 160. 173

 

15.19

[gf034k3eelxb000060.jpg]Release of Guarantors 160. 174

 

15.20

[gf034k3eelxb000061.jpg]Release of Liens 161.174

15.21[gf034k3eelxb000062.jpg]Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 161. 175 15.22   Acknowledgement Regarding Any Supported
QFCs 161

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

( v)

 



7323314v79793116v10

 



--------------------------------------------------------------------------------

 

 

LIST OF EXHIBITS AND SCHEDULES

 

 

Exhibit AForm of Assignment and Acceptance

Exhibit BForm of Borrowing Base Certificate

Exhibit CForm of Compliance Certificate

Exhibit DForm of Notice of Borrowing

Exhibit EForm of Grant of Security Interest in Trademarks Exhibit FForm of Grant
of Security Interest in Patents Exhibit GForm of Grant of Security Interest in
Copyrights Exhibit HForm of Perfection Certificate

Exhibit IForm of Notice of Continuation/Conversion

Exhibit JForm of Assignment Notice

 

Schedule 1.1(a)Guarantors as of the Closing Date Schedule 1.1(b)Commitments of
Lenders Schedule 1.1(c)Copyrights

Schedule 1.1(d)Excluded Real Property Schedule 1.1(e)Existing Letters of Credit
Schedule 1.1(f)Licenses

Schedule 1.1(g)Patents

Schedule 1.1(h)Pension Fund Entities Schedule 1.1(i)Trademarks

Schedule 6.1.6Local Counsel Schedule 7.1.1(a)Pledged Collateral

Schedule 7.1.1(b)Additional Collateral Provisions Schedule 7.1(c)Commercial Tort
Claims Schedule 8.3Deposit Accounts

Schedule 9.1.11Subsidiaries Schedule 9.1.14Labor Matters

Schedule 10.1.13(a)Further Assurances and Post-Closing Conditions Schedule
10.2.1(b)Liens

 

Schedule 10.2.2(e)

Investments Schedule 10.2.3(b)Debt

 

Schedule 10.2.5Closing Date Dispositions Schedule 10.2.8Transactions with
Affiliates Schedule 10.2.9Burdensome Agreements

 

 

 

 

 

 

 

 

- i-

 



7323314v79793116v10

 



--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as amended through Amendment No. 6, and as the
same may be further amended, amended and restated, restated, supplemented or
otherwise modified, this “Agreement”) is dated as of February 13, 2014, by and
among YRC WORLDWIDE INC., a Delaware Corporation (“Parent”), as administrative
borrower (in such capacity, “Administrative Borrower”), Parent, YRC INC., a
Delaware Corporation (“YRC”), USF REDDAWAY INC., an Oregon Corporation
(“Reddaway”), USF HOLLAND INC., a Michigan Corporation (“Holland”), and NEW PENN
MOTOR EXPRESS, INC., a Pennsylvania Corporation (“New Penn”, and together with
Parent, YRC, Holland and Reddaway, “Borrowers” and each a “Borrower”), those
Subsidiaries of Parent identified on Schedule 1.1(a) attached hereto (as updated
from time to time) (collectively, “Guarantors” and each, a “Guarantor”); the
financial institutions from time to time party to this Agreement as lenders
(collectively, “Lenders” and each a “Lender”), the financial institutions from
time to time party to this Agreement as issuing banks (collectively, “Issuing
Banks” and each an “Issuing Bank”), and RBS CITIZENS BUSINESS CAPITAL, a
division of RBS Asset Finance, Inc., a subsidiary of RBS Citizens, N.A., as
agent for Lenders and Issuing Banks (in such capacity, “Agent”).

 

R E C I T A L S:

 

Borrowers have requested that Agent, Lenders and Issuing Banks make available a
credit facility, to be used by Parent and Restricted Subsidiaries to finance
their business enterprises. Agent, Lenders and Issuing Banks are willing to
provide such credit facility on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

 

 

SECTION 1.

 

1.1



DEFINITIONS; RULES OF CONSTRUCTION

 

Definitions.As used herein, the following terms have the meanings set forth

 

below:

ABL Priority Collateral – as defined in the Term Debt Intercreditor Agreement.
Accelerated Reporting Trigger Event – shall occur when Availability is less than
or equal

 

to ten percent (10%) of the Collateral Line Cap.

 

Accelerated Reporting Trigger Period – shall commence upon the occurrence of an
Accelerated Reporting Trigger Event, and shall continue until the date that the
Accelerated Reporting Trigger Event shall have ceased to exist for a period of
at least thirty (30) consecutive calendar days.

 

Account(s) - “accounts” as defined in Section 9-102 of the UCC, and also means a
right to payment of a monetary obligation, whether or not earned by performance,
(a) for property that

 

 

9793116v10

 

 

--------------------------------------------------------------------------------

has been sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered, or

 

(c)

arising out of the use of a credit or charge card.

 

Account Debtor - any Person who is or who may become obligated to any Loan Party
under, with respect to or on account of an Account.

 

Administrative Borrower - as defined in the preamble to this Agreement.

 

Affected Financial Institution - means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

Affiliate - with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that, with respect
to the Borrowers and their Subsidiaries, in no case shall any Governmental
Authority constitute an “Affiliate”. Control shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. Controlling and Controlled have meanings correlative
thereto.

 

Agent - as defined in the preamble to this Agreement.

 

Agent Indemnitees - Agent and its respective officers, directors, employees,
Affiliates, agents and attorneys.

 

Agent Payment Account - an account designated by Agent to Administrative
Borrower on the Closing Date and such other account as Agent may from time to
time designate to Administrative Borrower as the “Agent Payment Account” for
purposes of this Agreement and the other Loan Documents.

 

Agent Professionals - attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent, as
applicable.

Agreed 1Q2014 Amount - as defined in the definition of Consolidated Fixed
Charges. Amendment Fee Letter – that certain Amendment Fee Letter, dated as of
May 24, 2016,

by and among the Loan Parties and Agent, as amended and in effect from time to
time.

 

Amendment No. 3 – means the Amendment No. 3 and Limited Consent, dated as of
January 30, 2018, by and among the Loan Parties party thereto, Agent and the
Lenders party thereto.

 

Amendment No. 5 – that certain Amendment No. 5, dated as of September 11, 2019,
by and among the Loan Parties party thereto, Agent and the Lenders party
thereto.

 

Amendment No. 5 Effective Date – September 11, 2019.

 



2

 

 



--------------------------------------------------------------------------------

Amendment No. 6 - that certain Amendment No. 6 to Loan and Security Agreement,
dated as of the Amendment No. 6 Effective Date, by and among the Borrowers, the
Guarantors referred to on the signature pages thereto, the Agent and the Lenders
party thereto.

 

Amendment No. 6 Effective Date - the date on which the conditions set forth in
Section 2 of the Amendment No. 6 were satisfied, which date was July 7, 2020.

 

Amendment No. 6 Transactions - collectively, (a) the negotiation, execution and
delivery by the Loan Parties of Amendment No. 6 and the Loan Documents delivered
in connection therewith, (b) the negotiation, execution and delivery of the UST
Tranche A Facility Documentation, the UST Tranche B Facility Documentation and
incurrence of UST Tranche A Facility Indebtedness and UST Tranche B Facility
Indebtedness, (c) the negotiation, execution and delivery by the Borrowers and
the Subsidiaries party thereto of amendments to the Term Debt Documents in
connection with the matters described in clauses (a) and (b) and effecting
certain other amendments in connection therewith, (d) the Treasury Equity
Issuance and the negotiation, execution and delivery of the Treasury Equity
Documents and (e) the payment of fees, costs and expenses in connection with the
foregoing.

 

Applicable Debt - as defined in the definition of Weighted Average Life to
Maturity.

 

Applicable Law - with respect to any Person, all laws, rules, regulations and
governmental guidelines applicable to such Person, conduct, transaction,
agreement or matter in question, including all applicable statutory law, common
law and equitable principles, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of,
requirements, and agreements with, any Governmental Authority.

 

Applicable Margin - with respect to any Type of Loan on any day, the following
margin for such type of Loan: (a) at any time prior to the Amendment No. 6
Effective Date, (i) Base Rate Loans, 0.75%, and (bii) LIBOR, 1.75%. and (b) from
and after the Amendment No. 6 Effective Date, (i) Base Rate Loans, 1.25%, and
(ii) LIBOR, 2.25%.

 

Approved Fund - any Person (other than a natural person) that is primarily
engaged in making, holding or investing in extensions of credit in its ordinary
course of business and is administered or managed by a Lender, an entity that
administers or manages a Lender, or an Affiliate of either.

 

Assignment and Acceptance - an assignment agreement between a Lender and
Eligible Assignee, substantially in the form of Exhibit A.

 

Attributable Debt - on any date, in respect of any Capitalized Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP.

 

Audited Financial Statements - shall mean the audited consolidated balance
sheets of Parent and its consolidated Subsidiaries for the Fiscal Years ending
December 31, 2010, December 31, 2011 and December 31, 2012 and the related
consolidated statements of

 



3

 

 



--------------------------------------------------------------------------------

operations, changes in shareholders’ equity and cash flows of Parent and its
consolidated Subsidiaries.

 

Auto-Extension Letter of Credit – is defined in Section 2.2.1(f).

 

Availability - as of any date of determination calculated on a Pro Forma Basis,
the amount equal to: (a) the Collateral Line Cap, minus (b) the then outstanding
Facility Exposure; provided, that solely for the purposes of determining whether
an Accelerated Reporting Trigger Event has occurred, Availability may be
increased by the amount of cash maintained by Loan Parties in one or more
Dominion Accounts (excluding the Borrowing Base Cash Account) in an aggregate
amount not to exceed $25,000,000 at any time; provided, that during the period
from the Closing Date to the date that is forty-five (45) days after the Closing
Date (or such longer period as Agent may agree in its reasonable discretion),
Dominion Accounts shall be deemed to include any deposit account of Loan Parties
as to which a Deposit Account Control Agreement is required to be delivered (or
other method of control effected) under this Agreement whether or not such
requirement has been satisfied.

 

Availability Reserve - on any day, the sum (without duplication of any other
reserve or eligibility criteria) of (a) the aggregate amount of liabilities
secured by Liens (other than Permitted Liens) upon Collateral that are senior to
Agent’s Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (b) amounts to reflect events, conditions,
contingencies or risks which, as determined by Agent in its Permitted
Discretion, adversely affect, or would have a reasonable likelihood of adversely
affecting, the ability of Agent to realize upon the Collateral of the type that
is included in the Borrowing Base; (c) amounts to reflect Agent’s good faith
belief that any collateral report or financial information furnished by or on
behalf of any Borrower or Loan Party to Agent is or may have been incomplete,
inaccurate or misleading in any material respect (to the extent thereof); or (d)
amounts in respect of any state of facts which Agent determines in its Permitted
Discretion constitutes an Event of Default. The amount of any Availability
Reserve established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in its Permitted Discretion.

 

Agent shall have the right to establish and modify components of the
Availability Reserve against the Borrowing Base assets from time to time in its
Permitted Discretion in accordance with the terms above, provided, that so long
as no Specified Event of Default has occurred and is continuing, Agent has
provided Administrative Borrower with at least two (2) Business Days’ prior
written notice of such establishment or modification and Administrative Borrower
shall have the opportunity during such two (2) Business Day period to discuss
such establishment or modification with Agent; provided, that (x) no Letters of
Credit shall be issued or Loans funded during such two (2) Business Day period
if, after giving effect to such establishment or modification, the requested
issuance or funding would result in an Overadvance, and (y) no such notice shall
be required for changes resulting by virtue of mathematical calculations or if a
Material Adverse Effect would occur if such reserves were not established.

 

Average Availability - for any period, the daily average of Availability for
such period as calculated by Agent.

 



4

 

 



--------------------------------------------------------------------------------

Average Revolver Usage - for any period, the average daily aggregate Facility
Exposure for such period divided by the Commitments on the last day of such
period.

 

Bail-In Action - means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

Bail-In Legislation - means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

Bank Product - any of the following products, services or facilities extended to
any Loan Party or Subsidiary by a Bank Product Provider: (a) Cash Management
Services; (b) products under Hedging Agreements; (c) commercial credit card,
purchase card, corporate credit card and merchant card services; and (d) other
banking products or services as may be requested by any Loan Party or
Subsidiary, other than Letters of Credit; provided, however, that for any of the
foregoing to be included as an “Obligation” for purposes of a distribution under
Section 5.7.1, the applicable Bank Product Provider must have previously
provided written notice to Agent and Administrative Borrower of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of obligations
arising thereunder (“Bank Product Amount”) and (iii) the methodology to be used
by such parties in determining the Bank Product Debt owing from time to time.
The Bank Product Amount may be changed from time to time upon written notice to
Agent and Administrative Borrower by the applicable Bank Product Provider. No
Bank Product Amount may be established or increased (other than increases in
connection with marking to market products under Hedging Agreements) at any time
that a Default or Event of Default exists, or if a reserve in such amount would
cause an Overadvance.

 

Bank Product Amount - as defined in the definition of Bank Product.

 

Bank Product Debt - Debt and other obligations of a Loan Party relating to Bank
Products.

 

Bank Product Provider - RBS, any other Lender or any of their respective
Affiliates (other than a Disqualified Lender) that provides Bank Products to any
Loan Party or Subsidiary.

 

Bankruptcy Code - the United States Bankruptcy Code, being Title 11 of the
United States Code, as the same now exists or may from time to time hereafter be
amended, modified, recodified or supplemented.

 

Base Rate - for any day, a variable rate of interest per annum equal to the
highest of (a) the “prime rate” as determined by Agent announced from time to
time by RBS at its offices in

 



5

 

 



--------------------------------------------------------------------------------

Boston, Massachusetts (or any successor to the foregoing) as its “prime rate”,
subject to each increase or decrease in such prime rate, effective as of the day
any such change occurs (with the understanding that any such rate may merely be
a reference rate and may not necessarily represent the lowest or best rate
actually charged to any customer by such bank), (b) the Federal Funds Effective
Rate (as defined below) from time to time plus one-half of one percent (0.50%),
and (c) the LIBOR Rate for a one (1) month Interest Period on such day plus one
percent (1%). The term “Federal Funds Effective Rate” shall mean, for any
period, a fluctuating interest rate per annum equal, for each day during such
period, to the weighted average of the rates on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by Agent
from three Federal Funds brokers of recognized standing selected by it;
provided, that, at no time shall the “Federal Funds Effective Rate” be less than
zero  percent (0.00%).

 

Base Rate Loan - a Loan that bears interest based on the Base Rate.

 

Benchmark Replacement - the sum of: (a) the alternate benchmark rate (which may
include Term SOFR or another rate based on SOFR) that has been selected by the
Agent and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBOR Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero percent (0.00%), the Benchmark Replacement
will be deemed to be zero percent (0.00%) for the purposes of this Agreement.

 

Benchmark Replacement Adjustment - with respect to any replacement of the LIBOR
Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrowers giving due consideration to: (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBOR Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBOR Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar-denominated syndicated credit
facilities at such time.

 

Benchmark Replacement Conforming Changes - with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such

 



6

 

 



--------------------------------------------------------------------------------

market practice is not administratively feasible or if the Agent determines that
no market practice for the administration of the Benchmark Replacement exists,
in such other manner of administration as the Agent decides is reasonably
necessary in connection with the administration of this Agreement).

 

Benchmark Replacement Date - the earlier to occur of the following events with
respect to the LIBOR Rate:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

Benchmark Transition Event - the occurrence of one or more of the following
events with respect to the LIBOR Rate:

 

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

 

(2)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBOR Rate,
a resolution authority with jurisdiction over the administrator for the LIBOR
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBOR Rate, which states that the administrator
of the LIBOR Rate has ceased or will cease to provide the LIBOR Rate permanently
or indefinitely, provided that, at the time of such statement or publication,
there is no successor administrator that will continue to provide the LIBOR
Rate; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBOR Rate or a Governmental Authority having
jurisdiction over the Agent in effect announcing that the LIBOR Rate is no
longer representative.

 

Benchmark Transition Start Date - (a) in the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day  prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrowers, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

 

Benchmark Unavailability Period - if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the

 



7

 

 



--------------------------------------------------------------------------------

extent that the LIBOR Rate has not been replaced with a Benchmark Replacement,
the period (x) beginning at the time that such Benchmark Replacement Date has
occurred if, at such time, no Benchmark Replacement has replaced the LIBOR Rate
for all purposes hereunder in accordance with Section 3.1.4(c) and (y) ending at
the time that a Benchmark Replacement has replaced the LIBOR Rate for all
purposes hereunder pursuant to Section 3.1.4(c).

 

Beneficial Ownership Certification - means, with respect to each Borrower, a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation, which certification shall be substantially in the form
provided by Agent or such other form satisfactory to the Agent.

 

Beneficial Ownership Regulation - means 31 C.F.R. § 1010.230.

 

Blocked Person - any Person that is publicly identified on the most current list
of “Specially Designated Nationals and Blocked Persons” published by OFAC.

Board - the Board of the Federal Reserve System of the United States of America.
Borrower or Borrowers - as defined in the preamble to this Agreement and any
other

Person that at any time after the date hereof becomes a Borrower.

 

Borrowing - a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

 

Borrowing Base - on any date of determination and without duplication, an amount
equal to the sum of:

 

(a)eighty five percent (85%) of the sum of (x) Eligible Accounts minus (y) the
Dilution Reserve, plus

 

 

(b)

one hundred percent (100%) of the amount of Eligible Borrowing Base Cash,

 

minus

 

(c)

the Deferred Revenue Reserve, minus

 

 

(d)

the Availability Reserve.

 

Borrowing Base Cash Account - account maintained by Administrative Borrower, on

 

behalf of Borrowers, with Agent as designated in a letter agreement between
Administrative Borrower and Agent on the Closing Date and any other account
maintained with Agent and designated as the “Borrowing Base Cash Account” by
Administrative Borrower and Agent from time to time.

 

Borrowing Base Cash Release - as defined in Section 8.3.3.

 

Borrowing Base Certificate - a certificate substantially in the form attached
hereto as Exhibit B, as such form may be modified by Agent and Administrative
Borrower from time to time in a manner consistent with the terms of this
Agreement, by which Administrative

 



8

 

 



--------------------------------------------------------------------------------

Borrower, on behalf of Borrowers, certifies calculation of the Borrowing Base as
of the date delivered.

 

Business Day - any day (a) which is neither a Saturday or Sunday nor a day on
which commercial banks are authorized or required to be closed in New York City;
(b) when such term is used to describe a day on which a borrowing, payment,
prepayment, or repayment is to be made in respect of any LIBOR Loan, any day
which is: (i) neither a Saturday or Sunday nor a day on which commercial banks
are authorized or required to be closed in New York City; and

(ii)a London Banking Day; and (c) when such term is used to describe a day on
which an interest rate determination is to be made in respect of any LIBOR Loan,
any day which is a London Banking Day.

 

Capital Expenditures - for any period of determination with respect to Parent
and Restricted Subsidiaries, the aggregate of (a) all amounts that would be
reflected as additions to property, plant or equipment on a consolidated
statement of cash flows of Parent and Restricted Subsidiaries in accordance with
GAAP and (b) the value of all assets under Capitalized Leases incurred by Parent
and Restricted Subsidiaries during such period; provided, that, Capital
Expenditures shall not include (i) the purchase price paid in connection with a
Permitted Acquisition or other Investment of all or substantially all of the
assets of another Person or business line permitted hereby, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for such existing
equipment being traded in at such time, (iii) expenditures made in leasehold
improvements, to the extent reimbursed by the landlord, (iv) expenditures to the
extent that they are actually paid for by a third party (excluding Parent or any
Restricted Subsidiary) and for which none of Parent nor any Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or monetary obligation to such third party or any other Person
(whether before, during or after such period), (v) property, plant and equipment
taken in settlement of accounts, and (vi) expenditures made with the net
proceeds of any Debt (other than Loans advanced hereunder) or equity issuance.

 

Capitalized Lease - any lease that is required to be capitalized for financial
reporting purposes and reflected as a liability on a balance sheet of such
Person in accordance with GAAP.

 

CARES Act - means the Coronavirus Aid, Relief, and Economic Security Act, Pub.
L.

116–136 (2020), as amended.

 

Cash Collateral - cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

 

Cash Collateral Account - a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.

 

Cash Collateralize - the delivery of cash to Agent, as security for the payment
of the Obligations, with respect to any LC Obligations, in an amount equal to
one hundred two percent

 



9

 

 



--------------------------------------------------------------------------------

(102%) of such LC Obligations (excluding amounts owing pursuant to clause (c) of
the definition thereof). Cash Collateralization has a correlative meaning.

 

Cash Dominion Trigger Event - shall occur when either (i) a Specified Event of
Default has occurred; or (ii) Borrowers shall fail to maintain at any time
Availability in an amount at least equal to ten percent (10%) of the Collateral
Line Cap.

 

Cash Dominion Trigger Period - shall commence upon the occurrence of a Cash
Dominion Trigger Event, and shall continue until the date that (i) no Specified
Event of Default exists; and (ii) Borrowers have maintained Availability of not
less than ten percent (10%) of the Collateral Line Cap for a period of thirty
(30) consecutive calendar days.

 

Cash Equivalents –

 

 

(a)

Dollars and, to the extent consistent with past practice, Canadian Dollars;

 

(b)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;

 

(c)investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, rated at least A-1 or
P-1 by S&P or Moody’s;

 

(d)investments in demand deposits, certificates of deposit, banker’s acceptances
and time deposits maturing within one year from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, Agent, Term Agent or any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000 and that issues (or the parent of which issues) commercial paper
rated at least “Prime 1” (or the then equivalent grade) by Moody’s or “A 1” (or
the then equivalent grade) by S&P;

 

(e)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria of clause (d) above;

 

(f)investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through (e)
above; and

 

(g)other short-term investments of any Foreign Subsidiary entered into in
accordance with normal investment policies and practices of such Foreign
Subsidiary consistent with past practices for cash management and constituting
investments in governmental obligations and investment funds analogous to and
having a credit risk not greater than investments of the type described in
clauses (a) through (f) above.

 



10

 

 



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than set forth in clause (a) above; provided,
that such amounts are converted into currencies listed in clause (a) within ten
Business Days following the receipt of such amounts.

 

Cash Management Services - any services provided from time to time by RBS or any
other Lender or any of its Affiliates to any Loan Party or Subsidiary in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automatic clearinghouse, controlled
disbursement, depository, electronic funds transfer, information reporting,
lockbox, stop payment, overdraft and/or wire transfer services.

 

Cash Pension Contribution - as to any period of determination, the actual cash
pension funding payments made by Parent and Restricted Subsidiaries with respect
to pension funding obligations during such period.

 

Casualty Event - any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property or as compensation for such condemnation event.

CFC – a “controlled foreign corporation” within the meaning of Section 957 of
the Code. Change in Law - the occurrence, after the date of this Agreement, of
any of the following:

(a)the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority; provided, however, for the
purposes of this Agreement: (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

Change of Control - shall mean:

 

 

(a)

the acquisition of ownership, directly or indirectly, beneficially or of

record, by any Person or group (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the date hereof), in each case, other than the United States
federal government or any other Governmental Authority on behalf thereof (or, in
each case, any agent, trustee or other Person on behalf thereof, including, for
the avoidance of doubt, any voting trust and the trustee thereof created to hold
the Equity Interests for the benefit of the United States Federal government or
any other Governmental Authority), of Equity Interests representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Parent;

 



11

 

 



--------------------------------------------------------------------------------

 

(b)

occupation of a majority of the seats (other than vacant seats) on the board

of directors of Parent by Persons who were neither (i) nominated noror approved
by the board of directors of Parent nor (ii) appointed by directors so nominated
noror approved; or

 

 

(c)

a “change of control” (or similar event) shall occur under (i) the Term

Debt Documents or any Permitted Refinancing thereof or (ii) any other Debt for
borrowed money with an aggregate principal amount (in the case of this clause
(ii)) in excess of the Threshold Amount.

 

provided, that, notwithstanding anything in this definition to the contrary, in
no event shall the Amendment No. 6 Transactions constitute a Change of Control.

 

Claims - all liabilities, obligations, actual losses, damages, penalties,
judgments, proceedings, costs and expenses of any kind (including remedial
response costs, reasonable and documented out-of-pocket attorneys’ fees (limited
in the case of attorney’s fees to one primary counsel for Agent and Lenders
taken as a whole and one additional counsel in each relevant jurisdiction and,
in the event of any actual or reasonably perceived conflict of interest, one
additional counsel of each type to similarly situated parties) and Extraordinary
Expenses) at any time incurred by or asserted against any Indemnitee in any way
relating to (a) any Loan Documents or transactions contemplated thereby, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens under the Loan
Documents, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or under Applicable Law in connection with the
Loan Documents, or (e) failure by any Loan Party to perform or observe any terms
of any Loan Document, in each case including all reasonable and documented
out-of-pocket costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto
(limited in the case of attorney’s fees to one primary counsel for Agent and
Lenders taken as a whole and one additional counsel in each relevant
jurisdiction and, in the event of any actual or reasonably perceived conflict of
interest, one additional counsel of each type to similarly situated parties).

 

Closing Date - as defined in Section 6.1.

 

Code - the U.S. Internal Revenue Code of 1986, as amended.

 

Collateral - all Property described in Section 7.1, all Property described in
any Security Documents as security for any Obligations, and all other Property
that now or hereafter secures (or is intended to secure) any Obligations;
provided, that it shall exclude all Excluded Property and all defined terms used
therein shall exclude Excluded Property.

 

Collateral and Guarantee Requirement - shall mean, at any time, the requirement
that:

 

 

(a)

on the Closing Date, Agent shall have received each Security Document to

the extent required to be delivered on the Closing Date pursuant to Section 6.1,
subject to the limitations and exceptions of this Agreement, duly executed by
each Loan Party party thereto;

 



12

 

 



--------------------------------------------------------------------------------

 

(b)

in each case subject to the limitations and exceptions set forth in this

Agreement and the Security Documents, any action required to be taken by Agent
to effectuate the same and the lien subordination set forth in the Term Debt
Intercreditor Agreement, the Obligations shall have been secured by:

 

 

(i)

a perfected first priority security interest (subject to Liens

permitted by Section 10.2.1) in all personal property of Loan Parties consisting
of all accounts receivable, Cash and Cash Equivalents, deposit accounts and
supporting obligations and books and records related to the foregoing and, in
each case, proceeds thereof;

 

 

(ii)

a perfected second priority pledge (subject to Liens permitted by

Section 10.2.1) of all Equity Interests directly held by the BorrowerBorrowers
or any Guarantor;

 

 

(iii)

except as otherwise agreed to by the Agent with respect to any Real

Property located in any in a special flood hazard area, with respect to each
Material Real Property, (1) a second priority mortgage, deed of trust or deed to
secure debt (as applicable) (subject to Liens permitted by Section 10.2.1) on
such Material Real Property pursuant to Mortgages that satisfy the requirements
of clause (c)(i) below and (2) a perfected second priority security interest
(subject to Liens permitted by Section 10.2.1) in all personal property relating
to such Material Real Property and all fixtures thereon, provided, that, to the
extent the opinion delivered to Agent confirms that the filing of the applicable
Mortgage itself perfects Agent’s second priority security interest in such
fixtures, no separate fixture filing shall be required;

 

 

(iv)

except as otherwise agreed to by the Agent with respect to any Real

Property located in any in a special flood hazard area, within one hundred
twenty (120) days following the repayment in full of the CDA First Lien
Obligations (as defined in the Term DebDebt Agreement) (or, if the proviso to
this clause (iv) applies, the date the Requisite CDA Consent (as defined below)
is obtained, as applicable), a second priority Pension Property Mortgage (as
defined in the Term Debt Agreement) pursuant to Mortgages that satisfy the
requirements of clause (c)(i) below (subject to Liens permitted by Section
10.2.1) and a perfected second priority security interest (subject to Liens
permitted by Section 10.2.1) in all personal property relating to such Pension
Real Property and all fixtures thereon; provided that to the extent such Pension
Property Mortgage is prohibited under the terms of the Contribution Deferral
Agreement (as in effect as of the Amendment No. 5 Effective Date), the Loan
Parties shall use commercially reasonable efforts to obtain the necessary
consents under the Contribution Deferral Agreement to permit such Pension
Property Mortgage (the “Requisite CDA Consent”) and if after using such
commercially reasonable efforts, such consent is not obtained, the Loan Parties
shall not be required to deliver such Pension Property Mortgage until all
obligations under the Contribution Deferral Agreement to the extent permitted
under Section 10.2.3(u) shall have been paid in full; and

 

 

(v)

subject to clause (vi) below, a perfected second priority security

interest (subject to Liens permitted by Section 10.2.1) in substantially all
other personal property of Loan Parties, including investment property,
contracts, Patents, Copyrights, Trademarks and other general intangibles
(subject to the Term Debt Intercreditor Agreement), commercial tort claims,
letter of credit rights, intercompany notes and proceeds of the foregoing; and

 



13

 

 



--------------------------------------------------------------------------------

 

(vi)

a perfected third priority security interest (subject to Liens

permitted by Section 10.2.1) in the UST Tranche B Priority Collateral (as
defined in the Term Debt Intercreditor Agreement) and, in each case, proceeds
thereof;

 

 

(c)

subject to the limitations and exceptions set forth in this Agreement and

the Security Documents and except as otherwise agreed to by the Agent with
respect to any Real Property located in any in a special flood hazard area, to
the extent a security interest in and mortgage lien on any Material Real
Property is required under Section 6.1, 10.1.11 or 10.1.13 (together with any
Material Real Property that is subject to a Mortgage on the Closing Date, each,
a “Mortgaged Property”), Agent shall have received (i) counterparts of a
Mortgage with respect to such Mortgaged Property duly executed and delivered by
the record owner of such property in form suitable for filing or recording in
all filing or recording offices that Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected Lien on the
property and/or rights described therein in favor of Agent for the benefit of
Lenders, and evidence that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to Agent (it
being understood that if a mortgage tax will be owed on the entire amount of the
indebtedness evidenced hereby, then the amount secured by the Mortgage shall be
limited to 120% (or, in the case of Real Property located in the state of New
York, 100%) of the fair market value of the property at the time the Mortgage is
entered into if such limitation results in such mortgage tax being calculated
based upon such fair market value),

(ii)fully paid policies of title insurance (or marked-up title insurance
commitments having the effect of policies of title insurance) on the Mortgaged
Property (the “Mortgage Policies”) issued by Chicago Title or another nationally
recognized title insurance company reasonably acceptable to Agent in form and in
an amount reasonably acceptable to Agent (not to exceed 100% of the fair market
value of the Real Property (or interest therein, as applicable) covered
thereby), insuring the Mortgages to be valid, subsisting Liens on the property
described therein, free and clear of all Liens other than Liens permitted
pursuant to Section 10.2.1, each of which shall (A) to the extent reasonably
necessary, include such reinsurance arrangements (with provisions for direct
access, if reasonably necessary) as shall be reasonably acceptable to Agent, (B)
contain a “tie-in” or “cluster” endorsement, if available under Applicable Law
(i.e., policies which insure against losses regardless of location or allocated
value of the insured property up to a stated maximum coverage amount), (C) have
been supplemented by such endorsements (or where such endorsements are not
available, opinions of special counsel, architects or other professionals
reasonably acceptable to Agent) as shall be reasonably requested by Agent
(including endorsements on matters relating to usury, first loss, last dollar,
zoning, contiguity, revolving credit (if available after the applicable Loan
Party uses commercially reasonable efforts), doing business, non-imputation,
public road access, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot and so-called comprehensive coverage over
covenants and restrictions), (iii) either (1) an American Land Title
Association/American Congress of Surveying and Mapping (ALTA/ACSM) form of
survey for which all charges have been paid, dated a date, containing a
certification and otherwise being in form and substance reasonably satisfactory
to Agent or (2) such documentation as is sufficient to omit the standard survey
exception to coverage under the Mortgage Policy with respect to such Mortgaged
Property and affirmative endorsements reasonably requested by Agent, including
“same as” survey and comprehensive endorsements, (iv) customary legal opinions,
addressed to Agent and Lenders, and (v) in order to comply with the Flood Laws,
the following documents: (A) a completed standard “life of loan” flood hazard
determination form (a “Flood Determination Form”); (B) if

 



14

 

 



--------------------------------------------------------------------------------

any of the material improvement(s) to the improved Material Real Property is
located in a special flood hazard area, a notification thereof to the applicable
Loan Party (“Flood Notice”) and, if applicable, notification to the applicable
Loan Party that flood insurance coverage under the National Flood Insurance
Program (“NFIP”) is not available because the community in which the property is
located does not participate in the NFIP; (C) documentation evidencing the
applicable Loan Party’s receipt of the Flood Notice (e.g., a countersigned Flood
Notice or return receipt of certified U.S. Mail or overnight delivery); and (D)
if the Flood Notice is required to be given and flood insurance is available in
the community in which such Material Real Property is located, a copy of one of
the following: the flood insurance policy, the applicable Loan Party’s
application for a flood insurance policy plus proof of premium payment, a
declaration page confirming that flood insurance has been issued or such other
evidence of flood insurance reasonably satisfactory to Agent and documentation
reasonably satisfactory to Agent supporting the amount of flood insurance
required for such Material Real Property (any of the foregoing being “Evidence
of Flood Insurance”); and

 

 

(d)

after the Closing Date, each Restricted Subsidiary of Parent that is not an

Excluded Subsidiary shall become a Guarantor pursuant to a joinder agreement in
accordance with Section 10.1.11 or 10.1.13, as applicable, and signatory to this
Agreement; provided that, notwithstanding the foregoing provisions, any
Subsidiary of Parent that would otherwise constitute an Excluded Subsidiary that
Guarantees any Term Debt, any Term Refinancing Debt, any UST Tranche A Facility
Indebtedness, any UST Tranche A Refinancing Debt, any UST Tranche B Facility
Indebtedness, any UST Tranche B Refinancing Debt, any Permitted Junior Debt or
any Permitted Refinancing of any of the foregoing, or that is a borrower under
the Term Debt Documents (or, the UST Tranche A Facility Documentation or the UST
Tranche B Facility Documentation (or, in each case, any Permitted Refinancing
thereof) shall be a Guarantor hereunder for so long as it Guarantees such Debt
(or is a borrower with respect thereto); and.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)the foregoing definition shall not require, unless otherwise stated in this
clause (A), the creation or perfection of pledges of, security interests in,
Mortgages on, the obtaining of title insurance with respect to or the taking of
any other actions with respect to: (i) any fee owned Real Property that is not
Material Real Property (other than Pension Property Mortgages solely to the
extent required to be delivered pursuant to clause (b)(iv) of this definition)
and any Leasehold Property (it being understood there shall be no requirement to
obtain any landlord waivers, estoppels or collateral access letters), (ii) motor
vehicles (other than tractors, trucks, trailers and other Rolling Stock)
consisting of an employee or light vehicle and other assets subject to
certificates of title with an individual fair market value of less than $40,000,
provided that the aggregate fair market value of all assets excluded from the
Collateral and Guarantee Requirement pursuant to this sub-clause (ii), together
with the aggregate book value of all assets excluded from the Collateral and
Guarantee Requirement pursuant to sub-clause (xiv) of this clause (A), shall not
exceed $5,000,000 in the aggregate at any time outstanding, (iii) letter of
credit rights (other than to the extent consisting of supporting obligations
that can be perfected solely by the filing of a UCC financing statement) of an
amount less than $5,000,000 and commercial tort claims where the amount of
damages claimed by the applicable Loan Party is less than

$5,000,000,   (iv)   any   governmental   licenses   or   state   or   local  
franchises,   charters and

 



15

 

 



--------------------------------------------------------------------------------

authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby (except to the
extent such prohibition or restriction is rendered ineffective under the UCC or
other Applicable Law), (v) Collateral in which pledges or security interests are
prohibited or restricted by Applicable Law or require the consent of any
governmental authority or third party, which consent has not been obtained, (vi)
Margin Stock, (vii) Equity Interests in a bona fide joint venture formed after
the Amendment No. 5 Effective Date with any Person that is not an Affiliate of
any Loan Party (but only to the extent that the organizational documents of such
Subsidiaries or agreements with other equity holders prohibit or restrict the
pledge thereof without the consent of the other equity holders under
restrictions that are enforceable under the UCC or other Applicable Law and such
consent has not been obtained), (viii) Equity Interests of (or held as assets
by) Immaterial Subsidiaries, or captive insurance Subsidiaries, (ix) any lease,
license or agreement or any property to the extent a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
similar arrangement or create a right of termination in favor of any other party
thereto after giving effect to the applicable anti-assignment provisions of the
UCC or other Applicable Law, other than proceeds and receivables thereof, the
assignment of which is deemed effective under the UCC or other Applicable Law,
notwithstanding such prohibition, (x) any assets or rights subject to a purchase
money security interest, Capitalized Lease or similar arrangement, (xi)
[reserved]other than in each case, the UST Tranche B Priority Collateral, (xi)
UST Only Collateral, (xii) any assets to the extent a security interest in such
assets could result in adverse Tax consequences as reasonably determined by
Parent, in consultation with Agent, (xiii) any intent-to-use Trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use Trademark application under
applicable Federal law, (xiv) any equipment or other collateral with a net book
value in an aggregate amount not to exceed $5,000,000 for all such equipment or
other collateral (other than to the extent consisting of supporting obligations
that can be perfected solely by the filing of a UCC financing statement);
provided that the aggregate fair market value of all assets excluded from the
Collateral and Guarantee Requirement pursuant to this sub-clause (xiv), together
with the aggregate net book value of all assets excluded from the Collateral and
Guarantee Requirement pursuant to sub-clause (ii) of this clause (A), shall not
exceed $5,000,000 in the aggregate at any time outstanding, and (xv) other
assets not specifically included in the Collateral in circumstances where the
cost of obtaining a security interest in such assets exceeds the practical
benefit to the Lenders afforded thereby as reasonably determined by the
Administrative Agent in consultation with the Parent;.

 

(B)(i) perfection by possession or control shall not be required with respect to
(x) any intercompany notes in an aggregate principal amount not to exceed
$5,000,000 and (y) any other notes or other evidence of Debt in an aggregate
principal amount not to exceed $5,000,000; (ii) except in the case of (A)
Canadian Subsidiaries, (B) Dutch Subsidiaries and (C) other Foreign Subsidiaries
that are not Excluded Foreign Subsidiaries, no actions in any non-U.S.
jurisdiction or required by the laws of any non-U.S. jurisdiction shall be
required in order to create any security interests in assets located or titled
outside of the United States (including the Equity Interests of any Foreign
Subsidiary) or to perfect such security interests (it being understood that
there shall be no security agreements or pledge agreements governed under the
laws of any non-U.S. jurisdiction); and (iii) except to the extent that
perfection and priority may be achieved

(w) by the filing of a financing statement under the Uniform Commercial Code
with respect to a

 



16

 

 



--------------------------------------------------------------------------------

Loan Party, (x) with respect to Real Property and the recordation of Mortgages
in respect thereof, as contemplated by clauses (b)(iii) and (c) above, (y) with
respect to Equity Interests or Debt, by the delivery of certificates or
instruments representing or evidencing such Equity Interests or Debt along with
appropriate undated instruments of transfer executed in blank, or (z) by
notation of liens on certificate of title, the Loan Documents shall not contain
any requirements as to perfection or priority with respect to any assets or
property described in clause (A) above and this clause (B);

 

(C)Agent in its reasonable discretion may grant extensions of time for the
creation or perfection of security interests in, and Mortgages on, or obtaining
of title insurance or taking of other actions with respect to, particular assets
(including extensions beyond the Amendment No. 5 Effective Date) or any other
compliance with the requirements of this definition (or any similar requirements
set forth herein or in any other Loan Documents) where it reasonably determines,
in consultation with Parent, that such creation or perfection of security
interests or Mortgages, or such obtaining of title insurance or taking of other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which such act would otherwise be required by this Agreement or any Security
Documents; provided, that Agent shall have received on or prior to the Amendment
No. 5 Effective Date, (i) UCC financing statements in appropriate form for
filing under the UCC in the jurisdiction of incorporation or organization of
each Loan Party, (ii) evidence that the Term Agent shall be in possession of any
certificates or instruments representing or evidencing Equity Interests of Loan
Parties and each directly wholly owned Subsidiary of Loan Parties, in each case
accompanied by undated instruments of transfer and stock powers endorsed in
blank and (iii)

Mortgages and Mortgage Policies for each Material Real Property; and

 

(D)Liens required to be granted from time to time pursuant to the Collateral and
Guarantee Requirement shall be subject to the exceptions and limitations set
forth in this Agreement and the Security Documents; and

 

(E)notwithstanding the foregoing clauses (A) through (D) to the contrary, no
Loan Party shall grant a Lien on any of its assets to secure the Term Debt(other
than (i) any Material Real Property in which the Agent has elected to not obtain
a Mortgage in its discretion (any such Material Real Property, “Disclaimed Real
Property Assets”) and (ii) in the case of UST Tranche A Facility Indebtedness
and UST Tranche B Facility Indebtedness, the UST Only Collateral) to secure the
Term Debt, UST Tranche A Facility Indebtedness or the UST Tranche B Facility
Indebtedness unless it has granted (or, concurrently therewith, will grant) a
Lien on such assets to secure the Obligations, which Lien securing the
Obligations shall be perfected with the requisite relative priority in
accordance with the Term Debt Intercreditor Agreement.

 

Collateral Line Cap - at any date of determination, the lesser of (x) the
Commitments and

 

(y)

the Borrowing Base.

Common Stock - means the common stock, par value $0.01 per share, of Borrower.
Commitment - for any Lender, its obligation to make Loans and to participate in
LC

Obligations (excluding amounts owing pursuant to clause (c) of the definition of
LC Obligations) up to the maximum principal amount shown on Schedule 1.1(b), or
as specified hereafter in the

 



17

 

 



--------------------------------------------------------------------------------

most recent Assignment and Acceptance to which it is a party. “Commitments”
means the aggregate amount of such commitments of all Lenders. The Commitments
on the Closing Date are equal to $450,000,000.

 

Commercial Software License - any non-exclusive license of commercially
available (on non-discriminatory pricing terms) computer software to a Loan
Party from a commercial software provider (e.g., “shrink-wrap”, “browse-wrap” or
“click-wrap” software licenses) or a license of freely available computer
software from a licensor of free or open source software.

 

Commitment Termination Date - the earliest to occur of (a) the Latest Maturity
Date; (b) the date on which Borrowers terminate the Commitments pursuant to
Section 2.1.4; or (c) the date on which the Commitments are terminated pursuant
to Section 11.2.

 

Commodity Exchange Act - the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

Compliance Certificate - a certificate substantially in the form attached hereto
as Exhibit C, as such form may be modified by Agent and Administrative Borrower
from time to time in a manner consistent with the terms of this Agreement, by
which Administrative Borrower, on behalf of Loan Parties, calculates the Fixed
Charge Coverage Ratio for the period covered by the most recent financial
statements delivered pursuant to Section 10.1.1 whether or not such Compliance
Certificate is delivered during a Financial Reporting Trigger Period.

 

Concentration Account - account maintained by Administrative Borrower, on behalf
of Borrowers, with Agent as designated in a letter agreement between
Administrative Borrower and Agent on the Closing Date and any other account
designated as the “Concentration Account” by Administrative Borrower and Agent
from time to time.

 

Consolidated EBITDA - for any period of determination calculated on a Pro Forma
Basis, the Consolidated Net Income for such period, plus:

 

 

(a)

without duplication and to the extent deducted (and not added back or

excluded) in arriving at such Consolidated Net Income (other than clauses (viii)
or (xi)), the sum of the following amounts for such period with respect to
Parent and Restricted Subsidiaries:

 

 

(i)

total interest expense determined in accordance with GAAP and, to

the extent not reflected in such total interest expense, any expenses or losses
on hedging obligations or other derivative instruments entered into for the
purpose of hedging interest rate risk, net of interest income and gains on such
hedging obligations or other derivative obligations, letter of credit fees,
costs of surety bonds in connection with financing activities and any bank fees
and financing fees (including commitment, underwriting, funding, “rollover” and
similar fees and commissions, discounts, yields and other fees, charges and
amounts incurred in connection with the issuance or incurrence of Debt and all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Hedging
Agreements entered into for the purpose of hedging interest or commodity rate
risk) and annual agency, unused line, facility or similar fees paid under
definitive documentation related to Debt (whether amortized or immediately
expensed),

 



18

 

 



--------------------------------------------------------------------------------

 

(ii)

provision for taxes based on income, profits or capital gains of

Parent and Restricted Subsidiaries, including, without limitation, federal,
state, local, franchise and similar taxes and foreign withholding taxes paid or
accrued during such period,

 

 

 

 

 

losses,

 

(iii)



 



 

 

(iv)



 

 

(v)



 



depreciation and amortization,

 

extraordinary,   unusual   or   non-recurring   charges,   expenses or

 

non-cashexpenses,chargesandlosses(including   reserves,

 

impairment charges or asset write-offs, write-offs of deferred financing fees,
losses from investments recorded using the equity method, purchase accounting
adjustments and stock-based awards compensation expense), in each case other
than (A) any non-cash charge representing amortization of a prepaid cash item
that was paid and not expensed in a prior period and (B) any non-cash charge
relating to write-offs, write-downs or reserves with respect to accounts
receivable in the normal course or inventory; provided, that if any of the
non-cash charges referred to in this clause (v) represents an accrual or reserve
for potential cash items in any future period, (1) Parent may determine not to
add back such non-cash charge in the current period and

(2) to the extent Parent does decide to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to the extent paid,

 

 

(vi)

restructuring costs and charges, integration costs, retention,

recruiting, relocation and signing bonuses and expenses, and severance costs
(including, for the avoidance of doubt, any bonuses payable in connection with
the IBT Transactions in 2014 and 2015),

 

 

(vii)

Transaction Expenses, and any fees, costs and expenses in

connection with any amendment, negotiation, modification, restatement, waiver,
forbearance or other transaction in connection with the Amendment No. 6
Transactions; provided that the aggregate amount added to “Consolidated EBITDA”
pursuant to this clause (a)(vii) with respect to the Amendment No. 6
Transactions shall not exceed $20,000,000,

 

 

(viii)

pro forma results for acquisitions (including the commencement of

activities constituting such business) and material dispositions (including the
termination or discontinuance of activities constituting such business) of
business entities or properties or assets, constituting a division or line of
business of any business entity, division or line of business that is the
subject of any such acquisition or disposition, and operational changes and
operational initiatives (including, to the extent applicable, from the
Transactions but excluding the IBT Transactions), including any synergies,
operating expense reductions, other operating improvements and cost savings as
certified by Parent as having been determined in good faith to be reasonably
anticipated to be realizable within twelve (12) months following any such
acquisition or disposition, operational change and operational initiatives (with
the total add-back pursuant to this clause (viii) or Section 1.5(c) to be
limited in the aggregate to 20% of Consolidated EBITDA (prior to giving effect
to any such adjustments pursuant to this clause

(viii)and Section 1.5 but otherwise on a pro forma consolidated basis) in any
Test Period; provided, that such limitation on add-backs shall not apply if
supported by a quality of earnings

 



19

 

 



--------------------------------------------------------------------------------

report prepared by a nationally recognized accounting firm or other third-party
advisor reasonably acceptable to Agent or if such adjustments satisfy the
requirements of Regulation S-X),

 

 

(ix)

other transaction specific accruals, costs, charges, fees and

expenses (including rationalization, legal, tax, structuring and other costs and
expenses) related to the Transactions, acquisitions, investments, restricted
payments, dispositions or issuances, amendments, waivers or modifications of
debt or equity (whether or not consummated) reasonably expected to be permitted
under this Agreement or the consummation of which would result in the repayment
in full of the Obligations (other than unasserted contingent indemnity and
reimbursement obligations and obligations of any Loan Party arising under any
Hedging Agreement),

 

 

(x)

proceeds of business interruption insurance (other than business

interruption insurance relating to COVID 19 (or any related virus) or any
related events) received or reasonably expected to be received within 365 days;
provided, that any such expected amounts that are not actually received in such
365 day period shall be deducted from Consolidated EBITDA in fiscal quarter
immediately following such 365 day period,

 

 

(xi)

charges, losses or expenses to the extent indemnified or insured or

reimbursed or reasonably expected to be indemnified, insured or reimbursed by a
third party within 365 days after such charge, loss or expense; provided, that
any such expected amounts that are not actually received in such 365 day period
shall be deducted from Consolidated EBITDA in fiscal quarter immediately
following such 365 day period,

 

 

(xii)

the amount of any minority interest expense attributable to

minority interests of third parties in the positive income of any non-wholly
owned Restricted Subsidiary,

 

 

(xiii)

any net loss from disposed, abandoned or discontinued operations,

 

 

(xiv)

net realized losses from Swap Obligations or embedded derivatives

that require similar accounting treatment and the application of Accounting
Standard Codification Topic 815 and related pronouncements,

 

 

(xv)

the cumulative effect of a change in accounting principles,

 

 

(xvi)

realized non-cash foreign exchange losses resulting from the

impact of foreign currency changes on the valuation of assets or liabilities on
the balance sheet of Parent and Restricted Subsidiaries, less

 

(b)without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period) and all other
non-cash items of income for such period, (ii) any gains and income from
investments recorded using the equity method, and (iii) any gains arising out of
transactions of the types described in clauses (a)(xii), (xiii), (xiv), (xv) and
(xvi) above; provided, that, for the avoidance of doubt, any gain representing
the reversal of any non-cash charge

 



20

 

 



--------------------------------------------------------------------------------

referred to in clause (a)(v)(B) above for a prior period shall be added
(together with, without duplication, any amounts received in respect thereof to
the extent not increasing Consolidated Net Income) to Consolidated EBITDA in any
subsequent period to such extent so reversed (or received).

 

Notwithstanding the foregoing, Consolidated Net Income and Consolidated EBITDA
shall be calculated to exclude any amounts otherwise increasing or included in
Consolidated Net Income and/or Consolidated EBITDA relating to (x) business
interruption insurance relating to COVID 19 (or any related virus) or any
related events or (y) any assistance programs provided by Governmental
Authorities (or the equivalent).

 

Consolidated Fixed Charges - for any period of determination calculated on a Pro
Forma Basis, (a) cash interest expense payable during such period (including
amounts payable under Capitalized Leases), (b) regularly scheduled principal
payments payable in cash during such period (including amounts payable under
Capitalized Leases), and (c) letter of credit fees payable in cash during such
period. Notwithstanding the foregoing, (i) Consolidated Fixed Charges for the
Test Period ending March 31, 2014 (or, if necessary under Section 10.2.10,
December 31, 2013) shall be calculated by multiplying (x) $[30,225,000] (the
“Agreed 1Q2014 Amount”) by

(y)four, (ii) Consolidated Fixed Charges for the Test Period ending June 30,
2014 shall be calculated by multiplying (x) the sum of the Agreed 1Q2014 Amount
plus the actual amount of Consolidated Fixed Charges for the Fiscal Quarter
ending June 30, 2014 by (y) two, (iii) Consolidated Fixed Charges for the Test
Period ending September 31, 2014 shall be calculated by multiplying (x) the sum
of the Agreed 1Q2014 Amount plus the actual amount of Consolidated Fixed Charges
for the two Fiscal Quarters ending September 30, 2014 by (y) the product of four
divided by three, and (iv) Consolidated Fixed Charges for the Test Period ending
December 31, 2014 shall equal the sum of the Agreed 1Q2014 Amount plus the
actual amount of Consolidated Fixed Charges for the three (3) Fiscal Quarters
ending December 31, 2014.

 

Consolidated Fixed Charge Coverage Ratio - for any period of determination
calculated on a Pro Forma Basis, the ratio of: (a) (i) Consolidated EBITDA
calculated on a Pro Forma Basis for such period, minus (ii) Capital Expenditures
made during such period, minus (iii) the aggregate amount of net cash taxes paid
in cash during such period, minus (iv) the amount, if any, by which the Cash
Pension Contribution for such period exceeds the Pension Expense for such
period, and plus (v) the amount, if any, by which the Pension Expense for such
period exceeds the Cash Pension Contribution for such period, divided by (b) the
Consolidated Fixed Charges for such period.

 

Consolidated Net Income - for any period of determination, the net income (or
loss) of Parent and Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP on a consolidated basis (without
duplication) for such period (without deduction for minority interests);
provided, that (a) in determining Consolidated Net Income, the net income of any
other Person which is not a Restricted Subsidiary, is an Unrestricted Subsidiary
or is accounted for by Parent by the equity method of accounting shall be
included only to the extent of the payment of cash dividends or cash
distributions by such other Person to Parent, Restricted Subsidiaries or another
Restricted Subsidiary during such period, (b) the net income of any Subsidiary
of Parent shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is

 



21

 

 



--------------------------------------------------------------------------------

not at the date of determination permitted by operation of its charter or any
agreement, instrument or law applicable to such Subsidiary (other than (x)
restrictions that have been waived or otherwise released, (y) restrictions
pursuant to the Loan Documents and or, the Term Debt Documents, the UST Tranche
A Facility Documentation or the UST Tranche B Facility Documentation and (z)
restrictions arising pursuant to an agreement or instrument if the encumbrances
and restrictions contained in any such agreement or instrument taken as a whole
are not materially less favorable to Secured Parties than the encumbrances and
restrictions contained in the Loan Documents (as determined by Parent in good
faith)) and (c) the income or loss of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with a Loan Party or any
Subsidiary or the date that such Person’s assets are acquired by Parent or any
Subsidiary shall be excluded.

 

Consolidated Total Assets - total assets of Parent and Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the
consolidated balance sheet of Parent and Restricted Subsidiaries for the most
recently completed Fiscal Quarter for which financial statements have been
delivered pursuant to Section 10.1.1(a) or (b).

 

Consolidated Total Debt - as of any date of determination calculated on a Pro
Forma Basis, the aggregate principal amount of Debt of Parent and Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Debt as provided in
Section 1.4), consisting of Debt for borrowed money, Attributable Debt or
purchase money Debt, debt obligations evidenced by bonds, debentures, promissory
notes, loan agreements or similar instruments, and all Guarantees of any of the
foregoing; provided, that (i) Consolidated Total Debt shall not include Debt in
respect of letters of credit, bankers’ acceptances and other similar contingent
obligations, except to the extent of unreimbursed amounts thereunder, (ii)
Consolidated Total Debt shall not include obligations under Hedging Agreements
permitted hereunder, and (iii) Consolidated Total Debt shall not include any
Debt which Parent or any Restricted Subsidiary has either defeased or discharged
and satisfied.

 

Contractual Obligation – as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

Contribution Deferral Agreement - that certain Second Amended and Restated
Contribution Deferral Agreement, dated as of January 31, 2014, among YRC,
Holland, New Penn, Reddaway, certain other of the Subsidiaries of Parent, the
Trustees for the Central States, Southeast and Southwest Areas Pension Fund, the
Pension Fund Entities and each other pension fund from time to time party
thereto and Wilmington Trust Company, all as the same may be amended, amended
and restated, restated, supplemented or otherwise modified in accordance with
the terms hereof.

 

Control – as defined in the definition of Affiliate.

 

Copyright License - any written agreement, now or hereafter in effect, granting
any right to any third party under any Copyright now or hereafter owned by any
Loan Party material to the operation of the business of any Loan Party or that
such Loan Party otherwise has the right to

 



22

 

 



--------------------------------------------------------------------------------

license material to the operation of the business of any Loan Party, or granting
any right to any Loan Party under any Copyright now or hereafter owned by any
third party, and all rights of such Loan Party under any such agreement.

 

Copyrights - all of the following now owned or hereafter acquired by or assigned
to any Loan Party: (a) all copyright rights in any work subject to the copyright
laws of the United States or any other country, whether as author, assignee,
transferee or otherwise, whether registered or unregistered and whether
published or unpublished, (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, recordings, supplemental registrations and pending
applications for registration in the USCO, including those listed on Schedule
1.1(c), (c) all rights and privileges arising under Applicable Law with respect
to such Loan Party’s use of such Copyrights, (d) all derivatives, reissues,
renewals, continuations and extensions thereof and amendments thereto, (e) all
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable with respect to the foregoing, including damages and payments for
past, present or future infringements thereof, (f) all rights corresponding
thereto throughout the world and (g) all rights to sue for past, present or
future infringements thereof.

 

Corresponding Liability – has the meaning set forth in Section 14.15.

 

Debt - as to any Person at any time, without duplication and without reference
to what constitutes indebtedness or a liability in accordance with GAAP, all of
the following: (a) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) the maximum amount (after giving
effect to any prior drawings or reductions which may have been reimbursed) of
all outstanding letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds, performance bonds and similar
instruments issued or created by or for the account of such Person; (c) net
obligations of such Person under any Hedging Agreement; (d) all obligations of
such Person to pay the deferred purchase price of property or services; (e)
indebtedness (excluding prepaid interest thereon) described in clauses (a)
through (d) and (f) through (h) secured by a Lien on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(f) all Attributable Debt; (g) all obligations of such Person to purchase,
redeem, retire or otherwise acquire for value any Disqualified Equity Interests
(but solely to the extent required to occur on or prior to the Latest Maturity
Date (other than as a result of a change of control, asset sale or similar
event)); and (h) to the extent not otherwise included above, all Guarantees of
such Person in respect of any of the foregoing.

 

For all purposes hereof, the Debt of any Person (i) shall include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer, except to the extent such Person’s liability for such
Debt is otherwise expressly contractually limited and only to the extent such
Debt would be included in the calculation of Consolidated Total Debt and (ii)
shall exclude (A) trade accounts payable in the ordinary course of business, (B)
any earn-out obligation until such earn-out obligation has become due and
payable, (C) any current and

 



23

 

 



--------------------------------------------------------------------------------

undeferred pension contributions or health and welfare contributions due from
such Person and/or its applicable Subsidiaries to any Pension Fund Entity, (D)
liabilities accrued in the ordinary course, (E) deferred revenues, liabilities
associated with customer prepayments and deposits and any such obligations
incurred under ERISA, and other accrued obligations (including transfer
pricing), in each case incurred in the ordinary course of business, (F)
operating leases, (G) customary obligations under employment agreements and
deferred compensation, and (H) deferred tax liabilities. The amount of any net
obligation under any Hedging Agreement on any date shall be deemed to be the
Hedge Termination Value thereof as of such date. The amount of Debt of any
Person for purposes of clause (e) that is limited in recourse to the property
encumbered thereby shall be deemed to be equal to the lesser of (i) the
aggregate unpaid amount of such Debt and (ii) the fair market value of the
property encumbered thereby as determined by such Person in good faith.

 

Debtor Relief Laws - the Bankruptcy Code as now or hereafter in effect or any
successor thereto, as well as all other liquidation, conservatorship,
bankruptcy, assignment for benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States federal or state law or of any applicable foreign law from time to
time in effect affecting the rights of creditors generally.

 

Debt Repayment Conditions - at the time of determination with respect to any
proposed repayment of Debt (to the extent that such repayment is subject to the
Debt Repayment Conditions in accordance with the terms of this Agreement), and
subject to Section 2.3.4, that (a) no Event of Default then exists or would
arise as a result of repaying such Debt, and (b) Availability on the date of
such proposed repayment (after giving effect thereto) is not less than

$67,500,000. Prior to consummating any proposed transaction which is subject to
the Debt Repayment Conditions, Administrative Borrower shall deliver to Agent
evidence acceptable to Agent of the satisfaction of the conditions set forth
above on a basis (including, without limitation, giving due consideration to
results for prior periods) reasonably satisfactory to Agent.

 

December 2013 Exchange Agreements - each of the exchange agreements dated as of
December 22, 2013, as amended, restated, modified, waived, supplemented or
consented to, by and among Administrative Borrower and certain of the holders of
the Series B Senior Secured Notes due 2015 that are party thereto.

 

December 2013 Registration Rights Agreement - the Registration Rights Agreement
dated as of December 22, 2013, as amended, restated modified, waived,
supplemented or consented to, by and among Administrative Borrower and each of
the purchasers signatory thereto.

 

December 2013 Stock Purchase Agreements - each of the stock purchase agreements
dated as of December 22, 2013, as amended, restated, modified, waived,
supplemented or consented to, by and among Administrative Borrower and each of
the purchasers party thereto.

 

Default - an event or condition that, with the lapse of time or giving of
notice, without any waiver or cure hereunder, would constitute an Event of
Default.

 



24

 

 



--------------------------------------------------------------------------------

Defaulting Lender - any Lender that (a) has failed to fund any amounts required
to be funded by it under this Agreement within one (1) Business Day of the date
that it is required to do so under the Agreement, (b) notified Administrative
Borrower, Agent, or any Lender in writing that it does not intend to comply with
all or any portion of its funding obligations under the Agreement, (c) has made
a public statement to the effect that it does not intend to comply with its
funding obligations under the Agreement, (d) failed, within one (1) Business Day
after written request by Agent, to confirm that it will comply with the terms of
the Agreement relating to its obligations to fund any amounts required to be
funded by it under the Agreement, (e) otherwise failed to pay over to Agent or
any other Lender any other amount required to be paid by it under the Agreement
within one (1) Business Day of the date that it is required to do so under the
Agreement, (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent or (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (g) a
Lender that has, or has a direct or indirect parent company that has, become the
subject of a Bail-In Action; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination made in good faith by Agent that a Lender is a
Defaulting Lender under clauses (a) through (f) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to
Administrative Borrower, each Issuing Bank and each Lender.

 

Default Rate - for any Obligation described in Section 3.1.1(b) (including, to
the extent permitted by law, accrued but unpaid interest), two percent (2%) plus
the interest rate otherwise applicable thereto.

 

Deferred Revenue Reserve – at any date of determination, 85% of “deferred
revenue liability” as reflected on the balance sheet of Parent and Restricted
Subsidiaries as of the last day of the most recently completed Fiscal Month.

 

Deposit Account Control Agreements - the written agreements, in form and
substance reasonably satisfactory to Agent and Administrative Borrower, by and
among Agent, for the benefit of Secured Parties, each Loan Party with a deposit
account at any bank and the bank at which such deposit account is at any time
maintained, which provides that such bank will comply with instructions
originated by Agent directing disposition of the funds in such deposit account
without further consent by such Loan Party and has such other terms and
conditions as Agent may reasonably require.

 



25

 

 



--------------------------------------------------------------------------------

Dilution – as of any date of determination on a consolidated basis for all Loan
Parties, a percentage, based upon the experience of the immediately prior 365
consecutive days, that is the result of dividing the Dollar amount of (a) bad
debt write-downs, discounts, advertising allowances, credits or other dilutive
items with respect to Loan Parties’ Accounts during such period, by (b) Loan
Parties’ billings with respect to Accounts during such period.

 

Dilution Reserve - as of any date of determination, an amount sufficient to
reduce the advance rate against Eligible Accounts by one (1) percentage point
for each percentage point by which Dilution is in excess of five percent (5%).

 

Disclaimed Real Property Assets – has the meaning specified in the definition of
Collateral and Guaranty Requirement.

 

Disposition or Dispose - the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction and any sale of Equity Interests
in a Restricted Subsidiary) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

 

Disqualified Equity Interests - any Equity Interest that, by its terms (or by
the terms of any security or other Equity Interests into which it is convertible
or for which it is exchangeable), or upon the happening of any event or
condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise,
(b) is redeemable at the option of the holder thereof (other than solely for
Qualified Equity Interests), in whole or in part (except as a result of a change
of control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), (c) provides for scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Debt or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is

ninety-one (91) days after the then Latest Maturity Date; provided, that if such
Equity Interests are issued pursuant to, or in accordance with, a plan for the
benefit of employees of Parent or Restricted Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by Parent or
Restricted Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

 

Disqualified Lender – (i) those banks, financial institutions and other entities
identified  in writing by Administrative Borrower to Agent prior to the date
hereof, (ii) any competitors of Parent or its Subsidiaries, and (iii) any of
their known Affiliates; provided, that a “competitor” or an affiliate of a
competitor or an entity referenced in clause (i) above shall not include any
bona fide debt fund or investment vehicle (other than a person which is excluded
pursuant to clause (i) above) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of business.

 

Dollar(s) - lawful money of the United States.

 



26

 

 



--------------------------------------------------------------------------------

Domain Names - all internet domain names and associated URL addresses in or to
which any Loan Party now or hereafter has any right, title or interest.

 

Domestic Subsidiary - any Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia; provided, that
notwithstanding the foregoing, “Domestic Subsidiary” shall not include any
Subsidiary substantially all of the assets of which are Equity Interests or Debt
in (or owed by) one or more Subsidiaries that are not Domestic Subsidiaries.

 

Dominion Account - any special account, lockbox, blocked account or other
deposit account established by Loan Parties at RBS, JPMorgan Chase Bank,
National Association, Bank of Nova Scotia, The Toronto-Dominion Bank, or another
bank reasonably acceptable to Agent which is subject to a Deposit Account
Control Agreement in favor of Agent.

 

Early Opt-in Election - the occurrence of:

 

(1)(a) a determination by the Agent or (b) a notification by the Required
Lenders to the Agent (with a copy to the Borrowers) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 3.1.4(c), are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to replace the LIBOR Rate, and

 

(2)(a) the election by the Agent or (b) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Borrowers and
the Lenders or by the Required Lenders of written notice of such election to the
Agent.

 

EEA Financial Institution - means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country - means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

EEA Resolution Authority - means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Account - an Account owing to a Loan Party that arises in the Ordinary
Course of Business (or, subject to Section 10.2.2, acquired by a Loan Party in
connection with any Permitted Acquisition or other acquisition permitted
hereunder and, in any such instance, has been reviewed as part of a field exam
conducted by the Agent pursuant to Section 10.1.10) from the sale or lease of
goods or rendition of services and is payable in Dollars or Canadian Dollars;
provided, that in no event shall an Account be an Eligible Account if:

 



27

 

 



--------------------------------------------------------------------------------

(a)such Account is unpaid for more than one hundred twenty (120) days after the
original invoice date; provided, that, on any date of determination, the
aggregate amount of Accounts which remain unpaid for more than ninety (90) days
after the original invoice date thereof and are included in the calculation of
Eligible Accounts may not exceed 3.5% of all Eligible Accounts on such date;

 

(b)fifty percent (50%) or more of the aggregate Accounts owing by the Account
Debtor to such Loan Party are not Eligible Accounts under the foregoing clause
(a);

 

(c)such Account, when aggregated with other Accounts owing by the applicable
Account Debtor, exceeds fifteen percent (15%) of the aggregate Eligible Accounts
of Loan Parties (or such higher percentage as Agent may establish for any
specific Account Debtor from time to time);

 

(d)such Account is owing by an account debtor appearing on the most recently
published OFAC Specially Designated Nationals and Blocked Persons List;

 

(e)such Account is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance including, without limitation,
off bill discounts, overcharge claims, cargo claims, due to interlines, A/R
credits payable (but ineligibility shall be limited solely to the amount
thereof);

 

(f)an Insolvency Proceeding has been commenced by or against the Account Debtor,
or the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, or to Loan Parties’
knowledge, is not Solvent; provided, that, in the case of an Insolvency
Proceeding, so long as (x) an order exists permitting such Account Debtor to pay
the applicable Loan Party as a “critical vendor”, and (y) such Account Debtor
has obtained adequate postpetition financing to pay the Accounts of such Loan
Party arising postpetition, the Accounts of such Loan Party that arise
postpetition shall not be deemed ineligible under the provisions of this clause

(f)to the extent that the order permitting such financing allows the payment of
such postpetition Accounts.

 

(g)the Account Debtor does not maintain its principal place of business inside
the United States or Canada; except, that at Agent’s option, such Account owing
by an Account Debtor that does not maintain its principal place of business
inside the United States or Canada may be deemed an Eligible Account if either:
(x) the  applicable Account Debtor has delivered to such Loan Party an
irrevocable letter of credit issued or confirmed by a bank reasonably
satisfactory to Agent and payable only in the United States and in Dollars,
sufficient to cover such Account, in form and substance reasonably satisfactory
to Agent and if required by Agent, the original of such letter of credit has
been delivered to Agent or Agent’s agent, and such Loan Party has complied with
the terms of Section 7.4.2 with respect to the assignment of any
Letter-of-Credit-Rights to Agent or naming Agent as transferee beneficiary
thereunder, as Agent may specify, (y) such Account is subject to credit
insurance payable to Agent issued by an insurer and on

 



28

 

 



--------------------------------------------------------------------------------

terms and in an amount reasonably acceptable to Agent, or (z) such Account is
otherwise reasonably acceptable in all respects to Agent (subject to such
lending formula with respect thereto as Agent may determine in its Permitted
Discretion);

 

(h)such Account is owing by a Governmental Authority, unless the applicable
Account Debtor is the United States, any state or territory thereof or any
department, agency or instrumentality thereof and the Account has been assigned
to Agent in compliance with the Assignment of Claims Act or other Applicable
Law; provided, that, notwithstanding the foregoing provisions of this clause
(h), Accounts owing by a Governmental Authority that have not been assigned to
Agent in compliance with the Assignment of Claims Act or other Applicable Law
may be included in the Borrowing Base at any time so long as such Accounts
otherwise constitute Eligible Accounts and the aggregate amount of such Accounts
included in the calculation of Eligible Accounts (before giving effect to the
applicable advance rate) does not exceed 2.5% of the aggregate amount of all
Eligible Accounts at such time; and provided, further, that, notwithstanding the
foregoing provisions of this clause (h), during a Cash Dominion Trigger Period
no Account owing by a Governmental Authority shall be deemed an Eligible Account
unless the Account Debtor is the United States, any state or territory thereof
or any department, agency or instrumentality thereof and the Account has been
assigned to Agent in compliance with the Assignment of Claims Act or other
Applicable Law;

 

(i)such Account is not subject to a duly perfected, first priority Lien in favor
of Agent, or is subject to any other Lien (including, without limitation, any
Lien to secure the performance of a surety, performance bond or similar
instrument);

 

(j)such Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment unless such Chattel Paper or Instrument has been
delivered to Agent;

 

(k)payment has been extended as to such Account, the applicable Account Debtor
has made a partial payment, or such Account arises from a sale on a
cash-on-delivery or cash-in-advance basis;

 

(l)such Account arises from a sale to an Affiliate, or from a sale on a
bill-and-hold, guaranteed sale, sale or return, sale on approval, consignment,
or other repurchase or return basis; provided, that, this clause (l) shall not
apply to Accounts generated by Loan Parties in the Ordinary Course of Business
from any Account Debtor that constitutes an Affiliate solely because such
Account Debtor shares a common material equityholder with Parent;

 

(m)such Account represents a progress billing or retainage or has not been
invoiced;

 

(n)such Account includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof;

 



29

 

 



--------------------------------------------------------------------------------

(o)such Account is subject to a legally binding commitment to be sold to a third
party or was generated by a Loan Party or any division or operating unit thereof
that is subject to a legally binding commitment to be sold to a third party;

 

(p)payment of such Account is being administered by an outside collection
agency; or

 

(q)Loan Parties’ records with respect to such Account do not identify the
Account Debtor with respect thereto.

 

Any Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral except to the extent that they constitute Excluded Property.

 

Eligible Assignee - a Person that is (a) a Lender (other than a Defaulting
Lender), an Affiliate of a Lender or Approved Fund; (b) prior to the occurrence
of an Event of Default under Section 11.1(a) or (j), any other Person approved
by Agent and Administrative Borrower (which approval by Administrative Borrower
shall (i) not be unreasonably withheld or delayed, and (ii) be deemed granted if
the Administrative Borrower has not objected thereto in writing to the Agent
within ten days of receiving a request for approval), that is organized under
the laws of the United States or any state or district thereof, has total assets
in excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
non-exempt prohibited transaction under Section 4975 of ERISA or any other
Applicable Law; and (c) during the continuance of any Event of Default under
Section 11.1(a) or (j), any Person acceptable to Agent in its Permitted
Discretion; provided, that notwithstanding the foregoing, no Disqualified Lender
or Defaulting Lender shall qualify as an Eligible Assignee, and in any event no
Loan Party shall qualify as an Eligible Assignee.

 

Eligible Borrowing Base Cash - the lesser of (a) cash from time to time
deposited in the Borrowing Base Cash Account, which, for purposes of any
Borrowing Base Certificate, shall be calculated as of the close of business on
the date that is two (2) Business Days prior to the delivery (or required
delivery) of same to the Administrative Agent pursuant to Section 8.1 of this
Agreement, and (b) cash from time to time deposited in the Borrowing Base Cash
Account plus any other Dominion Accounts plus any other cash or Cash Equivalents
of the Borrowers in accordance with GAAP, which, for purposes of any Borrowing
Base Certificate, shall be calculated as of the close of business on the last
Business Day of the previous calendar month or the preceding Friday, as
applicable, depending on whether the Borrowers are required to deliver monthly
or weekly Borrowing Base Certificates pursuant to Section 8.1 of this Agreement.

 

Enforcement Action - any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

 

Environmental Laws - all federal, state, local and foreign laws (including
common law), treaties, regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), and agreements in each
case, relating to protection of the environment, natural resources, human health
and safety (with respect to exposure to hazardous or toxic substances or wastes)
or the presence, Release of, or exposure to, hazardous or toxic substances or
wastes, or

 



30

 

 



--------------------------------------------------------------------------------

the generation, manufacture, processing, distribution, use, treatment, storage,
transport, recycling or handling of, or the arrangement for such activities with
respect to, hazardous or toxic substances or wastes.

 

Environmental Liability - all liabilities, obligations, damages, losses, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, capital and operating costs,
injunctive relief, costs associated with financial assurance, permitting or
closure requirements, natural resource damages and investigation or remediation
costs), whether contingent or otherwise, arising out of or relating to (a)
compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials, or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

Environmental Permit - any permit, approval, identification number, license or
other authorization required under any Environmental Law.

 

Equipment - means (x) any “equipment” as such term is defined in Article 9 of
the UCC and shall also include, but shall not be limited to, all machinery,
equipment, furnishings, appliances, furniture, fixtures, tools, vehicles,
Tractor Trailers and Rolling Stock now or hereafter owned by any Loan Party in
each case, regardless of whether characterized as equipment under the UCC and
(y) and any and all additions, substitutions and replacements of any of the
foregoing and all accessions thereto, wherever located, whether or not at any
time of determination incorporated or installed therein or attached thereto, and
all replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

 

Equity Interests - with respect to any Person, all of the shares, interests,
rights, participations or other equivalents (however designated) of capital
stock of (or other ownership or profit interests or units in) such Person and
all of the warrants, options or other rights for the purchase, acquisition or
exchange from such Person of any of the foregoing (including through convertible
securities) but excluding in each case any debt security that is convertible
into, or exchange for, Equity Interest.

 

ERISA - the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate - any corporation that is part of the same controlled group of
corporations as Parent and/or its Subsidiaries within the meaning of Section
414(b) of the Code, and any trade or business (whether or not incorporated)
under common control with Parent and/or its Subsidiaries within the meaning of
Section 414(c) of the Code.

 

ERISA Event - (a) a Reportable Event; (b) the failure to satisfy the minimum
funding standard with respect to a Plan within the meaning of Sections 412 or
430 of the Code or Sections 302 or 303 of ERISA, whether or not waived (unless
such failure is corrected by the final due date for the plan year for which such
failure occurred), (c) a determination that a Plan is, or is expected to be, in
“at risk” status (as defined in Section 303(i)(4) of ERISA or Section

 



31

 

 



--------------------------------------------------------------------------------

430(i)(4) of the Code); (d) the receipt by Parent, any Restricted Subsidiary or
any of their respective ERISA Affiliates of notice pursuant to Section
305(b)(3)(D) of ERISA that a Multiemployer Plan is or will be in “endangered
status” or “critical status” (as defined in Section 305(b) of ERISA), or is, or
is expected to be, “insolvent” (within the meaning of Section 4245 of ERISA) or
in “reorganization” (within the meaning of Section 4241 of ERISA); (e) the
filing pursuant to Section 431 of the Code or Section 304 of ERISA of an
application for the extension of any amortization period; (f) the failure to
timely make a contribution required to be made with respect to any Plan or
Multiemployer Plan; (g) the filing of a notice to terminate any Plan if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA; (h) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or the termination of any Plan under Section 4041(c) of
ERISA; (i) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (j) the incurrence by Parent, any Restricted Subsidiary or
any of their respective ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (k) the receipt by Parent,
any Restricted Subsidiary or any of their respective ERISA Affiliates from the
PBGC or a plan administrator of any notice of an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (l) the receipt by Parent, any Restricted Subsidiary or any of their
respective ERISA Affiliates of any notice, or the receipt by any Multiemployer
Plan from Parent, any Restricted Subsidiary or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability;

(m) the occurrence of any event or condition that would reasonably be expected
to result in the termination of a Plan or the appointment of a trustee to
administer a Plan; or (o) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to any Plan which could result in liability to Parent or any Restricted
Subsidiary or with respect to which Parent or any Restricted Subsidiary is a
“disqualified person” (as defined in Section 4975 of the Code) or a “party in
interest” (as defined in Section 3(14) of ERISA).

 

EU Bail-In Legislation Schedule - means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Event of Default - as defined in Section 11.1.

 

Evidence of Flood Insurance - as defined in the definition of Collateral and
Guarantee Requirement.

 

Excluded Deposit Accounts - collectively, (a) deposit accounts specifically and
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Loan Parties’ salaried employees, (b) petty
cash accounts to the extent the balances therein do not exceed (x) $1,000,000 in
the aggregate for more than five (5) Business Days, and/or (y) $5,000,000 in the
aggregate for more than one (1) Business Day, (c) zero-balance accounts, (d)
deposit accounts specifically and exclusively used to maintain cash collateral
required pursuant to the Term Debt Agreement, or (e) escrow amountsthe UST
Tranche A Credit Agreement or the UST Tranche B Credit Agreement, (e) escrow
account, (f) the UST Tranche A Only Collateral and (g) the UST Tranche B
Priority Account; provided, that any

 



32

 

 



--------------------------------------------------------------------------------

deposits or other amounts in excess of the amounts permitted under clause (b)
and maintained in petty cash accounts above shall be remitted promptly to a
Dominion Account.

 

Excluded Foreign Subsidiary – shall mean any Foreign Subsidiary (other than any
Canadian Subsidiary or Dutch Subsidiary) of the Parent that does not
individually have total assets or revenues (for the period of four fiscal
quarters most recently ended) that exceed 3.0% of the Parent’s total assets or
revenues as of the end of each fiscal quarter (in the case of revenues, for the
period of four fiscal quarters ending on such date); provided that the aggregate
amount of assets or revenues (for the period of four fiscal quarters most
recently ended) of such Subsidiaries shall not at any time exceed 7.0% of the
Parent’s total assets or revenues as of the end of each fiscal quarter (in the
case of revenues, for the period of four fiscal quarters ending on such date);
provided further that if, as of the date the financial statements for any fiscal
quarter of the Parent are delivered or required to be delivered hereunder, the
consolidated assets or revenues of all Excluded Foreign Subsidiaries shall have,
as of the last day of such fiscal quarter, exceeded the limits set forth above,
then within sixty (60) days (or such later date as agreed by the Agent in its
reasonable discretion) after the date such financial statements are so delivered
(or so required to be delivered), the Parent shall cause one or more Foreign
Subsidiaries to comply with Section

10.1.11 such that, as a result thereof, the consolidated assets and revenues of
all Excluded Foreign Subsidiaries do not exceed such limits. For the avoidance
of doubt, no Canadian Subsidiary or Dutch Subsidiary shall constitute an
Excluded Foreign Subsidiary.

 

Excluded Property - assets described in clause (A) of the “notwithstanding”
clause in the definition of Collateral and Guarantee Requirement.

 

Excluded Real Property - shall mean (a) any Real Property set forth on Schedule
1.01(a) of the Term Debt Agreement as in effect on the Amendment No. 5 Effective
Date and (b) any Pension Real Property.

 

Excluded Subsidiary - shall mean (a) any bona fide joint venture formed after
the Amendment No. 5 Effective Date with any Person that is not an Affiliate of
any Loan Party, (b) any Immaterial Subsidiary, (c) any Subsidiary that is
prohibited by Applicable Law whether or not existing on the Amendment No. 5
Effective Date or Contractual Obligations existing on the Amendment No. 5
Effective Date (or, in the case of any newly acquired Subsidiary, in existence
at the time of acquisition but not entered into in contemplation thereof) from
Guaranteeing the Obligations or if Guaranteeing the Obligations would require
governmental (including regulatory) consent, approval, license or authorization
(unless such contractual obligation is waived or otherwise removed or such
consent, approval, license or authorization has been obtained), (d) any other
Subsidiary with respect to which, in the reasonable judgment of Agent, in
consultation with Administrative Borrower, the burden or cost or other
consequences (other than adverse tax consequences) of providing a Guarantee of
the Obligations shall be excessive in view of the benefits to be obtained by
Secured Parties therefrom, (e) any other Subsidiary with respect to which, in
the reasonable judgment of Administrative Borrower, the tax consequences of
providing a Guarantee could be adverse in consultation with Agent, (f) any
Excluded Foreign Subsidiary of the Parent, and (g) any captive insurance company
or non-profit Subsidiary; provided that no Person shall be an Excluded
Subsidiary to the extent it guarantees or pledges any of its assets to secure,
directly or indirectly, any other Indebtedness of any Loan Party in excess of
the Threshold Amount; provided, further, that in the event that any Excluded

 



33

 

 



--------------------------------------------------------------------------------

Subsidiary guarantees or otherwise becomes an obligor under any Indebtedness,
the aggregate principal amount of which exceeds the Threshold Amount, then such
Excluded Subsidiary shall, notwithstanding the foregoing, no longer constitute
an Excluded Subsidiary, and shall become a Loan Party hereunder. If any
Guarantor becomes an Excluded Subsidiary pursuant to clause (a) of the
definition of Excluded Subsidiary, such Guarantor shall only be permitted to be
released from its Guarantee so long as the fair market value of any and all
Investments then held by the Loan Parties in such Person are permitted as an
Investment under Section 10.2.2(c)(iii) and Section 10.2.2(p) at the time such
Person becomes an Excluded Subsidiary pursuant to clause (a) of the definition
of “Excluded Subsidiary”.

 

Excluded Swap Obligation - with respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of such Loan Party
of, or the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or would otherwise become illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guaranty
of such Loan Party or the grant of such security interest would otherwise become
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes illegal or unlawful.

 

Excluded Tax - with respect to any Lender or any other recipient of any payment
to be made by or on account of any obligation of any Loan Party hereunder, (a)
income or franchise (or similar) Taxes imposed on (or measured by) its gross or
net income by the United States, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located, (b)
any branch profits Taxes imposed by the United States or any similar Tax imposed
by any other jurisdiction in which any Borrower or Guarantor, as applicable, is
located, (c) any U.S. Tax that is imposed on amounts payable to a Lender at the
time it becomes a party to this Agreement, acquires additional interests in the
credit facility contemplated hereunder, or designates a new lending office
(except to the extent a Foreign Lender (or its assignor, if any) was entitled,
at the time of designation of a new lending office (or assignment), to receive
additional amounts from Borrowers with respect to such Tax pursuant to Section
5.10, (d) Taxes attributable to a failure to comply with Section 5.11, (e) Taxes
imposed by a jurisdiction as a result of any connection between such party and
such jurisdiction other than any connection arising solely from executing,
delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under, or enforcing any, Loan Document, (f) any
Taxes, charges or similar levies arising from an Assignment and Acceptance,
grant of a participation described in Section 13.2 hereof or a transfer or
assignment to or designation of a new applicable lending office for receiving
payment under any loan document, (g) any withholding Taxes imposed pursuant to
FATCA, and (h) interest, penalties and additions to Tax on the foregoing
amounts.

 

Existing 6% Senior Notes - those certain 6% Convertible Senior Notes due 2014
under that certain Indenture, dated as of February 23, 2010 (as amended,
restated, modified or

 



34

 

 



--------------------------------------------------------------------------------

supplemented from time to time prior to the date hereof), among Parent, as
issuer, the guarantors party thereto and US Bank, National Association, as
trustee.

 

Existing ABL Facility - the credit facility governed by that certain Credit
Agreement, dated as of July 22, 2011 (as amended, restated, modified or
supplemented from time to time prior to the date hereof), among Receivables SPV,
as borrower, Parent, as servicer, the lenders party thereto from time to time
and JPMorgan Chase Bank, N.A., as agent.

 

Existing Term Facility - the term loan facility governed by that certain Amended
and Restated Credit Agreement, dated as of July 22, 2011 (as amended, restated,
modified or supplemented from time to time prior to the date hereof), among
Parent, the lenders party thereto from time to time and JPMorgan Chase Bank,
National Association, as agent.

 

Existing Letters of Credit – those Letters of Credit identified on Schedule
1.1(e) hereto.

 

Existing Series A Notes - those certain 10% Series A Convertible Senior Secured
Notes due 2015 under that certain Indenture, dated as of July 22, 2011 (as
amended, restated, modified or supplemented from time to time prior to the date
hereof), among Parent, as issuer, the subsidiaries party thereto as guarantors
and U.S. Bank National Association, as trustee.

 

Existing Series B Notes - those certain 10% Series B Convertible Senior Secured
Notes due 2015 under that certain Indenture, dated as of July 22, 2011 (as
amended, restated, modified or supplemented from time to time prior to the date
hereof), among Parent, as issuer, the subsidiaries party thereto as guarantors
and U.S. Bank National Association, as trustee.

 

Extended Commitment – as defined in Section 2.4.1. Extension – as defined in
Section 2.4.1.

Extension Amendment – as defined in Section 2.4.3. Extension Offer – as defined
in Section 2.4.1.

Extraordinary Expenses - all reasonable and documented out-of-pocket costs,
expenses or advances that Agent (or, to the extent expressly provided herein, a
Lender) may incur during an Event of Default, or during the pendency of an
Insolvency Proceeding of a Loan Party (limited (i) in the case of legal fees, to
one primary outside counsel for Agent and Lenders taken as a whole, one
additional counsel in each relevant foreign jurisdiction and, in the event of
any actual or reasonably perceived conflict of interest, one additional counsel
of each type to similarly situated parties and (ii) in the case of third party
advisors, to one such advisor approved by Agent with the prior consultation of
Administrative Borrower), including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral;

(b)any action, arbitration or other proceeding (whether instituted by or against
Agent, any Lender, any Loan Party, any representative of creditors of a Loan
Party or any other Person) in any way relating to any Collateral (including the
validity, perfection, priority or avoidability of Agent’s Liens with respect to
any Collateral), Loan Documents or Obligations, including any lender liability
or other Claims; (c) the exercise, protection or enforcement of any rights or

 



35

 

 



--------------------------------------------------------------------------------

remedies of Agent in, or the monitoring of, any Insolvency Proceeding; (d)
settlement or satisfaction of any taxes, charges or Liens with respect to any
Collateral in accordance with the terms herein; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents, Loans or
Letters of Credit; or (g) Protective Advances.

 

Facility Exposure - the aggregate outstanding Loans plus LC Obligations
(excluding amounts owing pursuant to clause (c) of the definition of LC
Obligations).

 

FATCA - Sections 1471 through 1474 of the Code, as in effect on the date hereof
(or any amended or successor version that is substantively comparable), and any
applicable Treasury regulation promulgated thereunder or published
administrative guidance implementing such Sections or any intergovernmental
agreement between the United States and any other jurisdiction in connection
therewith whether in existence on the Closing Date or promulgated or published
thereafter.

 

Federal Funds Effective Rate – as defined in the definition of Base Rate.

 

Fee Letter –the fee letter agreement, dated as of the Closing Date, between
Agent and Parent, on behalf of itself and the other Loan Parties.

 

Financial Covenant Trigger Event- shall occur when Borrowers fail to maintain
Availability in an amount at least equal to ten percent (10%) of the Collateral
Line Cap.

 

Financial Covenant Trigger Period – shall commence on the occurrence of a
Financial Covenant Trigger Event, and shall continue until the date that the
Financial Covenant Trigger Event shall have ceased to exist for a period of at
least thirty (30) consecutive calendar days.

 

Fiscal Month – a calendar month.

 

Fiscal Quarter – a consecutive three-month period ending March 31, June 30,
September 30 or December 31, as adjusted from time to time to the extent not
prohibited hereunder.

 

Fiscal Year - a consecutive twelve-month period ending December 31, as adjusted
from time to time to the extent not prohibited hereunder.

 

Flood Laws - the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board).

 

Flood Notice – as defined in the definition of Collateral and Guarantee
Requirement. FLSA - the Fair Labor Standards Act of 1938.

Foreign Lender - any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

 

Foreign Subsidiary - a Subsidiary other than a Domestic Subsidiary.

 



36

 

 



--------------------------------------------------------------------------------

Full Payment of the Obligations - the occurrence of the following: (a) the
Commitments have terminated, (b) all Obligations have been paid in full (other
than contingent indemnification obligations and Bank Product Debt as to which
arrangements with respect thereto reasonably satisfactory the applicable Bank
Product Provider shall have been made), and (c) all Letters of Credit have
terminated, expired or Cash Collateralized (other than Letters of Credit as to
which other arrangements with respect thereto satisfactory to the applicable
Issuing Bank shall have been made). For the avoidance of doubt, “Full Payment of
the Obligations” shall not include payment of Bank Product Debt.

 

GAAP - generally accepted accounting principles in the United States in effect
from time to time; provided, however, that if Administrative Borrower notifies
Agent that Administrative Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the Closing Date in GAAP
or in the application thereof on the operation of such provision (or if Agent
notifies Administrative Borrower that Required Lenders request an amendment to
any provision hereof for such purposes), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

General Intangibles - has the meaning provided in Article 9 of the UCC and shall
in any event include all choses in action and causes of action and all other
intangible personal property of every kind and nature (other than Accounts) now
owned or hereafter acquired by any Loan Party, as the case may be, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee,
Hedging Agreements and other agreements), goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Loan Party.

 

Governmental Authority - any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, administrative tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank) and any group or body
charged with setting financial accounting or regulatory capital rules or
standards (including, without limitation, the Financial Accounting Standards
Board, the Bank for International Settlements or the Basel Committee on Banking
Supervision, the Treasury or any successor or similar authority to any of the
foregoing).

 

Grant of Security Interest - a Grant of Security Interest in certain
Intellectual Property Collateral substantially in the form of Exhibit E, F or G
attached hereto.

 

Guarantee - as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Debt or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such

 



37

 

 



--------------------------------------------------------------------------------

Debt, (ii) to purchase or lease property, securities or services for the purpose
of assuring the obligee in respect of such Debt of the payment or performance of
such Debt, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Debt, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part), or (b) any Lien
on any assets of such Person securing any Debt of any other Person, whether or
not such Debt is assumed by such Person (or any right, contingent or otherwise,
of any holder of such Debt to obtain any such Lien); provided, that the term
Guarantee shall not include (i) endorsements for collection or deposit, in
either case in the ordinary course of business, (ii) customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Debt), or (iii) product
warranties. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term Guarantee as a
verb has a corresponding meaning.

 

Guarantor or Guarantors - as defined in the preamble to this Agreement and any
other Person that at any time after the date hereof becomes a Guarantor
(together with their respective successors and assigns).

 

Guaranty - the guaranty set forth in Section 14 of this Agreement and any other
guaranty of the Obligations of Borrowers now or hereafter executed by a
Guarantor in favor of Agent, for the benefit of Secured Parties.

 

Hazardous Materials - (a) any petroleum products, distillates or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

 

Hedge Termination Value - in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).

 

Hedging Agreement - an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

 

Holland - as defined in the preamble to this Agreement.

 



38

 

 



--------------------------------------------------------------------------------

IBT - the International Brotherhood of Teamsters.

 

IBT Agreement - that certain National Master Freight Agreement, effective April
1, 2008, among the IBT, YRC, Holland and New Penn, as amended, restated,
modified, supplemented, extended, renewed or replaced from time to time.

 

IBT Extension Agreement - that certain Extension of the Agreement for the
Restructuring of the YRC Worldwide Inc. Operating Companies, by and among YRC,
Holland, New Penn, Reddaway and the Teamsters National Freight Industry
Negotiating Committee of the IBT.

 

IBT Transactions - the modification and extension through March 31, 2019 of the
IBT Agreement and the approval and ratification of the IBT Extension Agreement
by the members of the IBT in all material respects in accordance with all
Applicable Law and other requirements relating thereto.

 

Immaterial Subsidiary - any Subsidiary of Parent constituting a Restricted
Subsidiary that does not individually have total assets or annual revenues in
that exceed 1% of Parent’s and Restricted Subsidiaries’ total assets or annual
revenues as of the end of each Fiscal Quarter; provided, that the aggregate
amount of assets or annual revenues of such all Immaterial Subsidiaries shall
not, at any time, exceed 2.5% of Parent’s and Restricted Subsidiaries’ total
assets or annual revenues as of the end of each Fiscal Quarter; and provided,
further, that if, as of the date the financial statements for any Fiscal Quarter
of Parent and Restricted Subsidiaries are delivered or required to be delivered
hereunder, the consolidated assets or revenues of all Restricted Subsidiaries so
designated by Parent as Immaterial Subsidiaries shall have, as of the last day
of such Fiscal Year, exceeded the limits set forth above, then within ten (10)
Business Days (or such later date as agreed by Agent in its reasonable
discretion) after the date such financial statements are so delivered (or so
required to be delivered), Parent shall redesignate one or more Immaterial
Subsidiaries, in each case in a written notice to Agent, such that, as a result
thereof, the consolidated assets and revenues of all Restricted Subsidiaries
that are still designated as Immaterial Subsidiaries do not exceed such limits.
Upon any such Restricted Subsidiary ceasing to be an Immaterial Subsidiary
pursuant to the preceding sentence, such Restricted Subsidiary, to the extent
not otherwise qualifying as an Excluded Subsidiary, shall comply with Section
10.1.11, to the extent applicable. The Immaterial Subsidiaries as of the Closing
Date are identified on Schedule 9.1.11.

 

Increase Effective Date – as defined in Section 2.3.3. Incremental Amendment –
as defined in Section 2.3.3. Increase Notice – as defined in Section 2.3.1.

Incremental Facility – as defined in Section 2.3.1. Incremental Lenders – as
defined in Section 2.3.3.

Indemnitees - Agent Indemnitees, Lender Indemnitees, and Issuing Bank
Indemnitees.

 



39

 

 



--------------------------------------------------------------------------------

Insolvency Proceeding - any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or substantially all of its Property; or (c) a general assignment or
trust mortgage for the benefit of creditors.

 

Intellectual Property - all intellectual and similar property of every kind and
nature now owned or hereafter acquired by any Loan Party, including inventions,
designs, Patents, Copyrights, Licenses, Trademarks, trade secrets, confidential
or proprietary technical and business information, know how, show how or other
data or information, software (including all data and source code and related
documentation), databases, all other proprietary information, including but not
limited to Domain Names, social media identifications and tags including Twitter
usernames and Facebook usernames, and all embodiments or fixations thereof and
related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.

 

Intellectual Property Collateral - Collateral consisting of Intellectual
Property. Intercompany Claims – as defined in Section 14.9.

Intercompany Note – one or more promissory notes evidencing Debt owed among
Parent and Restricted Subsidiaries subordinated to the Obligations on terms
reasonably acceptable to Agent.

 

Intercreditor Provisions – as defined in Section 11.1(o). Interest Period -
relative to any LIBOR Loan:

 

(a)

initially, the period beginning on (and including) the date on which such LIBOR

Loan is made or continued as, or converted into, a LIBOR Loan pursuant to this
Agreement and ending on (but excluding) the day which numerically corresponds to
such date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), in each
case as Administrative Borrower may select in its notice pursuant to this
Agreement; and

 

 

(b)

thereafter, each period commencing on the last day of the next preceding
Interest

Period applicable to such LIBOR Loan and ending one, two, three or six months
thereafter, as selected by Administrative Borrower by irrevocable notice to
Agent not less than two (2) Business Days prior to the last day of the then
current Interest Period with respect thereto; provided, however, that:

 

 

(i)

Administrative Borrower shall not be permitted to select Interest Periods

to be in effect at any one time which have expiration dates occurring on more
than eight different dates;

 

 

(ii)

Interest Periods commencing on the same date for LIBOR Loans

comprising part of the same advance under this Agreement shall be of the same
duration;

 



40

 

 



--------------------------------------------------------------------------------

 

(iii)

if such Interest Period would otherwise end on a day which is not a

Business Day, such Interest Period shall end on the next following Business Day
unless such day falls in the next calendar month, in which case such Interest
Period shall end on the first preceding Business Day; and

 

 

(iv)

no Interest Period may end later than the Commitment Termination Date.

 

Investment - any acquisition of all or substantially all assets of another
Person; any acquisition of record or beneficial ownership of any Equity
Interests of another Person; or any advance or capital contribution to or other
investment in another Person.

 

Issuing Bank - RBS (or one or more designated Affiliates of RBS), PNC Bank, Bank
of America, N.A. and any other Lender or Affiliate of a Lender designated as an
Issuing Bank by Administrative Borrower from time to time with the approval of
Agent (such approval not to be unreasonably withheld, conditioned or delayed).
As of the Closing Date, the Issuing Banks are RBS, PNC Bank and Bank of America,
N.A.

 

Issuing Bank Indemnitees - Issuing Banks and their respective officers,
directors, employees, Controlled Affiliates, agents and attorneys.

 

Junior Financing - any Subordinated Debt and any other Debt that is required to
be subordinated in right of payment to the Obligations (for greater certainty,
not including the Term Debt, the UST Tranche A Facility Indebtedness or the UST
Tranche B Facility Indebtedness).

Junior Financing Documentation - any documentation governing any Junior
Financing. Knowledge - as to any Person, the actual knowledge of any Responsible
Officer of such

Person.

 

Latest Maturity Date - at any date of determination, the latest maturity or
expiration date

applicable to any Commitment hereunder at such time.

 

LC Application - an application by Administrative Borrower, on behalf of any
Borrower, to any Issuing Bank for the issuance of a Letter of Credit, in
customary form and substance which shall be reasonably satisfactory to Agent and
such Issuing Bank.

 

LC Conditions - the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations under clauses (a) and (b) of the
definition thereof do not exceed the Letter of Credit Subline, no Overadvance
exists or would be caused thereby, and, if no Loans are outstanding, the LC
Obligations under clauses (a) and (b) of the definition thereto do not exceed
the Collateral Line Cap; (c) the expiration date of such Letter of Credit is (i)
no more than three hundred sixty-five (365) days from issuance (or in the case
of any renewal or extension thereof, three hundred sixty-five (365) days from
such renewal or extension), in the case of standby Letters of Credit, (ii) no
more than one hundred twenty (120) days from issuance, in the case of
documentary Letters of Credit, and (iii) no later than the Latest Maturity Date
unless the requested Letter of Credit is Cash Collateralized on the date of
issuance in a manner acceptable to the applicable Issuing Bank; (d) the Letter
of Credit and payments thereunder are denominated

 



41

 

 



--------------------------------------------------------------------------------

in Dollars; (e) the form of the proposed Letter of Credit is reasonably
satisfactory to Agent and Issuing Bank in their Permitted Discretion; and (f)
with respect to any Issuing Bank, the stated amount of all outstanding Letters
of Credit issued by such Issuing Bank in the aggregate shall not exceed such
Issuing Bank’s, LC Issuance Sublimit following the issuance of such Letter of
Credit without the consent of such Issuing Bank in its sole discretion.

 

LC Documents - all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Administrative Borrower, Loan Parties or any
other Person to any Issuing Bank or Agent in connection with issuance, amendment
or renewal of, or payment under, any Letter of Credit.

 

LC Issuance Sublimit – for any Issuing Bank, its obligation to issue Letters of
Credit up to the maximum aggregate stated amount shown on Schedule 1.1(b), or as
specified hereafter in the most recent Assignment and Acceptance to which it is
a party. The LC Issuance Sublimit of any Issuing Bank may be increased from time
to time with the consent of such Issuing Bank and the approval of Agent.

 

LC Obligations - the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the aggregate undrawn
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing by Borrowers with respect to Letters of Credit.

 

LC Request - a request for issuance of a Letter of Credit, to be provided by
Administrative Borrower, on behalf of a Borrower, to Issuing Bank, in customary
form which shall be in form and substance reasonably satisfactory to Agent and
Issuing Bank.

 

Leasehold Property – any leasehold interest of any Loan Party as lessee under
any lease of Real Property.

 

Lender Indemnitees - Lenders and their officers, directors, employees,
Controlled Affiliates, agents and attorneys.

 

Lenders - as defined in the preamble to this Agreement, including Agent and any
other Person who hereafter becomes a “Lender” pursuant to an Assignment and
Acceptance or otherwise.

 

Letter of Credit - any standby or documentary letter of credit, including all
Existing Letters of Credit, issued by any Issuing Bank for the account of any
Loan Party.

 

Letter of Credit Subline - $450,000,000.– at any time of determination, the
lesser of (x)

$450,000,000 and (y) the aggregate Commitments at such time.

 

LIBOR Lending Rate - relative to any LIBOR Loan to be made, continued or
maintained as, or converted into, a LIBOR Loan for any Interest Period, a rate
per annum determined pursuant to the following formula:

 

LIBOR Lending Rate = LIBOR Rate

(1.00 - LIBOR Reserve Percentage)

 



42

 

 



--------------------------------------------------------------------------------

LIBOR Loan - any Loan that bears interest based on the LIBOR Lending Rate. LIBOR
Loan Prepayment Fee - as defined in Section 5.5.1.

LIBOR Rate - with respect to any LIBOR Loan for the Interest Period applicable
thereto, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by Agent from time to time for purposes
of providing quotations of interest rates applicable to eurodollar deposits in
dollars in the London interbank market) at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period for a
term comparable to such Interest Period; provided, that if more than one rate is
specified on such Page for such comparable period, the applicable rate shall be
the arithmetic mean of all such rates; provided, further, that, at no time shall
the “LIBOR Rate” be less than zero percent (0.00%). In the event that such rate
is not available at such time for any reason, then the term “LIBOR Rate” shall
mean, with respect to any LIBOR Loan for the Interest Period applicable thereto,
the rate of interest per annum at which dollar deposits in the approximate
amount of the LIBOR Loan being made, continued or converted and for a term
comparable to such Interest Period are offered by the principal London office of
Agent in immediately available funds to major banks in the London interbank
market at approximately 11:00 a.m. London time two (2) Business Days prior to
the commencement of such Interest Period.

 

LIBOR Reserve Percentage - relative to any day of any Interest Period for LIBOR
Loans, the maximum aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements (including all basic, emergency,
supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements)
under any regulations of the Board or other Governmental Authority having
jurisdiction with respect thereto as issued from time to time and then
applicable to assets or liabilities consisting of “Eurocurrency Liabilities”, as
currently defined in Regulation D of the Board, having a term approximately
equal or comparable to such Interest Period.

 

License - any Patent License, Trademark License, Copyright License, Commercial
Software License or other license or sublicense agreement granting rights under
Intellectual Property to which any Loan Party is a party, including those listed
on Schedule 1.1(f).

 

Lien - any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease or financing lease having substantially
the same economic effect as any of the foregoing).

 

Liquidity - as of any date of determination calculated on a Pro Forma Basis, the
amount equal to: (a) Availability on such date, plus (b) all cash maintained by
Loan Parties in one or more Dominion Accounts on such date (excluding the
Borrowing Base Cash Account); provided, that during the period from the Closing
Date to the date that is forty-five (45) days after the Closing Date (or such
longer period as Agent may agree in its reasonable discretion), Dominion

 



43

 

 



--------------------------------------------------------------------------------

Accounts shall be deemed to include any deposit account of Loan Parties as to
which a Deposit Account Control Agreement is required to be delivered (or other
method of control effected) under this Agreement whether or not such requirement
has been satisfied.

 

Loan - a loan made pursuant to Section 2.1, and any Overadvance Loan or
Protective Advance; collectively, Loans.

 

Loan Account - the loan account established by each Lender on its books pursuant
to Section 5.9.

 

Loan Documents - this Agreement, Other Agreements and Security Documents. For
the avoidance of doubt, Hedging Agreements and any agreements in respect of Bank
Product Debt do not constitute Loan Documents.

 

Loan Party or Loan Parties - each Borrower and/or Guarantor as applicable.

 

London Banking Day - a day on which dealings in US dollars deposits are
transacted in the London interbank market.

 

Margin Stock - as defined in Regulation U of the Board.

 

Master Account – account maintained by Administrative Borrower, on behalf of
Borrowers, with Agent as designated in a letter agreement between Administrative
Borrower and Agent on the Closing Date and any other account designated as the
“Master Account” by Administrative Borrower and Agent from time to time.

 

Master Assignment and Assumption – that certain Master Assignment and Assumption
Agreement, dated as of the Second Amendment Effective Date, by and among the
Lenders and Agent.

 

Material Adverse Effect - a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent), operating results or
financial condition of Parent and Restricted Subsidiaries, taken as a whole; (b)
material adverse effect on the ability of Loan Parties (taken as a whole) to
fully and timely perform their payment obligations under the Loan Documents to
which any Loan Party is a party; or (c) material adverse effect on the rights
and remedies available to Lenders or Agent under any Loan Document (other than
due to the action or inaction of Agent or any Lender); provided, that, with
respect to the foregoing clause (a), the impacts of COVID 19 on the business,
operations, assets, liabilities (actual or contingent), operating results or
financial condition of Parent and Restricted Subsidiaries, taken as a whole,
will be disregarded.

 

Material Real Property - each Real Property that is (i) owned in fee by a Loan
Party, (ii) located in the United States and (iii) not an Excluded Real
Property; provided, that Material Real Property shall include any Real Property
subject to a mortgage under the Term Debt Documents, the UST Tranche A Facility
Documentation or the UST Tranche B Facility Documentation.

 

Maturity Date - (i) the later of (a) five (5) years from the Second Amendment
Effective Date (so long as at least 90% of the Term Debt which remains
outstanding as of February 13,

 



44

 

 



--------------------------------------------------------------------------------

2019 has been on or prior to such date refinanced, replaced or extended with a
maturity date of no earlier than five (5) years following the Second Amendment
Effective Date) and (b) February 13, 2019;2019, (ii) with respect to any
Commitments as to which the final maturity date has been extended pursuant to
Section 2.4, the final maturity date as specified in the Extension Offer
accepted by the applicable Lender or Lenders holding such Commitments, and (iii)
with respect to any Incremental Facility, the final maturity date as specified
in the Incremental Amendment governing the Commitments.

 

Maximum Incremental Facility Amount - as defined in Section 2.3.1. Minimum
Extension Condition - as defined in Section 2.4.2.

MIRE Event – means if there are any Mortgaged Properties at such time, any
increase, extension of the maturity or renewal of any of the Commitments or
Loans (including pursuant to an Incremental Amendment or any incremental credit
facility hereunder, but excluding (i) any continuation or conversion of
borrowings, (ii) the making of any revolving loans, and (iii) the issuance,
renewal or extension of Letters of Credit).

 

Moody’s - Moody’s Investors Service, Inc., and its successors.

 

Mortgage - each mortgage, deed of trust or deed to secure debt pursuant to which
a Loan Party grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Property owned by such Loan Party, as security for the Obligations.

Mortgage Policies - as defined in the definition of Collateral and Guarantee
Requirement. Mortgaged Property - as defined in the definition of Collateral and
Guarantee

Requirement.

 

Multiemployer Plan - any employee benefit plan or arrangement described in
Section 4001(a)(3) of ERISA that is contributed to by any Loan Party or
Subsidiary or ERISA Affiliate.

 

Net Proceeds - 100% of the cash proceeds actually received by Parent or any
wholly-owned Restricted Subsidiary (provided that, for the avoidance of doubt,
JHJ International Transportation Co., Ltd. is not a wholly-owned Restricted
Subsidiary) (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation and similar awards, but in each case only as and when received)
from any Casualty Event, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations that are
secured by the applicable asset or property (including without limitation
principal amount, premium or penalty, if any, interest, fees and expenses and
other amounts) (other than pursuant to the Loan Documents, the Term Debt
Documents (other than in respect of Term Priority Collateral) or, any Term
Refinancing Debt (other than in respect of Term Priority Collateral), the UST
Tranche A Facility Documentation (other than in respect of the UST Tranche A
Only Collateral), any UST Tranche A Refinancing Debt (other than in respect of
the UST Tranche A Only Collateral), the UST Tranche B Facility Documentation
(other than in

 



45

 

 



--------------------------------------------------------------------------------

respect of UST Tranche B Priority Collateral or the UST Tranche B Only
Collateral) or any UST Tranche B Refinancing Debt (other than in respect of UST
Tranche B Priority Collateral or the UST Tranche B Only Collateral), other
expenses and brokerage, consultant and other fees actually incurred in
connection therewith, (ii) in the case of any Casualty Event by a non-wholly
owned Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (ii)) attributable to minority
interests and not available for distribution to or for the account of Parent or
a wholly owned Restricted Subsidiary as a result thereof, (iii) taxes paid or
reasonably estimated to be payable as a result thereof (provided, that if the
amount of any such estimated taxes exceeds the amount of taxes actually required
to be paid in cash in respect of such Disposition or Casualty Event, the
aggregate amount of such excess shall constitute Net Proceeds at the time such
taxes are actually paid), and (iv) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) or (iii)
above) (x) related to any of the applicable assets and (y) retained by Parent or
any of the Restricted Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be Net
Proceeds of such Casualty Event occurring on the date of such reduction);
provided, that if no Event of Default exists such proceeds may be applied by
Parent or any Restricted Subsidiary to acquire, maintain, develop, construct,
improve, upgrade or repair assets useful in the business of Parent or Restricted
Subsidiaries or to make Permitted Acquisitions or any acquisition permitted
hereunder of all or substantially all the assets of, or all the Equity Interests
(other than directors’ qualifying shares) in, a Person or division or line of
business of a Person (or any subsequent investment made in a Person, division or
line of business previously acquired), in each case within 270 days of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 270 days of such receipt, so used or contractually
committed with a third party that is not to be so used (it being understood that
if any portion of such proceeds are not so used within such 270 day period but
within such 270 day period are contractually committed with a third party that
is not to be used, then upon the termination of such contract or if such Net
Proceeds are not so used within the later of such 270 day period and 180 days
from the entry into such contractual commitment, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiry without
giving effect to this proviso; it being understood that such proceeds shall
constitute Net Proceeds notwithstanding any investment notice if there is a
Specified Event of Default at the time of a proposed reinvestment unless such
proposed reinvestment is made pursuant to a binding commitment with a third
party that is not entered into at a time when no Specified Event of Default was
continuing); provided, further, that no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless the aggregate net proceeds exceeds $7,500,000 in any Fiscal Year (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds under this clause (a)), and

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Parent or any Restricted Subsidiary shall be
disregarded.

 

New Penn - as defined in the preamble to this Agreement.

 

NFIP - as defined in the definition of Collateral and Guarantee Requirement.

 



46

 

 



--------------------------------------------------------------------------------

Note - any promissory note to be executed by Borrowers in favor of a Lender,
which shall be in the amount of such Lender’s Commitment and shall evidence the
Loans made by such Lender.

 

Notice of Borrowing - a Notice of Borrowing to be provided by Administrative
Borrower to request the funding of a Borrowing of Loans, in substantially the
form attached as Exhibit D hereto.

 

Notice of Conversion/Continuation - a Notice of Conversion/Continuation to be
provided by Administrative Borrower to request a conversion or continuation of
any Loans as LIBOR Loans, in substantially the form attached as Exhibit I
hereto.

 

Obligations - all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations,

(c)interest, expenses, fees and other sums payable by Loan Parties under Loan
Documents, (d) obligations of Loan Parties under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts, obligations
and liabilities of any kind owing by Loan Parties pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several. Subject to Section 14.13, in no event shall the Obligations include any
Excluded Swap Obligations.

OFAC – the Office of Foreign Assets Control of the U.S. Department of the
Treasury. Ordinary Course of Business - any business practice currently or
previously engaged in by

Parent and Restricted Subsidiaries, and any similar, ancillary, complementary or
other business practice reasonably related thereto or that is a reasonable
extension, development or expansion thereof.

 

Organization Documents - (a) with respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

Original Maturity Date - as defined in the definition of Maturity Date.

 

Other Agreement - each Note; LC Document; Fee Letter; Amendment Fee Letter;
Master Assignment and Assumption; Borrowing Base Certificate; Compliance
Certificate; Perfection Certificate; Term Debt Intercreditor Agreement;
Post-Closing Side Letter; custodial administration agreement; subordination
agreement; or other document, instrument or agreement

 



47

 

 



--------------------------------------------------------------------------------

(other than this Agreement or a Security Document) now or hereafter executed or
delivered by a Loan Party to Agent or a Lender pursuant to this Agreement or any
other Loan Document.

 

Overadvance - as defined in Section 2.1.5.

 

Overadvance Loan - a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.

 

Parallel Liability – has the meaning set forth in Section 14.15. Parent - as
defined in the preamble to this Agreement.

Participant - as defined in Section 13.2.1. Participant Register - as defined in
Section 13.2.4.

Patent License - any written agreement, now or hereafter in effect, granting to
any third party any right to develop, commercialize, import, make, have made,
offer for sale, use or sell any invention on which a Patent, now or hereafter
owned by any Loan Party or that any Loan Party otherwise has the right to
license, is in existence, or granting to any Loan Party any such right with
respect to any invention on which a Patent, now or hereafter owned by any third
party, is in existence, and all rights of any Loan Party under any such
agreement.

 

Patents - means all of the following now owned or hereafter acquired by any Loan
Party:

(a) all letters patent of the United States or the equivalent thereof in any
other country, all registrations and recordings thereof, and all applications
for letters patent of the United States or the equivalent thereof in any other
country, including registrations, recordings and pending applications in the
United States Patent and Trademark Office or any similar offices in any other
country, including those listed on Schedule 1.1(g), (b) all rights and
privileges arising under Applicable Law with respect to such Loan Party’s use of
any Patents, (c) all inventions and improvements described and claimed therein,
(d) all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (e) all income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable with
respect to any of the foregoing including damages and payments for past, present
or future infringements thereof, (f) all rights corresponding thereto throughout
the world and (g) rights to sue for past, present or future infringements
thereof.

 

Patriot Act - the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).

 

Payment Conditions - at the time of determination with respect to any proposed
transaction, and subject to Section 2.3.4, that (a) no Event of Default then
exists or would arise as a result of consummating such transaction, and (b) (i)
Liquidity on the date of such proposed transaction (after giving effect thereto)
is not less than $100,000,000 (with not less than

$67,500,000 of such Liquidity being attributable to Availability), or (ii) (x)
Availability on the date of such proposed transaction (after giving effect
thereto) is not less than $67,500,000, and

(y) the Consolidated Fixed Charge Coverage Ratio for the most recently completed
Test Period

 



48

 

 



--------------------------------------------------------------------------------

for which financial statements have been provided pursuant to Section 10.1.1
calculated on a Pro Forma Basis (giving effect to such proposed transaction) is
equal to or greater than 1.10 to 1.00. Prior to consummating any proposed
transaction which is subject to the Payment Conditions, Administrative Borrower
shall deliver to Agent evidence acceptable to Agent of the satisfaction of the
conditions set forth above on a basis (including, without limitation, giving due
consideration to results for prior periods) reasonably satisfactory to Agent.

 

Payment Item - each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

 

PBGC - the Pension Benefit Guaranty Corporation referred to and defined in ERISA
and any successor entity performing similar functions.

 

Pension Expense - the actual pension expense for the applicable period of Parent
and its Subsidiaries pursuant to the profit and loss statement charge (or
benefit) with respect to such pension funding obligations for such period.

 

Pension Fund Entities - those entities identified on Schedule 1.1(h) hereto.

 

Pension Real Property – shall mean any Real Property for so long as such Real
Property secures the obligations of the Parent under the Contribution Deferral
Agreement on a first lien basis on the Amendment No. 5 Effective Date, as set
forth on Schedule 1.01(a) of the Term Debt Agreement as in effect on the
Amendment No. 5 Effective Date.

 

Perfection Certificate - means a certificate substantially in the form of
Exhibit H, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by any Responsible Officer of
Administrative Borrower.

 

Permitted Acquisition - as defined in Section 10.2.2.

 

Permitted Additional Debt - shall mean Debt incurred by any Loan Party;
provided, that

(i) such Debt may only be secured by assets consisting of Collateral and may not
be secured by any assets other than the Collateral, (ii) such Debt is not at any
time guaranteed by any Subsidiaries that are not Loan Parties, (iii) the other
terms and conditions of such Debt (excluding pricing, fees, rate floors and
optional prepayment or redemption terms), if different from those contained
herein or, in the Term Debt Documents, in the UST Tranche A Facility
Documentation or in the UST Tranche B Facility Documentation, are customary
market terms for Debt of such type (provided, that a certificate of a
Responsible Officer of Parent delivered to Agent at least five (5) Business Days
prior to the incurrence of such Debt (or such shorter period as Agent may agree
in its sole discretion), together with a reasonably detailed description of the
material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that Parent has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless Agent notifies Parent within such five (5) Business Day period (or such
shorter period as Agent may agree in its sole discretion) that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)), (iv) the security agreements (taken as a whole) relating to such
Debt, if applicable, are substantially the same as

 



49

 

 



--------------------------------------------------------------------------------

or more favorable to the Loan Parties than the security documents governing the
Term Debt or, as applicable, the UST Tranche A Facility Indebtedness and the UST
Tranche B Facility Indebtedness, with such differences as are reasonably
satisfactory to Agent, (v) no Event of Default shall exist immediately prior to
or after giving effect to such incurrence, (vi) a representative acting on
behalf of the holders of such Debt shall have become party to or otherwise
subject to the provisions of the Term Debt Intercreditor Agreement or another
intercreditor agreement in form and substance reasonably satisfactory to Agent
and Administrative Borrower that contains terms substantially similar to the
Term Debt Intercreditor Agreement or other intercreditor agreement on market
terms as determined by the Agent in good faith, and (vii) if applicable, the
priority position of the holders of such Debt with respect to the Collateral
under the Term Debt Intercreditor Agreement shall be equivalent or junior to the
position of the holders of the Term Debt and all obligations under such Debt
shall constitute TermTranche B-2 Obligations under (and as defined in) the Term
Debt Intercreditor Agreement, or the holders of the UST Tranche A Facility
Indebtedness and all obligations under such Debt shall constitute UST Tranche A
Obligations under (and as defined in) the Term Debt Intercreditor Agreement or
the holders of the UST Tranche B Facility Indebtedness and all obligations under
such Debt shall constitute UST Tranche B Obligations under (and as defined in)
the Term Debt Intercreditor Agreement, in each case as applicable.
Notwithstanding the foregoing, Permitted Additional Debt shall include all
Permitted Additional Debt (as defined in the Term Debt Agreement as in effect on
the date hereof).

 

Permitted Discretion - Agent’s judgment exercised in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

Permitted Junior Debt - unsecured Debt incurred by any Loan Party in the form of
one or more series of unsecured notes or loans; provided, that (i) if
constituting Subordinated Debt, (A) such Debt (including any Guarantee thereof)
is subordinated to the Obligations on terms customary for high yield
subordinated debt securities or otherwise reasonably satisfactory to Agent and
(B) the Obligations at all times constitute “Designated Senior Debt” (or
comparable term) under the documents governing such Debt, (ii) such Debt does
not mature or have scheduled amortization or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale, change of control or similar provisions
or AHYDO “catch-up” payments), in each case prior to the date that is ninety-one
(91) days after the then Latest Maturity Date, (iii) such Debt is not at any
time guaranteed by any Person that is not a Loan Party and (iv) the other terms
and conditions of such Debt (excluding pricing, fees, rate floors and optional
prepayment or optional redemption terms), if different than the terms hereof,
are customary market terms for Debt of such type (provided, that a certificate
of a Responsible Officer of Parent delivered to Agent at least five (5) Business
Days prior to the incurrence of such Debt (or such shorter period as Agent may
agree in its sole discretion), together with a reasonably detailed description
of the material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that Parent has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless Agent notifies Parent within such five (5) Business Day period (or such
shorter period as Agent may agree in its sole discretion) that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees)).

 



50

 

 



--------------------------------------------------------------------------------

Permitted Lien - as defined in Section 10.2.1.

 

Permitted Refinancing - with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Debt of such
Person; provided, that (a) the original aggregate principal amount of such Debt
(or accreted value, if applicable) does not exceed the aggregate principal
amount (or accreted value, if applicable) of the Debt so modified, refinanced,
refunded, renewed, replaced or extended except (i) by an amount equal to accrued
but unpaid interest, premiums and fees payable by the terms of such Debt and
reasonable fees, expenses, original issue discount and upfront fees incurred in
connection with such modification, refinancing, refunding, renewal, replacement
or extension and (ii) by an amount equal to any existing available commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Debt permitted pursuant to Section 10.2.3(e), the Debt resulting from
such modification, refinancing, refunding, renewal, replacement or extension has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Debt being modified, refinanced, refunded,
renewed, replaced or extended, (c) other than with respect to a Permitted
Refinancing in respect of Debt permitted pursuant to Sections 10.2.3(e), at the
time thereof, no Event of Default shall have occurred and be continuing and (d)
if such Debt being modified, refinanced, refunded, renewed, replaced or extended
is Debt permitted pursuant to Section 10.2.3(b) or 10.2.3(r), or is otherwise a
Junior Financing, (i) to the extent such Debt being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment or
in lien priority to the Obligations, the Debt resulting from such modification,
refinancing, refunding, renewal, replacement or extension is subordinated in
right of payment or in lien priority, as applicable, to the Obligations on terms
(taken as a whole) (x) at least as favorable to Lenders as those contained in
the documentation governing the Debt being modified, refinanced, refunded,
renewed, replaced or extended (provided, that a certificate of a Responsible
Officer of Parent delivered to Agent at least five (5) Business Days prior to
the incurrence of such Debt (or such shorter period as Agent may agree in its
sole discretion), together with a reasonably detailed description of the
material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that Parent has determined in good faith that such
terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
Agent notifies Parent within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees)) or (y) otherwise reasonably acceptable to Agent, (ii) the
obligors (including any guarantors) in respect of the Debt resulting from such
modification, refinancing, refunding, renewal, replacement or extension shall
not include any Person other than the obligors (including any guarantors) of the
Debt being modified, refinanced, refunded, renewed, replaced or extended unless
otherwise permitted hereby, and (iii) in the case of any Permitted Refinancing
in respect of the Term Debt or any Term, UST Tranche A Facility Indebtedness or
UST Tranche B Facility Indebtedness, any Term Refinancing Debt, any UST Tranche
A Refinancing Debt, or any UST Tranche B Refinancing Debt, such Permitted
Refinancing is secured, if at all, only by all or any portion of the collateral
securing the Term Debt, the UST Tranche A Facility Indebtedness or the UST
Tranche B Facility Indebtedness, as applicable (but not by any other assets)
pursuant to one or more security agreements subject, in the case of assets
constituting (or required to constitute) Collateral, to the Term Debt
Intercreditor Agreement or any replacement intercreditor agreement reasonably
satisfactory to Agent, that contains terms substantially similar to the Term
Debt Intercreditor Agreement or

 



51

 

 



--------------------------------------------------------------------------------

other intercreditor agreement on market terms as determined by the Agent in good
faith. When used with respect to any specified Debt, Permitted Refinancing shall
mean the Debt incurred to effectuate a Permitted Refinancing of such specified
Debt. Notwithstanding anything in this Agreement or this definition to the
contrary, the modification, refinancing, refunding, renewal, replacement,
extension and amendments contemplated by and consummated pursuant to the Term
Debt Refinancing Amendment and the Restated Term Debt Agreement shall, in each
case, constitute a Permitted Refinancing of the Term Debt.

 

Person - any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

 

Plan - an employee pension benefit plan (other than a Multiemployer Plan) that
is either

(a) maintained by a Loan Party or Subsidiary for employees or (b) maintained
pursuant to a collective bargaining agreement, or other arrangement under which
more than one employer makes contributions and to which a Loan Party or
Subsidiary is making or accruing an obligation to make contributions or has
within the preceding five years made or accrued such contributions.

 

Pledged Collateral – as defined in Section 7.1.1. Pledged Debt – as defined in
Section 7.1.1.

Pledged Equity – as defined in Section 7.1.1.

 

Pledged Securities - means any Promissory Notes, stock certificates or other
Securities, certificates or Instruments now or hereafter included in the Pledged
Collateral, including all Pledged Equity, Pledged Debt and all other
certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

Post-Closing Side Letter – the post-closing side letter as of the date hereof
among certain Loan Parties and Agent.

 

Projections – as defined in Section 10.1.1(c).

 

Pro Rata - with respect to any Lender, a percentage (expressed as a decimal,
rounded to the third (3rd) decimal place) determined (a) while Commitments are
outstanding, by dividing the amount of such Lender’s Commitment by the aggregate
amount of all Commitments; and (b) at any other time, by dividing the amount of
such Lender’s outstanding Loans and LC Obligations (under clauses (a) and (b) of
the definition thereof) by the aggregate amount of all outstanding Loans and LC
Obligations (under clauses (a) and (b) of the definition thereof).

 

Pro Forma Basis - with respect to compliance with any test or covenant or
calculation of any ratio hereunder, the determination or calculation of such
test, covenant or ratio (including in connection with Specified Transactions) in
accordance with Section 1.5.

 

Property - any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

 



52

 

 



--------------------------------------------------------------------------------

Protective Advances - as defined in Section 2.1.6.

 

Qualified ECP Loan Party - in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

RBS - RBS Citizens Business Capital, a division of RBS Asset Finance, Inc., a
New York corporation, a subsidiary of RBS Citizens, N.A.

 

Real Property - collectively, all right, title and interest (including any
leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

Recapitalization Transactions - (a) retiring by (x) exchanging for equity
interests of Parent, (y) repaying through the net cash proceeds of one or more
equity offerings by Parent or

(z) setting aside a sufficient amount of cash to redeem at maturity, at least
90% of the aggregate outstanding principal amount of Parent’s Existing Series A
Notes and Existing Series B Notes,

(b) amending and restating that certain Amended and Restated Contribution and
Deferral Agreement, dated as of July 22, 2011, among YRC, Holland, New Penn and
Reddaway, collectively as primary obligors, the Trustees for the Central States,
Southeast and Southwest Areas Pension Fund, the Wilmington Trust Company, as
agent, and the other funds party thereto, to, among other changes, release all
collateral currently securing such indebtedness (other than first lien real
estate collateral constituting Excluded Property) and extend the maturity to
December 31, 2019 and (c) refinancing, redeeming, defeasing or otherwise paying
in full in cash (or depositing such amount with the trustee thereof) all of
Parent’s Existing 6% Senior Notes.

 

Receivables Assets - (a) any Accounts owed to Parent or a Restricted Subsidiary
subject to a Receivables Facility and the proceeds thereof and (b) all Accounts,
all contracts and contract rights, guarantees or other obligations in respect of
such Accounts, all records with respect to such Accounts and any other assets
customarily transferred together with Accounts in connection with a non-recourse
accounts receivable factoring arrangement, except for Standard Receivables
Undertakings, assigned or otherwise transferred or pledged by Parent in
connection with a Receivables Facility.

 

Receivables Facility - an arrangement between Parent or a Restricted Subsidiary
and another Person pursuant to which (a) Parent or such Restricted Subsidiary,
as applicable, sells (directly or indirectly) in the Ordinary Course of Business
to such Person Accounts owing from by customers, together with Receivables
Assets related thereto, (b) the obligations of Parent or such Restricted
Subsidiary, as applicable, thereunder are non-recourse (except for Receivables
Purchase Obligations) to Parent and such Restricted Subsidiary and (c) the
financing terms,

 



53

 

 



--------------------------------------------------------------------------------

covenants, termination events and other provisions thereof shall be on market
terms (as determined in good faith by Parent) and may include Standard
Receivables Undertakings.

 

Receivables Purchase Obligation - any obligation of Parent or a Restricted
Subsidiary in respect of Receivables Assets in a Receivables Facility to
purchase Receivables Assets arising as a result of a breach of a representation,
warranty or covenant otherwise, including as a result of receive or portion
thereof becoming subject to any asserted defense, dispute, offset or
counterclaim of any kind as a result of any action taken by, any failure to take
action by or any other event relating to such party.

 

Receivables SPV - YRCW Receivables LLC, a Delaware limited liability company.
Reddaway - as defined in the preamble to this Agreement.

Refinancing Transactions - the repayment of all amounts due or outstanding under
or in respect of, and the termination of, the Existing Term Facility and the
Existing ABL Facility, the release of all cash and other amounts restricted
under or by the Existing Term Facility and the Existing ABL Facility and the
termination and release of any and all commitments, security interests and
guaranties in connection therewith on the Closing Date.

 

Register – as defined in Section 13.3.3. Reimbursement Date - as defined in
Section 2.3.2.

Relevant Governmental Body - means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

Release - any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment.

 

Report - as defined in Section 12.2.3.

 

Reportable Event - any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, other than events for which the thirty (30)
day notice period has been waived with respect to a Plan.

 

Required Lenders - subject to Section 4.2, (a) Lenders holding in excess of
fifty-one percent (51%) of the Commitments; or (b) if the Commitments have
terminated, Lenders holding Facility Exposure in excess fifty-one percent (51%)
of the aggregate Facility Exposure. For the avoidance of doubt, no Defaulting
Lender shall be included in the calculation of Required Lenders.

 

Resignation Effective Date - as defined in Section 12.8.1.

 

Resolution Authority - means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 



54

 

 



--------------------------------------------------------------------------------

Responsible Officer - the chief executive officer, president, vice president,
chief financial officer, treasurer, assistant treasurer, director of treasury or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of such Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed by the recipient of such document to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed by the recipient of such document to have acted on behalf of such Loan
Party.

 

Restated Term Debt Agreement – as defined in Amendment No. 5.that certain
Amended and Restated Credit Agreement, dated as of September 11, 2019, by and
among the Loan Parties, Cortland Products Corp. (n/k/a Alter Domus Products
Corp.) and the lenders party thereto, as amended by that certain Amendment No. 1
to the Amended and Restated Credit Agreement, dated as of April 7, 2020, as
further amended by that certain Amendment No. 2 to the Amended and Restated
Credit Agreement, dated as of July 7, 2020, and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with this Agreement and the Term Debt Intercreditor Agreement.

 

Restricted Payment - any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest of Parent or any Restricted Subsidiary,
or on account of any return of capital to Parent’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

 

Restricted Subsidiary - any Subsidiary of Parent other than an Unrestricted
Subsidiary.

The Restricted Subsidiaries as of the Closing Date are identified on Schedule
9.1.11.

 

Rolling Stock - any railroad car, locomotive, stacktrain or other rolling stock,
or accessories used on such railroad cars, locomotives or other rolling stock
(including superstructures and racks); provided, that Rolling Stock shall
exclude Tractor Trailers.

 

Sale and Leaseback Transaction - shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same property.

 

S&P - Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

SEC - the Securities and Exchange Commission or any Governmental Authority that
is the successor thereto.

 

Second Amendment Effective Date – June 28, 2016.

 

Secured Parties - Agent, Issuing Bank, Lenders and Bank Product Providers.

 



55

 

 



--------------------------------------------------------------------------------

Security Documents – the Vehicle Collateral Agreement, the Vehicle Custodial
Administration Agreement, any Guaranty, Mortgages, Deposit Account Control
Agreements and all Loan Documents, Grants of Security Interest, instruments and
agreements now or hereafter securing (or given with the intent to secure) any
Obligations.

 

Security – means a “security” as such term is defined in Article 8 of the UCC
and, in any event, shall include any stock, shares, partnership interests,
voting trust certificates, certificates of interest or participation in any
profit sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.

 

Security Interest – as defined in Section 7.1.27.1.2.

 

SOFR - with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

Solvent - as to Parent and Restricted Subsidiaries on a consolidated basis on
any date of determination, (a) the fair value of the assets of Parent and
Restricted Subsidiaries, on a consolidated basis (on a going concern basis),
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value (on a going concern
basis) of the property of Parent and Restricted Subsidiaries, on a consolidated
basis, is greater than the amount that will be required to pay the probable
liability, on a consolidated basis, of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured in the ordinary course of business; (c) Parent and
Restricted Subsidiaries, on a consolidated basis, are able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such liabilities
become absolute and matured; and (d) Parent and Restricted Subsidiaries, on a
consolidated basis, are not engaged in, and are not about to engage in, business
for which they have unreasonably small capital.

 

Specified Event of Default - any Event of Default under Section 11.1(a), 11.1(b)
(solely to the extent arising from a material breach of any certification,
representation or warranty made or deemed made by Administrative Borrower in any
Borrowing Base Certificate), 11.1(c) (solely to the extent arising with respect
to a breach of Section 8.l, 8.3, 10.1.10 or 10.2.10 (during a Financial Covenant
Trigger Period)), 11.1(f) (solely to the extent arising from a payment default
or acceleration under any such document, instrument or agreement), 11.1(i) or
11.1(j).

 

Specified Pension Fund Obligations - the payment obligations due from Parent
and/or its applicable Subsidiaries to the Pension Fund Entities under the terms
and conditions of the Contribution Deferral Agreement.

 

Specified Transaction - any Investment that results in a Person becoming a
Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition,
any Disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of Parent, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person or

 



56

 

 



--------------------------------------------------------------------------------

any Disposition of a business unit, line of business or division of Parent or a
Restricted Subsidiary, in each case consummated after the Closing Date and
whether by merger, consolidation, amalgamation or otherwise, and any incurrence
or repayment of Debt or Restricted Payment, in each case, that by the terms of
this Agreement requires a financial ratio or test to be calculated on a “Pro
Forma Basis”.

 

Standard Receivables Undertakings - representations, warranties, covenants,
guarantees and indemnities entered into by Parent or any Restricted Subsidiary,
which Parent has determined in good faith to be customary in a Receivables
Facility, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a non-credit related recourse accounts receivable factoring
arrangement.

 

Subordinated Debt - Debt incurred by a Loan Party that is expressly subordinate
and junior in right of payment to Full Payment of the Obligations (for greater
certainty, not including the Term Debt, the UST Tranche A Facility Indebtedness
or the UST Tranche B Facility Indebtedness).

 

Subsidiary - any entity at least fifty percent (50%) of whose voting securities
or Equity Interests is owned by a Loan Party or any combination of Loan Parties
(including indirect ownership by a Loan Party through other entities in which
any Loan Party directly or indirectly owns fifty percent (50%) of the voting
securities or Equity Interests).

 

Successor Parent – as defined in Section 10.2.4(d).

 

Supermajority Lenders – subject to Section 4.2 (a) Lenders holding in excess of
sixty-six and two thirds percent (66 2/3%) of the aggregate Commitments; and (b)
the Commitments have terminated, at least two Lenders holding Facility Exposure
in excess of sixty-six and two thirds percent (66 2/3%) of the aggregate
Facility Exposure. For the avoidance of doubt, no Defaulting Lender shall be
included in the calculation of Supermajority Lenders.

 

Swap Obligation - with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

Tax or Taxes - any taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges in the nature of taxes imposed by any
Governmental Authority, including income, receipts, excise, property, sales,
use, transfer, license, payroll, withholding, social security, franchise,
intangibles, stamp or recording taxes, and all interest, penalties and similar
liabilities relating thereto.

 

Term Agent – Alter Domus Products Corp. (f/k/a Cortland Products Corp.), as
Administrative Agent and Collateral Agent under the Term Debt Agreement, any
affiliate thereof, or successor or replacement thereto (subject to the Term Debt
Intercreditor Agreement).

 

Term Debt Agreement - that certain Credit Agreement by and among Parent, the
guarantorsother Loan Parties party thereto, Term Agent, and the lenders from
time to time party thereto, dated as of February ,13, 2014, as amended,
restated, restated, amended and restated, restated, supplemented or otherwise
modified from time to time in accordance with the Term

 



57

 

 



--------------------------------------------------------------------------------

Debt Intercreditor Agreement; provided, that, on and after Amendment No. 5, for
purposes of this Agreement other than Section 6.1 hereof, the Restated Term Debt
Agreement shall constitute the Term Debt Agreement.

 

Term Debt - Debt and all other obligations outstanding under or secured by the
Term Debt Documents (including, for the avoidance of doubt, Term Refinancing
Debt and Incremental Term Loans (as defined in the Term Debt Agreement)) and, in
each case, all Permitted Refinancings thereof.

 

Term Debt Documents - the Term Debt Agreement and the “Loan Documents” as
defined therein.

 

Term Debt Intercreditor Agreement - that certain intercreditor agreement,Amended
and Restated Intercreditor Agreement dated as of even date hereof, between Agent
andthe Amendment No. 6 Effective Date, among the Agent, the Term Agent as
acknowledged by, the UST Tranche A Agent, the UST Tranche B Agent and the Loan
Parties, asand as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified in accordance with the terms
thereofmodified, supplemented, extended, renewed, restructured, waived or
replaced from time to time.

 

Term Debt Refinancing Amendment – as defined in Amendment No. 5.

 

Term Priority Collateral - as definedshall have the meaning assigned to the term
“Non-UST Tranche B Term Priority Collateral” in the Term Debt Intercreditor
Agreement.

 

Term Refinancing Amendment - an amendment to the Term Debt Agreement executed by
each of (a) Parent, (b) Term Agent, (c) each additional lender under the Term
Debt Agreement that will make an Other Term Loan (as defined in the Term Debt
Agreement) pursuant to such Term Refinancing Amendment and (d) each existing
lender under the Term Debt Agreement that agrees to provide any portion of the
Credit Agreement Refinancing Indebtedness (as defined in the Term Debt
Agreement) being incurred pursuant thereto, in accordance with Section 2.18 of
the Term Debt Agreement. Notwithstanding anything in this Agreement or this
definition to the contrary, the Term Debt Refinancing Amendment constitutes a
Term Refinancing Amendment.

 

Term Refinancing Debt - Permitted Additional Debt or Indebtedness incurred
pursuant to a Term Refinancing Amendment, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Debt) in exchange for, or to extend, renew, replace, restructure or refinance,
in whole or part, existing Term Debt (including any successive Credit Agreement
Refinancing Indebtedness (as defined in the Term Debt Agreement as in effect on
the date hereof).

 

Term SOFR - means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

Test Period - for any date of determination, the most recent period as of such
date of four consecutive Fiscal Quarters for which financial statements have
been delivered (or were required to have been delivered) pursuant to Section
10.1.1(a) or 10.1.1(b), as applicable.

 



58

 

 



--------------------------------------------------------------------------------

Threshold Amount - $30,000,000.

 

Total Leverage Ratio - as of any date of determination calculated on a Pro Forma
Basis, the ratio of (a) Consolidated Total Debt as of such date to (b)
Consolidated EBITDA for the Test Period ending on such date of determination.

 

Tractor Trailers - shall mean any vehicle, truck, tractor, trailer, tank trailer
or other trailer or similar vehicle or other trailer.

 

Trademark License - any written agreement, now or hereafter in effect, granting
to any third party any right to use any Trademark now or hereafter owned by any
Loan Party material to the operation of the business of any Loan Party or that
any Loan Party otherwise has the right to license material to the operation of
the business of any Loan Party, or granting to any Loan Party any right to use
any Trademark now or hereafter owned by any third party, and all rights of any
Loan Party under any such agreement.

 

Trademarks - all of the following now owned or hereafter acquired by any Loan
Party:

(a) all Trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, the goodwill of the business symbolized thereby or associated therewith,
all registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including those listed on Schedule 1.1(i), (b) all rights and privileges arising
under Applicable Law with respect to such Loan Party’s use of any Trademarks,
(c) all reissues, continuations, extensions and renewals thereof and amendments
thereto, (d) all income, fees, royalties, damages and payments now and hereafter
due and/or payable with respect to any of the foregoing, including damages,
claims and payments for past, present or future infringements thereof, (e) all
rights corresponding thereto throughout the world and (f) rights to sue for
past, present and future infringements or dilutions thereof or other injuries
thereto.

 

Transaction Expenses - any costs, fees or expenses incurred or paid by Parent
and its Subsidiaries in connection with the Transactions (including costs and
bonuses associated with the IBT Transactions and, for the avoidance of doubt,
any costs, fees or expenses under the Contribution Deferral Agreement in
connection with the closing of the second amendment and restatement thereof),
this Agreement and the other Loan Documents.

 

Transactions - collectively, (a) the consummation of the IBT Transactions, (b)
the consummation of the Recapitalization Transactions, (c) the execution and
delivery by Loan Parties of the Loan Documents to which they are a party and the
making of the Loans hereunder on the Closing Date, (d) the execution and
delivery by Parent and its Subsidiaries party thereto of the Term Debt Documents
and the funding under the Term Debt on the Closing Date, (e) the execution and
delivery by Parent and its Subsidiaries party thereto of the Contribution
Deferral Agreement on January 31, 2014, (f) the performance by Parent of its
obligations under the December 2013 Stock Purchase Agreements, December 2013
Exchange Agreements and the

 



59

 

 



--------------------------------------------------------------------------------

December 2013 Registration Rights Agreement, (g) the consummation of the
Refinancing Transactions, and (h) the payment of the Transaction Expenses.

 

Transferee - any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

 

Treasury - means the United States Department of the Treasury.

 

Treasury Equity - means the 15,943,753 shares of Common Stock of Parent issued
and delivered pursuant to the UST Tranche A Facility Documentation, directly or
indirectly, to the United States federal government or any Governmental
Authority on behalf thereof (including, in each case, any agent, trust or Person
on behalf thereof, including, for the avoidance of doubt, any voting trust and
the trustee thereof created to hold the Treasury Equity for the benefit of the
United States federal government or any other Governmental Authority).

 

Treasury Equity Documents – means Share Issuance Agreement, dated as of June 30,
2020, between the Parent and the Treasury, (ii) the Voting Trust Agreement, by
and among Parent, Treasury and the trustee thereunder to be entered into on or
before the Treasury Equity Issuance and having the terms set forth in the UST
Tranche A Facility Documentation and (iii) the Registration Rights Agreement, by
and between Parent and Treasury to be entered into on or before the Treasury
Equity Issuance and having the terms set forth in the UST Tranche A Facility
Documentation.

 

Treasury Equity Issuance - the issuance of Treasury Equity in connection with
the Amendment No. 6 Transactions, and which Treasury Equity shall be equal to
42% of the Parent’s Common Stock outstanding immediately prior to such issuance,
including any shares of Common Stock issuable upon conversion, exchange or
exercise of any outstanding security convertible, exchangeable or exercisable
into shares of Common Stock (including any warrants, rights or options to
purchase or other arrangements or rights to acquire shares of Common Stock)
(“fully diluted Common Stock outstanding”) and 29.58% of fully diluted Common
Stock outstanding on a pro forma basis reflecting the Treasury Equity Issuance.

 

Type - any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

 

UCC - the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

UK Financial Institution - means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

UK Resolution Authority - means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 



60

 

 



--------------------------------------------------------------------------------

Unadjusted Benchmark Replacement - means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

Unaudited Financial Statement - the unaudited consolidated balance sheets and
related statements of operations and cash flows of Parent and its consolidated
Subsidiaries as at the end of and for the Fiscal Quarters ended September 30,
2013.

 

Unused Line Fee Percentage - for any day, a percentage per annum equal to (a)
initially, 0.250% per annum; and (b) following March 31, 2014, the following
percentages per annum of the Commitments based upon the Average Revolver Usage
for the immediately preceding calendar month:

 

Average Revolver UsageUnused Line Fee Percentage Less than 50%0.375%

Greater than or equal to 50%0.250%

 

UCC - the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

 

Unrestricted Subsidiary – any Subsidiary of Parent designated by the Board of
Directors of Parent as an Unrestricted Subsidiary pursuant to Section 10.1.14.
The Unrestricted Subsidiaries as of the Closing Date are identified on Schedule
9.1.11.

 

U.S. Lender – as defined in Section 5.11.1(b). USCO – means the U.S. Copyright
Office.

USPTO – means the U.S. Patent and Trademark Office.

 

UST Only Collateral - collectively, the UST Tranche A Only Collateral and the
UST Tranche B Only Collateral.

 

UST Priority Accounts – means, collectively, the UST Tranche A Only Collateral
and the UST Tranche B Priority Account.

 

UST Tranche A Agent - as the context may require, The Bank of New York Mellon,
in its capacity as administrative agent and as collateral agent under the UST
Tranche A Facility Documentation, such agents collectively or any permitted
successor or assignee administrative agent or collateral agent under the UST
Tranche A Facility Documentation.

 

UST Tranche A Credit Agreement - that certain UST Tranche A Term Loan Credit
Agreement dated as of the Amendment No. 6 Effective Date, among the Parent, the
other Subsidiaries of the Parent party thereto, the lenders party thereto and
the UST Tranche A Agent, and as the same may be further amended, restated,
modified, supplemented, extended, renewed, restructured, refunded, replaced or
refinanced from time to time in one or more agreements (in

 



61

 

 



--------------------------------------------------------------------------------

each case with the same or new lenders, institutional investors or agents and
resulting in a financing that constitutes (or that would constitute if incurred
as a new financing) a Permitted Refinancing of the UST Tranche A Facility
Indebtedness), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Debt thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof), in
each case as and to the extent permitted by this Agreement and the Term Debt
Intercreditor Agreement.

 

UST Tranche A Facility - the credit facility made available to the Parent
pursuant to the UST Tranche A Credit Agreement.

 

UST Tranche A Facility Documentation - the UST Tranche A Credit Agreement and
all security agreements, guarantees, pledge agreements and other agreements or
instruments executed in connection therewith and including all “Loan Documents”
(as defined in the UST Tranche A Credit Agreement) or similar term.

 

UST Tranche A Facility Indebtedness – Debt and all other obligations of the
Parent or any Restricted Subsidiary outstanding under or secured by the UST
Tranche A Facility Documentation (including, for the avoidance of doubt, UST
Tranche A Refinancing Debt), and in each case, all Permitted Refinancings
thereof.

 

UST Tranche A Only Collateral - shall have the meaning assigned to such term in
the Term Debt Intercreditor Agreement.

 

UST Tranche A Refinancing Amendment - an amendment to the UST Tranche A Facility
Agreement executed by each of (a) Parent, (b) UST Tranche A Agent, (c) each
additional lender under the UST Tranche A Facility Agreement that will make an
Other Term Loan (as defined in the UST Tranche A Credit Agreement) pursuant to
such UST Tranche A Refinancing Amendment and (d) each existing lender under the
UST Tranche A Credit Agreement that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness (as defined in the UST Tranche A Credit
Agreement) being incurred pursuant thereto, in accordance with Section 2.18 of
the UST Tranche A Credit Agreement.

 

UST Tranche A Refinancing Debt - Permitted Additional Debt or Debt incurred
pursuant to a UST Tranche A Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Debt) in exchange for, or to extend, renew, replace, restructure or
refinance, in whole or part, existing UST Tranche A Facility Indebtedness
(including any successive Credit Agreement Refinancing Indebtedness (as defined
in the UST Tranche A Facility Agreement as in effect on the date hereof)).

 

UST Tranche A Secured Parties - shall have the meaning assigned to such term in
the Term Debt Intercreditor Agreement.

 

UST Tranche B Agent - shall mean, as the context may require, The Bank of New
York Mellon, in its capacity as administrative agent and as collateral agent
under the UST Tranche B Facility Documentation, such agents collectively or any
permitted successor or assignee administrative agent or collateral agent under
the UST Tranche B Facility Documentation.

 



62

 

 



--------------------------------------------------------------------------------

UST Tranche B Credit Agreement - shall mean that certain UST Tranche B Term Loan
Credit Agreement dated as of the Amendment No. 6 Effective Date, among the
Parent, the other Subsidiaries of the Parent party thereto, the lenders party
thereto and the UST Tranche B Agent, and as the same may be further amended,
restated, modified, supplemented, extended, renewed, restructured, refunded,
replaced or refinanced from time to time in one or more agreements (in each case
with the same or new lenders, institutional investors or agents and resulting in
a financing that constitutes (or that would constitute if incurred as a new
financing) a Permitted Refinancing of the UST Tranche B Facility Indebtedness),
including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Debt thereunder or increasing the amount
loaned or issued thereunder or altering the maturity thereof), in each case as
and to the extent permitted by this Agreement and the Term Debt Intercreditor
Agreement.

 

UST Tranche B Facility - shall mean the credit facility made available to the
Parent pursuant to the UST Tranche B Credit Agreement.

 

UST Tranche B Facility Documentation - shall mean the UST Tranche B Credit
Agreement and all security agreements, guarantees, pledge agreements and other
agreements or instruments executed in connection therewith and including all
“Loan Documents” (as defined in the UST Tranche B Credit Agreement) or similar
term.

 

UST Tranche B Facility Indebtedness – Debt and all other obligations of the
Parent or any Restricted Subsidiary outstanding under or secured by the UST
Tranche B Facility Documentation (including, for the avoidance of doubt, UST
Tranche B Refinancing Debt), and in each case, all Permitted Refinancings
thereof.

 

UST Tranche B Only Collateral - shall have the meaning assigned to such term in
the Term Debt Intercreditor Agreement.

 

UST Tranche B Priority Account - shall have the meaning assigned to such term in
the Term Debt Intercreditor Agreement.

 

UST Tranche B Secured Parties - shall have the meaning assigned to such term in
the Term Debt Intercreditor Agreement.

 

UST Tranche B Refinancing Amendment - an amendment to the UST Tranche B Facility
Agreement executed by each of (a) Parent, (b) UST Tranche B Agent, (c) each
additional lender under the UST Tranche B Facility Agreement that will make an
Other Term Loan (as defined in the UST Tranche B Credit Agreement) pursuant to
such UST Tranche B Refinancing Amendment and (d) each existing lender under the
UST Tranche B Credit Agreement that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness (as defined in the UST Tranche B Credit
Agreement) being incurred pursuant thereto, in accordance with Section 2.18 of
the UST Tranche B Credit Agreement.

 

UST Tranche B Refinancing Debt - Permitted Additional Debt or Debt incurred
pursuant to a UST Tranche B Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Debt) in exchange for, or to extend, renew, replace, restructure or
refinance, in whole or part, existing UST Tranche B

 



63

 

 



--------------------------------------------------------------------------------

Facility Indebtedness (including any successive Credit Agreement Refinancing
Indebtedness (as defined in the UST Tranche B Facility Agreement as in effect on
the date hereof)).

 

U.S. Tax Compliance Certificate – as defined in Section 5.11.1(a).

 

Vehicle Collateral Agreement – the security and collateral agency
agreementAmended and Restated Security and Collateral Agency Agreement, dated as
of the date hereofAmendment No. 6 Effective Date, as amended, restated, amended
and restated, supplemented, replaced, or otherwise modified from time to time,
among Cortland Products Corp. (as successor to Credit Suisse AG, Cayman Islands
Branch), as collateral agent, Term Agent, as term loan representative, Agent, as
ABL representative, UST Tranche A Agent, as UST tranche A representative, UST
Tranche B Agent, as UST tranche B representative and Loan Parties.

 

Vehicle Custodial Administration Agreement - the custodial administration
agreementAmended and Restated Custodial Administration Agreement, dated as of
the date hereof, as amended, restated, amended and restated, supplemented,
replaced, or otherwise modified from time to time, among Parent, the
Subsidiaries of Parent from time to time party thereto, Vintek, Inc., as
custodial administrator (or any successor or replacement thereto, including in
connection with a replacement of such agreement), Term Agent, UST Tranche A
Agent, UST Tranche B Agent, Agent and Cortland Products Corp. (as successor to
Credit Suisse AG, Cayman Islands Branch), as collateral agent under the Vehicle
Collateral Agreement.

 

Weighted Average Life to Maturity - when applied to any Debt at any date, the
number of years obtained by dividing: (i) the sum of the products obtained by
multiplying (a) the amount of each then remaining scheduled installment, sinking
fund, serial maturity or other required scheduled payments of principal,
including payment at final scheduled maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Debt; provided, that for purposes of determining the Weighted
Average Life to Maturity of any Debt that is being modified, refinanced,
refunded, renewed, replaced, restructured or extended (the “Applicable Debt”),
the effects of any amortization of or prepayments made on such Applicable Debt
prior to the date of the applicable modification, refinancing, restructuring,
refunding, renewal, replacement or extension shall be disregarded.

 

wholly owned - with respect to a Subsidiary of a Person, a Subsidiary of such
Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

Withdrawal Liability - shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

Write-Down and Conversion Powers - means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect

 



64

 

 



--------------------------------------------------------------------------------

to the United Kingdom, any powers of the applicable Resolution Authority under
the Bail-In Legislation to cancel, reduce, modify or change the form of a
liability of any UK Financial Institution or any contract or instrument under
which that liability arises, to convert all or part of that liability into
shares, securities or obligations of that person or any other person, to provide
that any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

YRC - as defined in the preamble to this Agreement.

 

 

1.2

Terms  Defined in UCC.Capitalized terms used in this Agreement and not

otherwise defined herein but defined in the UCC shall have the meanings
specified therefor in the UCC.

 

 

1.3

Accounting Terms. Notwithstanding any other provision contained herein or in

any other Loan Document, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, (a) without giving effect to any election under
Statement of Financial Accounting Standards 159 or Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of Parent or any Restricted Subsidiaries at “fair
value”, as defined therein; (b) without giving effect to any treatment of Debt
in respect of convertible debt instruments under Accounting Standards
Codification 470-20 and/or Statement of Financial Accounting Standards 150 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Debt in a reduced or
bifurcated manner as described therein, and such Debt shall at all times be
valued at the full stated principal amount thereof; and

(c) treating Unrestricted Subsidiaries as if they were not consolidated with
Parent or any Restricted Subsidiary and otherwise eliminating all accounts of
Unrestricted Subsidiaries. Furthermore, unless Administrative Borrower elects
otherwise, notwithstanding any other provision contained herein or in any other
Loan Document, for all purposes under this Agreement and the other Loan
Documents, including negative covenants, financials covenants and component
definitions, operating leases and Capitalized Leases will be deemed to be
treated in a manner consistent with their current treatment under GAAP as in
effect on the Closing Date, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter. For the avoidance of doubt, the
principal amount of any non-interest bearing Debt or other discount security
constituting Debt at any date shall be the principal amount thereof that would
be shown on a balance sheet of Parent dated such date prepared in accordance
with GAAP, except as expressly set forth in clauses (a) and (b) of this Section
1.3.

 

 

1.4

Certain  Matters of Construction.The terms “herein,” “hereof,” “hereunder”

and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any
provision.    Section  titles  appear  as  a  matter  of  convenience  only  and  shall  not  affect
the

 



65

 

 



--------------------------------------------------------------------------------

interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions, refinancings,
replacements, restructuring or renewals (solely to the extent applicable, to the
extent permitted by the Loan Documents and subject, in any event, to the
definition of Permitted Refinancings as applicable); (c) any section mean,
unless the context otherwise requires, a section of this Agreement; (d) any
exhibits or schedules mean, unless the context otherwise requires, exhibits and
schedules attached hereto, which are hereby incorporated by reference; (e) any
Person includes successors and permitted assigns; or (f) time of day means time
of day in New York, New York. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such a Person in his
or her capacity solely as an officer or representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity. Any
financial ratios required to be maintained by Parent pursuant to this Agreement
(or required to be satisfied in order for a specific action to be permitted
under this Agreement) shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).
All calculations of fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and, unless the context otherwise
requires, all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise reasonably satisfactory to Agent in its Permitted
Discretion (and not necessarily calculated in accordance with GAAP). When the
performance of any covenant, duty or obligation under any Loan Document is
stated to be required on a day which is not a Business Day, the date of such
performance shall extend to the immediately succeeding Business Day. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision. Whenever
the phrase “to the best knowledge” of any Loan Party or words of similar import
are used in any Loan Documents, it means “Knowledge,” as defined herein. For
purposes of determining compliance with any one of Sections 10.2.1, 10.2.2,
10.2.3, 10.2.5, 10.2.6, 10.2.8, 10.2.9 and 10.2.13, in the event that any Lien,
Investment, Debt, Disposition, Restricted Payment, affiliate transaction,
Contractual Obligation or prepayment of Debt meets the criteria of more than one
of the categories of transactions permitted pursuant to any clause of such
Section, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by Administrative Borrower (and
Administrative Borrower shall be entitled to redesignate use of any such clauses
from time to time) in its sole discretion at such time. For purposes of
determining the Total Leverage Ratio or Consolidated Fixed Charge Ratio, amounts
denominated in a currency other than Dollars will be converted to Dollars at the
currency exchange rates used in preparing Parent’s financial statements
corresponding to the test period with respect to the applicable date of
determination and will, in the case of Debt, reflect the currency translation
effects, determined in accordance with GAAP, of Hedging Agreements permitted
hereunder for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the Dollar equivalent of such Debt. All
certifications to be made hereunder by an officer or representative of a Loan
Party shall be made by such a Person in his or her capacity solely as an officer
or representative of such Loan Party, on such Loan Party’s behalf and not in

 



66

 

 



--------------------------------------------------------------------------------

such Person’s individual capacity. The words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

 

1.5

Pro Forma Calculations.

 

 

1.5.1

Notwithstanding anything to the contrary herein, the Total Leverage Ratio,

Consolidated Fixed Charge Ratio, Availability and Liquidity shall be calculated
in the manner prescribed by this Section 1.5.

 

 

1.5.2

For purposes of calculating the Total Leverage Ratio and the Consolidated

Fixed Charge Coverage Ratio, the pro forma calculations shall be made in good
faith by a responsible financial or accounting officer of Parent and may
include, for the avoidance of doubt, any synergies, operating expense
reductions, other operating improvements and cost savings as certified by Parent
as having been determined in good faith to be reasonably anticipated to be
realizable within twelve (12) months following any such acquisition or
disposition, operational change and operational initiatives. Notwithstanding the
foregoing, (A) all pro forma adjustments under this Section 1.5.2 shall not,
taken together with those added pursuant to clause (a)(viii) of the definition
of "Consolidated EBITDA", increase pro forma Consolidated EBITDA by more than
20% for any test period (calculated prior to giving effect to any addback
pursuant to this Section 1.5.2 or clause (a)(viii) of the definition of
"Consolidated EBITDA"); provided, that such limitation on pro forma adjustments
shall not apply if supported by a quality of earnings report prepared by a
nationally recognized accounting firm or other third-party advisor reasonably
acceptable to Agent or if such adjustments satisfy the requirements of
Regulation S-X and (B) no pro forma adjustments under this Section 1.5.2 shall
be made in respect of the Transactions (including in respect of the IBT
Transaction).

 

 

1.5.3

Whenever pro forma effect is to be given to a Specified Transaction, the pro

forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Parent and may include, for the avoidance of doubt,
any synergies, operating expense reductions, other operating improvements and
cost savings as certified by the Parent as having been determined in good faith
to be reasonably anticipated to be realizable within eighteen (18) months
following any such acquisition or disposition, operational change and
operational initiatives. Notwithstanding the foregoing, (A) all pro forma
adjustments under this Section

1.5.3shall not, taken together with those added pursuant to clause (a)(viii) of
the definition of "Consolidated EBITDA" and Section 1.5.2, increase pro forma
Consolidated EBITDA by more than 20% for any test period (calculated prior to
giving effect to any addback pursuant to this Section 1.5.3 or clause (a)(viii)
of the definition of "Consolidated EBITDA" and Section 1.5.2); provided, that
such limitation on pro forma adjustments shall not apply if supported by a
quality of earnings report prepared by a nationally recognized accounting firm
or other third-party advisor reasonably acceptable to Agent or if such
adjustments satisfy the requirements of Regulation S-X and (B) no pro forma
adjustments under this Section 1.5.3 shall be made in respect of the
Transactions (including in respect of the IBT Transaction).

 

 

1.5.4

In the event that Parent or any Restricted Subsidiary incurs (including by

assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Debt included in the calculations of the Total
Leverage Ratio, Consolidated

 



67

 

 



--------------------------------------------------------------------------------

Fixed Charge Coverage Ratio, Availability and Liquidity (other than Debt
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio, Consolidated Fixed Charge Coverage Ratio,
Availability, and Liquidity shall be calculated giving pro forma effect to such
incurrence or repayment of Debt, to the extent required, as if the same had
occurred on the last day of the applicable Test Period (or, with respect to the
calculation of Availability and Liquidity, the applicable date of determination)
of the Total Leverage Ratio, Availability and  Liquidity. Interest on a
Capitalized Lease shall be deemed to accrue at an interest rate reasonably
determined by a responsible financial or accounting officer of Parent to be the
rate of interest implicit in such Capitalized Lease in accordance with GAAP.
Interest on Debt that may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a London interbank offered rate, or
other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as Parent or such
Restricted Subsidiary may designate.

 

 

1.5.5

For purposes of calculating the Consolidated Fixed Charge Coverage Ratio in

any Test Period in which a Specified Transaction occurs, Capital Expenditures in
clause (ii) of the definition of Consolidated Fixed Charge Coverage Ratio shall
(a) include any Capital Expenditures of the target of a Permitted Acquisition
consummated in such Test Period (whether or not such Permitted Acquisition was
consummated at the time such Capital Expenditures were made) and (b) exclude any
Capital Expenditures made by any Person or that are attributable to any division
or line of business, in each case, that is disposed of in such Test Period.

 

 

1.5.6

In determining the Consolidated Fixed Charges for any period in which a

Specified Transaction occurs, (a) pro forma effect will be given to the
incurrence, repayment or retirement of any Debt of Parent and/or any of its
Restricted Subsidiaries since the first day of such period as if such Debt was
incurred, repaid or retired on the first day of such period and if such Debt
bears, at the option of Parent and/or any Restricted Subsidiaries, a fixed or
floating rate of interest, interest thereon will be computed by applying, at the
option of Parent, either the fixed or floating rate, and (b) Consolidated Fixed
Charges will include fees attributable to any letters of credit issued for the
account of the target of a Permitted Acquisition consummated in such Test Period
to the extent that such letters of credit (or replacements thereof) remain
outstanding after the consummation of such Permitted Acquisition.

 

 

1.5.7

Whenever any provision of this Agreement requires Parent to have a Total

Leverage Ratio or a Consolidated Fixed Charge Coverage Ratio (in each case) on a
Pro Forma Basis in connection with any action to be taken by Parent or any
Restricted Subsidiary hereunder, Parent shall deliver to Agent a certificate of
a Responsible Officer setting forth in reasonable detail the calculations
demonstrating such compliance or such Total Leverage Ratio or Consolidated Fixed
Charge Coverage Ratio, as applicable.

 

1.6Divisions.Any reference herein or in any other Loan Document to (i) a
transfer,

assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company, as if it were a transfer,
assignment, sale or transfer, or similar term, as applicable, to a

 



68

 

 



--------------------------------------------------------------------------------

separate Person, and (ii) a merger, consolidation, amalgamation or
consolidation, or similar term, shall be deemed to apply to the unwinding of
such a division or allocation, as if it were a merger, consolidation,
amalgamation or consolidation or similar term, as applicable, with a separate
Person.

 

 

SECTION 2.

 

2.1

 

2.1.1



CREDIT FACILITIES

 

Commitment.

 

Loans.Each Lender agrees, severally on a Pro Rata basis up to its

 

Commitment, on the terms set forth herein, to make Loans to Borrowers from time
to time through the Commitment Termination Date. The Loans may be repaid and
reborrowed (without premium or penalty other than any LIBOR Loan Prepayment Fee)
as provided herein. In no  event shall Lenders have any obligation to honor a
request for a Loan if the Facility Exposure (including after giving effect to
the requested Loan) would exceed an amount equal to the Collateral Line Cap.

 

 

2.1.2

Notes. The Loans made by each Lender and interest accruing thereon shall be

evidenced by the records of Agent and such Lender.Promptly following the request
of any Lender, Borrowers shall deliver a Note to such Lender.

 

 

2.1.3

Use of Proceeds. The proceeds of Loans shall be used by Borrowers solely (in

each case to the extent permitted hereunder) (a) on the Closing Date, (i) to pay
Transaction Expenses; and (ii) to consummate the Refinancing Transactions; and
(b) after the Closing Date

(i) to pay Obligations in accordance with this Agreement; and (ii) for working
capital and other lawful purposes of Borrowers (including Permitted
Acquisitions, investments, capital expenditures and restricted payments), and to
pay all other payments expressly permitted under this Agreement. None of the
proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security or for the purposes of reducing or retiring any
Debt which was originally incurred to purchase or carry any margin security or
for any other purpose which might cause any of the Loans to be considered a
“purpose credit” within the meaning of Regulation U of the Board of the Federal
Reserve System, as amended.

 

 

 

2.1.4



 

(a)



Voluntary Reduction or Termination of Commitments.

 

The Commitments shall terminate on the Commitment Termination Date.

 

Upon at least three (3) Business Days prior written notice to Agent at any time,
Administrative Borrower, on behalf of Borrowers, may, at its option, terminate
the Commitments and this credit facility. Any notice of termination given by
Administrative Borrower, on behalf of Borrowers, shall be irrevocable; provided,
that a notice of termination of the Commitments delivered by Administrative
Borrower may state that such notice is conditioned upon the effectiveness of
other events, in which case such notice may be revoked by Administrative
Borrower (by notice to Agent on or prior to the specified effective date) if
such condition is not satisfied. On the termination date, Borrowers shall make
Full Payment of the Obligations.

 

(b)Borrowers may permanently reduce the Commitments, on a Pro Rata basis

for each Lender, from time to time upon written notice to Agent, which notice
shall specify the

 



69

 

 



--------------------------------------------------------------------------------

amount of the reduction, shall be irrevocable once given, shall be given at
least three (3) Business Days prior to the end of a calendar month and shall be
effective as of the first (1st) day of the next calendar month. Each reduction
shall be in a minimum amount of $2,500,000, or an increment of $1,000,000 in
excess thereof, provided, that in no event shall the Commitments be reduced to
an amount less than $350,000,000.

 

 

2.1.5

Overadvances.   If the Facility Exposure exceeds, at any time, the Collateral

Line Cap (“Overadvance”), the excess amount (which shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents) shall be payable by Borrowers on demand by Agent (or within two (2)
Business Days with respect to the repayment of outstanding Loans in the event of
an Overadvance caused by an establishment or modification of any component of
the Availability Reserve then in effect to the extent that such establishment or
modification is not subject to a two (2) Business Day notice period under the
definition of Availability Reserve). Unless its authority has been revoked in
writing by Required Lenders, Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (i) when no other Event of Default is known to Agent, as long as
(A) the Overadvance does not continue for more than thirty (30) consecutive days
(and no Overadvance may exist for at least five (5) consecutive days thereafter
before further Overadvance Loans are required), and (B) the Overadvance is not
known by Agent to exceed, when combined with Protective Advances under Section
2.1.6, ten percent (10%) of the Borrowing Base; and (ii) regardless of whether
an Event of Default exists, if Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
(A) is not increased by more than $10,000,000, and (B) does not continue for
more than thirty (30) consecutive days. In no event shall an Overadvance Loan be
made that would cause the outstanding Facility Exposure to exceed the aggregate
Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. In no event shall any Loan Party be deemed a beneficiary of this
Section nor authorized to enforce any of its terms. Overadvances may be  made
even if the conditions precedent set forth in Section 6.2 have not been
satisfied (or waived).

 

 

2.1.6

Protective Advances. Agent shall be authorized, in its Permitted Discretion

(with written notice to Administrative Borrower, provided, that Agent’s failure
to provide such notice shall not in any way impair Agent’s right to make such a
Protective Advance or the enforceability of such Protective Advance as part of
the Obligations), at any time that an Event of Default exists or any conditions
in Section 6 are not satisfied (or waived) to make Base Rate Loans (“Protective
Advances”) (a) up to an aggregate amount (together with Overadvances under
Section 2.1.5) equal to the greater of (i) $45,000,000 and (ii) ten percent
(10%) of the Commitments at such time, if Agent deems such Loans necessary or
desirable to preserve or protect any Collateral, or to enhance the
collectibility or repayment of Obligations; or (b) to pay any other amounts
chargeable to Loan Parties under any Loan Documents, including costs, fees and
expenses not paid by Borrowers when required hereunder. All Protective Advances
shall be Obligations, secured by the Collateral, and shall be treated for all
purposes as Extraordinary Expenses. Each Lender shall participate in each
Protective Advance on a Pro Rata basis. Required Lenders may at any time revoke
Agent’s authorization to make further Protective Advances by written notice to
Agent with a copy to Administrative Borrower. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. In no event shall any Protective Advance be made that would cause
the outstanding

 



70

 

 



--------------------------------------------------------------------------------

Facility Exposure to exceed the aggregate Commitments. Protective Advances may
be made even if the conditions precedent set forth in Section 6.2 have not been
satisfied or waived.

 

 

2.2

Letter of Credit Facility.

 

 

2.2.1

Issuance  of  Letters of Credit.Subject to the LC Conditions, each Issuing

Bank agrees to issue Letters of Credit from time to time until one (1) Business
Day prior to the Latest Maturity Date, on the terms set forth herein, including
the following:

 

 

(a)

Each Borrower acknowledges that each Issuing Bank’s willingness to

issue any Letter of Credit is conditioned upon such Issuing Bank’s and Agent’s
receipt of a LC Application with respect to the requested Letter of Credit, as
well as such other instruments and agreements as Issuing Bank may customarily
require for issuance of a letter of credit of similar type and amount. No
Issuing Bank shall have any obligation to issue any Letter of Credit unless

(i) such Issuing Bank and Agent receives a LC Request and LC Application at
least two (2) Business Days prior to the requested date of issuance; and (ii)
each LC Condition is satisfied or waived. No Issuing Bank shall issue a Letter
of Credit if any LC Condition has not been satisfied. All Existing Letters of
Credit shall be deemed to be Letters of Credit issued hereunder on the Closing
Date

 

 

(b)

Letters of Credit may be requested by Administrative Borrower, for the

benefit of a Loan Party, only (i) to support obligations of such Loan Party; or
(ii) for other lawful purposes. The renewal or extension of any Letter of Credit
shall be treated as the issuance of a new Letter of Credit; except, that
delivery of a new LC Application shall be required at the discretion of the
applicable Issuing Bank.

 

 

(c)

Borrowers assume all risks of the acts, omissions or misuses of any Letter

of Credit by the beneficiary. In connection with the issuance of any Letter of
Credit, other than the gross negligence, willful misconduct or bad faith of
Agent, any Issuing Bank or any Lender as determined in a final, non-appealable
judgment by a court of competent jurisdiction, none of Agent, any Issuing Bank
or any Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or Documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and a Borrower; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of any Issuing Bank, Agent or any Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of any Issuing Bank under the Loan Documents shall be cumulative.

 



71

 

 



--------------------------------------------------------------------------------

 

(d)

In connection with its administration of and enforcement of rights or

remedies under any Letters of Credit or LC Documents, the applicable Issuing
Bank shall be entitled to act, and shall be fully protected in acting, upon any
certification, notice or other communication in whatever form believed by such
Issuing Bank, in good faith, to be genuine and correct and to have been signed,
sent or made by a proper Person. Each Issuing Bank may consult with and employ
legal counsel, accountants and other experts to advise it concerning its
obligations, rights and remedies, and shall be entitled to act upon, and shall
be fully protected in any action taken in good faith reliance upon, any advice
given by such experts. Each Issuing Bank may employ agents and attorneys-in-fact
in connection with any matter relating to Letters of Credit or LC Documents, and
shall not be liable for the negligence (other than gross negligence) or
misconduct (other than willful misconduct) of any such agents or
attorneys-in-fact selected with reasonable care.

 

 

(e)

Notwithstanding anything contained herein to the contrary, no Issuing

Bank shall be under any obligation to issue any Letter of Credit if any Lender
is at such time a Defaulting Lender hereunder, unless (w) Defaulting Lender has
been replaced pursuant to Section 3.8.2 or otherwise, (x) the LC Obligations of
such Defaulting Lender have been Cash Collateralized, (y) the Commitments of the
other Lenders have been increased by an amount sufficient to satisfy Agent that
all future LC Obligations will be covered by all Lenders that are not Defaulting
Lenders, or (z) all of the LC Obligations of such Defaulting Lenders are able to
be reallocated to other Lenders in a manner consistent with the last sentence of
Section 4.2.

 

 

(f)

If Administrative Borrower requests in any LC Request, the applicable

Issuing Bank shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided,
that any such Auto-Extension Letter of Credit must permit such Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof and Administrative Borrower not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by such
Issuing Bank, Administrative Borrower shall not be required to make a specific
request to Issuing Bank for any such extension. Once an Auto-Extension Letter of
Credit has been issued, Lenders shall be deemed to have authorized (but may not
require) such Issuing Bank to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Latest Maturity date, unless
otherwise agreed upon by Agent and Issuing Bank; provided, however, that such
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
reasonably determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of the LC
Conditions), or (B) it has received written notice on or before the day that is
seven (7) Business Days before the Non-Extension Notice Date from Agent, any
Lender or Administrative Borrower that one or more of the applicable conditions
specified in Sections 6.2 are not then satisfied, and in each such case
directing such Issuing Bank not to permit such extension.

 

 

 

2.2.2



 

(a)



Reimbursement; Participations.

 

If any Issuing Bank honors any request for payment under a Letter of

 

Credit, Borrowers shall pay to such Issuing Bank, on the same day
(“Reimbursement Date”), the

 



72

 

 



--------------------------------------------------------------------------------

amount paid by such Issuing Bank under such Letter of Credit, together with
interest at the interest rate for Base Rate Loans from the Reimbursement Date
until date of payment by Borrowers. The obligation of Borrowers to reimburse an
Issuing Bank for any payment made under a Letter of Credit issued by it shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary. Whether or not Administrative Borrower
submits a Notice of Borrowing, Borrowers shall be deemed to have requested a
Borrowing of Base Rate Loans in an amount necessary to pay all amounts due to
the applicable Issuing Bank on any Reimbursement Date and each Lender agrees to
fund its Pro Rata share of such Borrowing whether or not the Commitments have
terminated, an Overadvance exists or is created thereby, or the conditions in
Section 6 are satisfied (or waived).

 

 

(b)

Upon issuance of a Letter of Credit, each Lender shall be deemed to have

irrevocably and unconditionally purchased from the applicable Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations (excluding amounts owing pursuant to clause (c) of the
definition of LC Obligations) relating to the Letter of Credit. If any Issuing
Bank makes any payment under a Letter of Credit and Borrowers do not reimburse
such payment on the Reimbursement Date, Agent shall promptly notify Lenders and
each Lender shall promptly (within one (1) Business Day) and unconditionally pay
to Agent, for the benefit of such Issuing Bank, Lender’s Pro Rata share of such
payment. Upon request by a Lender, each Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.

 

 

(c)

The obligation of each Lender to make payments to Agent for the account

of each Issuing Bank in connection with such Issuing Bank’s payment under a
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. No Issuing Bank assumes any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. No Issuing Bank makes to Lenders any express
or implied warranty, representation or guaranty with respect to the Collateral,
LC Documents or any Loan Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party.

 

 

(d)

No Issuing Bank Indemnitee shall be liable to any Lender or other Person

for any action taken or omitted to be taken in connection with any LC Documents
except as a result of (i) its own (or its affiliates’, directors’, officers’,
employees’ or agents’) gross negligence, bad faith or willful misconduct, or
(ii) its own (or its affiliates’, directors’, officers’,

 



73

 

 



--------------------------------------------------------------------------------

employees’ or agents’) material breach of its obligations hereunder. No Issuing
Bank shall have any liability to any Lender if such Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

 

 

(e)

In the event of any conflict between the terms hereof and the terms of any

LC Document, the terms hereof shall control and any grant of security interest
in any LC Documents shall be void.

 

 

2.2.3

Cash Collateral. If any LC Obligations, whether or not then due or payable,

shall for any reason be outstanding at any time (a) that an Event of Default
exists, (b) that Availability is less than zero, or (c) on or after the Latest
Maturity Date (to the extent not otherwise Cash Collateralized at the time of
issuance in accordance with the terms hereof), then Borrowers shall, at the
applicable Issuing Bank’s or Agent’s request, pay to the applicable Issuing Bank
the amount of all outstanding LC Obligations under clauses (a) and (c) of the
definition thereof and Cash Collateralize the undrawn amount of all outstanding
Letters of Credit within two (2) Business Days after written request therefor.
If Borrowers fail to Cash Collateralize outstanding Letters of Credit as
required herein, Lenders may (and shall upon direction of Agent) advance, as
Loans, the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists, or the conditions in Section
6 are satisfied or waived).

 

 

2.3

Increase in Commitments.

 

 

2.3.1

General. Administrative Borrower may at any time or from time to time after

the Closing Date, by notice to Agent (any such notice, an “Increase Notice”)
(whereupon Agent shall promptly make a copy of such Increase Notice available to
Lenders), request one or more increases to the Commitments (any such increase,
an “Incremental Facility”) in an aggregate amount not to exceed $100,000,000
(the “Maximum Incremental Facility Amount”). Each Incremental Facility shall be
in an aggregate amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided, that such amount may be less than $5,000,000
and in lower increments if such amount represents all remaining availability
under the Maximum Incremental Facility Amount).

 

 

2.3.2

Terms  of Incremental Facilities.The following terms shall apply to any

Incremental Facility established pursuant to an Incremental Amendment: (i) such
Incremental Facility shall rank pari passu in right of payment and of security
with all other Commitments; (ii) the maturity date of such Incremental Facility
shall not be earlier than the Original Maturity Date;

(iii) such Incremental Facility shall not be secured by any Lien on any asset of
Loan Parties that does not also secure the then outstanding Commitments; (iv)
the covenants, events of default and guarantees of such Incremental Facility
shall be consistent with the terms of then outstanding Commitments, (v) pricing
in connection with the Incremental Facility shall be consistent with the terms
of the then outstanding Commitments, and (vi) fees to be paid in connection with
such Incremental Facility shall be mutually agreed upon by Administrative
Borrower, Agent and the financial institutions participating in such Incremental
Facility. To the extent commitments from additional financial institutions are
required in connection with any Incremental Facility, Agent shall   control  
all   aspects   of   the   selection   and   syndication
process  (in  consultation  with

 



74

 

 



--------------------------------------------------------------------------------

Administrative Borrower) and be compensated for the arranging of the Incremental
Facility in an amount to be mutually agreed with Administrative Borrower.

 

 

2.3.3

Increase Notices. Each Increase Notice shall set forth (i) the requested amount

and proposed terms of the relevant Incremental Facility and (ii) the date on
which the relevant Incremental Facility is requested to become effective (the
“Increase Effective Date”). Commitments under any Incremental Facility may be
provided by any existing Lender (but no existing Lender shall have any
obligation to participate in make any Incremental Facility except to the extent
that it has agreed to do so pursuant to an Incremental Amendment) or by any
other additional Lender (Lenders or additional Lenders participating in such
Incremental Facility, collectively, “Incremental Lenders”).Commitments in
respect of Incremental Facilities shall become Commitments under this Agreement
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by Administrative Borrower, each
Incremental Lender and Agent. Each Incremental Amendment shall be on the terms
and pursuant to documentation to be determined by Administrative Borrower and
the relevant Incremental Lenders; provided, that to the extent such terms and
documentation (taken as a whole) are not consistent with this Agreement in any
material respect (except to the extent permitted by the foregoing clauses), they
shall be reasonably satisfactory to Agent; provided, in any event that such
terms shall be consistent with Section 2.3.2 above. The effectiveness of any
Incremental Facility shall be subject to the satisfaction (or waiver) on the
date thereof of each of the conditions set forth in Section 6.2 (and for
purposes thereof the closing of the Incremental Facility shall be deemed to be a
request for a credit extension) and, to the extent reasonably requested by
Agent, receipt by Agent of customary legal opinions, board resolutions,
officers’ certificates and a solvency certificate or representation, in each
case consistent with those delivered on the Closing Date under Section 6.1
(other than changes to such legal opinions resulting from a change in law,
change in fact or change to counsel’s form of opinion reasonably satisfactory to
Agent), and customary reaffirmation agreements.

 

 

2.3.4

Incremental Amendment. Notwithstanding anything to the contrary in Section

15.1 or otherwise in this Agreement, any Incremental Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Agent and Administrative Borrower,  to  effect  the terms thereof, to
the extent  such terms are permitted under this Section

2.3. Any such Incremental Amendment may include ratable increases in the
thresholds set forth in the definition of Payment Conditions and Debt Repayment
Conditions. Notwithstanding the foregoing, Agent shall have the right (but not
the obligation) to seek the advice or concurrence of Required Lenders with
respect to any matter contemplated by this Section 2.3 and, if Agent seeks such
advice or concurrence, it shall be permitted to enter into such amendments with
Administrative Borrower in accordance with any instructions actually received by
such Required Lenders and shall also be entitled to refrain from entering into
such amendments with Administrative Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by Agent for any such advice or concurrence, all such
amendments entered into with Administrative Borrower by Agent hereunder shall be
binding and conclusive on Lenders. Without limiting the foregoing, in connection
with any Incremental Amendment and as required by Applicable Law to protect
Agent’s perfected security interest thereon, the respective Loan Parties shall
(at their expense) amend (and Agent is hereby directed to amend) any Mortgage
that has a maturity date prior to the

 



75

 

 



--------------------------------------------------------------------------------

then Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date after giving effect to such Incremental Amendment (or such later
date as may be advised by local counsel to Agent).

 

2.3.5Incremental Facility. Except as otherwise specifically set forth herein or
in the

Incremental Amendment, all of the other terms and conditions applicable to any
Incremental Facility shall be identical to the terms and conditions applicable
to the Commitments immediately prior to the Incremental Facility.

 

 

2.4

Extensions of Commitments.

 

 

2.4.1

Notwithstanding anything to the contrary in Section 15.1 or any other

provision of this Agreement, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by Administrative Borrower to all Lenders on a
Pro Rata basis and on the same terms to each such Lender, Administrative
Borrower may from time to time with the consent of any Lender that shall have
accepted such offer extend the maturity date of the Commitments and modify the
interest rate or fees payable in respect of the Commitments of such Lender
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Commitments) (each, an “Extension”, and each group of Commitments as so
extended, as well as the group of original Commitments not so extended, being a
“tranche”; any Extended Commitments shall constitute a separate tranche of
Commitments from the tranche of Commitments from which they were converted and a
separate class of Commitments), so long as the following terms are satisfied (or
waived): (i) except as to interest rates, fees and final maturity date, the
Commitments of any Lender extended pursuant to any Extension (“Extended
Commitments”) shall have the terms and conditions that are substantially
identical to all other Commitments; provided, that (1) the borrowing and
repayment (except for (A) payments of interest and fees at different rates on
Extended Commitments (and related outstandings), (B) repayments required upon
the maturity date of the non-extended Commitments and (C) repayments made in
connection with a permanent repayment and termination of commitments) of Loans
with respect to Extended Commitments after the effective date of the applicable
Extension shall be made on a pro rata basis or less in the event the Borrowers
elect to reduce the Commitments of non-extending Lenders with all other
Commitments, (2) all Letters of Credit shall be participated on a pro rata basis
or less in the event the Borrowers elect to reduce the Commitments of
non-extending Lenders by all Lenders with Commitments in accordance with their
percentage of the Commitments, (3) the permanent repayment of Loans with respect
to, and termination of, Extended Commitments after the effective date of the
applicable Extension shall be made on a pro rata basis with all other
Commitments, except that Administrative Borrower shall be permitted to
permanently repay and terminate commitments of any such class on a non-pro rata
basis at maturity as compared to any other class with a later maturity date than
such class, and (4) assignments and participations of Extended Commitments and
Extended Loans shall be governed by the same assignment and participation
provisions applicable to Commitments and Loans, (iii) the final maturity date of
any Extended Commitment shall be no earlier than the then Latest Maturity Date,
(iv) if the aggregate amount of Commitments in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments offered to be extended by Administrative
Borrower pursuant to such Extension Offer, then the Commitments of such Lenders
shall be extended ratably up to such maximum amount based on the respective

 



76

 

 



--------------------------------------------------------------------------------

amounts with respect to which such Lenders have accepted such Extension Offer,
(v) all documentation in respect of such Extension shall be consistent with the
foregoing, and (vi) any applicable Minimum Extension Condition shall be
satisfied unless waived by Administrative Borrower.

 

 

2.4.2

With respect to all Extensions consummated pursuant to this Section 2.4, (i)

no Extension Offer is required to be in any minimum amount or any minimum
increment, provided, that Administrative Borrower may at its election specify as
a condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in Administrative Borrower’s sole discretion and may be waived by
Administrative Borrower) of Commitments of any or all applicable classes to
participate in such Extension. Agent and Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.4
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Commitments on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any other
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section 2.4.

 

 

2.4.3

Each of the parties hereto hereby (A) agrees that this Agreement and the other

Loan Documents may be amended to give effect to each Extension (an “Extension
Amendment”), without the consent of any other Lenders, to the extent (but only
to the extent) necessary to (i) reflect the existence and terms of the Extended
Commitments incurred pursuant thereto, and (ii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of Agent and Administrative Borrower, to effect the
provisions of this Section 2.4, and Required Lenders hereby expressly and
irrevocably, for the benefit of all parties hereto, authorize Agent to enter
into any such Extension Amendment and (B) consent to the transactions
contemplated by this Section 2.4 (including, for the avoidance of doubt, payment
of interest, fees or premiums in respect of any Extended Commitments on such
terms as may be set forth in the relevant Extension  Amendment). Without
limiting the foregoing, in connection with any Extension, if necessary, the
respective Loan Parties shall (at their expense) amend (and Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
Latest Maturity Date so that such maturity date is extended to the Latest
Maturity Date after giving effect to such Extension (or such later date as may
be advised by local counsel to Agent).

 

 

2.4.4

Notice.In connection with any Extension, Administrative Borrower shall

provide Agent at least five (5) Business Days’ (or such shorter period as may be
agreed by Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, Agent, in each
case acting reasonably to accomplish the purposes of this Section 2.4.

 



77

 

 



--------------------------------------------------------------------------------

SECTION 3.

 

3.1

 

3.1.1



INTEREST, FEES AND CHARGES

 

Interest.

 

Rates and Payment of Interest.

 

 

 

(a)

The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate

in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR Loan,
at the LIBOR Lending Rate for the applicable Interest Period, plus the
Applicable Margin; and (iii) if any other Obligation (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Loans. Interest shall
accrue from the date the Loan is advanced or the Obligation is incurred or
payable, until paid by Borrowers. If a Loan is repaid on the same day made, one
(1) day’s interest shall accrue.

 

 

(b)

During an Insolvency Proceeding with respect to any Loan Party (other

than an Immaterial Subsidiary), or during any other Event of Default if Required
Lenders so elect, Obligations consisting of principal and accrued but unpaid
interest on the Loans shall bear interest at the Default Rate; provided, that
the Default Rate shall not accrue on the Obligations of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Each Loan Party acknowledges
that the cost and expense to Agent and each Lender due to an Event of Default
are difficult to ascertain and that the Default Rate is a fair and reasonable
estimate to compensate Agent and Lenders for such added cost and expense.

 

 

(c)

Interest accrued on the Loans shall be due and payable in arrears, (i) for

any Base Rate Loan, on the first (1st) day of each calendar quarter and, for any
LIBOR Loan, the last day of its Interest Period provided, that in the case of
Interest Periods of more than three (3) months, accrued interest on LIBOR Loans
shall also be paid on the 90th day of the Interest Period; (ii) on any date of
prepayment, with respect to the principal amount of LIBOR Loans being prepaid;
and (iii) on the Maturity Date applicable thereto. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable promptly after written
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable promptly after written demand.

 

 

3.1.2

Continuation   and   Conversion   Elections.By   delivering   a   Notice   of

Conversion/Continuation to Agent on or before 2:00 p.m. on a Business Day,
Administrative Borrower may from time to time irrevocably elect, on not less
than three (3) nor more than five

(5) Business Days’ notice, that, subject to Section 4.3 below, (a) any Base Rate
Loan be converted to a LIBOR Loan or (b) any LIBOR Loan be converted on the last
day of an Interest Period into a LIBOR Loan with a different Interest Period, or
continued on the last day of an Interest Period as a LIBOR Loan with a similar
Interest Period; provided, however, that, upon election of Required Lenders by
written notice to Administrative Borrower, no portion of the outstanding
principal amount of any Loans may be converted to, or continued as, LIBOR Loans
when any Event of Default has occurred and is continuing. In the absence of
delivery of a Notice of Conversion/Continuation with respect to any LIBOR Loan
at least three (3) Business Days before the last day of the then current
Interest Period with respect thereto, such LIBOR Loan shall, on such last day,
automatically convert to a Base Rate Loan.

 



78

 

 



--------------------------------------------------------------------------------

 

3.1.3

Repayments, Continuations and Conversions of LIBOR Loans. LIBOR Loans

shall mature and become payable in full on the last day of the Interest Period
relating to such LIBOR Loan. Upon maturity, a LIBOR Loan may be continued for an
additional Interest Period or may be converted to a Base Rate Loan, as set forth
in Section 3.1.2.

 

 

 

3.1.4



 

(a)



Substitute Rate.

 

If Agent shall have determined in good faith after the Closing Date that:

 

 

 

(i)

Dollar deposits in the relevant amount and for the relevant Interest

Period are not available to Agent in the London interbank market or that the
rates at which such Dollar deposits are being offered will not adequately and
fairly reflect the cost to the majority of Lenders of making or maintaining
LIBOR Loans during such Interest Period; or

 

 

(ii)

by reason of circumstances affecting Agent in the London

interbank market, adequate means do not exist for ascertaining the LIBOR Rate
applicable hereunder to LIBOR Loans of any duration,

 

then, upon written notice from Agent to Administrative Borrower, the obligations
of Lenders hereunder to make or continue any Loans as, or to convert any Loans
into, LIBOR Loans of such duration shall forthwith be suspended until Agent
shall notify Administrative Borrower that the circumstances causing such
suspension no longer exist.

 

 

(b)

If any Lender shall have determined in good faith that the LIBOR Rate no

longer adequately reflects such Lender’s cost of funding loans, then, upon
notice from such Lender to Administrative Borrower and Agent, the obligations of
such Lender under this Section to make or continue any Loans as, or to convert
any Loans into, LIBOR Loans of such duration shall forthwith be suspended until
such Lender shall notify Administrative Borrower and Agent that the
circumstances causing such suspension no longer exist.

 

 

(c)

Successor LIBOR Rate.

 

 

(i)

Benchmark   Replacement.Notwithstanding anything to the

contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the Agent
and the Borrowers may amend this Agreement to replace the LIBOR Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Agent has posted such proposed amendment to all Lenders and the Borrowers so
long as the Agent has not received, by such time, written notice of objection to
such amendment from Lenders comprising the Required Lenders. Any such amendment
with respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders accept such amendment. No replacement of the
LIBOR Rate with a Benchmark Replacement pursuant to this Section 3.1.4(c) will
occur prior to the applicable Benchmark Transition Start Date.

 



79

 

 



--------------------------------------------------------------------------------

 

(ii)

Benchmark  Replacement Conforming Changes.In connection

with the implementation of a Benchmark Replacement, the Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.

 

 

(iii)

Notices; Standards for Decisions and Determinations. The Agent

will promptly notify the Borrowers and the Lenders of (A) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period, provided that the failure to give such
notice under this clause (D) shall not affect the commencement or conclusion of
any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Agent or Lenders pursuant to this Section 3.1.4(c),
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 3.1.4(c).

 

 

(iv)

Benchmark Unavailability Period. Upon the commencement of a

Benchmark Unavailability Period, the Borrowers may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Loans to be made,
converted or continued during such Benchmark Unavailability Period and, failing
that, the Borrowers will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period, (A) the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended, (B) any request for a Borrowing of,
conversion to or continuation of LIBOR Loans shall be ineffective and will be
deemed to have been a request for a Borrowing of or conversion to Base Rate
Loans, and (C) the component of the Base Rate based upon the LIBOR Rate will not
be used in any determination of the Base Rate.

 

 

3.2

Fees.

 

 

3.2.1

Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of

Lenders (other than any Defaulting Lender), a fee equal to the applicable Unused
Line Fee Percentage multiplied by the amount by which the Commitments exceed the
average daily principal balance of Loans and the stated amount of Letters of
Credit during any calendar quarter. Such fee shall be payable in arrears, on the
first (1st) day of each calendar quarter and on the Maturity Date applicable
thereto. For the avoidance of doubt, no fees shall accrue under this Section
3.2.1 in favor of any Defaulting Lender for so long as it remains a Defaulting
Lender.

 



80

 

 



--------------------------------------------------------------------------------

 

3.2.2

LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata benefit of

Lenders (other than any Defaulting Lender), a fee equal to the Applicable Margin
in effect for LIBOR Loans multiplied by the average daily stated amount of
Letters of Credit, which fee shall be payable quarterly in arrears, on the first
(1st) day of each calendar quarter; (b) to Agent, for the account of Issuing
Bank, a fronting fee equal to one-eighth of one percent (.125%) of the stated
amount of each Letter of Credit, which fee shall be payable upon issuance of the
Letter of Credit and quarterly in arrears, on the first (1st) day of each
calendar quarter thereafter, and shall be payable on any increase in stated
amount made between any such dates; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Insolvency
Proceeding with respect to any Loan Party (other than an Immaterial Subsidiary),
or during any other Event of Default if Required Lenders so elect, the fee
payable under clause (a) shall be increased by two percent (2%) per annum. For
the avoidance of doubt, no fees shall accrue under this Section 3.2.2 in favor
of any Defaulting Lender for so long as it remains a Defaulting Lender.

 

 

3.2.3

Other Fees. Borrowers shall pay to Agent the other fees and amounts set forth

in the Fee Letter in the amounts and at the times specified therein. To the
extent payment in full of the applicable fee as set forth in the Fee Letter is
received by Agent from Borrowers on or about the date hereof, Agent shall pay to
each Lender its share of such fees in accordance with the terms of the
arrangements of Agent with such Lender.

 

 

3.3

Computation of Interest, Fees, Yield Protection. All interest, as well as fees

and other charges calculated on a per annum basis, shall be computed for the
actual days elapsed, based on a year of three hundred sixty (360) days (or
365/366 days, in the case of Base Rate Loans). Each determination by Agent of
any interest, fees or  interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error. All fees shall be fully earned
when due and shall not be subject to rebate or refund, nor subject to proration
except as specifically provided herein. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section 3.4, 3.6, 3.7, 3.9
or 5.10 (which shall include the method for calculating such amount), submitted
to Administrative Borrower by Agent or the affected Lender, as applicable, shall
be final, conclusive and binding for all purposes, absent manifest error.
Failure to or delay on the part of Agent or any Lender to demand compensation
pursuant to any of Sections 3.4, 3.6, 3.7, 3.9 or

5.10 shall not constitute a waiver of Agent’s or such Lender’s right to demand
such compensation; provided, that Borrowers shall not be required to compensate
Agent or any Lender pursuant to any such Section for any increased costs,
reductions or other amounts incurred more than 180 days prior to the date that
such Agent or such Lender, as applicable, notifies Administrative Borrower of
circumstances and/or events giving rise to such increased costs, reductions or
other amounts and of Agent’s or such Lender’s intention to claim compensation
therefor; provided, further, that, if the circumstance and/or event giving rise
to such increased costs, reductions or other amounts is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

 

3.4

Reimbursement   Obligations.Borrowers   shall   reimburse   Agent   for   all

Extraordinary Expenses.Borrowers   shall   also   reimburse   Agent   for   all
reasonable  and

 



81

 

 



--------------------------------------------------------------------------------

documented out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with (a) negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; and (c) subject to the
limits of Section 10.1.10, each inspection, audit or appraisal with respect to
any Loan Party or Collateral, whether prepared by Agent’s personnel or a third
party. All amounts reimbursable by Borrowers under this Section shall constitute
Obligations secured by the Collateral and shall be payable (x) in the case of
Extraordinary Expenses, promptly upon written demand, and (y) with respect to
all other amounts due pursuant to this Section 3.4, within thirty (30) days of
written demand thereof, in each case including customary documentation
supporting such request.

 

 

3.5

Illegality.If a Lender shall reasonably determine (which determination shall,

upon notice thereof to Administrative Borrower and Agent be conclusive and
binding on Borrowers) that any Change in Law makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender to make, continue or maintain any LIBOR Loan as, or to convert any Loan
into, a LIBOR Loan of a certain duration, the obligations of such Lender to
make, continue, maintain or convert into any such LIBOR Loans shall, upon such
determination, forthwith be suspended until such Lender shall notify Borrower
and Agent that the circumstances causing such suspension no longer exist, and
all LIBOR Loans of such type shall automatically convert into Base Rate Loans at
the end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion.

 

 

3.6

Increased Costs. If on or after the date hereof any Change in Law:

 

 

(a)

shall subject any Lender to any Tax with respect to its LIBOR Loans or its

obligation to make LIBOR Loans, or shall change the basis of taxation of
payments to such Lender of the principal of or interest on its LIBOR Loans or
any other amounts due under this Agreement in respect of its LIBOR Loans or its
obligation to make LIBOR Loans (except for Excluded Taxes); or

 

 

(b)

shall impose, modify or deem applicable any reserve, special deposit or

similar requirement (including, without limitation, any such requirement imposed
by the Board) against assets of, deposits with or for the account of, or credit
extended by, such Lender or shall impose on such Lender or on the London
interbank market any other condition affecting its LIBOR Loans or its obligation
to make LIBOR Loans;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining any available LIBOR Loan, or to reduce the amount of any
sum received or receivable by such Lender under this Agreement with respect
thereto, by an amount deemed by such Lender to be material, then, within fifteen
(15) days after written demand (including customary documentation supporting
such request) by such Lender, Borrowers shall pay to such Lender such additional
amount or amounts as will compensate such Lender for such increased cost or
reduction; provided, that Borrowers shall not be required to compensate any
Lender pursuant to this Section 3.6 for any Taxes which are otherwise the
subject of Section 5.10 or for any Excluded Tax.

 



82

 

 



--------------------------------------------------------------------------------

 

3.7

Increased Capital Costs. If any Change in Law affects the amount of capital or

liquidity required or expected to be maintained by any Lender, or Person
Controlling such Lender, and such Lender determines (in its Permitted
Discretion) that the rate of return on its or such Controlling Person’s capital
as a consequence of its Commitments or the Loans made by such Lender is reduced
to a level below that which such Lender or such Controlling Person could have
achieved but for the occurrence of any such circumstance, then, in any such case
upon notice from time to time by such Lender to Borrower and Agent, Borrowers
shall promptly pay, after presentment of the certificate described in Section
3.3, directly to such Lender additional amounts sufficient to compensate such
Lender or such Controlling Person for such reduction in rate of return. A
statement of such Lender as to any such additional amount or amounts (including
calculations thereof in reasonable detail) shall, in the absence of manifest
error, be conclusive and binding on Borrowers. In determining such amount, such
Lender may use any method of averaging and attribution that it (in its Permitted
Discretion) shall deem applicable.

 

 

3.8

Mitigation; Replacement of Lenders.

 

3.8.1Mitigation. Each Lender agrees that, upon becoming aware that it is subject
to

Section 3.5, 3.6, 3.7 or 5.10, it will take reasonable measures to reduce
Borrowers’ obligations under such Sections, including funding or maintaining its
Commitments or Loans through another office, as long as use of such measures
would not adversely affect Lender’s Commitments, Loans, business or interests,
and would not be inconsistent with any internal policy or applicable legal or
regulatory restriction.

 

 

3.8.2

 

(a)



Replacement of Lenders.

 

If any Lender requests compensation under Section 3.6 or Section 3.7, or if

 

any Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.10 or
5.11, or if any Lender ceases to make LIBOR Loans as a result of any of the
conditions in Section 3.5, then Administrative Borrower may, at its sole expense
and effort, upon notice to such Lender and Agent, require such Lender (and such
Lender shall be obligated) to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 13.3), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided, that (i) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and funded
participations in drawn Letters of Credit and, other than in the case of a
Defaulting Lender, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or Administrative Borrower (in the case
of all other amounts), and (ii) in the case of any such assignment resulting
from a claim for compensation under Section 3.6 or 3.7 or payments required to
be made pursuant to Section 5.10 or 5.11, such assignment will result in a
reduction in such compensation or payments.

 

(b)Any Lender being replaced pursuant to clause (a) above shall (i) execute

and deliver an Assignment and Acceptance with respect to such Lender's
Commitment and outstanding Loans and participations in drawn Letters of Credit,
as applicable (provided, that the failure of any such Lender to execute an
Assignment and Acceptance shall not render such

 



83

 

 



--------------------------------------------------------------------------------

assignment invalid and such assignment shall be recorded in the Register) and
(ii) deliver Notes, if any, evidencing such Loans to Administrative Borrower or
Agent. Pursuant to such Assignment and Acceptance, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender's
Commitments and outstanding Loans and participations in drawn Letters of Credit,
as applicable, (B) all obligations of Loan Parties owing to the assigning Lender
relating to the Loan Documents and participations so assigned shall be paid in
full by the assignee Lender or Administrative Borrower (as applicable) to such
assigning Lender concurrently with such Assignment and Acceptance, any amounts
owing to the assigning Lender (other than a Defaulting Lender) under Section
13.1 as a consequence of such assignment and (C) upon such payment and, if so
requested by the assignee Lender, the assignor Lender shall deliver to the
assignee Lender the appropriate Note or Notes executed by Borrowers, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

 

 

3.9

Indemnities.In addition to (but without duplication of) the LIBOR Loan

Prepayment Fee payable under Section 5.5.1, Borrowers agree to reimburse each
Lender (without duplication) for any increase in the cost to such Lender, or
reduction in the amount of any sum receivable by such Lender, in respect, or as
a result of:

 

 

(a)

any conversion or repayment or prepayment of the principal amount of any

LIBOR Loans on a date prior to the scheduled last day of the Interest Period
applicable thereto;

 

 

 

(b)



 

of Borrowing thereof;

 

 

(c)



 



any Loans not being made as LIBOR Loans in accordance with the Notice

 

any Loans  not  being continued  as,  or  converted  into,  LIBOR  Loans in

 

accordance with the Notice of Conversion/ Continuation notice thereof; or

 

 

(d)

any costs associated with marking to market any obligations under any

Hedging Agreement with a Bank Product Provider that (in the reasonable
determination of Agent) are required to be terminated as a result of any
conversion, repayment or prepayment of the principal amount of any LIBOR Loan on
a date other than the scheduled last day of the Interest Period applicable
thereto.

 

Such Lender shall promptly notify Administrative Borrower and Agent in writing
of the occurrence of any such event, such notice to state, in reasonable detail,
the reasons therefor and the additional amount required to fully compensate such
Lender for such increased cost or reduced amount. Such additional amounts shall
be payable by Borrowers to such Lender within fifteen (15) days of its receipt
of such notice, and such notice shall, in the absence of manifest error, be
conclusive and binding on Borrowers. Borrowers understand, agree and acknowledge
the following: (i) no Lender has any obligation to purchase, sell and/or match
funds in connection with the use of LIBOR Rate as a basis for calculating the
rate of interest on a LIBOR Loan, (ii) the LIBOR Rate may be used merely as a
reference in determining such rate, and (iii) each Borrower has accepted the
LIBOR Rate as a reasonable and fair basis for calculating such rate, the LIBOR
Loan Prepayment Fee, and other funding losses incurred by Lenders. Borrowers

 



84

 

 



--------------------------------------------------------------------------------

further agree to pay the LIBOR Loan Prepayment Fee and other funding losses
(except for lost profits), if any, whether or not the applicable Lender elects
to purchase, sell and/or match funds. Notwithstanding anything to the contrary
in this Section 3.9, Borrowers shall not be required to compensate any Lender
pursuant to this Section 3.9 for any Taxes which are otherwise the subject of
Section 5.10 or for any Excluded Tax.

 

 

3.10

Maximum Interest. In no event shall interest, charges or other amounts that are

contracted for, charged or received by Agent and Lenders pursuant to any Loan
Documents and that are deemed interest under Applicable Law (“interest”) exceed
the highest rate permissible under Applicable Law (“maximum rate”). If, in any
calendar month, any interest rate, absent the foregoing limitation, would have
exceeded the maximum rate, then the interest rate for that month shall be the
maximum rate and, if in a future month, that interest rate would otherwise be
less than the maximum rate, then the rate shall remain at the maximum rate until
the amount of interest actually paid equals the amount of interest which would
have accrued if it had not been limited by the maximum rate. If, upon Full
Payment of the Obligations, the total amount of interest actually paid under the
Loan Documents is less than the total amount of interest that would, but for
this Section, have accrued under the Loan Documents, then Borrowers shall, to
the extent permitted by Applicable Law, pay to Agent, for the account of
Lenders, (a) the lesser of (i) the amount of interest that would have been
charged if the maximum rate had been in effect at all times, or (ii) the amount
of interest that would have accrued had the interest rate otherwise set forth in
the Loan Documents been in effect, minus (b) the amount of interest actually
paid under the Loan Documents. If a court of competent jurisdiction determines
that Agent or any Lender has received interest in excess of the maximum amount
allowed under Applicable Law, such excess shall be deemed received on account
of, and shall automatically be applied to reduce, Obligations other than
interest (regardless of any erroneous application thereof by Agent or any
Lender), and upon Full Payment of the Obligations, any balance shall be refunded
to Borrowers. In determining whether any excess interest has been charged or
received by Agent or any Lender, all interest at any time charged or received
from Borrowers in connection with the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations.

 

 

SECTION 4.

 

4.1

 

4.1.1



LOAN ADMINISTRATION

 

Manner of Borrowing and Funding Loans.

 

Notice of Borrowing.

 

 

 

(a)

WheneverBorrowersdesirefundingofaBorrowingofLoans,

Administrative Borrower shall give Agent a Notice of Borrowing. Such notice must
be received by Agent no later than 2:00 p.m. (i) on the Business Day of the
requested funding date, in the case of Base Rate Loans, and (ii) at least two
(2) Business Days prior to the requested funding date, in the case of LIBOR
Loans. Notices received after 2:00 p.m. shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(A) the principal amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as Base Rate
Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the
applicable Interest Period (which shall be deemed to be one (1) month if not
specified).

 



85

 

 



--------------------------------------------------------------------------------

 

(b)

Unless payment is otherwise timely made by Borrowers, the becoming due

of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Bank
Product Debt) shall be deemed to be a request for Base Rate Loans on the due
date, in the amount of such Obligations. The proceeds of such Loans shall be
disbursed as direct payment of the relevant Obligation.

 

 

(c)

At such time as Borrowers have established and maintain controlled

disbursement accounts with Agent or Agent’s Affiliate, the parties agree that
the presentation for payment of any check or other item of payment drawn on, or
other transfer made from, such account at a time when there are insufficient
funds to cover it shall be deemed to be a request for Base Rate Loans on the
date of such presentation, in the amount of the check and items presented for
payment. At such time, the proceeds of such Loans may be disbursed directly to
the controlled disbursement accounts or other appropriate account.

 

 

4.1.2

Fundings by Lenders.Each Lender shall timely honor its Commitment by

funding its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder. Agent shall endeavor to notify Lenders of each Notice of Borrowing
(or deemed request for a Borrowing) by 2:00 p.m. on the proposed funding date
for Base Rate Loans or by 3:00 p.m. at least two (2) Business Days before the
proposed funding date for LIBOR Loans. Each Lender shall fund to Agent such
Lender’s Pro Rata share of the Borrowing to the account specified by Agent in
immediately available funds not later than 3:00 p.m. on the requested funding
date, unless Agent’s notice is received after the times provided in the
immediately preceding sentence, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. on the Business Day immediately following the requested
funding date. Subject to its receipt of such amounts from Lenders, Agent shall
disburse the proceeds of the Loans as directed by Administrative Borrower.
Unless Agent shall have received (in sufficient time to act) written notice from
a Lender that it does not intend to fund its Pro Rata share of a Borrowing,
Agent may assume that such Lender has deposited or promptly will deposit its
share with Agent, and Agent may disburse a corresponding amount to Borrowers. If
a Lender’s share of any Borrowing is not in fact received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing.

 

 

4.1.3

Notices. Each Loan Party authorizes Agent and Lenders to extend, convert or

continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrowers based on telephonic or e-mailed instructions. Administrative
Borrower, for the account of Borrowers, shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern absent manifest error. Neither Agent nor any Lender shall
have any liability for any loss suffered by a Loan Party as a result of Agent or
any Lender acting upon its understanding of telephonic or e-mailed instructions
from a person believed in good faith by Agent or any Lender to be a person
authorized to give such instructions on a Loan Party’s behalf.

 

 

4.2

Defaulting Lender.Agent shall not be obligated to transfer to a Defaulting

Lender any payments received by Agent for the Defaulting Lender’s benefit, nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal,

 



86

 

 



--------------------------------------------------------------------------------

interest or fees and whether in respect of Loans, participation interests or
otherwise). For purposes of voting or consenting to matters with respect to this
Agreement and the other Loan Documents and determining Pro Rata, such Defaulting
Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall
be deemed to be zero (0). At any time that there is a Defaulting Lender,
payments received for application to the Obligations payable to Lenders (other
than the Defaulting Lender) in accordance with the terms of this Agreement shall
be distributed to such non-defaulting Lenders on a Pro Rata basis calculated
after giving effect to the reduction of the Defaulting Lender’s Loan to zero (0)
as provided herein or at Agent’s option, Agent may instead receive and retain
such amounts that would be otherwise attributable to the Pro Rata share of the
Defaulting Lender. To the extent that Agent elects to receive and retain such
amounts, Agent may hold them and, in its reasonable discretion, relend such
amounts to Borrowers. To the extent that Agent exercises its option to relend
such amounts, such amounts shall be treated as Loans for the account of Agent in
addition to the Loans that are made by Lenders, other than Defaulting Lenders,
on a Pro Rata basis as calculated after giving effect to the reduction of the
Defaulting Lender’s Commitment to zero (0) as provided herein but shall be
repaid in the same order of priority as Protective Advances for purposes of
Section 5.7.1 hereof, except as Agent may otherwise elect. Agent shall determine
whether any Loans requested shall be made from relending such amounts or from
Loans from Lenders other than the Defaulting Lenders and any allocation of
requested Loans between them. The rights of a Defaulting Lender shall be limited
as provided herein until such time as the Defaulting Lender (a) has made all
payments to Agent of the amounts that it had failed to pay causing it to become
a Defaulting Lender, (b) has made any other payments as it would have been
required to make as a Lender during the period that it was a Defaulting Lender
other than in respect of the principal amount of Loans, which payments as to the
principal amount of Loans shall be settled and funded based on the outstanding
principal balance of the Loans on the date that Defaulting Lender makes all of
the payments required to be made under Section 4.2(a) above or shall be settled
and funded by such Lender at such other time thereafter as Agent may specify,
and (c) is otherwise in compliance with the terms of this Agreement. Upon the
making of such payment or payments by Defaulting Lender with respect to the
event that is the basis for it having become a Defaulting Lender, such Lender
shall (i) cease to be a Defaulting Lender, (ii) only be entitled to receive the
payment of interest (and no other amounts) accrued during the period that such
Lender was a Defaulting Lender to the extent previously received and retained by
Agent from or for the account of Borrowers relating to the funds constituting
Loans funded by such Lender prior to the date that such Lender became a
Defaulting Lender (and not previously paid to such Lender), (iii) have its
Commitment reinstated for all purposes and (iv) fund Loans and settle in respect
of the Loans and other Obligations in accordance with the terms hereof. The
existence of a Defaulting Lender and the operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse (except as otherwise expressly provided herein with respect to
such Defaulting Lender) the performance by any Borrower or Guarantor of its
duties and obligations hereunder. During any period in which there is a
Defaulting Lender with a Commitment, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit the Pro Rata share of each non-Defaulting
Lender with a Commitment shall be computed without giving effect to the
Commitment of that Defaulting Lender, and such obligation to so acquire,
refinance or fund participations in such Letters of Credit shall automatically
be reallocated among the non-Defaulting Lenders with Commitments or Commitments,
as applicable, upon such

 



87

 

 



--------------------------------------------------------------------------------

Defaulting Lender becoming a Defaulting Lender; provided, that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in such Letters of Credit shall not exceed the positive
difference, if any, of (1) the Commitment of that non-Defaulting Lender minus
(2) the aggregate outstanding amount of the Loans of that Lender. NoSubject to
Section 15.21 hereof, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender with a
Commitment arising from that Lender having become a Defaulting Lender, including
any claim of a non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

 

4.3

Number and Amount of LIBOR Loans; Determination of Rate. For ease of

administration, all LIBOR Loans having the same length and beginning date of
their Interest Periods shall be aggregated together, and such Loans shall be
allocated among Lenders on a Pro Rata basis. No more than eight aggregated LIBOR
Loans may be outstanding at any time, and each aggregate LIBOR Loan when made,
continued or converted shall be in a minimum amount of $1,000,000, or an
increment of $250,000 in excess thereof.

 

Upon determining the LIBOR Lending Rate for any Interest Period requested by
Borrowers, Agent shall promptly notify Administrative Borrower thereof by
telephone or electronically and, if requested by Administrative Borrower, shall
confirm any telephonic notice in writing.

 

 

4.4

Administrative Borrower.

 

 

(a)

Each Borrower hereby irrevocably appoints and constitutes Administrative

Borrower as its agent to request and receive Loans and Letters of Credit
pursuant to this Agreement and the Loan Documents from Agent or any Lender in
the name or on behalf of such Borrower, Agent and Lenders may disburse the Loans
to such bank account of Administrative Borrower or a Borrower or otherwise make
such Loans to a Borrower and provide such Letters of Credit to a Borrower as
Administrative Borrower may designate or direct, without notice to any other
Borrower or Loan Party. Notwithstanding anything to the contrary contained
herein, Agent may at any time and from time to time require that Loans to or for
the account of any Borrower be disbursed directly to an operating account of
such Borrower.

 

 

(b)

Administrative Borrower hereby accepts the appointment by Borrowers to

act as Agent of Borrowers pursuant to this Section 4.4. Administrative Borrower
shall ensure  that the disbursement of any Loans to each Borrower requested by
or paid to or for the account of Borrowers, or the issuance of any Letters of
Credit for a Borrower hereunder, shall be paid to or for the account of such
Borrower.

 

 

(c)

Each Borrower and Guarantor hereby irrevocably appoints and constitutes

Administrative Borrower as its agent to receive statements on account and all
other notices from Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the Loan Documents.

 

 

(d)

Any notice, election, representation, warranty, agreement or undertaking

by or on behalf of any other Loan Party by Administrative Borrower shall be
deemed for all purposes to have been made by such Loan Party, as the case may
be, and shall be binding upon

 



88

 

 



--------------------------------------------------------------------------------

and enforceable against such Loan Party to the same extent as if made directly
by such Loan Party.

 

 

(e)

No purported termination of the appointment of Administrative Borrower

as agent as aforesaid shall be effective, except after ten (10) days’ prior
written notice to Agent (or such shorter period as approved by Agent).

 

 

4.5

One Obligation.The Loans, LC Obligations and other Obligations shall

constitute one general obligation of Borrowers and shall be secured by Agent’s
Lien upon all Collateral; provided, however, that Agent and each Lender shall be
deemed to be a creditor of, and the holder of a separate claim against, each
Borrower to the extent of any Obligations jointly or severally owed by such
Borrower.

 

 

4.6

Effect of Termination.On the effective date of any termination of the

Commitments, all Obligations (other than Bank Product Debt) shall be immediately
due and payable, and any Lender may terminate its and its Affiliates’ Bank
Products (including, with the consent of Agent, any Cash Management Services).
All undertakings of Loan Parties contained in the Loan Documents shall survive
any termination of the Commitments, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents, in each
case, until Full Payment of the Obligations. The provisions of Sections 2.3,
3.4, 3.6, 3.7, 3.9,  5.6, 5.10, 12, 15.2, 15.11 and this Section, and the
obligation of each Loan Party and Lender with respect to each indemnity given by
it in any Loan Document, shall survive Full Payment of the Obligations and any
release relating to this credit facility (except as expressly provided for in
any such release) provided, that the survival of Section 15.11 following Full
Payment of the Obligations shall be limited to the period of two (2) years
following such Full Payment of the Obligations. In addition to (and not in any
way limiting) Section 15.20 hereunder, upon Full Payment of the Obligations
(other than contingent indemnity Obligations which have not been asserted) and
termination of all Commitments, Agent will, at Borrowers’ sole expense, execute
and deliver any termination statements, lien releases, discharges of security
interests, and other similar discharge or release documents (and, if applicable,
in recordable form) as are reasonably necessary to release, as of record,
Agent’s Liens and all notices of security interests and liens previously filed
by Agent.

 

 

SECTION 5.

 

5.1



PAYMENTS

 

General Payment Provisions.All payments of Obligations shall be made in

 

Dollars, without offset, counterclaim or defense of any kind, and subject to
Section 5.10, free of (and without deduction for) any Taxes, and in immediately
available funds, not later than 2:00

p.m. on the due date. Any payment after such time, at the election of Agent,
shall be deemed made on the next Business Day. Administrative Borrower, on
behalf of Borrowers, may, at the time of payment, specify to Agent the
Obligations to which such payment is to be applied; provided, that if not
specified, such amounts shall be applied to repay outstanding Loans without a
corresponding Commitment reduction. If any payment under the Loan Documents
shall be stated to be due on a day other than a Business Day, the due date shall
be extended to the next Business Day and such extension of time shall be
included in any computation of interest and fees. Any payment of a LIBOR Loan
prior to the end of its Interest Period shall be accompanied by the LIBOR Loan
Prepayment Fee and all amounts due under Section 3.9.   Subject to Section

 



89

 

 



--------------------------------------------------------------------------------

5.7.1, any payment or prepayment of Loans shall be applied to each Lender’s
Loans on a Pro Rata basis. Subject to the immediately preceding sentence, any
prepayment of Loans shall be applied first to Base Rate Loans and then to LIBOR
Loans.

 

 

5.2

Repayment of Loans. Loans shall be due and payable in full on the Commitment

Termination Date. Loans may be prepaid from time to time, without penalty or
premium, other than the LIBOR Loan Prepayment Fee, if applicable. If an
Overadvance exists, Borrowers shall immediately (or within two (2) Business Days
with respect to the repayment of outstanding Loans in the event of an
Overadvance caused by an establishment or modification of any component of the
Availability Reserve then in effect to the extent that such establishment or
modification is not subject to a two (2) Business Day notice period under the
definition of Availability Reserve) repay the outstanding Loans and Cash
Collateralize LC Obligations, in each case in an amount sufficient to reduce the
Facility Exposure to the Collateral Line Cap; provided, that once any such
Overadvance no longer exists any funds on deposit as Cash Collateral for LC
Obligations shall be returned.

 

 

5.3

Reserved.

 

 

5.4

Mandatory Prepayments. Subject to Section 5.7, during any Cash Dominion

Trigger Period, Borrowers shall (a) prepay the Loans, and (b) pay other amounts
outstanding under this Agreement and the other Loan Documents with the proceeds
and collections received by Loan Parties to the extent so required under the
provisions of Section 8.3 (it being understood and agreed that for purposes of
this sentence, LC Obligations shall be deemed to not be outstanding).
Prepayments made pursuant to this Section 5.4, first, shall be applied ratably
to the outstanding Loans (without any reduction in the Commitments), second,
shall be applied ratably to all other amounts outstanding under this Agreement
and the other Loan Documents, third, shall, if required by Agent during an Event
of Default, be used to Cash Collateralize the LC Obligations, and fourth, so
long as no Event of Default is continuing, shall be remitted to Borrowers.

 

 

5.5

Payment of LIBOR Loans and Other Obligations.

 

5.5.1LIBOR  Loans.   LIBOR  Loans may be prepaid upon the terms and conditions

set forth herein. Administrative Borrower shall give Agent, no later than 2:00
p.m. at least two

(2)Business Days’ notice of any proposed prepayment of any LIBOR Loans,
specifying the proposed date of payment of such LIBOR Loans, and the principal
amount to be paid. Each partial prepayment of the principal amount of LIBOR
Loans shall be in a minimum amount of

$1,000,000 and integral multiples of $250,000 in excess thereof and accompanied
by the payment of all charges outstanding on such LIBOR Loans and of all accrued
interest on the principal repaid to the date of payment. Borrowers acknowledge
that prepayment or acceleration of a LIBOR Loan during an Interest Period may
result in Lenders incurring additional costs, expenses and/or liabilities and
that it is extremely difficult and impractical to ascertain the extent of such
costs, expenses and/or liabilities. Therefore, all full or partial prepayments
of LIBOR Loans on any date prior to the last day of an Interest Period shall be
accompanied by, and Borrowers hereby promise to pay to Agent for the Pro Rata
benefit of Lenders, on each such date or the date all sums payable hereunder
become due and payable, by acceleration or otherwise, in addition to all other
sums then owing, an amount (excluding in all events the loss of anticipated

 



90

 

 



--------------------------------------------------------------------------------

profits) (“LIBOR Loan Prepayment Fee”) determined by Agent pursuant to the
following formula:

 

 

(a)

the then current LIBOR Rate applicable to an Interest Period with a

maturity date closest to the end of the Interest Period with respect to the
LIBOR Loans being prepaid as to which prepayment is made, subtracted from

 

 

(b)

the LIBOR Lending Rate applicable to the LIBOR Loan being prepaid.

 

If the result of this calculation is zero (0) or a negative number, then there
shall be no LIBOR Loan Prepayment Fee. If the result of this calculation is a
positive number, then the resulting percentage shall be multiplied by:

 

 

(i)

the amount of the LIBOR Loan being prepaid.

 

The resulting amount shall be divided by:

 

 

 

 

and multiplied by:

 

(ii)



 



 

 

 

(iii)





360

 

 

the number of days remaining in the Interest Period as to which the

 

prepayment is being made.

 

The resulting amount of these calculations shall be the LIBOR Loan Prepayment
Fee.

 

5.5.2Other Obligations. Obligations (other than Loans, obligations under Hedging

Agreements and Bank Product Debt), including LC Obligations and Extraordinary
Expenses, shall be paid by Borrowers as provided in the Loan Documents or, if no
payment date is specified, on written demand.

 

 

5.6

Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any

obligation to marshal any assets in favor of any Loan Party or against any
Obligations. If any Loan Party makes a payment to Agent or Lenders, or if Agent
or any Lender receives payment from the proceeds of Collateral, exercise of
setoff or otherwise, and such payment is subsequently invalidated or required to
be repaid to a trustee, receiver or any other Person, then the Obligations
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been received and any enforcement or setoff had not occurred.

 

 

5.7

Post-Default Allocation of Payments.

 

 

5.7.1

Allocation.Notwithstanding anything herein to the contrary (except, in the

case of LC Obligations, Section 8.3.2), during an Event of Default, monies to be
applied to the Obligations, whether arising from payments by Loan Party,
realization on Collateral, setoff or otherwise, shall be allocated as follows:

 



91

 

 



--------------------------------------------------------------------------------

 

(a)

first, to all costs and expenses, including Extraordinary Expenses, and

indemnities owing to Agent pursuant to the Loan Documents;

 

 

 

Loans; Loans;

 

(b)



 



 

 

(c)



 

 

(d)





second, to interest owing to Agent on Protective Advances or Overadvance third,
to pay the principal of all Protective Advances and Overadvance

fourth, to all Obligations constituting fees (excluding amounts relating to

 

Bank Products);

 

 

(e)



fifth, to all Obligations constituting interest (excluding amounts relating to

 

Bank Products, Protective Advances; and Overadvance Loans);

 

 

(f)

sixth, to pay the principal of all Loans not paid pursuant to clause (d)

above and/or to Cash Collateralize LC Obligations;

 

 

(g)

seventh, to pay all other Obligations other than Obligations in connection

with any Bank Product Debt;

 

 

 

(h)



 

 

(i)



 



eighth, to Bank Product Debt; and

 

ninth, as directed by a court of competent jurisdiction.

 

 

Amounts shall be applied to each category of Obligations set forth above until
Full Payment of the Obligations thereof and then to the next category. If
amounts are insufficient to satisfy a category, they shall be applied on a pro
rata basis among the Obligations in the category. Amounts distributed with
respect to any Bank Product Debt shall be the lesser of the applicable Bank
Product Amount last reported to Agent and Administrative Borrower or the actual
Bank Product Debt as calculated by the methodology reported to Agent and
Administrative Borrower for determining the amount due. Agent shall have no
obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the relevant Bank Product Provider. In the
absence of such notice, Agent may assume the amount to be distributed is the
Bank Product Amount last reported to it.

 

 

5.7.2

Erroneous Application.Agent shall not be liable for any application of

amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

 

 

5.8

Application of Payments.During  a  Cash  Dominion  Trigger  Period,   in



92

 

 



--------------------------------------------------------------------------------

accordance with Section 8.3.2, the collected funds in each Dominion Account as
of the end of each Business Day (or less frequently if agreed to by Agent) shall
be swept to the Master Account and promptly applied in accordance with Sections
5.4 and 8.3. If, as a result of Agent’s receipt of Payment Items or proceeds of
Collateral, a credit balance exists, the balance shall not

 



93

 

 



--------------------------------------------------------------------------------

accrue interest in favor of any Loan Party and shall be made available to
Borrowers as long as no Event of Default exists in accordance with Section 5.4.

 

 

5.9

Loan Account; Account Stated.

 

 

5.9.1

Loan Account.Agent shall maintain in accordance with its usual and

customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Loan Parties to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of Administrative Borrower, and each Borrower confirms that
such arrangement shall have no effect on the joint and several character of its
liability for the Obligations.

 

 

5.9.2

Entries Binding.Entries made in the Loan Account shall constitute

presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within forty-five (45) days after receipt or inspection that specific
information is subject to dispute.

 

 

5.10

Taxes.

 

 

5.10.1

Except as required by Applicable Law, any and all payments by Borrowers to

or for the account of Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future Taxes,
other than Excluded Taxes. If Borrowers shall be required by Applicable Law to
withhold or deduct any Taxes with respect to any sum payable under any Loan
Documents, (a) except with respect to withholding or deductions in respect of
Excluded Taxes, the sum payable to Agent or such Lender shall be increased as
may be necessary so that, after making all required withholding or deductions,
Agent or such Lender (as the case may be) receives an amount equal to the sum it
would have received had no such withholding or deductions been made; (b)
Borrowers shall make such withholding or deductions; and (c) Borrowers shall pay
the full amount withheld or deducted to the relevant taxing or other authority
in accordance with Applicable Law.

 

 

5.10.2

Borrowers shall indemnify Lenders, within thirty (30) days after written

demand therefor, for the full amount of any Taxes (other than Excluded Taxes)
paid or payable by such Lender on or with respect to any payment by or on
account of any Obligations and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto; provided, that if any Borrower
reasonably believes that such Taxes were not correctly or legally asserted, each
Lender will use reasonable efforts to cooperate with such Borrower to obtain a
refund of such Taxes so long as such efforts would not, in the reasonable
determination of such Lender, result in any unreimbursed additional costs,
expenses or risks or be otherwise disadvantageous to it; provided, further, that
Borrowers shall not be required to compensate any Lender pursuant to this
Section 5.10.2 for any amounts paid or incurred in any Fiscal Year for which
such Lender is claiming compensation if such Lender does not furnish notice of
such claim within 270 days from the end of such Fiscal Year; provided, further,
that if the circumstances giving rise to such

 



94

 

 



--------------------------------------------------------------------------------

claim have a retroactive effect, then the beginning of such 270-day period shall
be extended to include such period of retroactive effect. A certificate as to
the amount of such payment or liability delivered to Administrative Borrower by
a Lender, or by Agent on its own behalf or on behalf of any Lender, setting
forth in reasonable detail the manner in which such amount was determined, shall
be conclusive absent manifest error. Without limiting the provisions of Sections
5.10.1 or 5.10.2, each Lender shall, and does hereby, indemnify each Borrower
and Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, against any and all Excluded Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or Agent)
incurred by or asserted against such Borrower or Agent by any Governmental
Authority. Each Lender hereby authorizes Agent, Administrative Borrower or any
Borrower to set off and apply any and all amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amount due to
Agent under this Section

5.10.2. The agreements in this Section 5.10.2 shall survive the resignation
and/or replacement of Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

 

5.11

Withholding Tax Exemption.

 

 

5.11.1

Each Lender (with respect to the relevant lending office) and Agent shall, if

reasonably requested by Administrative Borrower or Agent, deliver such
documentation prescribed by Applicable Law or as reasonably requested by such
party, as will enable such party to determine whether such Lender (with respect
to the relevant lending office) is subject to withholding under Applicable Law,
is entitled to an exemption from such withholding or is eligible for a reduced
rate of withholding with respect to payments to be made to such Lender under the
Loan Documents. In addition, each Lender (with respect to the relevant lending
office) and Agent shall deliver updated or appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent)
promptly upon the obsolescence or invalidity of any documentation previously
delivered by such party or promptly notify Administrative Borrower and Agent. In
addition, each Lender (with respect to the relevant lending office) shall
deliver to Administrative Borrower and Agent such other tax forms or other
documents as shall be prescribed by Applicable Law, to the extent applicable,
(x) to demonstrate that payments to such Lender (with respect to the relevant
lending office) under this Agreement and the other Loan Documents are exempt
from any withholding tax imposed pursuant to FATCA or (y) to allow
Administrative Borrower and Agent to determine the amount to deduct or withhold.
Without limiting the foregoing:

 

 

(a)

On or before the date on which a Foreign Lender (or Agent that is not a

“United States person” as defined under Section 7701(a)(30) of the Code) becomes
a party to this Agreement, the Foreign Lender (or Agent that is not a “United
States person” as defined under Section 7701(a)(30) of the Code) shall deliver
to Administrative Borrower and Agent two duly completed and executed copies of
IRS Form W-8BEN, W-8ECI or W-8IMY (or any subsequent replacement or substitute
form therefor), certifying that such Lender (or Agent that is not a “United
States person” as defined under Section 7701(a)(30) of the Code) can receive
payment of Obligations or other amounts payable hereunder without deduction or
withholding of any United States federal income taxes and such other form or
forms, certificates or documentation as reasonably requested by Administrative
Borrower or Agent to confirm or establish that such

 



95

 

 



--------------------------------------------------------------------------------

party can receive payment of Obligations or other amounts payable hereunder
without deduction or withholding of U.S. taxes. Without limiting the foregoing,
any Foreign Lender that is relying on the portfolio interest exception of
Section 871(h) or Section 881(c) of the Code, shall also provide Agent and
Administrative Borrower with IRS Form W-8BEN (claiming exemption from

U.S. withholding tax under the portfolio interest exemption) and a certificate,
in a form acceptable to Agent and Administrative Borrower, representing to Agent
and Administrative Borrower that such Foreign Lender is not: (1) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of any Loan Party within the meaning of Section 871(h)(3)(B) of the Code, (3) a
“controlled foreign corporation” receiving interest from a related person
(within the meaning of Sections 881(c)(3)(C) of the Code) and (4) a conduit
entity participating in a conduit financing arrangement as defined in Treasury
Regulation Section 1.881-3 (a “U.S. Tax Compliance Certificate”). To the extent
a Foreign Lender is not the beneficial owner, the Foreign Lender shall provide
two (2) executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner. Each Foreign Lender shall deliver to
Administrative Borrower and Agent two additional copies of any such form and any
such other forms and certifications from time to time if requested by
Administrative Borrower or Agent and before the preceding form expires or
becomes obsolete or after the occurrence of any event requiring a change in the
form, as well as any amendments, extensions or renewals thereof as may be
reasonably requested by Administrative Borrower or Agent, in each case,
certifying that the Foreign Lender can receive payment of Obligations without
deduction or withholding of any such taxes, unless an event (including any
change in treaty or law) has occurred that renders such forms inapplicable or
prevents the Foreign Lender from certifying that it can receive payments without
deduction or withholding of such taxes. During any period that a Foreign Lender
does not or is unable to establish that it can receive payments without
deduction or withholding of such taxes, other than by reason of an event
(including any change in treaty or law) that occurs after it becomes a Lender,
Agent may withhold taxes from payments to such Foreign Lender at the applicable
statutory and treaty rates, and Borrowers shall not be required to pay any
additional amounts under this Section 5.11 or Section 5.10 as a result of such
withholding.

 

 

(b)

On or before the date on which such a Lender or Agent becomes a party to

this Agreement, each Lender or Agent that is a “United States person” as defined
under Section 7701(a)(30) of the Code (a “U.S. Lender”) shall deliver to
Administrative Borrower and Agent such form or forms, certificates or
documentation, including two (2) original executed copies of IRS Form W-9, and
at all other times as reasonably requested by Administrative Borrower or Agent
to confirm or establish that such Lender or Agent is not subject to deduction,
withholding, or backup withholding of United States Tax with respect to any
payments to such Lender. Such forms shall be delivered by each Lender to
Administrative Borrower and Agent on or before the date such Lender becomes a
party to this Agreement.

 

 

(c)

Each Lender having sold a participation in any of its obligations shall

collect from such Participant the documents described in this Section 5.11.1 and
provide them to Administrative Borrower and Agent.

 



96

 

 



--------------------------------------------------------------------------------

 

5.11.2

If the Internal Revenue Service or any other Governmental Authority of the

United States or any other jurisdiction asserts a claim that Agent did not
properly withhold tax from amounts paid to or for the account of any Lender due
to a failure on the part of Lender to comply with the provisions of Section
5.11.1, such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent, as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section 5.11.2, together with all costs and expenses
(including attorney’s fees and expenses). The obligation of Lenders under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

 

5.11.3

If a Lender or Agent receives a refund of Taxes for which a payment has been

made by a Borrower pursuant to Section 5.10, then such Lender or Agent shall
reimburse such Borrower for such amount (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers under Section 5.10 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses by such Lender or Agent and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).

 

 

5.12

Nature and Extent of Each Borrower’s Liability.

 

 

5.12.1

Joint and Several Liability.

 

 

(a)

All Borrowers shall be liable for all amounts due to Agent and Lenders

under this Agreement, regardless of which Borrower actually receives the Loans
or Letters of Credit hereunder or the amount of such Loans received or the
manner in which Agent and Lenders account for such Loans, Letters of Credit or
other extensions of credit on its books and records. The Obligations with
respect to Loans made to a Borrower, and the Obligations arising as a result of
the joint and several liability of a Borrower hereunder, with respect to Loans
made to the other Borrowers hereunder, shall be separate and distinct
obligations, but all such Obligations shall be primary obligations of all
Borrowers. The Obligations arising as a result of the joint and several
liability of a Borrower hereunder with respect to Loans, Letters of Credit or
other extensions of credit made to the other Borrowers hereunder shall, to the
fullest extent permitted by law, be unconditional irrespective of (i) the
validity or enforceability, avoidance or subordination of the Obligations of the
other Borrowers or of any promissory note or other document evidencing all or
any part of the Obligations of the other Borrowers, (ii) the absence of any
attempt to collect the Obligations from the other Borrowers or any other
security therefor, or the absence of any other action to enforce the same, (iii)
the waiver, consent, extension, forbearance or granting of any indulgence by
Agent or Lenders with respect to any provisions of any instrument evidencing the
Obligations of the other Borrowers, or any part thereof, or any other agreement
now or hereafter executed by the other Borrowers and delivered to Agent, for
itself and on behalf of Lenders, except to the extent such waiver, consent,
extension, forbearance or granting of any indulgence explicitly is effective
with respect to such Borrower, (iv) the failure by Agent or Lenders to take any
steps to perfect and maintain its security interest in, or to preserve its
rights and maintain its security or collateral for the Obligations of the other
Borrowers, (v) the election of Agent or Lenders in any proceeding instituted
under the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code, (vi) the disallowance of all or any portion of the claim(s) of
Agent or Lenders for the repayment of the Obligations of the other Borrowers
under Section 502 of the Bankruptcy Code, or (vii) any other

 



97

 

 



--------------------------------------------------------------------------------

circumstances which might constitute a legal or equitable discharge or defense
of the other Borrowers other than Full Payment of the Obligations. With respect
to the Obligations arising as a result of the joint and several liability of a
Borrower hereunder with respect to Loans, Letters of Credit or other extensions
of credit made to the other Borrowers hereunder, each Borrower waives, until
Full Payment of the Obligations and this Agreement shall have been terminated,
any right to enforce any right of subrogation or any remedy which Agent or
Lenders now has or may hereafter have against Borrowers, any endorser or any
guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to Agent and Lenders.
Upon any Event of Default and for so long as the same is continuing, Agent and
Lenders may proceed directly and at once, without notice, against any Borrower
to collect and recover the full amount, or any portion of the Obligations,
without first proceeding against the other Borrowers or any other Person, or
against any security or collateral for the Obligations. Each Borrower consents
and agrees that Agent and Lenders shall be under no obligation to marshal any
assets in favor of Borrower(s) or against or in payment of any or all of the
Obligations.

 

 

(b)

Each Borrower expressly subordinates (to the extent permitted by

Applicable Law) any and all rights of subrogation, reimbursement, indemnity,
exoneration, contribution of any other claim which such Borrower may now or
hereafter have against the other Borrowers or other Person directly or
contingently liable for the Obligations hereunder, or against or with respect to
the other Borrowers’ property (including, without limitation, any property which
is Collateral for the Obligations), arising from the existence or performance of
this Agreement until Full Payment of the Obligations.

 

 

 

5.12.2



 

(a)



Waivers.

 

Each Borrower expressly subordinates all rights that it may have now or in

 

the future under any statute, at common law, in equity or otherwise, to compel
Agent or Lenders to marshal assets or to proceed against any Loan Party, other
Person or security for the payment or performance of any Obligations before, or
as a condition to, proceeding against such Borrower. It is agreed among each
Borrower, Agent and Lenders that the provisions of this Section are of the
essence of the transaction contemplated by the Loan Documents and that, but for
such provisions, Agent and Lenders would decline to make Loans and issue Letters
of Credit.

 

(b)Agent and Lenders may, in their discretion, pursue such rights and

remedies as they deem appropriate, including realization upon Collateral or any
Real Property by judicial foreclosure or nonjudicial sale or enforcement,
without affecting any rights and remedies under this Section 5.12. If, in the
exercise of any rights or remedies, Agent or any Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Loan Party, whether because of any Applicable Laws pertaining to “election
of remedies” or otherwise, each Borrower consents to such action by Agent or
such Lender and waives (to the extent permitted by Applicable Law) any claim
based upon such action, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had but for such action. Any
election of remedies that results in denial or impairment of the right of
Agent  or any Lender to seek a deficiency judgment against any Borrower shall
not impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect

 



98

 

 



--------------------------------------------------------------------------------

to any security for the Obligations, even though that election of remedies
destroys such Borrower’s rights of subrogation against any other Person. If
Agent bids at any foreclosure or trustee’s sale or at any private sale, Agent
may bid all or a portion (in Agent’s discretion) of the Obligations and the
amount of such bid need not be paid by Agent but shall be credited against the
Obligations. Subject to Applicable Law, the amount of the successful bid at any
such sale, whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be commercially reasonable, and the difference between
such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of such Borrower’s Obligations to Agent and
Lenders, notwithstanding that any present or future law or court decision may
have the effect of reducing the amount of any deficiency claim to which Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.

 

 

5.12.3

Joint Enterprise. Each Borrower has requested that Agent and Lenders make

this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. Borrowers hereby
represent and warrant to Agent and Lenders that (a) Borrowers’ business is a
mutual and collective enterprise, (b) Borrowers make up a related organization
of various entities constituting a single economic and business enterprise in
which Borrowers share an identity of interests such that any benefit received by
any one of them benefits the other Borrowers; and (c) certain of Borrowers
render services to or for the benefit of other Borrowers, as the case may be,
purchase or sell and supply goods to or from or for the benefit of the others,
make loans, advances and provide other financial accommodations to or for the
benefit of the other Borrowers (including, inter alia, the payment by Borrowers
of creditors of the other Borrowers and guarantees by Borrowers of indebtedness
of the other Borrowers and the provision of administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers). Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease the administration of their relationship with
Lenders, all to the mutual advantage of Borrowers. Borrowers acknowledge and
agree that Agent’s and Lenders’ willingness to extend credit to Borrowers and to
administer the Collateral on a combined basis, as set forth herein, is done
solely as an accommodation to Borrowers and at Borrowers’ request.

 

 

SECTION 6.

 

6.1



CONDITIONS PRECEDENT

 

Conditions Precedent to Initial Loans. In addition to the conditions set forth
in

 

Section 6.2, Lenders shall not be required to fund any requested Loan or issue
any Letter of Credit until the date (“Closing Date”) that each of the following
conditions has been satisfied or waived in writing by Agent:

 

 

6.1.1

Loan Documents.This Agreement and the other Loan Documents, which

shall be in form and substance reasonably satisfactory to Agent and Parent,
shall have been duly executed by each Loan Party that is to be a party thereto.
Agent on behalf of the Secured Parties shall, upon the filing of the applicable
documentation (and the payment of applicable fees), notation of title,
maintenance of control or possession, have a Lien in the Collateral (other than
as set forth in the Post-Closing Side Letter) of the type and priority necessary
to satisfy the Collateral and Guarantee Requirement.

 



99

 

 



--------------------------------------------------------------------------------

 

6.1.2

Transactions. Prior to or substantially concurrently with the funding of the

Loans on the Closing Date, each of the Transactions shall be consummated and
Loan Parties shall have paid all fees and expenses which have been invoiced at
least two (2) Business Days prior to the Closing Dates and were incurred in
connection with the Transactions to the extent earned, due and payable on or
before the Closing Date.

 

 

6.1.3

Dominion Accounts.Agent shall have received duly executed Deposit

Account Control Agreements with respect to each deposit account maintained by
Loan Parties at RBS on the Closing Date (other than Excluded Deposit Accounts).

 

 

6.1.4

Officer’s Certificates.Agent shall have received certificates, in form and

substance reasonably satisfactory to it, from a knowledgeable Responsible
Officer of Administrative Borrower certifying that, after giving effect to the
Transactions and the initial Loans and transactions hereunder, (i) Loan Parties
on a consolidated basis are Solvent; (ii) no Default or Event of Default exists;
(iii) the representations and warranties set forth in Section 9 are true and
correct in all material respects (without duplication of other materiality
qualifications contained therein) as of such date (except for representations
and warranties that expressly relate to an earlier date and in such case are
true and correct in all material respects (without duplication of other
materiality qualifications contained therein) as of such date); and (iv) since
December 31, 2012, there has not occurred any event or condition which could
reasonably be expected to have a Material Adverse Effect.

 

 

6.1.5

Resolutions, Organization Documents, Incumbency Certificate. Agent shall

have received a certificate of a duly authorized officer of each Loan Party,
certifying (a) that attached copies of such Loan Party’s Organization Documents
are true and complete, and in full force and effect, without amendment except as
shown, (b) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility, and (c) to the title, name and signature of each Person authorized to
sign the Loan Documents on the Closing Date. Agent may conclusively rely on this
certificate until it is otherwise notified by the applicable Loan Party in
writing. For the avoidance of doubt, it is understood and agreed that the same
certificate delivered pursuant to the Term Debt Documents shall satisfy the
requirement set forth herein; provided, that, (i) appropriate the certifications
made in such certificate are also made to Agent and Lenders under this facility
and (ii) such certificate is in form reasonably satisfactory to Agent.

 

 

6.1.6

Opinion.Agent shall have received, on behalf of itself and Lenders, an

opinion of (i) Kirkland & Ellis LLP, counsel for Loan Parties, and (ii) from
each local counsel for Loan Parties listed on Schedule 6.1.6, in each case,
dated the Closing Date and addressed to Agent, Loan Parties and Lenders and in
customary form and substance, and Loan Parties hereby request such counsel to
deliver such opinions.

 

 

6.1.7

Good Standing Certificates. Agent shall have received copies of the charter

documents of each Loan Party, certified as appropriate by the Secretary of State
or another official of such Loan Party’s jurisdiction of organization. Agent
shall have received good standing certificates for each Loan Party, issued by
the Secretary of State or other appropriate

 



100

 

 



--------------------------------------------------------------------------------

official of (a) such Loan Party’s jurisdiction of organization and (b) for
Borrowers, each jurisdiction of such Borrower’s chief executive office (to the
extent such concept exists within such jurisdiction).

 

 

6.1.8

Insurance. To the extent required by Section 10.1.7, Agent shall have received

(to the extent it is commercially reasonable for Loan Parties to provide)
evidence of insurance and loss payee and additional insured endorsements
required hereunder and under the other Loan Documents, in substance reasonably
satisfactory to Agent, and certificates of insurance policies and/or
endorsements naming Agent as loss payee and an additional insured.

 

 

 

6.1.9



 

(a)



Due Diligence.

 

Agent shall have received a set of projections of Parent and Restricted

 

Subsidiaries for the Fiscal Year 2014 and 2015 (on a month-by-month basis) and
for Fiscal Years 2016, 2017 and 2018 (on a year-by-year basis).

 

(b)Agent shall have received, in form and substance reasonably satisfactory to

Agent and Lenders, the results of background checks on the chairman, chief
financial officer and chief executive officer of Parent.

 

 

6.1.10

Borrowing Base Certificate.Agent shall have received a Borrowing Base

Certificate prepared as of the Closing Date or as of such other date as Agent
and Administrative Borrower may mutually agree, accompanied by applicable
documentation supporting the information contained therein, including but not
limited to account aging reports.

 

 

6.1.11

Availability. After giving effect to the Transactions, (a) Availability shall
not

be less than fifteen percent (15%) of the Collateral Line Cap, and (b)
Availability plus cash on the balance sheet of Parent and Restricted
Subsidiaries (other than the Eligible Borrowing Base Cash or other restricted
cash) shall not be less than $200,000,000.

 

 

6.1.12

Searches/Discharge of Liens. Agent shall have received UCC, tax lien and

judgment search results for the jurisdiction of organization of each Loan Party
and each other jurisdiction or location reasonably requested by Agent, which
search results shall be in substance reasonably satisfactory to Agent. Agent
shall have received evidence that all Liens (other than Permitted Liens)
affecting the assets of Loan Parties have been or will be discharged on or
before the Closing Date.

 

 

6.1.13

Possessory Collateral.Term Agent shall have received all possessory

collateral required to be delivered to Term Lender pursuant to the Term Debt
Documents which shall contain provisions reasonably satisfactory to Agent
pursuant to which the Term Lender agrees to hold such possessory collateral as
agent (on a second priority basis) for Agent.

 

 

6.1.14

Third  Party  Waivers and Consents.Except as could not reasonably be

expected to cause a Material Adverse Effect, Agent shall have received all
consents, waivers, acknowledgements and other agreements from third persons
necessary in order to permit, protect and perfect its Lien upon the Collateral
or to effectuate the provisions and purposes of this Agreement and the other
Loan Documents.

 



101

 

 



--------------------------------------------------------------------------------

 

6.1.15

USA PATRIOT Act. Lenders shall have received all documentation and other

information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case, to the extent requested in writing to Administrative Borrower
at least three (3) Business Days in advance of the Closing Date.

 

 

6.1.16

Absence of Material Litigation. There shall not be pending any litigation or

other proceeding relating to this Agreement or the Transactions.

 

 

6.1.17

Organizational and Capital Structure. After giving effect to the Transactions,

the organizational and capital structure of Parent and its Subsidiaries shall be
reasonably satisfactory to Agent.

 

 

6.1.18

Governmental Approvals. All material governmental approvals necessary in

connection with this Agreement shall have been obtained and be in full force and
effect, and all waiting periods shall have expired without any action being
taken or threatened by any Governmental Authority that would restrain or
otherwise impose adverse conditions on this Agreement.

 

 

6.1.19

Other  Debt  for Borrowed Money.After giving effect to the Transactions,

Loan Parties shall have outstanding no Debt for borrowed money other than (a)
Debt under this Agreement, (b) the Term Debt, (c) Debt set forth on Schedule
10.2.3(b), and (d) Debt otherwise permitted pursuant to Section 10.2.

 

 

6.1.20

IntercompanySaleofAccounts.Substantiallyconcurrentwiththe

consummation of the Transactions, evidence reasonably satisfactory to Agent that
all Accounts held by Receivables SPV prior to the Closing Date and intended to
constitute Eligible Accounts have been duly transferred to one or more Loan
Parties.

 

Execution and delivery to Agent by a Lender of a counterpart of this Agreement
shall be deemed confirmation by such Lender that (i) all conditions precedent in
this Section 6.1 have been fulfilled to the satisfaction of such Lender, (ii)
the decision of such Lender to execute and deliver to Agent an executed
counterpart of this Agreement was made by such Lender independently and without
reliance on an Agent or any other Lender as to the satisfaction of any condition
precedent set forth in this Section 6.1, and (iii) all documents sent to such
Lender for approval, consent, or satisfaction were acceptable to such Lender.

 

 

6.2

Conditions  Precedent  to  All Credit Extensions.Agent, Issuing Bank and

Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit (or any amendment, renewal or extension of any Letter of
Credit which increases the stated amount thereof) to or for the benefit of
Borrowers, unless the following conditions are satisfied (or waived):

 

 

6.2.1

No Default or Event of Default. No Default or Event of Default shall exist at

the time of, or result from, such funding, issuance or grant;

 

 

6.2.2

Representations and Warranties. The representations and warranties of each

Loan Party in the Loan Documents shall be true and correct in all material
respects (without

 



102

 

 



--------------------------------------------------------------------------------

duplication of any materiality qualifications contained therein) on the date of,
and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date and on
such date are true and correct in all material respects (without duplication of
any materiality qualifications contained therein) as of such date);

 

 

6.2.3

No Overadvance.No Overadvance or unfunded Cash Collateralizing

obligation shall exist or result from such funding or issuance; and

 

 

6.2.4

LC Conditions.With respect to issuance of a Letter of Credit, the LC

Conditions shall be satisfied (or waived).

 

Each request (or deemed request) by Administrative Borrower, on behalf of
Borrowers, for funding of a Loan or issuance of a Letter of Credit to or for the
benefit of Borrowers (other than, for the avoidance of doubt, any conversion or
continuation of an existing Loan) shall constitute a representation by Borrowers
that the foregoing conditions are satisfied on the date of such request and on
the date of such funding or issuance.

 

6.3Limited Waiver of Conditions Precedent. If Agent, Issuing Bank or Lenders

fund any Loans or arrange for issuance of any Letters of Credit to or for the
benefit of Borrowers when any conditions precedent are not satisfied (regardless
of whether the lack of satisfaction was known or unknown at the time), it shall
not operate as a waiver of (a) the right of Agent, Issuing Bank and Lenders to
insist upon satisfaction of all conditions precedent with respect to any
subsequent funding or issuance; nor (b) any Default or Event of Default due to
such failure of conditions or otherwise.

 

 

SECTION 7.

 

7.1

 

7.1.1



COLLATERAL

 

Grant of Security Interest.

 

Pledge. As security for the payment or performance, as the case may be, in

 

full of the Obligations, each Loan Party hereby collaterally assigns and pledges
to Agent, for the benefit of Secured Parties, and hereby grants to Agent, for
the benefit of Secured Parties, a continuing security interest in, all of such
Loan Party’s right, title and interest in, to and under (i) all Equity Interests
held by it (including those Equity Interests listed on Schedule 7.1.1(a)) and
any other Equity Interests obtained in the future by such Loan Party and the
certificates representing all such Equity Interests (the “Pledged Equity”);
provided, that the Pledged Equity shall not include (A) Margin Stock, (B) Equity
Interests in a bona fide joint venture formed after the Amendment No. 5
Effective Date with any Person that is not an Affiliate of any Loan Party, other
than Proceeds thereof, and only to the extent that the creation of a security
interest in such Equity Interests is prohibited or restricted by the
Organization Documents of such entity or Subsidiary or by any contractual
restriction contained in any agreement with third party holders (which holders
are not Affiliates of the BorrowerBorrowers) of other Equity Interests in such
entity or Subsidiary (except to the extent any such prohibition or restriction
is unenforceable under the UCC or other applicable Law and the consent of such
third party holders (which holders are not Affiliates of the BorrowerBorrowers)
has not been obtained) or (C) Equity Interests of (or held as assets by)
Immaterial Subsidiaries or captive insurance Subsidiaries; (ii)(A) the
Promissory Notes and any Instruments evidencing indebtedness owned by it listed

 



103

 

 



--------------------------------------------------------------------------------

opposite the name of such Loan Party on Schedule 7.1.1(a) and (B) any Promissory
Notes and Instruments evidencing indebtedness obtained in the future by such
Loan Party (the “Pledged Debt”); (iii) all other property that may be delivered
to and held by Agent pursuant to the terms of this Section 7.1; (iv) subject to
Section 8.5, all payments of principal or interest, dividends, cash, instruments
and other property from time to time received, receivable or otherwise
distributed in respect of, in exchange for or upon the conversion of, and all
other Proceeds received in respect of, the securities referred to in clauses (i)
and (ii) above; (v) subject to Section 8.5, all rights and privileges of such
Loan Party with respect to the securities and other property referred to in
clauses (i), (ii), (iii) and (iv) above; and (vi) all Proceeds of, and Security
Entitlements in respect of, any of the foregoing (the items referred to in
clauses (i) through (vi) above being collectively referred to as the “Pledged
Collateral”). Notwithstanding the foregoing, if after the date hereof any Loan
Party shall acquire any Equity Interest or Promissory Note (1) in which a pledge
(or other security interest) is prohibited or restricted by applicable law or
requires the consent of any governmental authority or third party, (2) to the
extent a pledge of such Equity Interests or Promissory Note could result in
adverse tax consequences as reasonably determined by Parent in consultation with
Agent and as to which Parent shall have confirmed such determination by written
notice to Agent or is otherwise listed on Schedule 7.1.1(a) on the Closing Date;
provided, such asset is not specifically included in the Collateral or (3) in
circumstances where the cost of obtaining a pledge of such Equity Interests or
Promissory Note exceeds the practical benefit to Lenders afforded thereby as
reasonably determined between Parent and the Collateral Agent and as to which
Agent shall have confirmed such determination by written notice to
Administrative Borrower or is otherwise listed on Schedule 7.1.1(a) on the
Closing Date then such Equity Interest or Promissory Note shall not be included
in the Pledged Collateral. In addition, notwithstanding the foregoing or
anything else to the contrary in this Agreement or in any Loan Document, in no
event shall any Excluded Property constitute Pledged Collateral.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
applicable Secured Parties, forever; subject, however, to the terms, covenants
and conditions hereinafter set forth.

 

 

7.1.2

Security  Interests  in Personal Property.As security for the payment or

performance, as the case may be, in full of the Obligations, each Loan Party
hereby collaterally assigns and pledges to Agent, for the benefit of Secured
Parties, and hereby grants to Agent, for the benefit of Secured Parties, a
security interest (the “Security Interest”) in, all right, title or interest in,
to or under any and all of the following assets and properties now owned or at
any time hereafter acquired by such Loan Party or in which such Loan Party now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

 

 

(a)

all Accounts;

 

 

(b)

all Chattel Paper;

 

 

(c)

all Documents;

 



104

 

 



--------------------------------------------------------------------------------

(d)Rolling Stock);

 

 

(e)



 

 

 

(f)



 

 

 

(g)



 

 

 

(h)



 

 

 

(i)



 

 

 

(j)



 

 

 

(k)



 

 

 

(l)



 

 

 

(m)





all Equipment (including, without limitation, all Tractor Trailers and

 

all General Intangibles; all Instruments;

all Inventory;

 

all Investment Property;

 

all books and records pertaining to the Article 9 Collateral; all Goods and
Fixtures;

all Money, cash, Cash Equivalents and Deposit Accounts; all Letter-of-Credit
Rights;

all Commercial Tort Claims described on Schedule 7.1(c) from time to

 

time;

 

(n)



each Collateral Account, and all cash, Money, Securities and other

 

investments deposited therein;

 

 

(o)

all Supporting Obligations;

 

 

(p)

all Security Entitlements in any or all of the foregoing;

 

 

(q)

all Intellectual Property; and

 

 

(r)

to the extent not otherwise included, all Proceeds and products of any and

all of the foregoing (including proceeds of all insurance policies) and all
collateral security and guarantees given by any Person with respect to any of
the foregoing; provided, that notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute a grant of a security interest in
or a pledge of Excluded Property or solely for purposes of this Agreement, the
Limited States Vehicle Collateral (as defined in the Vehicle Collateral
Agreement), such security interest in the Limited States Vehicle Collateral
being granted as of the date hereof to Cortland Products Corp., as collateral
agent under the Vehicle Collateral Agreement.

 

 

7.2

Cash Collateral.  Any Cash Collateral may be invested, in Agent’s reasonable

discretion in consultation with Administrative Borrower, in Cash Equivalents (it
being further understood and agreed that all interest on such Cash Equivalents
belongs to Loan Parties), but Agent shall have no duty to do so, regardless of
any agreement, understanding or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss (other than in the case of
gross negligence, willful misconduct or bad faith of the terms of this
Agreement). Each Loan Party hereby grants to Agent, for the benefit of Secured
Parties, a

 



105

 

 



--------------------------------------------------------------------------------

security interest in all Cash Collateral held from time to time and all proceeds
thereof, as security for the Obligations, whether such Cash Collateral is held
in the Cash Collateral Account or elsewhere. Agent may apply Cash Collateral to
the payment of any Obligations, as they become due and payable in accordance
with the terms of this Agreement. The Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent. No Loan Party
or other Person claiming through or on behalf of any Loan Party shall have any
right to any Cash Collateral, until the Full Payment of the Obligations or the
termination or cancellation of such Obligations that are Cash Collateralized or
until the conditions resulting in the requirement to provide such Cash
Collateral cease to exist, whereupon all rights to such Cash Collateral will
automatically revert to Loan Parties without further action of any Person.

 

 

7.3

Real Property Collateral. Except as otherwise provided herein, the Obligations

shall also be secured by Mortgages upon all Material Real Property owned by Loan
Parties in accordance with Section 10.1.11(c).

 

 

7.4

Other Collateral.

 

 

7.4.1

Commercial Tort Claims.Each Loan Party shall concurrently with the

delivery of next required Compliance Certificate notify Agent in writing if any
Loan Party has a Commercial Tort Claim solely to the extent such claim is
asserted in writing (other than a Commercial Tort Claim for less than
$5,000,000) and, promptly following upon Agent’s reasonable written request,
shall promptly execute such documents and take such actions as Agent deems
reasonably necessary to confer upon Agent (for the benefit of Secured Parties) a
duly perfected, second priority Lien upon such claim, subject to the Term Debt
Intercreditor Agreement and Permitted Liens.

 

 

7.4.2

Certain After-Acquired Collateral.Subject to the Collateral and Guarantee

Requirement, the Term Debt Agreement, the UST Tranche A Facility Agreement, the
UST Tranche B Facility Agreement and the Loan Documents, each Loan Party shall,
with the delivery of the next required Compliance Certificate, notify Agent in
writing in such Compliance Certificate if, after the Closing Date, any Loan
Party obtains any interest in any Collateral consisting of Deposit Accounts,
Chattel Paper, Documents, Instruments, Intellectual Property, Investment
Property or Letter-of-Credit Rights and, upon Agent’s reasonable written
request, shall promptly execute such documents and take such actions as Agent
reasonably deems appropriate to effect Agent’s duly perfected, Lien (subject to
Permitted Liens) upon such Collateral, including obtaining any necessary
possession or control agreement subject, in each instance, to the Term Debt
Intercreditor Agreement. Within the same delivery period as required for the
delivery of the annual Compliance Certificate required to be delivered under
10.1.2 of this Agreement, Administrative Borrower shall provide a list of any
additional USPTO or USCO registrations of Intellectual Property of all Loan
Parties not previously disclosed to Agent including such information as is
necessary to make appropriate filings in the USPTO and USCO.

 

 

7.5

No Assumption of Liability. The Lien on Collateral granted hereunder is given

as security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Loan Parties relating to any Collateral.

 



106

 

 



--------------------------------------------------------------------------------

 

7.6

Further Assurances.To the extent required under the Collateral and Guarantee

Requirement, promptly following reasonable written request from Agent, Loan
Parties shall deliver such instruments, assignments, supplements, title
certificates, or Loan Documents or agreements, and shall take such actions, as
Agent deems reasonably necessary under Applicable Law to evidence or perfect,
preserve and protect its Lien on any Collateral, or otherwise to give effect to
the intent of this Section 7, in each instance subject to the Term Debt
Intercreditor Agreement and the Collateral and Guarantee Requirement. Each Loan
Party authorizes Agent to file in any relevant jurisdiction any financing
statement and any amendments thereto that indicates the Collateral as “all
assets” or “all personal property” of such Loan Party, or words to similar
effect. To the extent consistent with the Collateral and Guarantee Requirement,
each Loan Party hereby further authorizes Agent to file filings with the USPTO
and USCO (or any successor office or any similar office) or other necessary
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Loan Party hereunder in any
Intellectual Property, without the signature of such Loan Party, and naming such
Loan Party, as debtor, and Agent, as secured party.

 

 

SECTION 8.

 

8.1



COLLATERAL ADMINISTRATION

 

Borrowing Base Certificates. By (i) the fifteenth (15th) day of each calendar

 

month, or (ii) during an Accelerated Reporting Trigger Event or the continuance
of an Event of Default, on the third (3rd) Business Day of each week,
Administrative Borrower, on behalf of Borrowers, shall deliver to Agent (and
Agent shall promptly deliver same to Lenders) a Borrowing Base Certificate
prepared (except as otherwise provided in the definition of “Eligible Borrowing
Base Cash”) (x) as of the close of business on the last Business Day of the
previous fiscal month in the case of clause (i) above and (y) as of the close of
business on the preceding Friday in the case of clause (ii) above; provided,
that Administrative Borrower shall be entitled to give notice to Agent (no more
frequently than once per Fiscal Quarter) of its intent to submit weekly
Borrowing Base Certificates, and, upon giving such notice, shall submit weekly
Borrowing Base Certificates in the manner set forth in clause (ii) above through
the full fiscal month following the month during which such notice is delivered;
provided further that the first weekly Borrowing Base Certificate may be
delivered sooner than the third (3rd) Business Day of a week. All calculations
of Availability in any Borrowing Base Certificate shall originally be made by
Administrative Borrower, on behalf of Borrowers, and certified by a Responsible
Officer of Administrative Borrower; provided, that Agent may from time to time
review (with 2 Business Days prior written notice to Administrative Borrower)
and adjust any such calculation in its Permitted Discretion after consultation
with Administrative Borrower solely to the extent the calculation is not made in
accordance with this Agreement or does not accurately reflect the Availability
Reserve.

 

 

8.2

Administration of Accounts.

 

 

8.2.1

Records and Schedules of Accounts. Each Loan Party shall keep accurate and

complete records of its Accounts in all material respects, including all
payments and collections thereon, and shall submit to Agent, on such periodic
basis as Agent may reasonably request (provided, that absent the occurrence and
continuance of an Event of Default or an Accelerated Reporting Trigger Period,
such reports shall not be required more than one time per month), a sales and
collections report, in form reasonably satisfactory to Agent. Each Loan Party
shall also

 



107

 

 



--------------------------------------------------------------------------------

provide to Agent, on or before the fifteenth (15th) day of each calendar month
(or on the third (3rd) Business Day of each week during an Accelerated Reporting
Trigger Period), (x) a detailed aged trial balance of all Accounts as of the end
of the preceding calendar month (or week, as the case may be), specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
and (y) a reasonably detailed dilution report.

 

 

8.2.2

Taxes. If an Account of any Loan Party includes a charge for any Taxes, and

if an Event of Default has occurred and is continuing, Agent, upon providing ten
(10) days’ prior notice to such Loan Party, is authorized, in its discretion, to
pay the amount thereof to the proper taxing authority for the account of such
Loan Party and to charge such Loan Party therefor; provided, however, that
neither Agent nor Lenders shall be liable by exercise of Agent’s rights under
this Section 8.2.2 for any Taxes that may be due from any Loan Party or with
respect to any Collateral.

 

 

8.2.3

Account Verification. Upon the occurrence and during the continuance of an

Event of Default, upon notice to Administrative Borrower, Agent shall have the
right at any time, in the name of Agent, any designee of Agent or any Loan Party
to verify the validity, amount or any other matter relating to any Accounts of
Loan Party by mail, telephone or otherwise. Loan Parties shall cooperate fully
with Agent in an effort to facilitate and promptly conclude any such
verification process.

 

 

8.2.4

Proceeds of Collateral. Loan Parties shall take all reasonable steps to ensure

that all payments on Accounts or otherwise relating to Collateral and all other
amounts received by any Loan Party or any Subsidiary are made directly to a
Dominion Account. If any Loan Party or Subsidiary receives cash or Payment Items
with respect to any Collateral, it shall hold same in trust for Agent and
promptly deposit the same into a Dominion Account or, during a Cash Dominion
Trigger Event, remit same to the Master Account in accordance with Section 8.3.

 

8.3Administration of Deposit Accounts; Cash Dominion Trigger Period;

Borrowing Base Cash Account.

 

 

8.3.1

 

(a)



Deposit Accounts; Deposit Account Control Agreements.

 

Schedule 8.3 sets forth all deposit accounts maintained by Loan Parties.

 

Each Loan Party shall promptly notify Agent of any opening or closing of a
deposit account and will amend Schedule 8.3 to reflect same at the next required
delivery of a Compliance Certificate. Except for Excluded Deposit Accounts, each
Loan Party shall be the sole account holder (unless co-owned with another Loan
Party) of each deposit account owned by it and shall not allow any other Person
(other than Agent and, Term Agent, UST Tranche A Facility Agent, UST Tranche B
Facility Agent or any of itstheir respective agents or designees) to have
control over any deposit account of Loan Parties or any Property deposited
therein.

 

(b)Loan Parties shall obtain a Deposit Account Control Agreement covering,

or otherwise take all reasonable actions necessary to establish Agent’s control
of, each deposit account of Loan Parties other than Excluded Deposit Accounts.
Notwithstanding anything to the contrary contained in this Section 8.3, Agent
and Lenders hereby agree that Loan Parties may have (x) up to forty-five (45)
days following the Closing Date (or such later date as Agent shall

 



108

 

 



--------------------------------------------------------------------------------

agree in its reasonable discretion) to obtain a Deposit Account Control
Agreement covering, or otherwise take all reasonable actions necessary to
establish Agent’s control of, each deposit account (other than Excluded Deposit
Accounts) maintained by Loan Parties with any bank or depository other than RBS,
and (y) up to sixty (60) days following the consummation of any Permitted
Acquisition or acquisition constituting an Investment permitted under this
Agreement (or such later date as Agent shall agree in its reasonable discretion
(not to be unreasonably withheld, delayed or conditioned)) to obtain a Deposit
Account Control Agreement covering, or otherwise take all reasonable actions
necessary to establish Agent’s control of, each deposit account (other than
Excluded Deposit Accounts) acquired by any Loan Party in connection with such
transaction.

 

 

8.3.2

 

(a)



Cash Dominion Trigger Period.

 

Loan Parties acknowledge and agree that, during a Cash Dominion Trigger

 

Period, all available funds constituting the proceeds of ABL Priority Collateral
(whether or not on deposit in a Dominion Account) shall be transferred daily to
the Master Account and, to the extent that there are any amounts outstanding
hereunder or under any other Loan Document, to Agent Payment Account and applied
by Agent in accordance with Sections 5.4 and 5.8 and this Section 8.3.
Accordingly, each Loan Party hereby authorizes and directs each
Dominion  Account bank to deliver to the Master Account, on a daily basis, all
balances in each Dominion Account. Each Loan Party irrevocably appoints Agent as
such Loan Party’s attorney-in-fact, during a Cash Dominion Trigger Period, to
collect such balances to the extent any such delivery is not so made. Agent
agrees that it shall not give any instructions under any Deposit Account Control
Agreement, or withhold any withdrawal rights with respect to funds in any
Dominion Account, unless, until and only for so long as a Cash Dominion Trigger
Period is in effect.

 

 

(b)

During the continuance of a Cash Dominion Trigger Period or, at the

election of Agent, if an Event of Default has occurred and is continuing, Agent
agrees that (x) each Loan Party may have unfettered access to cash on deposit in
all Dominion Accounts to the extent not used to pay outstanding amounts under
this Agreement in accordance with Sections

5.4 and 5.8 and this Section 8.3, and (y) Loan Parties shall have no obligation
to Cash Collateralize the LC Obligations outstanding at such time.

 

 

(c)

Following the end of any Cash Dominion Trigger Period, (x) those

automatic transfers to the Master Account described above shall cease, (y) Agent
shall promptly transfer all amounts on deposit in the Master Account to the
Concentration Account or such other deposit account as directed by
Administrative Borrower, and (z) Agent shall promptly revoke those instructions
delivered by Agent during such Cash Dominion Trigger Period to each Dominion
Account bank with respect to each Dominion Account.

 

 

8.3.3

Borrowing  Base Cash Account.Loan Parties may deposit cash in the

Borrowing Base Cash Account from time to time which cash, once deposited in such
account, shall constitute Eligible Borrowing Base Cash for all purposes
hereunder. No amounts may be withdrawn from the Borrowing Base Cash Account
without the consent of Agent. Without limiting Agent’s “control” over all
amounts on deposit in the Borrowing Base Cash Account under Article 9 of the
UCC, Agent hereby agrees to authorize the withdrawal of cash from the Borrowing
Base Cash Account from time to time at the request of Administrative Borrower
(any

 



109

 

 



--------------------------------------------------------------------------------

such withdrawal, a “Borrowing Base Cash Release”) so long as (x) no Event of
Default then exists or would arise as a result of the proposed Borrowing Base
Cash Release, and (y) Availability as of the proposed date of such Borrowing
Base Cash Release after giving effect thereto is not less than ten percent (10%)
of the Collateral Line Cap, in each case as certified by a Responsible Officer
of Administrative Borrower and accompanied by such evidence as Agent may
reasonably request.

 

 

8.3.4

Cash Management. Administrative Borrower, on behalf of Borrowers, will

maintain the Borrowing Base Cash Account, Borrowers’ primary unrestricted excess
cash account, and their Master Account with Agent.

 

 

8.4

General Provisions.

 

 

8.4.1

Protection of Collateral.All expenses of protecting, storing, warehousing,

insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral, shall be borne and paid by Loan Parties. Agent shall not be liable
or responsible for the safekeeping of any Collateral, for any loss or damage
thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession and except for acts or omissions arising from Agent’s
gross negligence, willful misconduct or bad faith), for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at Loan
Parties’ sole risk.

 

 

8.4.2

Defense  of  Title to Collateral.Unless otherwise agreed by Administrative

Borrower and Agent, each Loan Party shall at all times, at the reasonable
request of Agent, use commercially reasonable actions necessary to defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands whatsoever, except Permitted Liens.

 

 

8.4.3

Information Regarding Collateral. Each Loan Party shall within a reasonable

time after written request by Agent, furnish or cause to be furnished to Agent,
in such manner and in such detail as may be reasonably requested by Agent,
additional information with respect to the Collateral which is necessary for the
perfection of security interests in the Collateral.

 

8.5Power of Attorney. Subject to the terms herein and, in any event, subject to
five

(5)Business Days’ prior written notice to directly or indirectly exercise voting
rights with respect to the Equity Interests of any Loan Party, each Loan Party
hereby irrevocably constitutes and appoints Agent (and all Persons designated by
Agent) as such Loan Party’s true and lawful agent (and attorney-in-fact) for the
purposes provided in this Section. Subject to the terms of the Term Debt
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, Agent, or Agent’s designee, may, without notice (except as
otherwise expressly provided herein) and in either its or a Loan Party’s name,
but at the cost and expense of Loan Parties:

 

 

(a)

endorse a Loan Party’s name on any Payment Item or other proceeds of

Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

 



110

 

 



--------------------------------------------------------------------------------

 

(b)

(i) subject to five (5) Business Days’ prior written notice, notify any

Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts, by legal proceedings or otherwise, and generally exercise any
rights and remedies with respect to Accounts; (ii) settle, adjust, modify,
compromise, discharge or release any Accounts or other Collateral, or any legal
proceedings brought to collect Accounts or Collateral; (iii) sell or assign any
Accounts and other Collateral upon such terms, for such amounts and at such
times as Agent deems advisable; (iv) take control, in any manner, of any
proceeds of Collateral; (v) prepare, file and sign a Loan Party’s name to a
proof of claim or other document in a bankruptcy of an Account Debtor, or to any
notice, assignment or satisfaction of Lien or similar document; (vi) receive,
open and dispose of mail addressed to a Loan Party, and notify postal
authorities to change the address for delivery thereof to such address as Agent
may designate; (vii) endorse any Chattel Paper, Document, Instrument, invoice,
freight bill, bill of lading, or similar document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Loan Party’s stationery
and sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use the information recorded on or contained in any data processing
Equipment and computer hardware and software relating to any Collateral; (x)
make and adjust claims under policies of insurance; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit or
banker’s acceptance for which a Loan Party is a beneficiary; and (xii) take all
other actions as Agent deems appropriate in its Permitted Discretion to fulfill
any Loan Party’s obligations under the Loan Documents.

 

 

SECTION 9.

 

9.1



REPRESENTATIONS AND WARRANTIES

 

General  Representations and Warranties.To induce Agent and Lenders to

 

enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Loan Party represents and warrants that:

 

 

9.1.1

Existence, Qualification and Power; Compliance with Laws. Each Loan Party

and each Restricted Subsidiary (a) is a Person duly organized or formed, validly
existing and in good standing (where relevant) under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
organizational power and authority to execute, deliver and perform its
obligations under the Loan Documents to which it is a party and, in the case of
Borrowers, to borrow hereunder, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and
injunctions, and (e) has all requisite franchises, licenses, authorizations,
qualifications, consents and approvals to operate its business as currently
conducted; except in each case, referred to in clause (a) (other than with
respect to any Borrower), (c), (d) or (e), to the extent that failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

 

9.1.2

Authorization; No Contravention. The execution, delivery and performance

by each Loan Party of each Loan Document to which such Person is a party, and
the consummation of the Transactions, (a) are within such Loan Party’s
organizational powers, (b) have been duly authorized by all necessary corporate
or other organizational action, and (c) do not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of (or the requirement to create)
any

 



111

 

 



--------------------------------------------------------------------------------

Lien under (other than as permitted by Section 10.2.1), or require any payment
to be made under

(x) any Debt of such Person in excess of the Threshold Amount or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any material Law; except with respect to any conflict, breach or contravention
or payment (but not creation of Liens) referred to in clauses (c)(ii) and (iii),
to the extent that such violation, conflict, breach, contravention or payment,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

 

9.1.3

Governmental   Authorization;   Other   Consents.No approval, consent,

exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with (a) the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, or for the consummation of the
Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Loan Documents, (c) the perfection or maintenance of the Liens
created under the Loan Documents (including the priority thereof) to the extent
required thereunder or

(d)the exercise by Agent, or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral pursuant to the Loan Documents,
except for (i) approvals, consents, exemptions, authorizations or other actions
by, or notices to, or filings necessary to perfect the Liens on the Collateral
granted by Loan Parties in favor of the Secured Parties (or release existing
Liens), (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or to be in full force and effect pursuant to the
Collateral and Guarantee Requirement), and (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

 

9.1.4

Binding Effect.This Agreement and each other Loan Document has been

duly executed and delivered by each Loan Party that is a party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each such Loan Party, enforceable against each Loan Party that is
a party thereto in accordance with its terms, except as such enforceability may
be limited by Debtor Relief Laws and by general principles of equity.

 

 

 

9.1.5



 

(a)



Financial Statements; No Material Adverse Effect.

 

The Audited Financial Statements fairly present in all material respects the

 

financial condition of Parent and its consolidated Subsidiaries as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

 

(b)

The Unaudited Financial Statements fairly present in all material respects

the financial condition of Parent and its consolidated Subsidiaries as of the
dates thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein and the absence of
footnotes.

 



112

 

 



--------------------------------------------------------------------------------

 

(c)

The forecasts of income statements of Parent and its Subsidiaries which

have been furnished to Agent prior to the Closing Date have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such forecasts it
being understood by Agent and Lenders that such projections as to future events
(i) are not to be viewed as facts, (ii)(A) are subject to significant
uncertainties and contingencies, which may be beyond the control of Parent and
Restricted Subsidiaries, (B) no assurance is given by Parent and Restricted
Subsidiaries that the results or forecast in any such projections will be
realized and (C) the actual results may differ from the forecast results set
forth in such projections and such differences may be material and (iii) are not
a guarantee of performance and that actual results during the period or periods
covered by any such projections may vary significantly from the projected
results and such differences may be material.

 

 

(d)

Since the Closing Date, there has been no event or circumstance, either

individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

 

9.1.6

Compliance With Laws. Neither Parent nor any Restricted Subsidiary or any

of their respective properties or assets is in violation of, nor will the
continued operation of their properties and assets as currently conducted
violate, any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permits) or any restrictions of record or
agreements affecting the Mortgaged Property, or is in default with respect to
any judgment, writ, injunction, decree or order of any Governmental Authority,
where in each case such violation or default, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

 

 

 

9.1.7



 

(a)



Ownership of Property; Liens.

 

Each of Parent and Restricted Subsidiaries has good record title to, or

 

valid leasehold interests in, or easements or other limited property interests
in, all its properties and assets (including all Mortgaged Property material to
its business), free and clear of all Liens except for minor defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by Section

10.2.1 and except where the failure to have such title would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

 

(b)

As of the Closing Date, Schedule 9 to the Perfection Certificate dated the

Closing Date contains a true and complete list of each Material Real Property
owned by each Loan Party.

 

 

(c)

As of the Closing Date, except as otherwise disclosed in writing to Agent,

no Mortgage encumbers improved Mortgaged Property that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards within the meaning of the Flood Laws unless
Evidence of Flood Insurance has been delivered to Agent.

 



113

 

 



--------------------------------------------------------------------------------

 

9.1.8

Environmental Matters. Except as would not reasonably be expected to have,

individually or in the aggregate, a Material Adverse Effect:

 

 

(a)

Parent and each Restricted Subsidiary is and has been in compliance with

all applicable Environmental Laws, which includes obtaining and maintaining all
Environmental Permits required under such Environmental Laws to carry on the
business of Loan Parties and Restricted Subsidiaries;

 

 

(b)

None of Parent nor any Restricted Subsidiary has received notice alleging

any Environmental Liability or proposing or seeking to revoke, modify or deny
the renewal of any Environmental Permit required to be held by Loan Parties or
Restricted Subsidiaries, and none of Parent nor any Restricted Subsidiary have
become subject to any Environmental Liability;

 

 

(c)

there has been no Release, discharge or disposal of Hazardous Materials

(i) on, to, at, under or from any Real Property or any vehicles or facilities
owned or leased by Parent or any Restricted Subsidiary, or, to the Knowledge of
Loan Parties, formerly owned, operated or leased by Parent or any Restricted
Subsidiary, or (ii) arising out of the conduct of Parent or any Restricted
Subsidiary; that, in the case of (i) or (ii), could reasonably be expected to
require investigation, remedial activity or corrective action or cleanup by or
on behalf of Parent or any Restricted Subsidiary or for which Parent or any
Restricted Subsidiary reasonably could be expected to otherwise incur any
Environmental Liability; and

 

 

(d)

there are no facts, circumstances or conditions arising out of or relating to,

and there are no pending or reasonably anticipated requirements under applicable
Environmental Law associated with, the operations of Parent or Restricted
Subsidiaries or any Real Property, vehicles or facilities currently or, to the
knowledge of Loan Parties, previously owned or leased by Parent or any
Restricted Subsidiary; that, in such case, are known to or would reasonably be
likely to require investigation, remedial activity or corrective action or
cleanup by or on behalf of Parent or any Restricted Subsidiary or that in such
case are known to or would reasonably be likely to result in Parent or any
Restricted Subsidiary incurring any Environmental Liability or capital
expenditures to achieve or maintain compliance with applicable Environmental
Laws.

 

This Section 9.1.8 contains the sole and exclusive representations and
warranties of Loan Parties with respect to any environmental, health or safety
matters, including any matters arising under Environmental Laws.

 

 

9.1.9

Taxes.Except as would not, either individually or in the aggregate,

reasonably be expected to result in a Material Adverse Effect, each of Parent
and Restricted Subsidiaries have timely filed all tax returns required to be
filed (including any extensions thereof), and have paid all Taxes levied or
imposed upon them or their properties, that are due and payable (including in
their capacity as a withholding agent), except those which are being contested
in good faith by appropriate proceedings diligently conducted if such contest
shall have the effect of suspending enforcement or collection of such Taxes and
for which adequate reserves have been provided in accordance with GAAP.

 



114

 

 



--------------------------------------------------------------------------------

 

9.1.10

ERISA Compliance.Except as would not, either individually or in the

aggregate, reasonably be expected to result in a Material Adverse Effect:

 

 

(a)

Each Plan is in compliance with the applicable provisions of ERISA, the

Code and other Federal or state Laws (and the regulations and published
interpretations thereunder); and

 

 

 

 

 

9.1.11





(b)



No ERISA Event has occurred.

 

Subsidiaries. As of the Closing Date (after giving effect to the Transactions),

 

none of Parent nor any Restricted Subsidiary has any direct or indirect
Subsidiaries other than those specifically disclosed in Schedule 9.1.11, and all
of the outstanding Equity Interests owned by Parent or any Restricted Subsidiary
in such Subsidiaries have been validly issued and are fully paid and (if
applicable) non-assessable and all Equity Interests owned by Parent or any
Restricted Subsidiary in such Subsidiaries are owned free and clear of all Liens
except (a) those created hereunder, under the other Security Documents or under
the Term Debt Documents (which Liens shall be subject to the Term Debt
Intercreditor Agreement) and (b) any other Lien that is permitted under Section
10.2.1. As of the Closing Date, (i) Section 2(c) of the Perfection Certificate
sets forth the name and jurisdiction of each Loan Party and (ii) Schedule 5 to
the Perfection Certificate sets forth the direct ownership interest of any Loan
Party in each such Subsidiary, including the percentage of such ownership.
Schedule 9.1.11 indicates, as of the Closing Date, whether each of the
Subsidiaries identified therein is a Borrower, a Guarantor, a Restricted
Subsidiary, an Unrestricted Subsidiary, an Excluded Subsidiary and/or an
Immaterial Subsidiary.

 

 

9.1.12

 

(a)



Margin Regulations; Investment Company Act.

 

None of Parent nor any Restricted Subsidiary is engaged nor will it engage

 

principally, or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of the provisions of the
Regulations of the Board, including Regulation T, U or X.

 

(b)None of Parent nor any Restricted Subsidiary is or is required to be

registered as an “investment company” under the Investment Company Act of 1940.

 

9.1.13Disclosure.No confidential information memorandum, report, financial

statement, certificate or other written information furnished by or on behalf of
any Loan Party (other than projected financial information, pro forma financial
information, budgets, estimates and information of a general economic or
industry nature) to Agent or any Lender about Parent and its Subsidiaries in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (as modified
or supplemented by other information so furnished) when taken as a whole
contains or will contain any material misstatement of fact or omits or will omit
to state any material fact necessary to make the statements therein (when taken
as a whole as modified or supplemented by other information so furnished), in
the light of the circumstances under which they were or will be

 



115

 

 



--------------------------------------------------------------------------------

made, not materially misleading. With respect to projected financial information
and pro forma financial information, Loan Parties represent that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation; it being understood and agreed by Agent
and Lenders that such projections as to future events (i) are not to be viewed
as facts, (ii)(A) are subject to significant uncertainties and contingencies,
which may be beyond the control of Parent and Restricted Subsidiaries, (B) no
assurance is given by Parent and Restricted Subsidiaries that the results or
forecast in any such projections will be realized and (C) the actual results may
differ from the forecast results set forth in such projections and such
differences may be material and (iii) are not a guarantee of performance and
that actual results during the period or periods covered by any such projections
may vary significantly from the projected results and such differences may be
material.

 

 

9.1.14

 

(a)



Labor Matters.

 

Except as, in the aggregate, would not reasonably be expected to result in a

 

Material Adverse Effect: (i) there are no strikes or other labor disputes
against Parent or any of Restricted Subsidiaries pending or, to the knowledge of
Loan Parties, threatened in writing; (ii) hours worked by and payment made to
employees of Parent or any of Restricted Subsidiaries have not been in violation
of the FLSA or any other Applicable Law dealing with such matters; and (iii) all
payments due from Parent or any of Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party. Except as disclosed on Schedule 9.1.14, as
of the Closing Date no Loan Party is a party to or bound by any collective
bargaining agreement or, with respect to any Foreign Subsidiary, any similar
agreement. To the knowledge of any Loan Party, the consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

 

(b)(i) the IBT Agreement is in full force and effect and (ii) other than as

contemplated by the IBT Transactions, the IBT Agreement has not been amended,
waived or otherwise modified in any respect materially adverse to Parent and its
Subsidiaries (taken as a whole). For purposes of this Section 9.1.14(b), it is
understood that the resolution in the ordinary course of business of an employee
grievance seeking to enforce the IBT Agreement terms will not be deemed to
constitute an amendment, waiver of other modification to the IBT Agreement.

 

9.1.15Insurance.Each of Parent and Restricted Subsidiaries maintains, with

financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations; provided,
that each of Parent and its Subsidiaries may self-insure to the same extent as
other companies engaged in similar businesses and owning similar properties in
the same general areas in which Parent or each such Subsidiary, as applicable,
operates.

 

 

9.1.16

Solvent.



Solvency.Parent and Restricted Subsidiaries, on a consolidated basis, are

 



116

 

 



--------------------------------------------------------------------------------

9.1.17Reserved.CARES Act.Parent and each Restricted Subsidiary (a) is in

compliance, in all material respects, with the provisions of the CARES Act and
all other applicable Laws, in each case relating to the Treasury Facility
Indebtedness and the Treasury Equity Issuance and (b) meets all requirements
under the CARES Act to incur the Treasury Facility Indebtedness and the Treasury
Equity Issuance. All information submitted by any Loan Party or any Restricted
Subsidiary to any Governmental Authority in respect of the Treasury Facility
Indebtedness and the Treasury Equity Issuance, is true, correct and complete in
all material respects.

 

 

9.1.18

 

(a)



Security Documents.

 

Valid Liens. The Security Documents are, or on execution and delivery

 

thereof by the parties thereto will be, effective to create in favor of Agent
for the benefit of the Secured Parties, legal, valid and enforceable Liens on,
and security interests in, the Collateral described therein to the extent
intended to be created thereby (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally) and (i) when financing statements and
other filings in appropriate form are filed in the offices specified in Section
2 of the Perfection Certificate (and payments of all applicable fees) and (ii)
upon the taking of possession or control by Agent of such Collateral with
respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to Agent to the extent
possession or control by Agent is required hereby), and (iii) the Lien of Agent
on all certificates of title in respect of any Collateral, the Liens created
hereby or by the other Security Documents (other than the Mortgages) shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors in such Collateral, in each case prior and superior
in right to any other Person, other than Liens permitted by Section 10.2.1 or
any Permitted Refinancing thereof and Liens securing Term Debt, Term Refinancing
Debt or, UST Tranche A Facility Indebtedness, UST Tranche A Refinancing Debt,
UST Tranche B Facility Indebtedness or UST Tranche B Refinancing Debt or, in
each case, any Permitted Refinancing thereof that are intended to be junior to
the Liens of the Security Documents).

 

 

(b)

PTO Filing; USCO Filing. When the Grant of Security Interest is properly

filed (and payments of all fees) in the United States Patent and Trademark
Office and the USCO, to the extent such filings may perfect such interests, the
Liens created by such agreement shall constitute fully perfected Liens on, and
security interests in, all right, title and interest of the grantors thereunder
in Patents and Trademarks registered or applied for with the United States
Patent and Trademark Office or Copyrights registered or applied for with the
United States Copyright Office, as the case may be, in each case prior and
superior in right to any other Person, other than Liens permitted by Section
10.2.1 (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).

 

 

(c)

Mortgages.Upon recording thereof in the appropriate recording office

(and payments of all fees), each Mortgage is effective to create, in favor of
Agent, for the benefit of Secured Parties, legal, valid and enforceable
perfected Liens on, and a security interest in, all of Loan  Parties’
right,  title and  interest  in  and  to  the Mortgaged Property thereunder and
the

 



117

 

 



--------------------------------------------------------------------------------

proceeds thereof, subject only to Liens permitted hereunder, and when such
Mortgage is filed in the offices specified in the local counsel opinion
delivered with respect thereto in accordance with the provisions of Sections
10.1.11 and 10.1.13 such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of Loan Party to such
Mortgage in the Mortgaged Property described therein and the proceeds thereof,
in each case prior and superior in right to any other Person, other than Liens
permitted by Section 10.2.1.

 

 

(d)

Rolling Stock. Upon the recording thereof on the applicable certificate of

title (and the filing of financing statements and payment of applicable fees,
which shall be for the account of the Loan Parties), the notation of Agent’s
lien on any Rolling Stock or other goods subject to a certificate of title is
effective to create, in favor of Agent, for the benefit of the Secured Parties,
legal, valid and enforceable perfected Liens on, and a security interest in, all
of Loan Parties’ right, title and interest in and to such Collateral and the
proceeds thereof, subject only to the Term Debt Intercreditor Agreement and
Liens permitted hereunder, in each case prior and superior in right to any other
Person, other than Liens permitted by Section 10.2.1.

 

Notwithstanding anything herein (including this Section 9.1.18 or Section 9.1.4)
or in any other Loan Document to the contrary, no Loan Party makes any
representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of Agent or any Lender with respect thereto, under foreign Law, (B)
the pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement or (C) on the
Closing Date and until required pursuant to Section 10.1.13, the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date pursuant to Section 6.1.

 

 

9.1.19

 

(a)



Compliance with Anti-Terrorism and Corruption Laws.

 

To the extent applicable, Parent and Restricted Subsidiaries are in

 

compliance, in all material respects, with (i) the Trading with the Enemy Act
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

 

 

(b)

None of Parent nor any Restricted Subsidiary nor, to the knowledge of

Loan Parties, any director, officer, agent, employee or Controlled Affiliate of
Parent or any Restricted Subsidiary, (i) is a Blocked Person or (ii) is
currently subject to any U.S. sanctions administered by OFAC that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and none of Parent nor any Restricted Subsidiary will use the
proceeds of the Loans on the Closing Date for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

 

 

(c)

No part of the proceeds of the Loans will be used by Parent or any

Restricted Subsidiary for any payments to any governmental official or employee,
political party,

 



118

 

 



--------------------------------------------------------------------------------

official of a political party, candidate for political office or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation in any material respect of the
United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION 10.COVENANTS AND CONTINUING AGREEMENTS

 

 

10.1

Affirmative Covenants. Until Full Payment of the Obligations, each Loan Party

shall, and shall cause each Restricted Subsidiary to:

 

 

10.1.1

Financial Statements, Reports, Etc. In the case of Parent, deliver to Agent for

prompt further distribution to each Lender:

 

 

(a)

within 90 days after the end of each Fiscal Year of Parent and its

Subsidiaries (beginning with the Fiscal Year ending December 31, 2013), a
consolidated balance sheet of Parent and its Subsidiaries as at the end of such
Fiscal Year, and the related consolidated statements of operations, changes in
shareholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of KPMG LLP, any other independent registered public
accounting firm of nationally recognized standing or any other independent
registered public accounting firm approved by Agent (such approval not to be
unreasonably withheld, delayed or conditioned), which report and opinion (i)
shall be prepared in accordance with generally accepted auditing standards, (ii)
shall not be subject to qualifications or exceptions as to the scope of such
audit,

(iii) shall be without a “going concern” disclosure or like qualification or
exception (it being understood that for the Fiscal Year ending December 31,
2013, the audit may have a going concern explanatory paragraph); provided, that
solely with respect of the Fiscal Year ending December 31, 2018, the audited
financial statements may have a “going concern” qualification arisingother than
with respect to, or disclosure or an exception or qualification solely due
toresulting from (x) the pending maturity of the Obligations and/or the Term
Debt (or any replacement or refinancing thereofimpending maturity of any Debt or
(y) any prospective or actual default under any financial covenant or (z) the
impact of COVID 19 on the business of the Parent and its Subsidiaries), and (iv)
shall be accompanied by customary management discussion and analysis;

 

 

(b)

within 45 days after the end of each of the first three (3) Fiscal Quarters of

each Fiscal Year of Parent (commencing with the Fiscal Quarter ended March 31,
2014), a consolidated balance sheet of Parent and its Subsidiaries as at the end
of such Fiscal Quarter, and the related (x) consolidated statements of income or
operations for such Fiscal Quarter and for the portion of the Fiscal Year then
ended and (y) consolidated statements of cash flows for such Fiscal Quarter and
the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and certified by a Responsible Officer of Parent as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Parent and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes (and accompanied by customary management discussion and analysis);

 



119

 

 



--------------------------------------------------------------------------------

 

(c)

within 90 days after the end of each Fiscal Year (commencing with the

Fiscal Year ending December 31, 2013) of Parent, a reasonably detailed
consolidated budget for the following Fiscal Year on a quarterly basis
(including a projected consolidated balance sheet of Parent and its Subsidiaries
as of the end of the following Fiscal Year, the related consolidated statements
of projected cash flows and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer of Parent stating that such Projections have been prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such Projections,
it being understood by Agent and Lenders that such projections as to future
events (i) are not to be viewed as facts, (ii)(A) are subject to significant
uncertainties and contingencies, which may be beyond the control of Parent and
Restricted Subsidiaries, (B) no assurance is given by Parent and Restricted
Subsidiaries that the results or forecast in any such projections will be
realized and

(C) the actual results may differ from the forecast results set forth in such
projections and such differences may be material and (iii) are not a guarantee
of performance and that actual results during the period or periods covered by
any such projections may vary significantly from the projected results and such
differences may be material; and

 

 

(d)

within five (5) days of delivery of each set of consolidated financial

statements referred to in Sections 10.1.1(a) and 10.1.1(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form) from such consolidated financial statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 10.1.1 or Section 10.1.2(b) may be satisfied with respect to information
of Parent and Restricted Subsidiaries by furnishing within the time period
specified in the applicable paragraph (A) the applicable financial statements of
Parent or (B) Parent's Form 10-K or 10-Q, as applicable, filed with the SEC;
provided, that, with respect to clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under Section
10.1.1, such materials are accompanied by a report and opinion of KPMG LLP, any
other independent registered public accounting firm of nationally recognized
standing or any other independent public accounting firm approved by Agent (such
approval not to be unreasonably withheld, conditioned or delayed), which report
and opinion (i) shall be prepared in accordance with generally accepted auditing
standards, (ii) shall not be subject to qualifications or exceptions as to the
scope of such audit and

(iii) shall be without a "going concern" disclosure or like qualification or
exception (other than with respect to, or disclosure or an exception or
qualification solely resulting from, the (A) impending maturity of any Debt or
(B) any prospective or actual default under any financial covenant or (C) in
respect of the fiscal year ending December 31, 2013).

 

Documents required to be delivered pursuant to Section 10.1.1(a), (b), (c) and
(d) or Section 10.1.2(b) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the earliest date on which (i) Parent
posts such documents, or provides a link thereto on Parent’s website on the
Internet and provides notice thereof to Agent; (ii) such documents are posted on
Parent’s behalf on IntraLinks/IntraAgency or another website, if any, to which
each Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent), or (iii) such financial statements and/or other
documents are posted on the SEC’s

 



120

 

 



--------------------------------------------------------------------------------

website on the internet at www.sec.gov; provided, that: (i) promptly following
written request by Agent, Parent shall deliver paper copies of such documents to
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by Agent and (ii) Parent shall notify (which
may be by facsimile or electronic mail) Agent of the posting of any such
documents and provide to Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents. Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from Agent and maintaining its copies of such documents.
Notwithstanding anything contained herein, in every instance Parent shall be
required to provide paper copies of the Compliance Certificates required by
Section 10.1.2(a) to Agent; provided, however, that if such Compliance
Certificate is first delivered by electronic means, the date of such delivery by
electronic means shall constitute the date of delivery for purposes of
compliance with Section 10.1.2(a).

 

 

10.1.2

Certificates; Other Information.Deliver to Agent for prompt further

distribution to each Lender:

 

 

(a)

Within five (5) Business Days of the delivery of the financial statements

referred to in Sections 10.1.1(a) and 10.1.1(b) (or the date on which such
delivery is required), commencing with the first full Fiscal Quarter completed
after the Closing Date, a duly completed Compliance Certificate signed by a
Responsible Officer of Parent;

 

 

(b)

promptly after the same are publicly available, copies of all annual,

regular, periodic and special reports and registration statements which Parent
or any Restricted Subsidiary files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to Agent pursuant hereto;

 

 

(c)

(i) promptly after the furnishing thereof, copies of any material notices of

default received by Parent or any Restricted Subsidiary (other than in the
ordinary course of business) or furnished to any holder of Debt or debt
securities of Parent or any Restricted Subsidiary pursuant to the terms of the
Term Debt, Documents, the UST Tranche A Facility Documentation, UST Tranche B
Facility Documentation any Junior Financing Documentation, any documentation
governing Permitted Junior Debt or Term Refinancing Debt, UST Tranche A
Refinancing Debt, UST Tranche B Refinancing Debt or any Permitted Refinancing of
any of the foregoing, in each case (other than with respect to the Term Debt,
UST Tranche A Facility Indebtedness and UST Tranche B Facility Indebtedness) in
a principal amount in excess of the Threshold Amount and not otherwise required
to be furnished to Lenders pursuant to any clause of this Section 10.1.2 and
(ii) promptly after the execution thereof, copies of any amendments,
modifications or waivers to the Term Debt Documents, the UST Tranche A Facility
Documentation or UST Tranche B Facility Documentation, and (iii) promptly after
the execution thereof, copies of the Treasury Equity Documents;

 

 

(d)

together with the delivery of each Compliance Certificate pursuant to

Section 10.1.2(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the information required by sections of the Perfection
Certificate describing the legal name and the

 



121

 

 



--------------------------------------------------------------------------------

jurisdiction of organization or formation of each Loan Party and the location of
the chief executive office of each Loan Party or confirming that there has been
no change in such information since the Closing Date or the date of the last
such report, (ii) a description of each event, condition or circumstance during
the last Fiscal Quarter covered by such Compliance Certificate requiring a
mandatory prepayment under Section 5.4 and (iii) a list of each Subsidiary of
Parent that identifies each Subsidiary as a Restricted or an Unrestricted
Subsidiary and as a Loan Party or a non-Loan Party as of the date of delivery of
such Compliance Certificate;

 

 

(e)

promptly, such additional information regarding the business, legal,

financial or corporate affairs of Loan Parties or any of their respective
Restricted Subsidiaries, as Agent or any Lender through Agent may from time to
time reasonably request;

 

 

(f)

promptly after the written request by any Lender, all documentation and

other information that such Lender reasonably requests in order to comply with
its ongoing obligations under applicable the Beneficial Ownership Regulations,
“know your customer” and anti-money laundering rules and regulations, including
the PATRIOT Act;

 

 

(g)

promptly after the receipt thereof by Parent or any of Restricted

Subsidiaries, a copy of any final “management letter” received by any such
Person from its certified public accountants and the management’s response
thereto; and

 

 

(h)

promptly following any request therefor by Agent or any Lender, copies of

(i) any material documents described in Section 101(k) of ERISA that any Loan
Party may request with respect to any Multiemployer Plan and (ii) any material
notices described in Section 101(l) of ERISA that any Loan Party may request
with respect to any Plan or Multiemployer Plan, provided, that if any Loan Party
have not requested such material documents or material notices from the
administrator or sponsor of the applicable Plan or Multiemployer Plan, such Loan
Party shall make a request for such material documents or material notices from
the such administrator or sponsor at the earliest date on which such Loan Party
determines that it is commercially reasonable to so request in order to avoid
the occurrence of an event that could reasonably be expected to result in a
material liability, and shall provide copies of such material documents and
material notices promptly after receipt thereof.

 

Notwithstanding anything to the contrary, neither Parent nor any Restricted
Subsidiary will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes trade secrets
or proprietary information, (ii) in respect of which disclosure to Agent or any
Lender (or their representatives or contractors) is prohibited by law or any
binding agreement, or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product.

 

 

10.1.3

Notices.Promptly after Parent or any Loan Party has obtained knowledge

 

thereof, notify Agent:

 

(a)

 

(b)

of the occurrence of any Default;

 

of any matter that has resulted or could reasonably be expected to result in

 

a Material Adverse Effect;

 



122

 

 



--------------------------------------------------------------------------------

 

(c)

of the filing or commencement of, or any written threat or written notice of

intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
against Parent or any Restricted Subsidiary that has a reasonable likelihood of
adverse determination and such determination could reasonably be expected to
result in a Material Adverse Effect; and

 

 

(d)

of the occurrence of any ERISA Event following the Closing Date that,

alone or together with any other ERISA Events that have occurred following the
Closing Date, could reasonably be expected to result in a Material Adverse
Effect.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Parent (x) that such notice is being delivered
pursuant to Section 10.1.3(a), (b), (c) or (d) (as applicable) and (y) setting
forth details of the occurrence referred to in Section 10.1.3(a), (b), (c) or
(d), as applicable, and stating what action Parent has taken and proposes to
take with respect thereto.

 

 

10.1.4

Payment of Taxes. Promptly pay, discharge or otherwise satisfy as the same

shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, to the extent any such
Tax is being contested in good faith and by appropriate proceedings for which
appropriate reserves have been established in accordance with GAAP if such
contest shall have the effect of suspending enforcement or collection of such
Taxes or, where the failure to pay, discharge or otherwise satisfy the same
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

 

10.1.5

Preservation of Existence, Etc. (a)Preserve, renew and maintain in full force

and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 11.1.4 or Section
11.1.5 and (b) obtain, maintain, renew, extend and keep in full force and effect
all rights, privileges (including its good standing where applicable in the
relevant jurisdiction), permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except, in the case of clause (a) (other
than with respect to Parent) or (b), to the extent that failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

 

10.1.6

Maintenance of Properties. Except if the failure to do so could not reasonably

be expected to have, individually or in the aggregate, a Material Adverse
Effect, (a) maintain, preserve and protect all of its properties and equipment
necessary in the operation of its business in satisfactory working order, repair
and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted, and (b) make all necessary renewals, replacements,
modifications, improvements, upgrades, extensions and additions thereof or
thereto in accordance with prudent industry practice and in the normal conduct
of its business.

 

 

 

10.1.7



 

(a)



Maintenance of Insurance.

 

Generally.Maintain with financially sound and reputable insurance

 

companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such

 



123

 

 



--------------------------------------------------------------------------------

types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as Parent and Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons in such similar or same
locations.

 

 

(b)

Requirements of Insurance. (A) Use commercially reasonable efforts to

cause, not later than 30 days after the Closing Date (or such longer period as
Agent may agree in writing in its reasonable discretion), all insurance required
pursuant to Section 10.1.7(a) (x) to provide (and to provide at all times
thereafter) that it shall not be canceled, modified or not renewed (i) by reason
of nonpayment of premium upon not less than ten (10) days’ prior written notice
thereof by the insurer to Agent or (ii) for any other reason (except for events
related to Inventory) upon not less than twenty (20) days’ prior written notice
thereof by the insurer to Agent and (y) subject to the terms, conditions and
provisions of the Term Loan Agreement to name Agent as additional insured on
behalf of the Secured Parties (in the case of liability insurance) or loss payee
(in the case of property insurance), as applicable (and to continue to so name
Agent at all times thereafter), (B) use commercially reasonable efforts to
deliver, not later than 30 days after the Closing Date (or such longer period as
Agent may agree in writing in its reasonable discretion), a copy of the policy
(and to the extent any such policy is cancelled or not renewed, a renewal or
replacement policy) or other evidence thereof to Agent, or insurance certificate
with respect thereto, and (C) in the case of all such property insurance
policies located in the United States, not later than twenty (20) days after
such date (or such longer period as Agent may agree in writing in its reasonable
discretion) cause such policies to be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to Agent, which endorsement shall provide
that, from and after such date, if the insurance carrier shall have received
written notice from Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to Loan Parties under
such policies directly to Agent during the continuance of an Event of Default.

 

 

(c)

Flood Insurance.With respect to each Mortgaged Property with

improvements that is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area”
with respect to which flood insurance has been made available under applicable
flood insurance laws, the applicable Loan Party (A) has obtained and will
maintain, with financially sound and reputable insurance companies (except to
the extent that any insurance company insuring the improved Mortgaged Property
of such Loan Party ceases to be financially sound and reputable after the
Closing Date, in which case, such Loan Party shall promptly replace such
insurance company with a financially sound and reputable insurance company),
such flood insurance in such reasonable amount as the Agent may from time to
time reasonably require, and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to applicable flood insurance laws
and (B) promptly upon request of the Agent, will deliver to the Agent evidence
of such compliance in form and substance reasonably acceptable to the Agent.
Following the Closing Date, Parent shall deliver to Agent annual renewals of the
flood insurance policies covering the property of the Loan Parties.

 

 

(d)

Reserved.

 



124

 

 



--------------------------------------------------------------------------------

 

(e)

Notify Agent promptly whenever any separate insurance concurrent in

form or contributing in the event of material loss with that required to be
maintained under this Section 10.1.7 is taken out by any Loan Party; and
promptly deliver to Agent a duplicate original copy of such policy or policies,
or an insurance certificate with respect thereto once available.

 

 

10.1.8

Compliance with Laws. Comply with the requirements of all Laws and all

orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

 

10.1.9

Books and Records. Maintain proper books of record and account, in which

entries are made that are full, true and correct in all material respects and
are in conformity with GAAP (except as noted therein) and which reflect all
material financial transactions and matters involving the assets and business of
Parent or a Restricted Subsidiary, as the case may be.

 

 

10.1.10

Inspection  Rights.Permit representatives and independent contractors of

Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, to conduct commercial field exams, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of Parent and subject to bona fide confidentiality
obligations, limitations imposed by law and attorney-client privilege and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to Parent; provided, that,
excluding any such visits and inspections during the continuation of an Event of
Default, (x) only Agent on behalf of Lenders may exercise rights of Agent and
Lenders under this Section 10.1.10 and (y) Agent shall not exercise such rights
more often than one (1) time during any calendar year (or two (2) times per
calendar year during an Accelerated Reporting Trigger Period); provided,
further, that when an Event of Default exists, Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrowers at any time during normal business hours
and upon reasonable advance notice. Agent and Lenders shall give Loan Parties
the opportunity to participate in any discussions with Loan Parties’ independent
public accountants. For  purposes of clarity, Agent confirms that it shall
conduct the commercial field exams referenced in clause (y) above.

 

 

10.1.11

Additional Collateral; Additional Guarantors. Subject to the terms, conditions

and provisions of the Term Debt Intercreditor Agreement, at Borrowers’ expense,
take all actions which are necessary or reasonably requested by Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including:

 

 

(a)

Upon (x) the formation or acquisition of any new direct or indirect wholly

owned Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by
any Loan Party,

(y)the designation in accordance with Section 10.1.14 of any existing direct or
indirect wholly owned Domestic Subsidiary as a Restricted Subsidiary, or (z) any
wholly owned Domestic Subsidiary that is an Excluded Subsidiary ceasing to be an
Excluded Subsidiary necessary such that no direct or indirect wholly owned
Domestic Subsidiary will be an Excluded Subsidiary by

 



125

 

 



--------------------------------------------------------------------------------

virtue of the provisions set forth in clause (c) of the definition of “Excluded
Subsidiary” in Section 1.1):

 

 

(i)

within sixty (60) days after such formation, acquisition, designation or

other event, or such longer period as Agent may agree in writing in its
reasonable discretion:

 

 

(A)

causing each such Domestic Subsidiary that is not an Excluded

Subsidiary to duly execute and deliver to Agent joinders to this Agreement as
Guarantors, Grants of Security Interest, and other security agreements and
documents (including, with respect to such Mortgages, the documents listed in
Section 10.1.13(b)), as reasonably requested by and in form and substance
reasonably satisfactory to Agent (consistent with the Mortgages (if any),
intellectual property security agreements, this Agreement and other security
agreements in effect on the Closing Date) and Borrowers, in each case granting
Liens required by the Collateral and Guarantee Requirement;

 

 

(B)

subject to the Term Debt Intercreditor Agreement, causing each

such Domestic Subsidiary that is not an Excluded Subsidiary (and the parent of
each such Domestic Subsidiary that is a Loan Party) to deliver to Agent (or its
bailee) any and all certificates representing Equity Interests (to the extent
certificated) and intercompany notes (to the extent certificated) that are
required to be pledged pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank;

 

 

(C)

taking and causing each such Restricted Subsidiary and each direct

or indirect parent of such Restricted Subsidiary to take whatever action
(including the recording of Mortgages, the filing of UCC financing statements
and the delivery of stock and membership interest certificates to Agent (or its
bailee)) as may be necessary in the reasonable opinion of Agent to vest in Agent
(or in any representative of Agent designated by it) valid and perfected Liens
to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

 

 

(ii)

if reasonably requested by Agent, within 45 days after such request (or

such longer period as Agent may agree in writing in its reasonable discretion),
delivering to Agent a signed copy of an opinion, addressed to Agent and Lenders,
of counsel for Loan Parties as to such matters set forth in this Section
10.1.11(a) as Agent may reasonably request;

 

 

(iii)

promptly after the reasonable request therefor by Agent, delivering to

Agent with respect to each Material Real Property, any existing surveys, title
reports, abstracts or environmental assessment reports, to the extent available
and in the possession or control of Borrowers; provided, however, that there
shall be no obligation to deliver to Agent any existing environmental assessment
report whose disclosure to Agent would require the consent of a Person other
than a Loan Party or one of its Subsidiaries, and where, despite the
commercially reasonable efforts of Loan Parties to obtain such consent, such
consent cannot be obtained; and

 

 

(b)

if reasonably requested by Agent, within 60 days (or 30 days with respect

to the delivery of any Deposit Account Control Agreement) after such request (or
such longer period as Agent may agree in writing in its reasonable discretion),
delivering to Agent any other

 



126

 

 



--------------------------------------------------------------------------------

items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to the validity, perfection, existence and priority of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause (c)
below.

 

 

(c)

(i) Upon the acquisition by any Loan Party of any Material Real Property,

(ii) the release of any first lien security interest on any Real Property
securing the obligations under the Contribution and Deferral Agreement, or (iii)
if any Real Property owned by any Loan Party not constituting Material Real
Property otherwise becomes Material Real Property, in each case, providing
prompt written notice of same to Agent (which written notice Agent shall
promptly provide to the Lenders) and, to the extent required by Agent at Agent’s
discretion or at the direction of the Required Lenders, within the greater of
(x) one hundred twenty (120) days after written notice to Agent of such
acquisition, release or reclassification as required above, (y) the period of
time granted pursuant to the Term Loan Debt Documents, if longer, or (z) such
other longer period of time as agreed to in writing by Agent at its discretion
or at the direction of the Required Lenders, causing such property to be subject
to a Mortgage in favor of Agent for the benefit of Secured Parties and taking,
or causing the relevant Loan Party to take, such actions as shall be necessary
or reasonably requested by Agent to grant and record such Mortgage, in each
case, subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and otherwise complying with the requirements of the Collateral and
Guarantee Requirement and this Section 10.1.11(c).

 

Notwithstanding the foregoing, without limiting the requirements set forth in
clause (c) of the definition of Collateral and Guarantee Requirement, the Agent
shall not enter into any Mortgage in respect of any improved real property
acquired by any Loan Party after the Closing Date or to be mortgaged in
connection with a MIRE Event unless the Agent has provided to the Lenders (which
may be delivered electronically):

 

(i)(i) if such Mortgage relates to improved real property not located in a
“special flood hazard area,” a complete flood hazard determination from a third
party vendor at least ten (10) days prior to entering into such Mortgage, or

 

(ii)(ii) if such Mortgage relates to improved real property located in a
“special flood hazard area,” the following documents with respect to such
improved real property at least thirty (30) days prior to entering into such
Mortgage: (A) a flood complete flood hazard determination from a third party
vendor, (B) a notification to the Administrative Borrower (or applicable Loan
Party) of that fact and (if applicable) notification to the Administrative
Borrower (or applicable Loan Party) that flood insurance coverage is not
available, (C) evidence of the receipt by the Administrative Borrower (or
applicable Loan Party) of such notice, and (D) if required by applicable law,
evidence of required flood insurance (each of the time periods set forth in the
foregoing clauses (i) and (ii), a “Flood Diligence Period”),

 

provided, that (x) the Agent may enter into any such Mortgage prior to the
expiration of the applicable Flood Diligence Period if the Agent shall have
received confirmation from each applicable Lender that such Lender has completed
any necessary flood insurance due diligence to its reasonable satisfaction, and
(y) the Agent shall not enter into the corresponding Mortgage if,

 



127

 

 



--------------------------------------------------------------------------------

prior to the expiration of the applicable Flood Diligence Period, a Lender
provides written notice to the Agent stating that such Lender will require
additional time to complete any necessary flood insurance due diligence to its
reasonable satisfaction. So long as such Lender provides the foregoing notice
prior to the expiration of the applicable Flood Diligence Period, the Agent
shall not enter into the corresponding Mortgage unless and until the Agent
receives written confirmation from such Lender that all necessary flood due
diligence has been completed to its reasonable satisfaction.

 

 

10.1.12

Compliance with Environmental Laws. Except, in each case, to the extent that

the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect: (a) comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and, (c) in each case to the extent Loan Parties or
Restricted Subsidiaries are required to do so by applicable Environmental Laws,
conduct any investigation, remedial or other corrective action necessary to
address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws.

 

 

10.1.13

Further Assurances and Post-Closing Conditions.

 

 

(a)

Within sixty (60) days after the Closing Date (subject to, (i) solely with

respect to the Term Priority Collateral (other than UST Tranche B Priority
Collateral), extension granted under the Term Loan Debt Documents or otherwise
that the by Agent agrees to in its reasonable discretion or (ii) solely with
respect to the UST Tranche B Priority Collateral, extension granted under the
UST Tranche B Facility Documentation or otherwise that the Agent agrees to in
its reasonable discretion), deliver each Loan Document set forth on Schedule
10.1.13(a) , duly executed by each Loan Party party thereto, together with all
documents and instruments required to perfect the security interest of Agent in
the Collateral free of any other pledges, security interests or mortgages,
except Liens expressly permitted hereunder, to the extent required pursuant to
the Collateral and Guarantee Requirement.

 

 

(b)

Promptly upon reasonable request by Agent (i) correct any material defect

or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Loan Document or other document or instrument relating to any
Collateral (including, without limitation, any defect or error related to
certificates of title for vehicles and other Rolling Stock) as to which Parent
reasonably agrees is a defect or error, and (ii) subject to the terms of the
Loan Documents, do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as Agent may reasonably request
from time to time in order to carry out more effectively the purposes of the
Loan Documents and to cause the Collateral and Guarantee Requirement to be and
remain satisfied. If Agent reasonably determines that it is required by
Applicable Law to have appraisals prepared in respect of each Material Real
Property of any Loan Party subject to a Mortgage, Borrowers shall cooperate with
Agent, as applicable, in obtaining such appraisals and shall pay all reasonable
costs and expenses relating thereto.

 

 

10.1.14

Reserved.

 



128

 

 



--------------------------------------------------------------------------------

 

10.1.15

Reserved.

 

 

10.1.16

Use of Proceeds. Borrowers shall use the proceeds of the Loans borrowed on

the Closing Date to fund the Transactions on the Closing Date, to pay
Transaction Expenses, for working capital and for other general corporate
purposes.

 

 

10.2

Negative Covenants. Until Full Payment of the Obligations, Parent shall not, and

shall cause each Restricted Subsidiary not to:

 

 

10.2.1

Liens.Parent shall not, nor shall it permit any Restricted Subsidiary to,

directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (each, a “Permitted Lien”):

 

 

(a)

Liens created pursuant to any Loan Document;

 

 

(b)

Liens existing or contemplated on the Closing Date and listed on Schedule

10.2.1(b); provided, that (i) the Lien does not extend to any additional
property other than (A) any replacements of such property or assets and
additions and accessions thereto, after-acquired property subjected to a Lien
securing Debt and other obligations incurred prior to such time and which Debt
and other obligations are permitted hereunder that require, pursuant to their
terms at such time, a pledge of after-acquired property (it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition, or asset of
Parent or any Restricted Subsidiary and the proceeds and the products thereof
and customary security deposits in respect thereof and in the case of multiple
financings of equipment provided by any lender, other equipment financed by such
lender), and

(ii) such Lien does not secure any obligation (including unused commitments)
other than those it secured on the Closing Date or, to the extent constituting
Debt, any Permitted Refinancing of the Debt secured thereby on the Closing Date
or, to the extent not constituting Debt, any extensions, renewals,
restructurings, refinancings and replacements thereof;

 

 

(c)

Liens for unpaid utilities, taxes, assessments or governmental charges that

are (i) not overdue for a period of more than thirty (30) days and are not
otherwise delinquent, securing obligations in an amount not to exceed
$5,000,000, or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or (ii) otherwise not required
to be paid pursuant to Section 10.1.4;

 

 

(d)

Statutory,lease,contractualor common law Liens of landlords,

sublandlords, carriers, warehousemen, mechanics, materialmen, repairmen,
construction contractors or other like Liens, or other customary Liens (other
than in respect of Debt) in favor of landlords, in each case arising in the
ordinary course of business that secure amounts not overdue for a period of more
than thirty (30) days or if more than thirty (30) days overdue, that either
secure obligations in an amount not to exceed $1,000,000 or are being contested
in good faith and by appropriate actions if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

 



129

 

 



--------------------------------------------------------------------------------

 

(e)

(i) Liens in the ordinary course of business in connection with workers’

compensation, unemployment insurance and other social security legislation
(other than any Lien imposed pursuant to Section 430(k) of the Code or Section
303(k) of ERISA or a violation of Section 436 of the Code) and (ii) Liens in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Parent or any of Restricted
Subsidiaries;

 

 

(f)

Liens to secure the performance of bids, trade contracts, governmental

contracts and leases (in the case of each of the foregoing, other than for Debt
for borrowed money), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations), in each case incurred
in the ordinary course of business;

 

 

(g)

(i) easements, rights-of-way, restrictions (including zoning restrictions and

other land use regulations), rights of way, encroachments, protrusions,
reservations and other similar encumbrances and minor title defects affecting
Real Property that do not in the aggregate materially interfere with the
ordinary conduct of the business of Parent and Restricted Subsidiaries, taken as
a whole, (ii) any exceptions to the Mortgage Policies issued in connection with
the Mortgaged Properties (including, without limitation, any exceptions issued
after the Closing Date in the reasonable discretion of Agent), and (iii) ground
leases in respect of Real Property on which facilities owned or leased by Parent
or any of Restricted Subsidiaries are located; provided in the case of this
clause (ii) that such ground leases do not confer rights on the
counter-party(ies) thereto superior to those of Agent in the relevant property;

 

 

(h)Section 11.1(g);

 

 

(i)



 



Liens  securing  judgments  not  constituting  an  Event  of  Default under

 

leases, licenses, subleases or sublicenses granted to others in the ordinary

 

course of business which do not (i) interfere in any material respect with the
business of Parent and Restricted Subsidiaries, taken as a whole, or (ii) secure
any Debt;

 

 

(j)

Liens (i) in favor of customs and revenue authorities arising as a matter of

law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or such other goods in the ordinary course of
business;

 

 

(k)

Liens (i) of a collection bank arising under Section 4-210 of the UCC on

items in the course of collection and (ii) arising in the ordinary course of
business in favor of a banking or other financial institution arising as a
matter of law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to the general terms and conditions of such
banking institutions;

 



130

 

 



--------------------------------------------------------------------------------

 

(l)

Liens (i) on cash earnest money deposits or other cash advances in favor of

the seller of any property to be acquired in an Investment permitted pursuant to
Sections 10.2.2(e), (h), (l), (p), (r) or (v) in each case to be applied against
the purchase price for such Investment, and (ii) consisting of an agreement to
Dispose of any property in a Disposition permitted under Section 10.2.5 in each
case, solely to the extent such Investment or Disposition, as the case may be,
would have been permitted on the date of the creation of such Lien;

 

 

(m)

Liens (i) in favor of Parent or a Restricted Subsidiary on assets of a

Restricted Subsidiary that is not a Loan Party securing Debt permitted under
Section 10.2.3 and

(ii) in favor of any Loan Party;

 

 

(n)

any interest or title (and all encumbrances and other matters affecting such

interest or title) of a lessor, sublessor, licensor or sublicensor under leases,
subleases, licenses or sublicenses entered into by Parent or any of Restricted
Subsidiaries in the ordinary course of business; provided, that no such lease or
sublease shall constitute a Capitalized Lease;

 

 

(o)

Liens deemed to exist in connection with Investments in repurchase

agreements permitted under Section 10.2.2(a);

 

 

(p)

Liens encumbering reasonable customary initial deposits and margin

deposits and similar Liens attaching to commodity accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

 

(q)

Liens (including any interest or title (and all encumbrances and other

matters affecting such interest or title) of a lessor or sublessor under
Capitalized Leases) securing Debt permitted under Section 10.2.3(e) or (ee);
provided, that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement, as applicable, of the property
subject to such Liens, (ii) such Liens do not at any time encumber property
(except for replacements, additions and accessions to such property) other than
the property financed by such Debt and the proceeds and products thereof and
customary security deposits, and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided, that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

 

(r)

Liens on property (i) of any Foreign Subsidiary that is not a Loan Party

and (ii) that does not constitute Collateral, which Liens secure Debt of the
applicable Foreign Subsidiary permitted under Section 10.2.3;

 

 

(s)

Liens existing on property at the time of its acquisition or existing on the

property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section
10.1.14), in each case after the Closing Date; provided, that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Debt and other obligations
incurred prior to such time and

 



131

 

 



--------------------------------------------------------------------------------

which Debt and other obligations are permitted hereunder that require, pursuant
to their terms at such time, a pledge of after-acquired property, it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition), and
(iii) the Debt secured thereby is permitted under Section 10.2.3(g);

 

 

 

filings;

 

(t)



 

 



 

 

 

(u)





Liens  arising  from  precautionary  UCC  financing  statements  or similar

 

Liens on insurance policies and the proceeds thereof securing the financing

 

of the premiums with respect thereto in the ordinary course of business;

 

 

(v)

Liens on the Collateral and Disclaimed Real Property Assets, securing

Debt permitted under Section 10.2.3(o)(x) or other obligations otherwise secured
pursuant to the documentationor in connection with the documents governing such
Debt; provided, that such Liens shall be subject to the Term Debt Intercreditor
Agreement or other intercreditor agreement reasonably satisfactory to the Agent;

 

 

(w)

Reserved;Liens on the Collateral, Disclaimed Real Property Assets and the

UST Only Collateral, securing Debt permitted under Section 10.2.3(o)(y) or other
obligations otherwise secured pursuant to or in connection with the documents
governing such Debt; provided that such Liens shall be subject to the Term Debt
Intercreditor Agreement or other intercreditor agreement reasonably satisfactory
to the Agent;

 

 

(x)

Liens on the Equity Interests of any joint venture entity or non-wholly

owned Subsidiary of Parent consisting of a transfer restriction, purchase
option, call or similar right of a third party joint venture partner;

 

 

(y)

cash collateral posted as security for Parent’s or any Restricted

Subsidiary’s obligations under Hedging Agreements, in an aggregate amount for
all such cash collateral at any time not to exceed $15,000,000; provided, that
cash collateral posted for the account of Lenders or Agent in respect of
non-speculative currency or interest rate Hedging Agreements shall not be
subject to such limit;

 

 

(z)

Reserved;Liens on the Collateral, Disclaimed Real Property Assets and the

UST Only Collateral, securing Debt permitted under Section 10.2.3(o)(z) or other
obligations otherwise secured pursuant to or in connection with the documents
governing such Debt; provided that such Liens shall be subject to the Term Debt
Intercreditor Agreement or other intercreditor agreement reasonably satisfactory
to the Agent;

 

 

(aa)

 

(bb)



Liens arising in connection with a Receivables Facility;

 

Liens (i) arising out of conditional sale, title retention, consignment or

 

similar arrangements for the sale of goods, or (ii) encumbering deposits made to
secure obligations arising from contractual or warranty requirements;

 

(cc)Utility and similar deposits in the ordinary course of business;

 



132

 

 



--------------------------------------------------------------------------------

(dd)Liens in respect of (i) Unrestricted Subsidiaries and joint ventures or

non-wholly owned Subsidiaries, or (ii) cash and Cash Equivalents, deposit
accounts and securities accounts collateralizing letters of credit permitted by
Section 10.2.3(y);

 

(ee)Liens related to Sale and Leaseback Transactions in an aggregate amount

not to exceed $50,000,00025,000,000; and

 

(ff)other Liens with respect to Property of Parent or any of Restricted

Subsidiaries securing obligations in an aggregate principal amount outstanding
at any time not to exceed the greater of (i) $30,000,000 and (ii) 2% of
Consolidated Total Assets at the time of such incurrence.

 

 

10.2.2

Investments. Parent shall not, nor shall it permit any Restricted Subsidiary to,

directly or indirectly, make or hold any Investments, except:

 

 

 

Equivalents;



(a)

 

(b)



Investments by Parent or any of Restricted Subsidiaries in cash or Cash

 

loans or advances to officers, directors and employees of any Loan Party

 

or any of Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, in each case, consistent with past practices (including
pursuant to use of any credit cards, credit card processing services, debit
cards, stored value cards, purchase cards (including so-called “procurement
cards” or “P-cards”) or other similar cash management services), (ii) in
connection with such Person’s purchase of Equity Interests of Parent and (iii)
for any other corporate purposes not described in the foregoing clauses (i) and
(ii); provided, that the aggregate principal amount of loans and advances
outstanding at any time under this Section 10.2.2(b)(ii) and (iii) shall not
exceed $2,000,000;

 

 

(c)

Investments (i) by Parent or any Restricted Subsidiary in any Loan Party

(or any newly formed wholly owned Restricted Subsidiary that is not an Excluded
Subsidiary and is to become a Loan Party in accordance with Section 10.1.11),
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party, and (iii) by any Loan Party in a
Restricted Subsidiary that is not a Loan Party; provided, that the aggregate
amount of Investments at any time outstanding under this clause (iii) shall not
exceed

$15,000,000;

 

 

(d)

Investments consisting of extensions of credit in the nature of accounts

receivable or notes receivable arising from the grant of trade credit or other
credits to suppliers in the ordinary course of business;

 

 

(e)

Investments (i) existing or contemplated on the Closing Date and set forth

on Schedule 10.2.2(e) (including unused commitments) and any modification,
replacement, renewal or extension thereof and (ii) existing on the Closing Date
by Parent or any other Restricted Subsidiary in any Restricted Subsidiary and
any modification, replacement, renewal or extension thereof; provided, that in
the case of clause (i) and clause (ii) the amount of the original Investment is
not increased except by the terms of such original Investment as set forth on
Schedule 10.2.2(e) or as otherwise permitted by this Section 10.2.2 (and in such
case made in

 



133

 

 



--------------------------------------------------------------------------------

reliance on the other paragraph of this Section 10.2.2 so permitting such
modification, replacement, renewal or extension thereof);

 

 

(f)

Investments in Hedging Agreements permitted under Section 10.2.3;

 

 

(g)

promissory notes and other non-cash consideration received in connection

with Dispositions permitted by Section 10.2.5;

 

 

(h)

subject to the satisfaction (or waiver) of the Payment Conditions, any

acquisition by Parent or any Restricted Subsidiary of all or substantially all
the assets of, or all the Equity Interests (other than directors’ qualifying
shares, shares issued to foreign nationals as required by Applicable Law or any
options for Equity Interests that cannot, as a matter of law, be cancelled,
redeemed or otherwise extinguished without the express agreement of the holder
thereof at or prior to acquisition) in, a Person or division, business unit or
line of business of a Person (or any subsequent investment made in a Person,
division, business unit or line of business previously acquired in a Permitted
Acquisition), in each case in a single transaction or series of related
transactions, if (i) all transactions related thereto shall be consummated in
all material respects in accordance with Applicable Laws; (ii) any acquired or
newly formed Restricted Subsidiary shall not be liable for any Debt except for
Debt otherwise permitted by Section 10.2.3; (iii) to the extent required by the
Collateral and Guarantee Requirement, (x) the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral and
(y) any such newly created or acquired Subsidiary (other than an Excluded
Subsidiary) shall become a Guarantor, in each case, to the extent required by
and in accordance with Section 10.1.11; (iv) the businesses acquired in such
purchase or other acquisition shall be in compliance with Section 10.2.7; and
(v) Administrative Borrower shall have delivered to Agent a certificate of a
Responsible Officer of Administrative Borrower certifying that the conditions
set forth in the preceding clauses (i) through (iv) have been satisfied and that
the Payment Conditions have been satisfied (any such acquisition, a “Permitted
Acquisition”); provided, that the aggregate amount of Investments made by Loan
Parties pursuant to this Section 10.2.2(h) in assets that are not (or do not
become) owned by a Loan Party or in Equity Interests in Persons that do not
become Loan Parties upon consummation of such Permitted Acquisition shall not
exceed $15,000,000 at any time outstanding;

 

 

(i)

Investments in the ordinary course of business consisting of UCC Article 3

endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

 

 

(j)

Investments (including debt obligations and Equity Interests) received in

connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers;

 

 

 

business;

 

(k)



 



 

 

(l)





advances  of  payroll  payments  to  employees  in  the  ordinary  course of

 

Investments to the extent that payment for such Investments is made with

 

Equity Interests (other than Disqualified Equity Interests) of Parent or the Net
Proceeds received from the issuance thereof;

 



134

 

 



--------------------------------------------------------------------------------

 

(m)

Investments of a Restricted Subsidiary acquired after the Closing Date

pursuant to a Permitted Acquisition or of a corporation merged or amalgamated or
consolidated into Parent or any Restricted Subsidiary, in each case in
accordance with this Section 10.2.2 and Section 10.2.4 after the Closing Date,
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;

 

 

(n)

Investments made by any Restricted Subsidiary that is not a Loan Party to

the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary made
pursuant to Section 10.2.2(c)(i), Section 10.2.2(c)(iii) or Section 10.2.2(p);

 

 

(o)

Guarantees  by  Parent  or  any  Restricted  Subsidiary  of  operating leases

(other than Capitalized Leases) or of other obligations that do not constitute
Debt, in each case, which leases or other obligations are entered into by any
Loan Party in the ordinary course of business.

 

 

(p)

other Investments (including for Permitted Acquisitions) in an aggregate

amount outstanding pursuant to this clause (p) at any time not to exceed
$20,000,000;

 

 

(q)

(i) make lease, utility and other similar deposits or any other advance or

deposit permitted by this Agreement in the ordinary course of business or (ii)
make prepayments and deposits to suppliers in the ordinary course of business;

 

 

(r)

to the extent constituting Investments, capital expenditures otherwise

permitted under this Agreement;

 

 

(s)

Investments in deposit accounts or securities accounts opened in the

ordinary course of business;

 

 

(t)

solely to the extent not prohibited under Section 10.2.13, subject, in any

event, to the conditions set forth therein (as applicable), the repurchase,
retirement or repayment of any Debt, including, without limitation, the
acquisitions of (i) Term Debt in accordance with the Term Debt Documents, (ii)
UST Tranche A Facility Indebtedness in accordance with the UST Tranche A
Facility Documentation and (iii) UST Tranche B Facility Indebtedness in
accordance with the UST Tranche B Facility;

 

 

 

(u)



 

 

(v)





Investments made in connection with a Receivables Facility;

 

Investments consisting of or resulting from (i) Debt permitted under

 

Section 10.2.3, (ii) Liens permitted under Section 10.2.1, (iii) Restricted
Payments permitted under Section 10.2.6, (iv) Dispositions permitted by Section
10.2.5, and (v) fundamental changes permitted by Section 10.2.4;

 

 

(w)

Investments solely to the extent such Investments reflect an increase in the

value of Investments otherwise permitted under this Section 10.2.2;

 



135

 

 



--------------------------------------------------------------------------------

 

(x)

loans and advances to Parent in lieu of, and not in excess of the amount of

(after giving effect to any other such loans or advances or Restricted Payments
in respect thereof), Restricted Payments to the extent permitted to be made in
accordance with Section

10.2.6 (other than Section 10.2.6(e));

 

 

(y)

Guarantee obligations of Parent or any Restricted Subsidiary in respect of

letters of support, guarantees or similar obligations issued, made or incurred
for the benefit of any Restricted Subsidiary of Parent to the extent required by
law or in connection with any statutory filing or the delivery of audit opinions
performed in jurisdictions other than within the United States;

 

 

(z)

the repurchase, retirement, repayment, redemption, discharge, conversion

or exchange of any other Debt relating to the Existing Series A Notes and
Existing Series B Notes; and

 

(aa)other Investments not to exceed $10,000,000 in any Fiscal Year, in each

case so long as no Event of Default shall have occurred and be continuing at the
time of such Investment or would result therefrom.

 

 

10.2.3

Debt.Parent shall not, nor shall it permit any Restricted Subsidiary to,

directly or indirectly, create, incur, assume or suffer to exist any Debt,
except:

 

 

(a)

Debt of any Loan Party under the Loan Documents;

 

 

(b)

(i) Debt outstanding on the Closing Date and listed on Schedule 10.2.3(b)

and any Permitted Refinancing thereof and (ii) intercompany Debt outstanding on
the Closing Date and listed on Schedule 10.2.3(b) and any Permitted Refinancing
thereof; provided, that (x) any intercompany Debt in excess of $5,000,000 shall
be evidenced by an Intercompany Note, and

(y)any Intercompany Debt of any Loan Party owed to any Person that is not a Loan
Party shall be unsecured and subordinated to the Obligations pursuant to the
subordination provisions reasonably acceptable to Agent;

 

 

(c)

Guarantees by Parent and any Restricted Subsidiary in respect of Debt of

Parent or any Restricted Subsidiary otherwise permitted hereunder; provided,
that (i) no Guarantee by any Restricted Subsidiary of any Term Debt, any UST
Tranche A Facility Indebtedness, any UST Tranche B Facility Indebtedness, any
Permitted Junior Debt, any Term Refinancing Debt, any UST Tranche A Refinancing
Debt, any UST Tranche B Refinancing Debt or any Permitted Refinancing of any of
the foregoing shall be permitted unless such guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein (provided,
further, that, this clause (i) shall not apply in the case of a Guarantee by any
Foreign Subsidiary of any Debt of another Foreign Subsidiary), and (ii) if the
Debt being Guaranteed is, or is required by this Agreement to be, Subordinated
Debt, such Guarantee shall be subordinated to the Guarantee of the Obligations
on terms (taken as a whole) at least as favorable to Lenders as those contained
in the subordination of such Debt;

 

 

(d)

Debt (other than Debt permitted under Section 10.2.3(b)) of Parent or any

Restricted Subsidiary owing to any Loan Party or any other Restricted Subsidiary
(or consisting

 



136

 

 



--------------------------------------------------------------------------------

of a Guaranty on behalf of Parent or any Restricted Subsidiary) to the extent
constituting an Investment permitted by Section 10.2.2; provided, that (x) all
such Debt of any Loan Party shall be evidenced by any Intercompany Note, and (y)
any intercompany Debt owed to any Person that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to the subordination
provisions reasonably acceptable to Agent;

 

 

(e)

Attributable Debt and other Debt of Parent or any Restricted Subsidiary

(including Capitalized Leases) financing an acquisition, construction, repair,
replacement, lease or improvement of a fixed or capital asset incurred prior to
or within 270 days after the acquisition, lease or improvement of the applicable
asset in an aggregate amount (together with any Permitted Refinancings thereof)
not to exceed $50,000,00025,000,000 at any time outstanding;

 

 

(f)

Debt in respect of Hedging Agreements designed to hedge against Parent’s

or any Restricted Subsidiary’s exposure to interest rates, foreign exchange
rates or commodities (including fuel) pricing risks incurred not for speculative
purposes;

 

 

(g)

Debt of Parent or any Restricted Subsidiary (i) assumed in connection with

any Permitted Acquisition or other Investment permitted hereunder, provided,
that such Debt is not incurred in contemplation of such Investment, and any
Permitted Refinancing thereof or (ii) incurred to finance a Permitted
Acquisition or other Investment permitted hereunder and any Permitted
Refinancing thereof; provided, that (w) in the case of clauses (i) and (ii),
such Debt and all Debt resulting from a Permitted Refinancing thereof is
unsecured (except for (A) Liens permitted by Section 10.2.1(s) and (B) Liens
permitted by Section 10.2.1(ff)), (x) in the case of clauses (i) and (ii), both
immediately prior and after giving effect thereto, (1) no Event of Default shall
exist or result therefrom, and (2) immediately after giving effect to the
incurrence of such Debt, the Total Leverage Ratio calculated on a Pro Forma
Basis shall not be greater than the Total Leverage Ratio immediately prior to
the consummation of the transaction, and (y) in the case of any such incurred
Debt under clause (ii), such Debt matures after, and (except for any payments in
respect of a Change of Control, asset sales, AHYDO catch-ups, and similar such
payments) does not require any scheduled amortization or other scheduled
payments of principal prior to, the then Latest Maturity Date;

 

 

(h)

Debt representing deferred compensation to employees of Parent or any

Restricted Subsidiary incurred in the ordinary course of business and other
obligations and liabilities arising under employee benefit plans in the ordinary
course of business;

 

 

(i)

Debt consisting of unsecured promissory notes issued by Parent or any

Restricted Subsidiary to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Parent permitted by
Section 10.2.6;

 

 

(j)

Debt incurred by Parent or any Restricted Subsidiary in a Permitted

Acquisition, any other Investment expressly permitted hereunder or any
Disposition expressly permitted hereunder, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts and holdbacks) or other similar adjustments;

 



137

 

 



--------------------------------------------------------------------------------

 

(k)

Debt in respect of treasury, depository, credit card, debit card and cash

management services or automated clearinghouse transfer of funds, overdraft or
any similar services incurred in the ordinary course of business or any similar
cash management services relating or secured pursuant to this Agreement or the
Term Debt Documents (including Bank Product Debt) and any hedges related to the
Term Debt Documents or this Agreement;

 

 

(l)

Debt consisting of the financing of insurance premiums or take-or-pay

obligations contained in supply arrangements that do not constitute Guarantees,
in each case, in the ordinary course of business;

 

 

(m)

Debt incurred by Parent or any Restricted Subsidiary in respect of letters

of credit, bank guarantees, bankers’ acceptances or similar instruments issued
or created in the ordinary course of business and not in connection with the
borrowing of money, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Debt incurred in the ordinary course of
business with respect to reimbursement-type obligations regarding workers
compensation claims;

 

 

(n)

obligations in respect of performance, bid, appeal and surety bonds and

performance and completion guarantees and similar obligations provided by the
Term Debt Documents, UST Tranche A Facility Documentation, UST Tranche B
Facility Documentation or any of Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice and not in connection with the borrowing of money or Hedging
Agreements;

 

 

(o)

(x) (i) Term Debt of any Loan Party (including any Incremental Term

Loans (as defined in the Term Debt Agreement)), (yii) Term Refinancing Debt of
any Loan Party and (ziii) any Permitted Refinancing of either of the foregoing,
in each case to the  extent permitted under, and subject to, the Term Debt
Intercreditor Agreement or another intercreditor agreement in form and substance
reasonably satisfactory to Agent and Administrative Borrower; provided that the
aggregate principal amount outstanding (excluding interest paid in-kind or
otherwise capitalize to principal) at any time of all such Debt under  clauses
(i) - (iii) of this Section 10.2.3(o)(x) shall not exceed $615,000,000, (y) (i)
UST Tranche A Facility Indebtedness of any Loan Party, (ii) UST Tranche A
Refinancing Debt of any Loan Party and (iii)  any Permitted Refinancing of
either of the foregoing, in each case to the extent permitted under, and subject
to, the Term Debt Intercreditor Agreement or another intercreditor agreement in
form and substance reasonably satisfactory to Agent and Administrative Borrower;
provided that the aggregate principal amount outstanding (excluding interest
paid in-kind or otherwise capitalize to principal) at any time of all
such  Debt  under clauses  (i) - (iii) of this Section 10.2.3(o)(y) shall not
exceed $400,000,000 (and such Debt, together with all Debt under clauses (i) -
(iii) of this Section 10.2.3(o)(z) shall not exceed $700,000,000) and (z) (i)
UST Tranche B Facility Indebtedness of any Loan Party, (ii) UST Tranche A
Refinancing Debt of any Loan Party and (iii) any Permitted Refinancing of either
of the foregoing, in each case to the extent permitted under, and subject to,
the Term Debt Intercreditor Agreement or another intercreditor agreement in form
and substance reasonably satisfactory to Agent and Administrative Borrower;
provided that the aggregate principal amount outstanding (excluding interest
paid in-kind or otherwise capitalize to principal) at any time of all such Debt
under clauses (i) - (iii) of this Section 10.2.3(o)(z) shall

 



138

 

 



--------------------------------------------------------------------------------

not exceed $400,000,000 (and such Debt, together with all Debt under clauses (i)
- (iii) of this Section 10.2.3(o)(y) shall not exceed $700,000,000);

 

 

(p)

Reserved.;

 

 

(q)

Reserved.;

 

 

(r)

Permitted Junior Debt of a Loan Party; provided, that (x) no Event of

Default shall have occurred and be continuing at the time of the incurrence of
such Debt or would result therefrom and (y) immediately after giving effect to
the incurrence of such Permitted Junior Debt, the Total Leverage Ratio
calculated on a Pro Forma Basis shall not be greater than 5.00 to 1.00 (as of
the last day of the most-recently ended Fiscal Quarter for which financials
statements have been delivered);

 

 

(s)

Debt of Restricted Subsidiaries that are not Loan Parties in an aggregate

principal amount at any time outstanding not to exceed $25,000,000;

 

 

(t)

all premiums (if any), interest (including post-petition interest and interest

paid in kind), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (0) above and (u) through (ee)
below;

 

 

(u)

(i) Debt in respect of the Specified Pension Fund Obligations and

Guarantees thereof, to the extent existing on the Closing Date, by any Guarantor
in an aggregate principal amount at any time outstanding not to exceed the
amount outstanding as of the Closing Date (and as adjusted from time to time
pursuant to any audits), plus any interest paid in kind thereon and any accrued
but unpaid interest thereon and (ii) any Permitted Refinancing (excluding clause
(b) thereof, so long as the amortization payments under any such Permitted
Refinancing do not exceed two percent (2%) per annum of the outstanding
principal amount of the Specified Pension Fund Obligations immediately prior to
giving effect to the One-Time Prepayment (as defined in Amendment No. 3)
thereof;

 

 

 

(v)



 

 

 

(w)





Debt in respect of the Existing Series A Notes that is fully discharged;

 

Debt in respect of the Existing Series B Notes in an aggregate principal

 

amount not to exceed $17,000,000 (plus any increase in the principal amount
thereof in respect of any interest paid in kind (rather than in cash) thereunder
in accordance with the terms and conditions of the applicable indenture in
effect as of the Closing Date, but minus any principal payments in respect
thereof made in accordance with the terms and conditions of this Agreement) at
any time outstanding;

 

 

(x)

Debt in respect of taxes, assessments or governmental charges to the

extent that payment thereof shall not at the time be required to be made
hereunder;

 

 

(y)

Debt under any letter of credit (to the extent that such letter of credit is

collateralized with cash, Cash Equivalents, deposit accounts or securities
accounts maintaining cash, Cash Equivalents or investment property or the
proceeds of the foregoing); provided, that the aggregate principal amount of
Debt permitted by this clause (y) shall not exceed $25,000,000 at any time
outstanding;

 



139

 

 



--------------------------------------------------------------------------------

 

(z)

Debt arising under any Receivables Facility in an amount not to exceed

$20,000,000 in the aggregate at any one time outstanding; provided, that, for
purposes of this clause (z), the obligations under any such Receivables Facility
may be full-recourse to Parent or any Restricted Subsidiary; and provided,
further, that Accounts sold or otherwise disposed of in connection with any
full-recourse Receivables Facility described in the preceding proviso are
limited to those Accounts permitted to be sold under Section 10.2.5(g);

 

(aa)Debt in respect of Sale and Leaseback Transactions in an amount not to

exceed $50,000,00025,000,000 at any time outstanding;

 

 

(bb)

 

(cc)



Debt in respect of Investments not prohibited by Section 10.2.2;

 

Debt and other obligations in respect of Disqualified Equity Interests in an

 

amount not to exceed $25,000,000 outstanding at any time;

 

(dd)Debt incurred in respect of credit cards, credit card processing services,

debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”) or other similar cash management services, in
each case, incurred in the Ordinary Course of Business; and

 

(ee)other Debt of Parent or any Restricted Subsidiary, in an aggregate

principal amount at any time outstanding not to exceed the greater of
$30,000,000 and 2% of Consolidated Total Assets at the time of such incurrence;
and

 

(ff)obligations, charges or liabilities incurred in the ordinary course of

business (and not representing Indebtedness for borrowed money) outstanding as
of the Amendment No. 6 Effective Date and identified to the Lenders in the
schedule delivered to the Lenders on or prior to the Amendment No. 6 Effective
Date.

 

Notwithstanding the provisions of Section 10.2.3(c) or any other provision
hereof, no Restricted Subsidiary that is not a Loan Party may Guarantee any Term
Debt, any Permitted Junior Debt, any Junior Financing or any Term Refinancing
Debt (except for any Permitted Refinancing of any of the foregoing.

 

 

10.2.4

Fundamental Changes.Parent shall not, nor shall it permit any Restricted

Subsidiary to, directly or indirectly, merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that:

 

 

(a)

any Restricted Subsidiary may merge, amalgamate or consolidate with (i)

Parent (including a merger, the purpose of which is to reorganize Parent into a
new jurisdiction); provided, that (w) no Event of Default exists or would result
therefrom, (x) Parent shall be the continuing or surviving Person, (y) such
transaction does not result in Parent ceasing to be organized under the laws of
the United States, any State thereof or the District of Columbia and

(z)such transaction does not have an adverse effect in any material respect on
the perfection or priority of the Liens granted under the Loan Documents or (ii)
one or more other Restricted



140

 

 



--------------------------------------------------------------------------------

Subsidiaries; provided, in the case of this clause (ii), that when such
transaction involves a Loan

 



141

 

 



--------------------------------------------------------------------------------

Party and/or a permitted Excluded Subsidiary, a Loan Party or a permitted
Excluded Subsidiary shall be the continuing or surviving Person except to the
extent otherwise constituting an Investment permitted by Section 10.2.2;

 

 

(c)

(i) any Restricted Subsidiary that is not a Loan Party may merge,

amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party and (ii) any Restricted Subsidiary may liquidate or dissolve or
change its legal form if Parent determines in good faith that such action is in
the best interest of Parent and Restricted Subsidiaries and is not
disadvantageous to Lenders in any material respect (it being understood that
(other than a transaction constituting a permitted Investment under Section
10.2.2 or involving a permitted Excluded Subsidiary) in the case of any
liquidation or dissolution of a Guarantor, such Guarantor shall transfer its
assets to a Loan Party, and in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor and such
transaction shall not have an adverse effect on the perfection or priority of
the Liens granted under the Security Documents);

 

 

(d)

any Restricted Subsidiary may Dispose of all or substantially all of its

assets (upon voluntary liquidation or otherwise) to Parent or to another
Restricted Subsidiary; provided, that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or Parent or (ii) to
the extent constituting an Investment, such Investment must be a permitted
Investment in or Debt of a Restricted Subsidiary which is not a Loan Party in
accordance with Sections 10.2.2 and 10.2.3, respectively;

 

 

(e)

so long as no Event of Default exists or would result therefrom, Parent

may merge with any other Person; provided, that (i) Parent shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not Parent (any such Person, “Successor
Parent”), (A) Successor Parent shall be an entity organized or existing under
the laws of the United States, any state thereof or the District of Columbia and
such transaction shall not have an adverse effect in any material respect on the
perfection or priority of the Liens granted under the Security Documents, (B)
Successor Parent shall expressly assume all the obligations of Parent under this
Agreement and the other Loan Documents to which Parent is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to Agent and
Parent, (C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have confirmed that its Guarantee shall apply to the
Successor Parent’s obligations under the Loan Documents, (D) each Guarantor,
unless it is the other party to such merger or consolidation, shall have by a
supplement to the Security Agreement and other applicable Security Documents
confirmed that the collateral granted by it to secure its obligations thereunder
shall apply to secure its and Successor Parent’s obligations under the Loan
Documents, (E) if reasonably requested by Agent, each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have by an amendment to or restatement of the applicable Mortgage (or other
instrument reasonably satisfactory to Agent) confirmed that the collateral
granted by it to secure its obligations thereunder shall apply to secure its and
Successor Parent’s obligations under the Loan Documents, and (F) Parent shall
have delivered to Agent an officer’s certificate stating that such merger or
consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided, further, that if the foregoing are
satisfied (or waived), Successor Parent will succeed to, and be substituted for,
Parent under this Agreement; provided, further, that Parent agrees to provide
any

 



142

 

 



--------------------------------------------------------------------------------

documentation and other information about Successor Parent as shall have been
reasonably requested in writing by any Lender through Agent that is required by
regulatory authorities or under applicable Beneficial Ownership Regulations,
“know your customer” and anti-money laundering rules and regulations, including
without limitation the USA Patriot Act;

 

 

(f)

any Restricted Subsidiary may merge, amalgamate or consolidate with any

other Person (other than Parent) in order to effect an Investment permitted
pursuant to Section 10.2.2; provided, that either (x) the continuing or
surviving Person shall be a Restricted Subsidiary, which together with each of
Restricted Subsidiaries, shall have complied with the requirements of Section
10.11 to the extent required pursuant to the Collateral and Guarantee
Requirement or (y) the transaction shall otherwise constitute a permitted
Investment;

 

 

(g)

reserved;

 

 

(h)

any Restricted Subsidiary may effect a merger, dissolution, liquidation or

consolidation, the purpose of which is to effect a Disposition permitted
pursuant to Section 10.2.5; and

 

 

(i)

any Restricted Subsidiary may Dispose of all or substantially all of its

assets (upon voluntary liquidation or otherwise) to the extent that such
Disposition (or series of related Dispositions) is not prohibited under Section
10.2.5.

 

 

10.2.5

Dispositions. Parent shall not, nor shall it permit any Restricted Subsidiary
to,

directly or indirectly, make any Disposition, except:

 

 

(a)

(w) Dispositions (including abandonment) of obsolete or worn out

property, whether now owned or hereafter acquired, in the ordinary course of
business, (x) Dispositions (including abandonment) in the ordinary course of
business of surplus property or property no longer used or useful in the conduct
of the business of Parent or any Restricted Subsidiary, (y) Dispositions of
immaterial assets (considered in the aggregate) in the ordinary course of
business; and (z) Dispositions to landlords of improvements made to leased real
property pursuant to customary terms of leases entered into in the ordinary
course of business;

 

 

(b)

Dispositions of property to the extent that (i) such property or an interest

therein is exchanged for credit against the purchase or lease price of similar
replacement property, (ii) the proceeds of such Disposition are promptly applied
to the purchase price of such replacement property, or (iii) such property is
swapped in exchange for services or other assets of comparable or greater value
or usefulness to the business of Parent and its Subsidiaries taken as a whole,
as determined in good faith by the management of Parent;

 

 

(c)

Dispositions of property to Parent or any Restricted Subsidiary; provided,

that if the transferor of such property is a Loan Party (i) either (x) the
transferee thereof must be a Loan Party and if such property constitutes
Collateral, it shall continue to constitute Collateral after such Disposition or
(y) the transferee is not a Loan Party and the aggregate amount disposed of in
any calendar year shall not exceed $10,000,000 or (ii) if such transaction
constitutes an Investment, such transaction is permitted under Section 10.2.2;

 

 

(d)

Dispositions of cash and Cash Equivalents;

 



143

 

 



--------------------------------------------------------------------------------

 

(e)

leases, subleases, licenses or sublicenses (including the provision of

software under an open source license) or any abandonment thereof, in each case
(i) in the ordinary course of business and without interfering in any material
respect with the business of Parent or any of Restricted Subsidiaries, in each
case, and any abandonment thereof;

 

 

(f)

transfers of property subject to Casualty Events upon the receipt (where

practical) of the Net Proceeds of such Casualty Event;

 

 

(g)

the Disposition of Accounts that do not constitute Eligible Accounts in

connection with the collection thereof in the Ordinary Course of Business;
provided, that the aggregate face amount of all Accounts subject to Disposition
under this clause (g) shall not exceed $10,000,000 in any Fiscal Year;

 

 

(h)

Dispositions consisting of write-offs, compromises and discounts without

recourse of accounts receivable and related assets in connection with the
compromise or collection thereof in the Ordinary Course of Business;

 

 

(i)

any sale of Equity Interests in, or Debt or other securities of, an

Unrestricted Subsidiary;

 

 

(j)

Dispositions of Investments in joint ventures or other non-wholly owned

Subsidiaries to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

 

 

(k)

the unwinding of any Hedging Agreement or cash management agreement;

 

 

(l)

Dispositions of Property not otherwise permitted under this Section 10.2.5;

provided, that (i) at the time of such Disposition (other than any such
Disposition of Property made pursuant to a legally binding commitment entered
into at a time when no Event of Default exists (including any Event of Default
arising due to a change to the Borrowing Base arising from such Disposition) so
long as such Disposition is consummated no later than ninety (90) days following
the date Loan Parties entered into such legally binding commitment), no Event of
Default shall exist or would result from such Disposition (including any Event
of Default arising due to a change to the Borrowing Base arising from such
Disposition), and (ii) with respect to any Disposition or series of related
Dispositions pursuant to this clause (l) for a purchase price in excess of
$10,000,000, Parent or any Restricted Subsidiary shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 10.2.1 and Liens permitted by Section 10.2.1(a), (c), (d),
(f), (i), (j), (k), (l) (o), (p), (v), (w), (z), (aa), (bb), (cc), (dd) and
(ee); provided, however, that for the purposes of this clause (l)(iii), the
following shall be deemed to be cash: (A) any liabilities contingent or
otherwise (as shown on Parent’s most recent consolidated balance sheet provided
hereunder or in the footnotes thereto) of Parent or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to or
in connection with the applicable Disposition and for which Parent and all
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received

 



144

 

 



--------------------------------------------------------------------------------

by Parent or the applicable Restricted Subsidiary from such transferee that are
converted by Parent or such Restricted Subsidiary into cash or Cash Equivalents
(to the extent of the cash or Cash Equivalents received) within 180 days
following the closing of the applicable Disposition,

(C) aggregate non-cash consideration received by Administrative Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed

$10,000,000 at any time (net of any non-cash consideration converted into cash
and Cash Equivalents), (D) Debt of any Restricted Subsidiary that is no longer a
Restricted Subsidiary as a result of such Disposition, to the extent Parent and
each other Restricted Subsidiary are released from any Guarantee of payment of
such Debt in connection with such Disposition, (E) consideration consisting of
Debt of Parent (other than Subordinated Debt) received after the Closing Date
from Persons who are not Parent or any Restricted Subsidiary, and (F) the fair
market value (as determined by Parent) of non-cash consideration received by
Parent or a Restricted Subsidiary in connection with a Disposition (and which
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with Section 10.2.5);

 

 

 

Facility;

 

(m)



 



 

 

(n)





any Disposition of Receivables Assets in connection with a Receivables

 

the disposition of any assets existing on the Closing Date that are set forth

 

on Schedule 10.2.5;

 

 

(o)



 

dispositions from and after the Closing Date of non-core or obsolete assets

 

acquired in connection with any Permitted Acquisition or other permitted
Investments;

 

 

(p)

the incurrence of Liens permitted hereunder;

 

 

(q)

sales or dispositions of Equity Interests of any Subsidiary (other than

Parent) in order to qualify members of the governing body of such Subsidiary if
required by Applicable Law;

 

 

(r)

sales, transfers and other dispositions of (i) any Equity Interests in

Unrestricted Subsidiaries or their assets or (ii) other Excluded Property;

 

 

(s)

Restricted Payments made pursuant to Section 10.2.6; and

 

 

(t)

Permitted Sale and Leaseback Transactions in an aggregate principal

amount not to exceed $50,000,00025,000,000 at any time; and

 

 

 

discretion;

 

(u)



 





other Dispositions consented to by the Required Lenders in their sole

 

 

provided, that any Disposition of any property pursuant to this Section 10.2.5
(except pursuant to Sections 10.2.5(a), (c), (e), (f), (g), (j), (k), (m), (n),
(o), (q), (r), and (s) and (t) and except for Dispositions from a Loan Party to
any other Loan Party) shall be for no less than the fair market



145

 

 



--------------------------------------------------------------------------------

value of such property at the time of such Disposition. To the extent any
Collateral is Disposed of as expressly permitted by this Section 10.2.5 to any
Person other than a Loan Party, such

 



146

 

 



--------------------------------------------------------------------------------

Collateral shall be automatically sold free and clear of the Liens created by
the Loan Documents, and, if requested by Parent, upon the certification
delivered to Agent by Parent that such Disposition is permitted by this
Agreement, Agent shall be authorized to take, and shall take, any actions
reasonably requested by Parent in order to effect the foregoing (at Borrowers’
expense) and/or to expressly subordinate any Lien in favor of Agent on such
Collateral that is disposed of.

 

 

10.2.6

Restricted Payments.Parent shall not, nor shall it permit any Restricted

Subsidiary to, directly or indirectly, declare or make, directly or indirectly,
any Restricted Payment, except:

 

 

(a)

each Restricted Subsidiary may make Restricted Payments to Parent or any

other Restricted Subsidiary (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to Parent and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

 

 

(b)

Parent and each Restricted Subsidiary may declare and make dividend

payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests unless such Disqualified Equity
Interests would be permitted by Section 10.2.3) of such Person;

 

 

(c)

(i) repurchases of Equity Interests in Parent deemed to occur upon the

exercise of stock options or warrants or the settlement or vesting of other
equity awards if such Equity Interests represent a portion of the exercise price
of such options or warrants, (ii) cash payments in lieu of the issuance of
fractional shares in connection with the exercise of stock options, warrants or
other securities convertible into or exchangeable for Equity Interests of Parent
or (iii) Restricted Payments made in respect of any other transaction involving
fractional shares; provided, however, that any such cash payment shall not be
for the purpose of evading the limitations of this Agreement;

 

 

(d)

Parent may pay for the repurchase, retirement or other acquisition or

retirement for value of Equity Interests of Parent held by any present or former
employee, officer, director or consultant of Parent or any Restricted Subsidiary
or equity based awards held by such Persons, in each case, upon the death,
disability, retirement or termination of employment of any such Person or
pursuant to any employee or director equity plan, employee or director stock
option plan or any other employee or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, officer or consultant of Parent or any Restricted Subsidiary;
provided, that the aggregate amount of Restricted Payments made pursuant to this
clause (d) shall not exceed $7,500,000 in any Fiscal Year plus the proceeds of
any key man life insurance; and provided, further, that to the extent that the
aggregate amount of Restricted Payments made by Parent and Restricted
Subsidiaries pursuant to this clause (d) in any fiscal year is less than the
amount set forth above, 100% of the amount of such difference may be carried
forward and used to make such Restricted Payments pursuant to this clause (d) in
the next two succeeding fiscal years (provided, that any such amount carried
forward shall be deemed to be used to make such Restricted Payments in any
fiscal year after the amount set forth above for such fiscal year shall be
deemed to be used to make such Restricted Payments for such fiscal year;

 



147

 

 



--------------------------------------------------------------------------------

 

(e)

Restricted Payments made (i) in respect of working capital adjustments or

purchase price adjustments pursuant to any Permitted Acquisition or other
permitted Investments (other than pursuant to Section 10.2.2(x)) and (ii) to
satisfy indemnity and other similar obligations under the Permitted Acquisitions
or other permitted Investments;

 

 

(f)

Parent may make Restricted Payments consisting of Equity Interests in any

Unrestricted Subsidiary, whether pursuant to a distribution, dividend or any
other transaction not prohibited hereunder;

 

 

(g)

Restricted Payments in respect of transactions related to (i) fundamental

changes permitted under Section 10.2.4 and (ii) Investments permitted under
Section 10.2.5; and

 

 

(h)

additional Restricted Payments subject to the satisfaction of the Payment

Conditions in connection therewith.

 

 

 

10.2.7



 

(a)



Change in Nature of Business; Organization Documents.

 

Parent shall not, nor shall Parent permit any Restricted Subsidiary to,

 

directly or indirectly, engage in any material line of business substantially
different from those lines of business conducted by Parent and Restricted
Subsidiaries on the Closing Date or any business reasonably related,
complementary, synergistic or ancillary thereto or reasonable extensions
thereof.

 

(b)Parent shall not, nor shall Parent permit any Restricted Subsidiary to,

amend, restate, supplement or otherwise modify to, or waive of any of its rights
under, its Organization Documents to the extent any of the foregoing could
reasonably be expected to be material or adverse to Lenders (in their capacities
as such).

 

 

10.2.8

Transactions with Affiliates.Parent shall not, nor shall it permit any

Restricted Subsidiary to, directly or indirectly, enter into any transaction of
any kind with any of its Affiliates, whether or not in the ordinary course of
business, other than (a) transactions between or among Loan Parties or any
entity that becomes a Loan Party as a result of such transaction and
transactions between or among Restricted Subsidiaries that are not Loan Parties,

(b) on terms (taken as a whole) substantially not less favorable to Parent or
such Restricted Subsidiary as would be obtainable by Parent or such Restricted
Subsidiary at the time in a comparable arm’s-length transaction with a Person
other than an Affiliate, (c) the Transactions and the payment of fees and
expenses (including Transaction Expenses) as part of or in connection with the
Transactions, (d) the issuance of Equity Interests or equity based awards to any
officer, director, employee or consultant of Parent or any of Restricted
Subsidiaries in the ordinary course of business, (e) Investments made pursuant
to Section 10.2.2, Debt incurred pursuant to Section 10.2.3, Dispositions made
pursuant to Section 10.2.5(c)(i)(y) and Restricted Payments permitted under
Section 10.2.6, (f) customary employment, consulting and severance arrangements
between Parent and Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business and transactions pursuant to stock
option plans and employee benefit plans and similar arrangements in the ordinary
course of business, (h) the payment of customary fees and reasonable out of
pocket costs to, and customary indemnities provided on behalf of, directors,
officers, employees and consultants of Parent and Restricted

 



148

 

 



--------------------------------------------------------------------------------

Subsidiaries in the ordinary course of business, (i) any customary transaction
in connection with a Receivables Facility, (j) transactions pursuant to
registration rights agreements and similar arrangements, (k) transactions in
which Parent or any Restricted Subsidiary, as the case may be, delivers to Agent
a letter from an independent financial advisor stating that such transaction is
fair to Parent or such Restricted Subsidiary from a financial point of view or
meets the requirements of clause (b) of this Section 10.2.8, and (l)
transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 10.2.8 or any amendment thereto to the extent such an
amendment (taken as a whole) is not adverse to Lenders in any material respect.

 

 

10.2.9

Burdensome Agreements. Parent shall not, nor shall it permit any Restricted

Subsidiary to, directly or indirectly, enter into or permit to exist any
Contractual Obligation (other than (i) this Agreement or any other Loan Document
or, (ii) any Term Debt Documents, or documents governing any Term Refinancing
Debt or, (iii) any UST Tranche A Facility Documentation or documents governing
any UST Tranche A Refinancing Debt, (iv) any UST Tranche B Facility
Documentation or documents governing any UST Tranche B Refinancing Debt, or (v)
any Permitted Refinancing thereofof (i) through (iv) that limits the ability of
(a) any Restricted Subsidiary that is not a Loan Party to make Restricted
Payments to any Loan Party or to make or repay loans or advances to or otherwise
transfer assets to or make Investments in any Loan Party or (b) any Loan Party
to create, incur, assume or suffer to exist Liens on property of such Person to
secure the Obligations; provided, that the foregoing clauses (a) and (b) shall
not apply to Contractual Obligations which (i) (x) exist on the Closing Date and
(to the extent not otherwise permitted by this Section 10.2.9) are listed on
Schedule 10.2.9 hereto and (y) to the extent Contractual Obligations permitted
by clause (x) are set forth in an agreement evidencing Debt, are set forth in
any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Debt so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation in any material respect (as determined in good faith by
Administrative Borrower), (ii) are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such Contractual Obligations were not entered into in contemplation of such
Person becoming a Restricted Subsidiary, (iii) represent Debt of a Restricted
Subsidiary which is not a Loan Party which is permitted by Section 10.2.3, (iv)
arise in connection with any Disposition permitted by Section 10.2.4 or 10.2.5
and relate solely to the assets or Person subject to such Disposition, (v) are
customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures or other` non-wholly owned Subsidiaries permitted
under Section 10.2.2 and applicable solely to such joint venture or non-wholly
owned Subsidiaries and are entered into in the ordinary course of business, (vi)
are negative pledges and restrictions on Liens in favor of any holder of Debt
(other than any Junior Financing) permitted under Section

10.2.3 but solely to the extent any negative pledge relates to the property
financed by such Debt,

(vii) are customary restrictions in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate only
to the assets subject thereto, (viii) comprise restrictions imposed by any
agreement governing secured Debt permitted pursuant to Section 10.2.3 to the
extent that such restrictions apply only to the property or assets securing such
Debt, (ix) are customary provisions restricting subletting or assignment of any
lease governing a leasehold interest of Parent or any Restricted Subsidiary
entered into in the ordinary course of business, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are customary restrictions contained in the Term Debt
Documents,  the  UST  Tranche  A  Facility  Documentation  and  the  UST  Tranche  B
Facility

 



149

 

 



--------------------------------------------------------------------------------

Documentation, (xii) arise in connection with cash or other deposits permitted
under Sections

10.2.1 and 10.2.2 and limited to such cash or deposit, (xiii) are customary
restrictions set forth in the documentation governing any Receivables Facility
covering the Receivables Assets related thereto, (xiv) comprise restrictions
imposed by any agreement governing Debt entered into on or after the Closing
Date and permitted under Section 10.2.3 if the restrictions contained in any
such agreement taken as a whole (a) are not materially less favorable to Secured
Parties than the encumbrances and restrictions contained in the Loan Documents
(as determined by Parent) or (b) either (I) Parent determines at the time of
entry into such agreement or instrument that such encumbrances or restrictions
will not adversely affect, in any material respect, Borrowers’ ability to make
principal or interest payments required hereunder or (II) such encumbrance or
restriction applies only during the continuance of a default relating to such
agreement or instrument.

 

 

10.2.10

Financial Covenant.At  all  times  on  or  after  March  31,   2014  during  a

Financial Covenant Trigger Period, Parent and Restricted Subsidiaries, on a
consolidated basis, shall not permit the Consolidated Fixed Charge Coverage
Ratio to be less than 1.10 to 1.00 tested

(x)immediately upon the occurrence of a Financial Covenant Trigger Event as of
the last day of the most recent Fiscal Quarter for which financial statements
have been delivered pursuant to Section 10.1.1 (or, in the event of the
occurrence of a Financial Covenant Trigger Event prior to delivery of the
financial statements for the Fiscal Quarter ended March 31, 2014, as of December
31, 2013), and (y) thereafter, as of the last day of each Fiscal Quarter, in
each case calculated for the immediately preceding twelve Fiscal Months.

 

10.2.11Capital Expenditures. Parent and Restricted Subsidiaries shall not make
Capital Expenditures during any period set forth below in excess of the amount
set forth below for such period:

 

Calendar Year

Amount

2014

$200,000,000

2015

$200,000,000

2016

$200,000,000

2017

$200,000,000

2018

$200,000,000

The amount of permitted Capital Expenditures set forth above in respect of any
Fiscal Year commencing with the Fiscal Year ending on December 31, 2015, shall
be increased (but not decreased) by (a) the amount of unused permitted Capital
Expenditures for the immediately preceding Fiscal Year less (b) the amount (if
any) equal to unused Capital Expenditures carried forward to such preceding
Fiscal Year. The amount of permitted Capital Expenditures set forth above in
respect of any Fiscal Year may at the option of Administrative Borrower be
increased by the amount of Capital Expenditures scheduled to be available for
the next succeeding year, with a corresponding reduction in the amount of
permitted Capital Expenditures for such next succeeding year. In no event shall
Parent or Restricted Subsidiaries permit the aggregate amount of Capital
Expenditures during all periods set forth above to exceed the aggregate amount
of permitted Capital Expenditures during all such periods as a result of the
carry-forward and

carry-back provisions set forth in the two immediately preceding sentences
and/or the unlimited amount subject to meeting Payment Conditions when such
Capital Expenditures are incurred.

 



150

 

 



--------------------------------------------------------------------------------

 

10.2.11

Notwithstanding the foregoing, Parent and Restricted Subsidiaries may make

additional Capital Expenditures subject to the satisfaction of the Payment
Conditions.[Reserved].

 

 

10.2.12

Fiscal Year.Neither Parent nor any Restricted Subsidiary shall make any

change in its Fiscal Year or Fiscal Quarters (it being understood that Parent’s
Fiscal Year ends on December 31 of each year, and that each of the first three
Fiscal Quarters of each Fiscal Year of Parent ends on the March 31, June 30 and
September 30, respectively); provided, however, that Parent may on its own
behalf and on behalf of Restricted Subsidiaries, upon written notice to Agent,
change its and Restricted Subsidiaries’ Fiscal Year and Fiscal Quarters to any
other Fiscal Year (and any other Fiscal Quarters), in which case, Parent and
Agent will, and are hereby authorized by Lenders to, make any adjustments to
this Agreement that are necessary to reflect such changes.

 

 

10.2.13

Prepayments, Etc. of Debt.

 

 

(a)

Parent shall not, nor shall it permit any Restricted Subsidiary to, directly or

indirectly, (x) voluntarily prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled interest shall be permitted
unless such payments violate any subordination terms of any Junior Financing
Documentation) any Permitted Junior Debt, Term Debt, Term Refinancing Debt, UST
Tranche A Facility Indebtedness, UST Tranche A Refinancing Debt, UST Tranche B
Facility Indebtedness, UST Tranche B Refinancing Debt, Specified Pension Fund
Obligations or any Permitted Refinancing of any of the foregoing, or (y) prepay
the Term Debt or Term, Term Refinancing Debt, UST Tranche A Facility
Indebtedness, UST Tranche A Refinancing Debt, UST Tranche B Facility
Indebtedness, UST Tranche B Refinancing Debt out of excess cash flow (or an
equivalent terms) in accordance with the terms thereof, or (z) make any payment
in violation of any subordination terms of any Junior Financing Documentation
except (i) any Permitted Refinancing permitted in respect thereof, (ii) the
conversion of any such Debt (or any Permitted Refinancing thereof) to Equity
Interests (other than Disqualified Equity Interests unless such Disqualified
Equity Interests would be permitted by Section 10.2.3) of Parent, (iii) the
prepayment of Debt of Parent or any Restricted Subsidiary to Parent or any
Restricted Subsidiary to the extent not prohibited by applicable subordination
provisions, (iv) prepayments, redemptions, purchases, defeasances, other
payments and satisfaction from the proceeds of equity issuances, (v) AHYDO
catch-up payments, (vi) any payment permitted to be made pursuant to Section
10.2.6(i) if it were a Restricted Payment, and (vii) other prepayments,
redemptions, purchases, defeasances and other payments in respect of Debt
subject to the satisfaction of the Debt Repayment Conditions in connection
therewith. For greater certainty, nothing in this Section 10.2.13(a) or
elsewhere in this Agreement shall limit or restrict the ability of Parent or any
Restricted Subsidiary to prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof any Existing Series A Notes or Existing
Series B Notes or any Debt listed on Schedule 10.2.3(b), in each case that
remain outstanding after the consummation of the Recapitalization Transactions
and the other Transactions on the Closing Date or (ii) any ordinary course
obligations that were deferred, partially paid, postponed or otherwise remaining
outstanding as of the Amendment No. 6 Effective Date and permitted pursuant to
Section 10.2.3(ff).

 



151

 

 



--------------------------------------------------------------------------------

 

(b)

(i)Parent shall not, nor shall it permit any Restricted Subsidiary to,

directly or indirectly, amend, modify, change, terminate or release in any
manner materially adverse to the interests of Lenders any term or condition of
any Junior Financing Documentation (or any Permitted Refinancing thereof) if the
effect thereof would be to cause such Junior Financing to no longer constitute
Junior Financing without the consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed).

 

 

(ii)

Parent shall not, nor shall it permit any Restricted Subsidiary to,

directly or indirectly, amend, modify, change, terminate or release in any
manner materially adverse to the interests of the Lenders any term or condition
of the UST Tranche A Facility Indebtedness or the UST Tranche B Facility
Indebtedness (it being understood and agreed that any amendment to reduce the
commitments for the UST Tranche A Facility under the UST Tranche A Facility
Credit Agreement to an amount less than $300,000,000 and any amendment to
increase the commitments for the UST Tranche B Facility under the UST Tranche B
Credit Agreement to an amount in excess of $400,000,000 shall be deemed to be
materially adverse to the interests of the Lenders).

 

SECTION 11.EVENTS OF DEFAULT; REMEDIES ON DEFAULT

 

 

11.1

Events of Default.Each of the following shall be an “Event of Default”

hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

 

 

(a)

Any Loan Party fails to pay (i) when and as required to be paid herein or in

any other Loan Document, any amount of principal of any Loan, (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan, or (iii)
within ten (10) days after the same becomes due, any other amount payable
hereunder or with respect to any other Loan Document;

 

 

(b)

Any representation or warranty made or deemed made or other written

statement of any Loan Party made in connection with any Loan Documents is
incorrect or misleading in any material respect when given;

 

 

(c)

Any Loan Party breaches or fails to perform any covenant contained in

Sections 7.2, 8.1, 10.1.3(a), 10.1.5 (solely as it relates to the maintenance of
existence) or 10.2;

 

 

(d)

Any Loan Party breaches or fails to perform any covenant contained in any

Loan Document (and not specified in clause (c) above), and such breach or
failure is not cured within thirty (30) days (or (x) three (3) Business Days
with respect to a breach or failure under Section 8.2.4 or 8.3, or (y) five (5)
Business Days with respect to a breach or failure under Section 10.1.1 or
10.1.2(a)) after a Responsible Officer of such Loan Party receives notice
thereof from Agent, whichever is sooner;

 

 

(e)

Any Guarantor repudiates, revokes or attempts to revoke in writing the

Guaranty (other than in accordance with its terms); any Loan Party denies or
contests in writing the validity or enforceability of the Loan Documents or the
Loans, or the perfection or priority of

 



152

 

 



--------------------------------------------------------------------------------

any Lien granted to Agent; or Loan Document ceases to be in full force or effect
for any reason (other than a waiver or release by Agent and Lenders);

 

 

(f)

(1)Any Loan Party or any Restricted Subsidiary (i) fails to make any

payment after the applicable grace period with respect thereto, if any, (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any other Debt (other than Debt hereunder) having an outstanding
aggregate principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Debt, or any other event occurs (other than, with respect to Debt consisting of
swap contracts, termination events or equivalent events pursuant to the terms of
such swap contracts and not as a result of any other default thereunder by any
Loan Party), after all grace periods having expired and all required notices
having been given, the effect of which default or other event is to cause, or to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, after all
grace periods having expired and all required notices having been given, such
Debt to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity;

 

(2) the UST Tranche A Agent or the Lenders under (and as defined in) under UST
Tranche A Facility Documentation shall fail to honor request for borrowing or
release of proceeds from any UST Tranche A Controlled Account (as defined in the
UST Tranche A Credit Agreement as in effect on the date hereof) in each case in
excess of $25,000,000 and such failure continues for ten (10) Business Days; or

 

(3) the UST Tranche B Agent or the Lenders under (and as defined in) under UST
Tranche B Facility Documentation shall fail to honor request for borrowing or
release of proceeds from any UST Tranche B Controlled Account (as defined in the
UST Tranche A Credit Agreement as in effect on the date hereof) in each case in
excess of $25,000,000 and such failure continues for ten (10) Business Days; or

 

 

(g)

One or more final judgments, orders or decrees for the payment of money

is entered against a Loan Party in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Loan Parties,
the Threshold Amount (to the extent not covered by independent third-party
insurance or indemnity and such insurer or indemnitor has not denied coverage
thereof), unless a stay of enforcement of such judgment or order is in effect,
by reason of a pending appeal or otherwise, unless such judgment is vacated,
discharged or satisfied in full, in each case within sixty (60) consecutive
days;

 

 

(h)

Exceptasotherwisepermittedhereunder,ParentandRestricted

Subsidiaries (or any one of them) is enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of the
business of Parent and Restricted Subsidiaries (taken as a whole) or there is a
cessation of any material part of the business of Parent and Restricted
Subsidiaries (taken as a whole) for a material period of time;

 

 

(i)

Any Loan Party agrees to or commences any liquidation, dissolution or

winding up of its affairs, except to the extent otherwise permitted under this
Agreement; or Loan Parties on a consolidated basis cease to be Solvent;

 



153

 

 



--------------------------------------------------------------------------------

 

(j)

(i) Any Insolvency Proceeding is commenced by any Loan Party; (ii) an

Insolvency Proceeding is commenced against any Loan Party and such Loan Party
consents to the institution of the proceeding against it, the petition
commencing the proceeding is not timely controverted by such Loan Party, such
petition is not dismissed within sixty (60) consecutive days after its filing,
or an order for relief is entered in the proceeding; a trustee (including an
interim trustee) is appointed to take possession of any substantial Property of
or to operate any of the business of any Loan Party and such appointment
continues undischarged or unstayed for sixty (60) days; or (iii) any Loan Party
makes an offer of settlement, extension or composition to its unsecured
creditors generally;

 

 

(k)

an ERISA Event occurs that could reasonably be expected to result in a

Material Adverse Effect;

 

 

(l)

a Change of Control occurs;

 

 

(m)

any security interest and Lien purported to be created by this Agreement or

any Security Document shall cease to be in full force and effect, or shall cease
to give Agent, for the benefit of Lenders, the Liens, rights, powers and
privileges purported to be created and granted under such Security Documents
(including a perfected first priority security interest in and Lien on all of
the Collateral thereunder (except as otherwise expressly provided in this
Agreement or in such Security Document and except to the extent such failure to
be in full force and effect, or loss of rights, powers and privileges, results
from the failure of Agent to maintain possession of Collateral actually
delivered to it and pledged under the Security Documents or to file UCC
amendments relating to a Loan Party’s change of name or jurisdiction of
formation (solely to the extent that a Loan Party provides Agent written notice
thereof in accordance with the Loan Documents) and continuation statements) in
favor of Agent, or shall be asserted in writing by Borrower or any other
Borrower not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;

 

 

(n)

any Loan Document or any material provisions thereof shall at any time

and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or any Affiliate
thereof, or by any Governmental Authority, seeking to establish the invalidity
or unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations in writing;

 

 

(o)

thesubordinationandintercreditorprovisionsofthedocuments

evidencing or governing any Term Debt, Term Refinancing Debt or Junior Financing
(the “Intercreditor Provisions”) shall, in whole or in part, terminate, cease to
be effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Term Debt, Term Refinancing Debt or Junior Financing
(other than expressly in accordance with the terms hereof or thereof); or (ii)
any Loan Party shall, directly or indirectly, disavow or contest in any manner

(A)the effectiveness, validity or enforceability of any of the Intercreditor
Provisions, (B) that the Intercreditor Provisions exist for the benefit of the
Secured Parties, or (C) that all payments of principal of or premium and
interest on the applicable Term Debt, Term Refinancing Debt or

 



154

 

 



--------------------------------------------------------------------------------

Junior Financing or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Intercreditor Provisions; or

 

 

(p)

The IBT Agreement, as modified and extended through the IBT Extension

Agreement, shall terminate or cease to be legally valid and in full force and
effect.

 

 

11.2

Remedies upon Default.If an Event of Default described in Section 11.1(j)

occurs with respect to any Loan Party, then to the extent permitted by
Applicable Law, all Obligations (other than Bank Product Debt and obligations of
Loan Parties under Hedging Agreements) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, if any Event of Default exists, Agent may (and
shall upon written direction of Required Lenders) do any one or more of the
following from time to time:

 

 

(a)

declare any Obligations immediately due and payable, whereupon they

shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Loan Parties to the
fullest extent permitted by law;

 

 

(b)

terminate, reduce or condition any Commitment, or make any adjustment

to the Borrowing Base;

 

 

(c)

require Loan Parties to Cash Collateralize LC Obligations to the extent

required by the definition of Cash Collateralization, and, if Loan Parties fail
promptly to deposit such Cash Collateral, Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied); and

 

 

(d)

subject to the Term Debt Intercreditor Agreement, exercise any other

rights or remedies afforded under any agreement, by law, at equity or otherwise,
including the rights and remedies of a secured party under the UCC. Such rights
and remedies include the rights to (i) take possession of any Collateral; (ii)
require Loan Parties to assemble Collateral, at Loan Parties’ expense, and make
it available to Agent at a mutually convenient place designated by Agent; (iii)
peaceably enter any premises where Collateral is located and store Collateral on
such premises until sold (and if the premises are owned or leased by a Loan
Party, Loan Parties agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Loan Party agrees that ten
(10) days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable. Agent shall have the right to conduct such sales on
any Loan Party’s premises, without charge, and such sales may be adjourned from
time to time in accordance with Applicable Law. Subject to the Term Debt
Intercreditor Agreement, Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may set off the amount of such
price against the Obligations.

 



155

 

 



--------------------------------------------------------------------------------

 

11.3

License. Upon the occurrence and during the continuance of an Event of Default,

subject to the Term Debt Intercreditor Agreement, Agent is hereby granted an
irrevocable, non-exclusive license or other right to use, license or sub-license
(without payment of royalty or other compensation to any Person) any or all
Intellectual Property owned by Loan Parties (including any software, trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, packaging materials and other Property), solely for the purpose of
exercising Loan Parties’ other rights or remedies with respect to, any
Collateral.

 

 

11.4

Setoff. Agent, Lenders and their Affiliates are each authorized by Loan Parties
at

any time during an Event of Default with the consent of Agent, without notice to
Loan Parties, to set off and to appropriate and apply any deposits (general or
special (other than deposits in Excluded Deposit Accounts)), funds, claims,
obligations, liabilities or other Debt at any time held or owing by Agent, any
Lender or any such Affiliate to or for the account of any Loan Party against any
Obligations then due.

 

 

11.5

Remedies Cumulative; No Waiver; Commercial Reasonableness.

 

 

11.5.1

Cumulative Rights.All covenants, conditions, provisions, warranties,

guaranties, indemnities and other undertakings of Loan Parties contained in the
Loan Documents are cumulative and not in derogation or substitution of each
other. In particular, the rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and shall not be exclusive of any other rights or remedies that
Agent and Lenders may have, whether under any agreement, by law, at equity or
otherwise.

 

 

11.5.2

Waivers.The failure or delay of Agent or any Lender to require strict

performance by Loan Parties with any terms of the Loan Documents, or to exercise
any rights or remedies with respect to Collateral or otherwise, shall not
operate as a waiver thereof nor as establishment of a course of dealing. All
rights and remedies shall continue in full force and effect until Full Payment
of the Obligations. No modification of any terms of any Loan Documents
(including any waiver thereof) shall be effective, unless such modification is
made in accordance with Section 15.1. No waiver of any Default or Event of
Default shall constitute a waiver of any other Default or Event of Default that
may exist at such time, unless expressly stated. If Agent or any Lender accepts
performance by any Loan Party under any Loan Documents in a manner other than
that specified therein, or during any Default or Event of Default, or if Agent
or any Lender shall delay or exercise any right or remedy under any Loan
Documents, such acceptance, delay or exercise shall not operate to waive any
Default or Event of Default nor to preclude exercise of any other right or
remedy. It is expressly acknowledged by Loan Parties that any failure to satisfy
a financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date other than in respect of the
covenant in Section 10.2.10.

 

 

11.5.3

Commercial Reasonableness.To the extent that Applicable Law imposes

duties on Agent or any Lender to exercise remedies in a commercially reasonable
manner (which duties cannot be waived under such law), each Loan Party
acknowledges and agrees that it is not commercially unreasonable for Agent or
any Lender (a) to fail to incur expenses reasonably deemed significant by Agent
or any Lender to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for

 



156

 

 



--------------------------------------------------------------------------------

disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain consents of any Governmental Authority or other third party for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors, secondary obligors
or other persons obligated on Collateral or to remove liens or encumbrances on
or any adverse claims against Collateral, (d) to exercise collection remedies
against account debtors and other persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as any Loan Party,
for expressions of interest in acquiring all or any portion of the Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (i) to
dispose of assets in wholesale rather than retail markets, (j) to disclaim
disposition warranties, (k) to purchase insurance or credit enhancements to
insure Agent or Lenders against risks of loss, collection or disposition of
Collateral or to provide to Agent or Lenders a guaranteed return from the
collection or disposition of Collateral, or (l) to the extent deemed appropriate
by Agent, to obtain the services of other brokers, investment bankers,
consultants and other professionals to assist Agent in the collection or
disposition of any of the Collateral. Each Loan Party acknowledges that the
purpose of this Section is to provide non-exhaustive indications of what actions
or omissions by Agent or any Lender would not be commercially unreasonable in
the exercise by Agent or any Lender of remedies against the Collateral and that
other actions or omissions by Agent or any Lender shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section. Without limitation of the foregoing, nothing contained in this Section
shall be construed to grant any rights to any Loan Party or to impose any duties
on Agent or Lenders that would not have been granted or imposed by this
Agreement or by Applicable Law in the absence of this Section.

 

SECTION 12.AGENT

 

 

12.1

Appointment, Authority and Duties of Agent.

 

 

12.1.1

Appointment and Authority.Each  Lender  appoints  and  designates RBS as

Agent hereunder. Agent may, and each Lender authorizes Agent to, enter into all
Loan Documents to which Agent is intended to be a party and accept all Security
Documents, for Agent’s benefit and the Pro Rata benefit of Lenders. Each Lender
agrees that any action taken by Agent or Required Lenders in accordance with the
provisions of the Loan Documents, and the exercise by Agent or Required Lenders
of any rights or remedies set forth therein, together with all other powers
reasonably incidental thereto, shall be authorized and binding upon all Lenders.
Without limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document from any Loan Party or other Person; (c) act as collateral
agent for Secured Parties for purposes of perfecting and administering Liens
under the Loan Documents,  and  for  all  other purposes  stated  therein; (d)
manage, supervise or otherwise deal

 



157

 

 



--------------------------------------------------------------------------------

with Collateral; and (e) exercise all rights and remedies given to Agent with
respect to any Collateral under the Loan Documents, Applicable Law or otherwise.
The duties of Agent shall  be ministerial and administrative in nature, and
Agent shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent, on behalf of Lenders, shall be authorized to determine
whether any Accounts constitute Eligible Accounts or whether to impose or
release any component of the Availability Reserve in its Permitted Discretion,
and to exercise its Permitted Discretion in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.

 

 

12.1.2

Duties. Agent shall not have any duties except those expressly set forth in the

Loan Documents, nor be required to initiate or conduct any Enforcement Action
except to the extent directed to do so by Required Lenders while an Event of
Default exists. The conferral upon Agent of any right shall not imply a duty on
Agent’s part to exercise such right, unless instructed to do so by Required
Lenders in accordance with this Agreement.

 

 

12.1.3

Agent Professionals. Agent may perform its respective duties through agents

and employees. Agent may consult with and employ Agent Professionals, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by an Agent Professional. Agent shall
not be responsible for the negligence (other than gross negligence) or
misconduct (other than willful misconduct) of any agents, employees or Agent
Professionals selected by it with reasonable care.

 

 

12.1.4

Instructions  of Required Lenders.The rights and remedies conferred upon

Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from  Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 15.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

 

 

12.2

Agreements Regarding Collateral and Field Examination Reports.

 

 

12.2.1

Lien Releases; Care of Collateral. Lenders authorize Agent (a) to release any

Lien with respect to any Collateral (a) upon Full Payment of the Obligations in
accordance with

 



158

 

 



--------------------------------------------------------------------------------

Section 4.6, (b) to release any Lien with respect to any Collateral that is the
subject of a Disposition permitted hereunder, (c) to release any Lien with
respect to any Collateral subject to a Lien permitted hereunder and entitled to
priority over Agent’s Liens (to the extent required by the terms of the
obligations secured by such Liens), (d) to release any Lien with respect to any
Collateral that constitutes Excluded Property, (e) (including for the avoidance
of any doubt, any Lien on any Material Real Property located in a special flood
hazard area), (e) in the case of Collateral subject to a Lien that is owned by a
Guarantor (or Equity Interests issued by such Guarantor), to release any Lien
with respect to any Collateral automatically upon the release of such Guarantor
from its obligations under the Guaranty as permitted hereunder, (f) to release
or subordinate any Lien (or other easement or encumberance) on any property
granted to or held by Agent under any Loan Document to the holder of any Lien on
such property permitted hereunder (to the extent required by the terms of the
obligations secured by such Liens (or other easements or encumberances) and (g)
in all other cases, the release usas approved, ratified or consented to by
Required Lenders or, in the case of a release of substantially all of the
Collateral, all Lenders (except as otherwise permitted). In connection with any
release pursuant to the immediately preceding sentence of this Section 12.2.1,
Agent shall promptly (after reasonable advance notice) execute and deliver to
any Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such release. Agent shall have no
obligation whatsoever to any Lenders to assure that any Collateral exists or is
owned by a Loan Party, or is cared for, protected, insured or encumbered, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.

 

 

12.2.2

Possession of Collateral.Agent and Lenders appoint each other Lender as

agent for the purpose of perfecting Liens (for the benefit of Secured Parties)
in any Collateral that, under the UCC or other Applicable Law, can be perfected
by possession or control. If any Lender obtains possession or control of any
such Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with such Collateral
in accordance with Agent’s instructions.

 

 

12.2.3

Reports. Agent shall promptly, upon receipt thereof, forward to each Lender

copies of the results of any field audit or other examination or any appraisal
prepared by or on behalf of Agent with respect to any Loan Party or Collateral
(“Report”). Each Lender agrees (a) that neither RBS nor Agent makes any
representation or warranty as to the accuracy or completeness of any Report, and
shall not be liable for any information contained in or omitted from any Report;
(b) that the Reports are not intended to be comprehensive audits or
examinations, and that Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Loan Parties’ books and records as
well as upon representations of Loan Parties’ officers and employees; and (c) to
keep all Reports confidential and strictly for such Lender’s internal use, and
not to distribute any Report (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants) or use any Report in any
manner other than administration of the Loans and other Obligations. Each Lender
agrees to indemnify and hold harmless Agent and any other Person preparing a
Report from any action such Lender may take as a result of or any conclusion it
may draw from any Report, as well as any Claims arising in connection with any
third parties that obtain all or any part of a Report through such Lender.

 



159

 

 



--------------------------------------------------------------------------------

 

12.3

Reliance By Agent. Agent shall be entitled to rely, and shall be fully protected
in

relying, upon any certification, notice or other communication (including those
by telephone, telex, telegram, telecopy or e-mail) believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

 

 

12.4

Action Upon Default.Agent shall not be deemed to have knowledge of any

Default or Event of Default unless it has received written notice from a Lender
or a Loan Party specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
with the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate its Obligations, or exercise any right that it
might otherwise have under Applicable Law to credit bid at foreclosure sales,
UCC sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against a Loan Party where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

 

 

12.5

Ratable Sharing. If any Lender shall obtain any payment or reduction of any

Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.7.1,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.7.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.

 

 

12.6

Indemnification of Agent Indemnitees.

 

 

12.6.1

Indemnification.EACH   LENDER   SHALL   INDEMNIFY   AND HOLD

HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN PARTIES (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF LOAN PARTIES UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, EXCEPT TO THE EXTENT SUCH CLAIMS ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM AGENT
INDEMNITEE’S

GROSS NEGLIGENCE OF WILFUL MISCONDUCT. If Agent is sued by any receiver, trustee
in bankruptcy, debtor-in-possession or other Person for any alleged preference
from a Loan Party or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent, as applicable, by Lenders to the extent of each
Lender’s Pro Rata share.

 

 

12.6.2

Proceedings. Without limiting the generality of the foregoing, if at any time

(whether prior to or after the Commitment Termination Date) any proceeding is
brought against any Agent Indemnitees by a Loan Party, or any Person claiming
through a Loan Party, to recover

 



160

 

 



--------------------------------------------------------------------------------

damages for any act taken or omitted by Agent in connection with any
Obligations, Collateral, Loan Documents or matters relating thereto, or
otherwise to obtain any other relief of any kind on account of any transaction
relating to any Loan Documents, each Lender agrees to indemnify and hold
harmless Agent Indemnitees with respect thereto and to pay to Agent Indemnitees
such Lender’s Pro Rata share of any amount that any Agent Indemnitee is required
to pay under any judgment or other order entered in such proceeding or by reason
of any settlement, including all interest, costs and expenses (including
attorneys’ fees) incurred in defending same, except to the extent such claims
are determined by a court of competent jurisdiction to result from Agent
Indemnitee’s gross negligence of wilful misconduct. In Agent’s Permitted
Discretion, Agent  may reserve for any such proceeding, and may satisfy any
judgment, order or settlement, from proceeds of Collateral prior to making any
distributions of Collateral proceeds to Lenders.

 

 

12.7

Limitation on Responsibilities of Agent. Agent shall not be liable to Lenders

for any action taken or omitted to be taken under the Loan Documents, except for
losses to the extent caused by Agent’s, as applicable, gross negligence or
willful misconduct. Agent do not assume any responsibility for any failure or
delay in performance or any breach by any Loan Party or Lender of any
obligations under the Loan Documents. Agent does not make to Lenders any express
or implied warranty, representation or guarantee with respect to any
Obligations, Collateral, Loan Documents or Loan Party. No Agent Indemnitee shall
be responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party or
Account Debtor. No Agent Indemnitee shall have any obligation to any Lender to
ascertain or inquire into the existence of any Default or Event of Default, the
observance or performance by any Loan Party of any terms of the Loan Documents,
or the satisfaction of any conditions precedent contained in any Loan Documents.

 

 

12.8

Successor Agent and Co-Agents.

 

 

12.8.1

Resignation; Successor Agent. Subject to the appointment and acceptance of

a successor Agent as provided below, Agent may resign at any time by giving at
least thirty (30) days written notice thereof to Lenders and Administrative
Borrower (the date of resignation elected by Agent subject to the notice
requirements set forth herein, the “Resignation Effective Date”). Upon receipt
of such notice, Required Lenders shall have the right to appoint a successor
Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b) a
commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and (provided no Event of Default exists under Sections 11.1(a) or
(j)) is reasonably acceptable to Administrative Borrower. If no successor agent
is appointed prior to the effective date of the resignation of Agent, then Agent
may (but shall not be obligated to) appoint a successor agent from among Lenders
which successor (provided no Event of Default exists under Sections 11.1(a) or
(j)) shall be reasonably acceptable to Administrative Borrower. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date. Upon acceptance
by a successor Agent of an appointment to serve as Agent hereunder, such
successor Agent shall

 



161

 

 



--------------------------------------------------------------------------------

thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act, and the retiring Agent shall be discharged
from its duties and obligations hereunder but shall continue to have the
benefits of the indemnification expressly set forth in Sections 12.6 and 15.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent and such Agent shall continue to be subject to the
confidentiality obligations set forth in Section 15.11. Any successor by merger
or acquisition of the stock or assets of RBS shall continue to be Agent
hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above.

 

 

12.8.2

Separate Collateral Agent. It is the intent of the parties that there shall be
no

violation of any Applicable Law denying or restricting the right of financial
institutions to transact business in any jurisdiction. If Agent believes that it
may be limited in the exercise of any rights or remedies under the Loan
Documents due to any Applicable Law, Agent may appoint an additional Person who
is not so limited, as a separate collateral agent or co-collateral agent;
provided, that such Person shall not be a Disqualified Lender. If Agent so
appoints a collateral agent or, each right and remedy intended to be available
to Agent under the Loan Documents shall also be vested in such separate agent.
Every covenant and obligation necessary to the exercise thereof by such agent
shall run to and be enforceable by it as well as Agent. Lenders shall execute
and deliver such documents as Agent deems appropriate to vest any rights or
remedies in such agent. If any collateral agent shall die or dissolve, become
incapable of acting, resign or be removed, then all the rights and remedies of
such agent, to the extent permitted by Applicable Law, shall vest in and be
exercised by Agent until appointment of a new agent.

 

 

12.9

Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it

has, independently and without reliance upon Agent or any Lender, and based upon
such documents, information and analyses as it has deemed appropriate, made its
own credit analysis of each Loan Party and its own decision to enter into this
Agreement and to fund Loans and participate in LC Obligations hereunder. Each
Lender has made such inquiries concerning the Loan Documents, the Collateral and
each Loan Party as such Lender feels necessary. Each Lender further acknowledges
and agrees that the other Lenders and Agent have made no representations or
warranties concerning any Loan Party, any Collateral or the legality, validity,
sufficiency or enforceability of any Loan Documents or Obligations. Each Lender
will, independently and without reliance upon the other Lenders or Agent, and
based upon such financial statements, documents and information as it deems
appropriate at the time, continue to make and rely upon its own credit decisions
in making Loans and participating in LC Obligations, and in taking or refraining
from any action under any Loan Documents. Except for notices, reports and other
information expressly requested by a Lender, Agent shall have no duty or
responsibility to provide any Lender with any notices, reports or certificates
furnished to Agent by any Loan Party or any credit or other information
concerning the affairs, financial condition, business or Properties of any Loan
Party (or any of its Affiliates) which may come into possession of Agent, or any
of its respective Affiliates.

 

 

12.10

Replacement of Certain Lenders.In the event that any Lender (a) fails to fund

its Pro Rata share of any Loan or LC Obligation hereunder, and such failure is
not cured within two (2) Business Days or such Lender is otherwise a Defaulting
Lender, (b) defaults in

 



162

 

 



--------------------------------------------------------------------------------

performing any of its obligations under the Loan Documents, (c) fails to give
its consent to any amendment, waiver or action for which consent of all directly
and adversely affected Lenders, all Lenders or Supermajority Lenders was
required and Required Lenders consented, then, in addition to any other rights
and remedies that any Person may have, of the then Administrative Borrower, may
require such Lender to assign all of its rights and obligations under the Loan
Documents to Eligible Assignee(s) pursuant to appropriate Assignment and
Acceptance(s). Agent is irrevocably appointed as attorney-in-fact to execute any
such Assignment and Acceptance if Lender fails to execute same. Such Lender
shall be entitled to receive, in cash, concurrently with any such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment (but excluding any prepayment
charge).

 

 

12.11

Remittance of Payments and Collections.

 

 

12.11.1

Remittances Generally. All payments by any Lender to Agent shall be made

by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender not later than 2:00 p.m. on such day, and if
request is made after 11:00 a.m., then payment shall be made by 11:00 a.m. on
the next Business Day. Payment by Agent to any Lender shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such Lender under
the Loan Documents.

 

 

12.11.2

Failure to Pay. If any Lender fails to pay any amount when due by it to Agent

pursuant to the terms hereof, such amount shall bear interest from the due date
until paid at the rate determined by Agent as customary in the banking industry
for interbank compensation.  In no event shall Loan Parties be entitled to
receive credit for any interest paid by a Lender to Agent.

 

 

12.11.3

Recovery of Payments.If Agent pays any amount to a Lender in the

expectation that a related payment will be received by Agent from a Loan Party
and such related payment is not received, then Agent may recover such amount
from each Lender that received it. If Agent determines at any time that an
amount received under any Loan Document must be returned to a Loan Party or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, Lenders shall pay to Agent, on demand, such Lender’s Pro Rata
share of the amounts required to be returned.

 

 

12.12

Agent in its Individual Capacity. As a Lender, RBS shall have the same rights

and remedies under the other Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include RBS in its
capacity as a Lender. Each of RBS and its Affiliates may accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, provide Bank
Products to, act as trustee under indentures of, serve as financial or other
advisor to, and generally engage in any kind of business with, Loan Party and
their Affiliates, as if RBS were any other bank, without any duty to account
therefor (including any fees or other consideration received in connection
therewith) to the other Lenders. In their

 



163

 

 



--------------------------------------------------------------------------------

individual capacity, RBS and its Affiliates may receive information regarding
Loan Party, their Affiliates and their Account Debtors (including information
subject to confidentiality obligations), and each Lender agrees that RBS and its
Affiliates shall be under no obligation to provide such information to Lenders,
if acquired in such individual capacity and not as Agent hereunder.

 

 

12.13

Agent Titles. Each Lender, other than RBS, that is designated (on the cover page

of this Agreement or otherwise) by RBS as an “Agent” or “Arranger” of any type
shall not have any right, power, responsibility or duty under any Loan Documents
other than those applicable to all Lenders, and shall in no event be deemed to
have any fiduciary relationship with any other Lender.

 

 

12.14

No  Third Party Beneficiaries.Except for Section 12.1.1, Section 12.2.5,

Section 12.8, Section 12.10 and this Section 12.14 is an agreement solely among
Lenders and Agent, and does not confer any rights or benefits upon Loan Parties
or any other Person. As between Loan Parties and Agent, any action that Agent
may take under any Loan Documents shall be conclusively presumed to have been
authorized and directed by Lenders as herein provided.

 

 

SECTION 13. PARTICIPATIONS



BENEFITOFAGREEMENT;ASSIGNMENTSAND

 

 

 

13.1

Successors and Assigns. This Agreement shall be binding upon and inure to the

benefit of Loan Parties, Agent and Lenders and their respective successors and
permitted assigns, except, that, (a) no Loan Party shall have the right to
assign its rights or delegate its obligations under any Loan Documents except as
permitted hereby, and (b) any assignment by a Lender must be made in compliance
with Section 13.3. Agent may treat the Person which made any Loan as the owner
thereof for all purposes until such Person makes an assignment in accordance
with Section 13.3. Any authorization or consent of a Lender shall be conclusive
and binding on any subsequent transferee or assignee of such Lender.

 

 

13.2

Participations.

 

 

13.2.1

Permitted Participants; Effect. Any Lender may, in the ordinary course of its

business and in accordance with Applicable Law, at any time sell to a financial
institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents; provided, that no
Disqualified Lender shall be permitted to be a Participant. Despite any sale by
a Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Loan Parties shall be determined as if such
Lender had not sold such participating interests, and Loan Parties and Agent
shall continue to deal solely and directly with such Lender in connection with
the Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.10 and Section 5.11 unless (x) the
Participant

 



164

 

 



--------------------------------------------------------------------------------

agrees to comply with, and does in fact comply with, Sections 5.10 and 5.11, and
(y) Administrative Borrower agrees otherwise in writing that such Participant is
so entitled.

 

 

13.2.2

Voting Rights. Each Lender shall retain the sole right to approve, without the

consent of any Participant, any amendment, waiver or other modification of any
Loan Documents other than pursuant to Section 15.1.1(c), 15.1.1(d)(ii) or
15.1.1(d)(iv).

 

 

13.2.3

Benefit of Set-Off. Loan Parties agree that each Participant shall have a right

of set-off in respect of its participating interest to the same extent as if
such interest were owing directly to a Lender, and each Lender shall also retain
the right of set-off with respect to any participating interests sold by it
(without duplication of any amounts that may be set off by such Participant). By
exercising any right of set-off, a Participant agrees to share with Lenders all
amounts received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.

 

 

13.2.4

Participant Register. Each Lender that sells a participation shall, acting
solely

for this purpose as an agent of Borrowers, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
interest thereon) of each participant’s interest in the Loans or other
Obligations under this Agreement (the “Participant Register”). Notwithstanding
any other provision of this Agreement, no sale, grant or other transfer of a
participation shall be effective until recorded in the Participant Register. The
entries in the Participant Register shall be conclusive and Borrowers, Lenders
and Agent shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary. The Participant Register shall be
available for inspection by Agent, any Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice. This Section 13.2.4
shall be construed so that all loans and other indebtedness pursuant to this
Agreement are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations).

 

 

13.3

Assignments.

 

 

13.3.1

Permitted Assignments. A Lender may assign to any Eligible Assignee any of

its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of

$5,000,000 (unless otherwise agreed by Agent, and so long as no Event of Default
under Section 11.1(a) or (j) has occurred or is continuing, Administrative
Borrower in their discretion) and integral multiples of $1,000,000 in excess of
that amount; (b) except in the case of an assignment in whole of a Lender’s
rights and obligations, the aggregate amount of the Commitments retained by the
transferor Lender is at least $10,000,000 (unless otherwise agreed by Agent in
its Permitted Discretion); (c) reserved; (d) the parties to each such assignment
shall execute and deliver to Agent, for its acceptance and recording, an
Assignment and Acceptance; and (e) such assignment shall be recorded in the
Register. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to (i) any Federal Reserve Bank or the
United  States  Treasury as  collateral  security pursuant  to  Regulation A of
the Board  and any

 



165

 

 



--------------------------------------------------------------------------------

Operating Circular issued by such Federal Reserve Bank or to any central bank
having authority over such Lender in accordance with Applicable Law, or (ii)
counterparties to swap agreements relating to any Loans; provided, however, that
any payment by Loan Parties to the assigning Lender in respect of any
Obligations assigned as described in this sentence shall satisfy such Loan
Parties’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
Notwithstanding anything contained in this Agreement to the contrary, no Lender
shall need the prior consent of Administrative Borrower or Agent to consolidate
with or merge into any other Person or to convey or transfer all or
substantially all of its properties and assets to any Person.

 

 

13.3.2

Effect; Effective Date.  Upon delivery to Agent of an assignment notice in the

form of Exhibit J and a processing fee of $3,500, and subject to acceptance and
recording thereof by Agent pursuant to Section 13.3.3, such assignment shall
become effective as specified in the notice, if it complies with this Section
13.3. From the effective date of such assignment, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new Notes, as appropriate.

 

 

13.3.3

Register. Agent, acting solely for this purpose as an agent of Borrowers, shall

maintain at Agent’s office a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of Lenders, and
the Commitments of, and principal amounts (and related interest amounts) of the
Loans and LC Obligations owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and Agent, Borrowers and Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as the owner
of the related Commitments and Obligations as set forth next to the name of such
Person in the Register, notwithstanding notice to the contrary. The Register
shall  be available for inspection by any Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. This Section
13.3.3 shall be construed so that all loans and other indebtedness pursuant to
this Agreement are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related
Treasury regulations (or any other relevant or successor provisions of the Code
or of such Treasury regulations).

 

 

13.4

Tax Treatment. If any interest in a Loan Document is transferred, the transferor

Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the provisions of Sections 5.10 and 5.11.

 

 

13.5

Representation of Lenders. Each Lender represents and warrants to each Loan

Party, Agent and other Lenders that none of the consideration used by it to fund
its Loans or to participate in any other transactions under this Agreement
constitutes for any purpose of ERISA or Section 4975 of the Code assets of any
“plan” as defined in Section 3(3) of ERISA or Section 4975 of the Code and the
interests of such Lender in and under the Loan Documents shall not constitute
plan assets under ERISA.

 



166

 

 



--------------------------------------------------------------------------------

SECTION 14.GUARANTY.

 

 

14.1

Guaranty.Each Guarantor hereby unconditionally guarantees, as a primary

obligor and not merely as a surety, jointly and severally with each other
Guarantor when and as due, whether at maturity, by acceleration, by notice of
prepayment or otherwise, the Full Payment of the Obligations. Each payment made
by any Guarantor pursuant to this Guaranty shall be made in lawful money of the
United States in immediately available funds.

 

 

14.2

Waivers.Each Guarantor hereby absolutely, unconditionally and irrevocably

waives, to the maximum extent permitted by law, (a) promptness, diligence,
notice of acceptance, notice of presentment of payment and any other notice
hereunder, (b) demand of payment, protest, notice of dishonor or nonpayment,
notice of the present and future amount of the Obligations and any other notice
with respect to the Obligations, (c) any requirement that Agent or any Lender
protect, secure, perfect or insure any security interest or Lien or any Property
subject thereto or exhaust any right or take any action against any other Loan
Party, or any Person or any Collateral, (d) any other action, event or
precondition to the enforcement hereof or the performance by each such Guarantor
of the Obligations (other than Full Payment of the Obligations), and (e) any
defense arising by any lack of capacity or authority or any other defense of any
Loan Party or any notice, demand or defense by reason of cessation from any
cause of Obligations other than Full Payment of the Obligations by Loan Parties
and any defense that any other guarantee or security was or was to be obtained
by Agent.

 

 

14.3

NoDefense.Noinvalidity,irregularity,voidableness,voidnessor

unenforceability of this Agreement or any Loan Document or any other agreement
or instrument relating thereto, or of all or any part of the Obligations or of
any collateral security therefor shall affect, impair or be a defense hereunder
(except (i) as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and (ii) any defense of payment or performance).

 

 

14.4

Guaranty of Payment.The Guaranty hereunder is one of payment and

performance, not collection, and the obligations of each Guarantor hereunder are
independent of the Obligations of the other Loan Parties, and a separate action
or actions may be brought and prosecuted against any Guarantor to enforce the
express terms and conditions of this Section 14, irrespective of whether any
action is brought against any other Loan Party or other Persons or whether any
other Loan Party or other Persons are joined in any such action or actions. Each
Guarantor waives, to the maximum extent permitted by law, any right to require
that any resort be had by Agent or any Lender to any security held for payment
of the Obligations or to any balance of any deposit account or credit on the
books of any Agent or any Lender in favor of any Loan Party or any other Person.
No election to proceed in one form of action or proceedings, or against any
Person, or on any Obligations, shall constitute a waiver of Agent’s right to
proceed in any other form of action or proceeding or against any other Person
unless Agent has expressed any such right in writing. Without limiting the
generality of the foregoing, no action or proceeding by Agent against any other
Loan Party under any document evidencing or securing indebtedness of any such
Loan Party to Agent shall diminish the liability of any Guarantor hereunder,
except to the extent Agent receives actual payment on account of Obligations by
such action or proceeding, notwithstanding the effect of any such election,
action or proceeding upon the right of subrogation of any Guarantor in respect
of any Loan Party.

 



167

 

 



--------------------------------------------------------------------------------

 

14.5

Liabilities Absolute. The liability of each Guarantor hereunder shall be
absolute,

unlimited and unconditional, other than in connection with payment of the
Obligations, shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason, including, without limitation, any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any claim, defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any
other Obligation or otherwise (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally). Without limiting the generality of the
foregoing, the obligations of each Guarantor shall not be discharged or
impaired, released, limited or otherwise affected by:

 

 

(a)

any change in the manner, place or terms of payment or performance,

and/or any change or extension of the time of payment or performance of,
release, renewal or alteration of, or any new agreements relating to any
Obligation, any security therefor, or any liability incurred directly or
indirectly in respect thereof, or any rescission of, or amendment, waiver or
other modification of, or any consent to departure from, this Agreement or any
Loan Document, including any increase in the Obligations resulting from the
extension of additional credit to Borrowers or otherwise;

 

 

(b)

any sale, exchange, release, surrender, loss, abandonment, realization upon

any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Obligations, and/or any offset there
against, or failure to perfect, or continue the perfection of, any Lien in any
such property, or delay in the perfection of any such Lien, or any amendment or
waiver of or consent to departure from any other guaranty for all or any of the
Obligations;

 

 

(c)

the failure of Agent or any Lender to assert any claim or demand or to

enforce any right or remedy against any Loan Party or any other Person under the
provisions of this Agreement or any Loan Document or any Loan Document or
instrument executed an delivered in connection herewith or therewith;

 

 

(d)

any settlement or compromise of any Obligation, any security therefor or

any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and any subordination of the payment of all or any
part thereof to the payment of any obligation (whether due or not) of any Loan
Party to creditors of any Loan Party other than any other Loan Party;

 

 

(e)

any manner of application of Collateral, or proceeds thereof, to all or any

of the Obligations, or any manner of sale or other disposition of any Collateral
for all or any of the Obligations or any other assets of any Loan Party; and

 

 

(f)

other than payment of the Obligations, any other agreements or

circumstance of any nature whatsoever that may or might in any manner or to any
extent vary the risk of any Guarantor, or that might otherwise at law or in
equity constitute a defense available to, or a discharge of, the Guaranty
hereunder and/or the obligations of any Guarantor, or a defense to, or discharge
of, any Loan Party or any other Person or party hereto or the Obligations

 



168

 

 



--------------------------------------------------------------------------------

or otherwise with respect to the Advances, Letters of Credit or other financial
accommodations to Borrowers pursuant to this Agreement and/or the Loan
Documents.

 

 

14.6

Waiver of Notice. Agent shall have the right to do any of the above without

notice to or the consent of any Guarantor and each Guarantor expressly waives,
to the maximum extent permitted by law, any right to notice of, consent to,
knowledge of and participation in any agreements relating to any of the above or
any other present or future event relating to Obligations whether under this
Agreement or otherwise or any right to challenge or question any of the above.

 

 

14.7

Agent’s Discretion.Upon and during the continuance of an Event of Default,

Agent may at any time and from time to time (during the term of this Agreement)
without the consent of, or notice to, any Guarantor, and without incurring
responsibility to any Guarantor or impairing or releasing the Obligations, apply
any sums by whomsoever paid or howsoever realized to any Obligations regardless
of what Obligations remain unpaid but otherwise in accordance with the terms of
this Agreement.

 

 

14.8

Reinstatement.

 

 

(a)

The Guaranty provisions herein contained shall continue to be effective or

be reinstated, as the case may be, if claim is ever made upon Agent or any
Lender for repayment or recovery of any amount or amounts received by Agent or
such Lender in payment or on account of any of the Obligations and Agent or such
Lender repays all or part of said amount by reason of any final judgment, decree
or order of any court or administrative body having jurisdiction over Agent or
such Lender or the respective property of each, or any settlement or compromise
of any claim effected by Agent or such Lender with any such claimant (including
any Loan Party); and in such event each Guarantor hereby agrees that any such
final judgment, decree, order, settlement or compromise or other circumstances
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
the cancellation of any note or other instrument evidencing any Obligation, and
each Guarantor shall be and remain liable to Agent and/or Lenders for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by Agent or such Lenders.

 

 

(b)

Agent shall not be required to marshal any assets in favor of any

Guarantor, or against or in payment of Obligations.

 

 

(c)

No Guarantor shall be entitled to claim against any present or future

security held by Agent from any Person for Obligations in priority to or equally
with any claim of Agent, or assert any claim for any liability of any Loan Party
to any Guarantor in priority to or equally with claims of Agent for Obligations,
and no Guarantor shall be entitled to compete with Agent with respect to, or to
advance any equal or prior claim to any security held by Agent for Obligations.

 

 

(d)

If any Loan Party makes any payment to Agent, which payment is wholly

or partly subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to any Person under any federal or provincial
statute or at common law or under equitable principles, then to the extent of
such payment, the Obligation intended to be paid shall

 



169

 

 



--------------------------------------------------------------------------------

be revived and continued in full force and effect as if the payment had not been
made, and the resulting revived Obligation shall continue to be guaranteed,
uninterrupted, by each Guarantor hereunder.

 

 

(e)

All present and future monies payable by any Loan Party to any Guarantor

as a result of its Guarantee hereunder, whether arising out of a right of
subrogation or otherwise, are collaterally assigned to Agent for its benefit and
for the ratable benefit of Lenders as security for such Guarantor’s liability to
Agent and Lenders hereunder and are postponed and subordinated to Agent’s prior
right to Full Payment of the Obligations. Except to the extent prohibited
otherwise by this Agreement, all monies received by any Guarantor from any Loan
Party as a result of its Guarantee hereunder shall be held by such Guarantor for
the benefit of Agent on behalf of Secured Parties. This assignment, postponement
and subordination shall only terminate upon the Full Payment of the Obligations
and this Agreement is irrevocably terminated.

 

 

(f)

Each Loan Party acknowledges this assignment, postponement and

subordination and, except as otherwise set forth herein, agrees to make no
payments to any Guarantor on account of its Guarantee of the Obligations
hereunder without the prior written consent of Agent. Each Loan Party agrees to
give full effect to the provisions hereof, except as permitted hereunder.

 

 

14.9

Action Upon Event of Default. Upon the occurrence and during the continuance

of any Event of Default, Agent at written request of Required Lenders shall,
without notice to or demand upon any Loan Party or any other Person, declare any
Obligations of such Guarantor hereunder immediately due and payable, and shall
be entitled to enforce the Obligations of each Guarantor. Subject to the Term
Debt Intercreditor Agreement, each Guarantor agrees that at no time hereafter
will any claims (other than those claims referred to in the immediately
preceding paragraph) of any Guarantor against any Loan Party (the “Intercompany
Claims”) be represented by any notes, other negotiable instruments or writings,
except and in such event they shall, to the extent such Intercompany Claim
exceeds $5,000,000, either be made payable to Agent (or its bailee), or if
payable to any Guarantor, shall promptly be endorsed by such Guarantor to Agent
(or its bailee). Each Guarantor agrees that no payment on account of the
Intercompany Claims shall be created, received, accepted or retained during the
continuance of an Event of Default described in Section 11.1(j) and notice with
respect thereto by any Guarantor.

 

 

14.10

Statute of Limitations. To the extent permitted by Applicable Law, any new

promise, whether by payment of principal or interest or otherwise by any Loan
Party with respect to any of the Obligations shall, if the statute of
limitations in favor of any Guarantor against Agent or Lenders shall have
commenced to run, toll the running of such statute of limitations and, if the
period of such statute of limitations shall have expired, prevent the operation
of such statute of limitations.

 

 

14.11

Reserved.

 

 

14.12

Guarantor’s Investigation. Each Guarantor acknowledges receipt of a copy of

each of this Agreement and the Loan Documents. Each Guarantor has made an
independent investigation of Loan Parties and of the financial condition of Loan
Parties. Neither Agent nor

 



170

 

 



--------------------------------------------------------------------------------

any Lender has made, and Agent and Lenders do not hereby make, any
representations or warranties as to the income, expense, operation, finances or
any other matter or thing affecting any Loan Party nor has Agent or any Lender
made any representations or warranties as to the amount or nature of the
Obligations of any Loan Party to which this Section 14 applies as specifically
herein set forth, nor has Agent or any Lender or any officer, agent or employee
of Agent or any Lender or any representative thereof, made any other oral
representations, agreements or commitments of any kind or nature, and each
Guarantor hereby expressly acknowledges that no such representations or
warranties have been made and such Guarantor expressly disclaims reliance on any
such representations or warranties.

 

 

14.13

Keepwell.Each Qualified ECP Loan Party, jointly and severally, absolutely,

unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by any other Loan Party hereunder to
honor all of such Loan Party’s obligations under this Agreement in respect of
Swap Obligations (provided, however, that each Qualified ECP Loan Party shall
only be liable under this Section 14.13 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
14.13, or otherwise under this Agreement, voidable under Applicable Law,
including Applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 14.13 shall remain in full force and effect until
Full Payment of the Obligations. Each Qualified ECP Loan Party intends that this
Section 14.12 constitute, and this Section 14.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

 

14.14

Termination. The provisions of this Section 14 shall remain in effect until Full

Payment of the Obligations and irrevocable termination of the Commitments;
provided, that with respect to any Guarantor released pursuant to Section 15.19,
the provisions of this Section 14 shall no longer apply to such Guarantor on and
after such release.

 

 

14.15

Parallel Debt. In this Section 14.15, (x) “Corresponding Liabilities” means the

obligation of a Loan Party, but excluding its Parallel Liability and (y)
“Parallel Liability” means a Loan Party’s undertaking pursuant to this Section
14.15. Each Loan Party irrevocably and unconditionally undertakes to pay to the
Agent an amount equal to the aggregate amount of the Corresponding Liabilities
(as these may exist from time to time). For purposes of this Section 14.15: (a)
a Loan Party’s Parallel Liability is due and payable at the same time as, for
the same amount of and in the same currency as its Corresponding Liabilities;
(b) a Loan Party’s Parallel Liability is decreased to the extent that its
Corresponding Liabilities have been irrevocably paid or discharged and its
Corresponding Liabilities are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged; (c) a Loan Party’s Parallel
Liability is independent and separate from, and without prejudice to, its
Corresponding Liabilities, and constitutes a single obligation of that Loan
Party to the Agent (even though that Loan Party may owe more than one separate
claim of the Agent to receive payment of the Parallel Liability (in its capacity
as the independent and separate creditor of that Parallel Liability and not as a
co-creditor in respect of the Corresponding Liabilities); and (d) for purposes
of this Section 14.15, the Agent acts in its own name and not as agent,
representative or trustee of the Secured Parties and accordingly holds neither
its claim resulting from Parallel Liability nor any Lien securing a Parallel
Liability on trust.

 



171

 

 



--------------------------------------------------------------------------------

 

SECTION 15.MISCELLANEOUS

 

 

15.1

Consents, Amendments and Waivers.

 

 

15.1.1

Amendment.Except as provided in Section 2.3 and Section 2.4, no

modification of any Loan Document, including any extension or amendment of a
Loan Document or any waiver of an Event of Default, shall be effective without
the prior written agreement of Required Lenders, and each Loan Party party to
such Loan Document; provided, however, that:

 

 

(a)

without the prior written consent of Agent, no modification shall be

effective with respect to any provision in a Loan Document that adversely
affects any rights, duties or discretion of Agent;

 

 

(b)

without the prior written consent of each Issuing Bank, no modification

shall be effective that would alter Section 2.3 in a manner adverse to the
Issuing Bank, and without the prior written consent of the applicable Issuing
Bank, no adverse modification shall be effective with respect to any LC
Obligation of such Issuing Bank;

 

 

(c)

without the prior written consent of each directly and adversely affected

Lender or Issuing Bank, as applicable, no modification shall be effective that
would (i) increase the Commitment of such Lender; (ii) increase the LC Issuance
Sublimit of such Issuing Bank or

(iii)reduce the amount of, or waive or delay payment of, any principal, interest
(other than any waiver of any increase in the interest rate applicable to any
Loan pursuant to Section 3.1.1, as a result of a change to the definition of
Availability or waiver of a mandatory prepayment) or fees payable to such Lender
or Issuing Bank, as applicable, or (iv) amend Section 15.1.1;

 

 

(d)

without the prior written consent of all Lenders (except a Defaulting

Lender), no modification shall be effective that would (i) alter Sections 5.4
(for the avoidance of doubt, amendments to the Borrowing Base shall not be
deemed amendments to Section 5.4, but shall be governed by Section 15.1.1(e)),
5.7, 7.1 (except to add Collateral); (ii) amend the definitions of Pro Rata or
Required Lenders, or Supermajority Lenders in a manner reducing the percent
required to consent; (iii) except as permitted under this Agreement, release all
or substantially all of the Collateral; or (iv) except as permitted under this
Agreement, release all or substantially all Loan Parties from liability for any
Obligations, if such Loan Party is Solvent at the time of the release; and

 

 

(e)

without the prior written consent of the Supermajority Lenders amend the

definition of Borrowing Base or component definitions thereof in a manner that
would increase the Borrowing Base or increase Availability, provided, that
nothing herein shall limit the discretion of Agent to change, establish, or
eliminate any portion of the Availability Reserve in its Permitted Discretion.

 

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of Agent and Administrative Borrower without the
need to obtain the consent of any Lender if such amendment is delivered in order
to (x) correct or cure

 



172

 

 



--------------------------------------------------------------------------------

ambiguities, errors, omissions, defects, (y) effect administrative changes of a
technical or immaterial nature or (z) incorrect cross references or similar
inaccuracies in this Agreement or any other Loan Document. Guaranties,
collateral documents, security documents, control agreements, custodial rights
agreements, intercreditor agreements and related documents executed in
connection with this Agreement may be in a form reasonably determined by Agent
and may be amended, modified, terminated or waived, and consent to any departure
therefrom (or any requirement of delivery including, without limitation,
timeframe) may be given, without the consent of any Lender if such amendment,
modification, waiver or consent is given in order to (x) comply with local law
or advice of counsel or (y) cause such guaranty, collateral document, security
document or related document to be consistent with this Agreement and the other
Loan Documents or (z) due to administrative convenience. Administrative Borrower
and Agent may, without the consent of any Lender, effect amendments to this
Agreement and the other Loan Documents as may be necessary in the reasonable
opinion of the Administrative Borrower and Agent to effect the provisions of
Sections 2.3, 2,4 and 3.2. Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to such Loan Document.

 

In addition, notwithstanding anything else contained herein, Loan Parties (or
any one of them) and Agent may enter into any other applicable intercreditor
agreements for their financing sources without the consent, approval or
ratification of Required Lenders.

 

 

15.1.2

Limitations. Only the consent of the parties to the Fee Letter shall be required

for any modification of such agreement, and no Affiliate of a Lender that is
party to a Bank Product agreement shall have any other right to consent to or
participate in any manner in modification of any other Loan Document. The making
of any Loans during the existence of a Default or Event of Default shall not be
deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.

 

 

15.1.3

Payment for Consents.No Loan Party will, directly or indirectly, pay any

remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or other thing of value is offered to all
Lenders and is paid to all such Lenders that so agree to modify in the time
frame set forth in the solicitation documents relating to such modification.

 

 

15.2

Indemnity.EACH   LOAN   PARTY   SHALL   INDEMNIFY   AND HOLD

HARMLESS THE INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY   OR  
ASSERTED  AGAINST   ANY  INDEMNITEE,   INCLUDING   CLAIMS ARISING

FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any Loan Party have any
obligation hereunder to indemnify or hold harmless an Indemnitee with respect to
a Claim to the extent that is determined in a final, non-appealable judgment by
a court of competent jurisdiction to have arisen from, for each such Indemnitee,
(i) its own (or its affiliates’, directors’, officers’, employees’ or agents’)
gross negligence, bad faith or willful misconduct, (ii) its own (or its
affiliates’, directors’, officers’, employees’ or agents’) material breach of
its obligations hereunder or (iii) any dispute among Indemnities that does not
involve an act or omission by the

 



173

 

 



--------------------------------------------------------------------------------

Loan Parties or any of their subsidiaries (other than any claims against Agent
or an Arranger in their capacity as such but subject to clause (i) above. This
Section 15.2 does not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, expenses, etc. arising from any non-Tax
claim.

 

 

15.3

Notices and Communications.

 

15.3.1Notice Address. Any notice or request hereunder may be given to any Loan

Party or to Agent or any Lender at their respective addresses set forth below or
at such other address as may hereafter be specified in a notice designated as a
notice of change of address under this Section 15.3.1:

 

If to Agent and RBS as Agent and Issuing Bank:

 

RBS Citizens Business Capital, Citizens Commercial Banking a division of RBS
Asset Finance, Inc.,

a subsidiary of RBS Citizens, N.A. 71 South Wacker Drive, Suite 2900 Chicago,
Illinois 60606

1215 Superior Ave. 6th Flr Cleveland, Ohio 44114

Attention: Kimberly A. CrottyDavid J. Slattery, Vice President Direct:
312.777.3508216-277-1106

Facsimile: 312.777.4001

Email: kim.crotty@rbscitizensdavid.slattery@citizensbank.com

 

If to a Lender or Issuing Bank other than RBS, as specified on the signature
pages hereof.

 

If to any Borrower or any Loan Party

c/o Administrative Borrower:

YRC Worldwide Inc.

Attention of Chief Financial Officer and General Counsel 10990 Roe Avenue

Overland Park, Kansas 66211 Fax No. 913-696-6116

Tel. No. 913-696-6111 or 913-696-6132

Email:jamie.pierson@yrcw.com and michelle.friel@yrcw.com

 

with a copy to:

 

Kirkland & Ellis LLP 300 North LaSalle

Chicago, Illinois 60654

Attention:Michelle Kilkenney Facsimile:312-862-2487

 



174

 

 



--------------------------------------------------------------------------------

E-mail:michelle.kilkenney@kirkland.com

 

Subject to Section 4.1.3, all notices, requests and other communications by or
to a party hereto shall be in writing and shall be given to any Loan Party, at
Administrative Borrower’s address shown above, and to any other Person at its
address shown above (or, in the case of a Person who becomes a Lender after the
Closing Date, at the address shown on its Assignment and Acceptance), or at such
other address as a party may hereafter specify by notice in accordance with this
Section 15.3.1. Each such notice, request or other communication shall be
effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received; (b) if
given by mail, three (3) Business Days after deposit in the U.S. mail, with
first-class postage pre-paid, addressed to the applicable address; or (c) if
given by electronic mail, when transmitted to the applicable e-mail address; (d)
if given by personal delivery, when duly delivered to the notice address with
receipt acknowledged. Notwithstanding the foregoing, no notice to Agent pursuant
to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or

5.3.2 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice,
request or other communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Administrative Borrower shall be deemed
received by all Loan Parties.

 

 

15.3.2

Electronic Communications; Voice Mail. Unless otherwise agreed by Agent,

electronic mail and internet websites may be used only for routine
communications, such as financial statements, Borrowing Base Certificates and
other information required by Section 10.1.2, administrative matters,
distribution of Loan Documents for execution, and matters permitted under
Section 4.1.3. Electronic and voice mail may not be used as effective notice
under the Loan Documents.

 

 

15.3.3

Non-Conforming Communications.Agent  and  Lenders  may rely upon any

notices purportedly given by or on behalf of any Loan Party even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Loan Party,
other than any liabilities, actual losses, costs and expenses resulting from (i)
its own (or its affiliates’, directors’, officers’, employees’ or agents’) gross
negligence or willful misconduct as determined by a court of competent
jurisdiction, (ii) its own (or its affiliates’, directors’, officers’,
employees’ or agents’) material breach of its obligations hereunder or (iii) any
dispute among Indemnities that does not involve an act or omission by any Loan
Party or any of Loan Party’s subsidiaries (other than any claims against Agent
or an Arranger in their capacity as such but subject to clause (i) above. Each
Indemnitee agrees (by accepting the benefits hereof) to refund and return any
and  all amounts paid by any Loan Party to such indemnities to the extent any of
the foregoing items described in clauses (i), (ii) or, if applicable, (iii)
occurs. The Loan Parties shall not, without the prior written consent of each
Indemnitee affected thereby (which consent will not be unreasonably withheld,
delayed or conditioned), settle any threatened or pending claim or action that
would give rise to the right of any Indemnified Party to claim indemnification
hereunder unless such settlement includes a full and unconditional release of
all liabilities arising out of such claim or action against such Indemnitee and
(b) does not include any statement as to or an

 



175

 

 



--------------------------------------------------------------------------------

admission of fault, culpability or failure to act by or on behalf of any
Indemnitee. In case any proceeding is instituted involving any Indemnitee for
which indemnification is to be sought hereunder by such Indemnitee, then such
Indemnitee will promptly notify the Administrative Borrower of the commencement
of any proceeding; provided, however, that the failure so to notify the
Administrative Borrower will not relieve the Loan Parties from any liability
that they may have to such Indemnitee pursuant to this “Indemnity” section or
from any liability that the Loan Parties may have to such Indemnitee other than
pursuant to this “Indemnity” section, except and solely to the extent that the
Loan Parties are materially prejudiced by such failure. Notwithstanding the
above, following such notification, the Loan Parties may elect in writing to
assume the defense of such proceeding, and, upon such election, the Loan Parties
will not be liable for any legal costs subsequently incurred by such Indemnitee
(other than reasonable costs (including reasonable attorneys’ fees and
out-of-pocket expenses of one counsel for the Indemnitees of monitoring such
proceeding, investigation and providing evidence) in connection therewith,
unless (i) the Loan Parties have failed to provide counsel reasonably
satisfactory to such Indemnitee in a timely manner, (ii) counsel provided by the
Loan Parties reasonably determines that its representation of such Indemnitee
would present it with a conflict of interest, or (iii) the Indemnitee reasonably
determines that there are actual conflicts of interest between the Loan Parties
and the Indemnitee, including situations in which there may be legal defenses
available to it which are different from or in addition to those available to
the Loan Parties. In connection with any one proceeding, the Loan Parties will
not be responsible for the fees and expenses of more than one separate law firm
for all Indemnitee plus additional conflicts and local counsel as provided
herein.

 

 

15.4

Performance of Loan Parties’ Obligations. Upon the occurrence and during the

continuance of an Event of Default, Agent may, in its Permitted Discretion at
any time and from time to time with ten (10) days' prior notice, at Loan
Parties’ expense, pay any amount or do any act required of a Loan Party under
any Loan Documents or otherwise lawfully requested by Agent to (a) enforce any
Loan Documents or collect any Obligations; (b) protect, insure, maintain or
realize upon any Collateral; or (c) defend or maintain the validity or priority
of Agent’s Liens in any Collateral, including any payment of a judgment,
insurance premium, warehouse charge, finishing or processing charge, or landlord
claim, or any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Loan Parties, promptly following written demand. Any payment made  or action
taken by Agent under this Section shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.

 

 

15.5

Credit Inquiries. Subject to Section 15.11, each Loan Party hereby authorizes

Agent and Lenders (but they shall have no obligation) to respond to usual and
customary credit inquiries from third parties concerning any Loan Party or
Subsidiary.

 

 

15.6

Severability. Wherever possible, each provision of the Loan Documents shall be

interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of the Loan Documents
shall remain in full force and effect.

 

 

15.7

Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents

are cumulative. The parties acknowledge that the Loan Documents may use several
different

 



176

 

 



--------------------------------------------------------------------------------

limitations, tests or measurements to regulate the same or similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise specifically provided in another Loan Document (by
specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control.

 

 

15.8

Counterparts; Facsimile Signatures. Any Loan Document may be executed in

counterparts, each of which taken together shall constitute one instrument. Loan
Documents may be executed and delivered by facsimile or other electronic
transmission, and they shall have the same force and effect as manually signed
originals. Agent may require confirmation by a manually-signed original, but
failure to request or deliver same shall not limit the effectiveness of any
facsimile signature.

 

 

15.9

Entire Agreement. The Loan Documents embody the entire understanding of the

parties with respect to the subject matter thereof and supersede all prior
understandings regarding the same subject matter.

 

 

15.10

Obligations of Lenders. The obligations of each Lender hereunder are several,

and no Lender shall be responsible for the obligations or Commitments of any
other Lender. Amounts payable hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled, to the extent not otherwise
restricted hereunder, to protect and enforce its rights arising out of the Loan
Documents. It shall not be necessary for Agent or any other Lender to be joined
as an additional party in any proceeding for such purposes. Nothing in this
Agreement and no action of Agent or Lenders pursuant to the Loan Documents shall
be deemed to constitute Agent and Lenders to be a partnership, association,
joint venture or any other kind of entity, nor to constitute Control of any Loan
Party. Each Loan Party acknowledges and agrees that in connection with all
aspects of any transaction contemplated by the Loan Documents, Loan Parties,
Agent, any Issuing Bank and Lenders have an arms-length business relationship
that creates no fiduciary duty on the part of Agent, any Issuing Bank or any
Lender, and each Loan Party, Agent, Issuing Bank and Lender expressly disclaims
any fiduciary relationship.

 

 

15.11

Confidentiality. Agent and Lenders agree to maintain the confidentiality of any

information that Loan Parties deliver to Agent and Lenders and only use such
information in connection herewith; except, that, Agent and any Lender may
disclose such information (a) to their respective officers, directors,
employees, Affiliates and agents, including legal counsel, auditors and other
professional advisors on a need to know basis (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information confidential;
(b) to any party to the Loan Documents from time to time; (c) pursuant to the
order of any court or administrative agency; provided, that Agent or such
Lender, as applicable, agrees that it will notify Administrative Borrower as
soon as practicable prior to any such disclosure by such Person unless such
notification is prohibited by law, rule or regulation; (d) upon the request of
any Governmental Authority exercising regulatory authority over Agent or such
Lender; provided, that Agent or such Lender, as applicable, agrees that it will
notify Administrative Borrower as soon as practicable prior to any such
disclosure by such Person unless such notification is prohibited by law, rule or
regulation; (e) which becomes available to Agent or any Lender on a
nonconfidential basis; (f) to the extent reasonably required in connection with
any litigation relating to any Loan

 



177

 

 



--------------------------------------------------------------------------------

Documents or transactions contemplated thereby, or otherwise as required by
Applicable Law; provided, that Agent or such Lender, as applicable, agrees that
it will notify Administrative Borrower as soon as practicable prior to any such
disclosure by such Person unless such notification is prohibited by law, rule or
regulation; (g) to the extent reasonably required for the exercise of any rights
or remedies under the Loan Documents; (h) to any actual or proposed party to a
Bank Product or to any Transferee, as long as such Person agrees to be bound by
the provisions of this Section for the benefit of the Loan Parties; (i) to the
National Association of Insurance Commissioners or any similar organization, or
to any nationally recognized rating agency that requires access to information
about a Lender’s portfolio in connection with ratings issued with respect to
such Lender; (j) to any investor or potential investor in an Approved Fund that
is a Lender or Transferee, but solely for use by such investor to evaluate an
investment in such Approved Fund, or to any manager, servicer or other Person in
connection with its administration of any such Approved Fund; or (k) with the
prior consent of Loan Parties provided, that in no event shall any such
information be given to a Disqualified Lender. Notwithstanding the foregoing,
Agent and Lenders may issue and disseminate to the public general information
describing this credit facility, including the names and addresses of Loan
Parties and a general description of Loan Parties’ businesses, and may use Loan
Parties’ names in advertising and other promotional materials with the prior
consent of Administrative Borrower.

 

 

15.12

Reserved.

 

 

15.13

GOVERNING LAW.

 

 

(a)

GOVERNING LAW.THIS AGREEMENT SHALL BE GOVERNED

BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

 

(b)

SUBMISSIONTOJURISDICTION.EACHLOANPARTY

IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF LOAN
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING

 



178

 

 



--------------------------------------------------------------------------------

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 

(c)

WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND

UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF LOAN
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 

(d)

SERVICE OF PROCESS.EACH PARTY HERETO IRREVOCABLY

CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
15.3. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

 

(e)

ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY

AGREES THAT ANY ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR
COUNTERCLAIM ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT SOLELY IN A COURT OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING THEREIN AS
AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION..

 

 

15.14

Consent to Forum.EACH LOAN PARTY HEREBY CONSENTS TO THE

NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER THE STATE OF NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT  MATTER  JURISDICTION,  VENUE  OR  INCONVENIENT FORUM.    Nothing

herein shall limit the right of Agent or any Lender to bring proceedings against
any Loan Party in any other court if required to realize upon any Collateral.
Nothing in this Agreement shall be deemed to preclude enforcement by Agent of
any judgment or order obtained in any forum or jurisdiction.

 

 

15.15

Waivers by Loan Parties. To the fullest extent permitted by Applicable Law,

each Loan Party waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding, claim or counterclaim of any kind
relating in any way to any Loan Documents, Obligations or Collateral; (b) except
as expressly set forth in this Agreement, presentment, demand, protest, notice
of presentment, default, non-payment, maturity, release, compromise, settlement,
extension or renewal of any commercial paper, accounts, contract rights,

 



179

 

 



--------------------------------------------------------------------------------

documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Loan Party may in any way be liable, and hereby ratifies anything
Agent may do in this regard; (c) except as expressly set forth in this
Agreement, notice prior to taking possession or control of any Collateral; (d)
any bond or security that might be required by a court prior to allowing Agent
to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Agent or any Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any material Enforcement Action, Obligations, Loan Documents or transactions
relating thereto; and (g) notice of acceptance hereof. Each Loan Party
acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Loan Parties. Each Loan Party has reviewed
the foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

 

15.16

Patriot Act Notice. Agent and Lenders hereby notify Loan Parties that pursuant

to the requirements of the Patriot Act, Agent and Lenders are required to
obtain, verify and record information that identifies each Loan Party, including
its legal name, address, tax ID number and other information that will allow
Agent and Lenders to identify it in accordance with the Patriot Act. In order to
comply with the requirements of the Patriot Act, Agent and Lenders may require
information regarding Loan Parties’ management and owners, such as legal name,
address, social security number and date of birth.

 

 

15.17

No Oral Agreement.THIS AGREEMENT AND THE OTHER LOAN

DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

 

 

15.18

Term Debt Intercreditor Agreement. Agent and each Lender hereunder, by its

acceptance of the benefits provided hereunder, (a) consents to the Term Debt
Intercreditor Agreement, (b) agrees that it will be bound by, and will take no
actions contrary to, the provisions of the Term Debt Intercreditor Agreement,
and (c) authorizes and instructs Agent to enter into the Term Debt Intercreditor
Agreement as Agent on behalf of each Lender. Agent and each Lender hereby agrees
that the terms, conditions and provisions contained in this Agreement are
subject to the Term Debt Intercreditor Agreement and, in the event of a conflict
between the terms of the Term Debt Intercreditor Agreement and this Agreement,
the terms of the Term Debt Intercreditor Agreement shall govern and control. No
Lender that obtains the benefits of the Guaranty or any Collateral by virtue of
the provisions hereof or of the Guaranty or any Security Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Section 15 to the contrary, Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Swap
Obligations or obligations under Hedging Agreements with Lenders unless Agent
has received written notice of such obligations, together with such supporting
documentation as Agent may

 



180

 

 



--------------------------------------------------------------------------------

request, from the applicable Lender. Notwithstanding anything to the contrary
herein, prior to  the Discharge of Term Obligations (as defined in the Term Debt
Intercreditor Agreement), the requirements of this Agreement to deliver
possession, control or notations of Collateral to Agent shall be deemed
satisfied by the delivery of possession, control or notation of such Collateral
to a representative of the Secured Parties (as defined in the Term Debt
Intercreditor Agreement) and as bailee for the Collateral Agent as provided in
the Term Debt Intercreditor Agreement.

 

 

15.19

Release of Guarantors. If, in compliance with the terms and provisions of the

Loan Documents, (i) all or substantially all of the Equity Interests or Property
of any Guarantor are sold or otherwise transferred to a Person or Persons none
of which is a Loan Party or (ii) any Guarantor becomes an Excluded Subsidiary
(any such Guarantor, and any Guarantor referred to in clause (i), a “Transferred
Guarantor”), such Transferred Guarantor shall, upon the consummation of such
sale or transfer or other transaction, be automatically released from its
obligations under this Agreement and its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, the Collateral
Agent shall take such actions as are necessary to effect each release described
in this Section

15.19in accordance with the relevant provisions of the Collateral Documents;
provided, that no Guarantor shall be released as provided in this paragraph if
such Guarantor continues to be a guarantor in respect of any Term Debt, any Term
Refinancing Debt, any UST Tranche A Facility Indebtedness, any UST Tranche A
Refinancing Debt, any UST Tranche B Facility Indebtedness, any UST Tranche B
Refinancing Debt, any Permitted Junior Debt, any Junior Financing or any
Permitted Refinancing of any of the foregoing.

 

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied,
this Agreement and the Guarantees made herein shall automatically terminate with
respect to all Obligations, except with respect to Obligations that expressly
survive such repayment pursuant to the terms of this Agreement.

 

 

15.20

Release of Liens. Upon any of (i) Payment in Full of the Obligations, (ii) the

release of any Guarantor pursuant to Section 15.19, (iii) pursuant to a
Disposition not prohibited hereunder or (iv) the release of such Lien in
accordance with the Term Debt Intercreditor Agreement, then, in each case, the
Liens on the relevant portion of the Collateral shall be released and discharged
automatically without further action.

 

 

15.21

Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEAAffected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEAthe applicable Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender that is
an EEAAffected Financial Institution; and (b) the effects of any Bail-in Action
on any such liability, including, if applicable:

 



181

 

 



--------------------------------------------------------------------------------

(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEAthe applicable Resolution Authority.

 

 

15.22

Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan

Documents provide support, through a guarantee or otherwise, for any Swap
Obligation or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

 

(a)(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

 

(b)

(b) As used in this Section 15.22, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 



182

 

 



--------------------------------------------------------------------------------

“Covered Entity” means any of the following: (i) a “covered entity” as that
term  is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12

C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

 

[SIGNATURE PAGES FOLLOW]

 



183

 

 



--------------------------------------------------------------------------------

 

 

 